Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 1 of 777   PageID #: 28




                  EXHIBIT 1
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 2 of 777                                               PageID #: 29

                                                                               Service of Process
                                                                               Transmittal
                                                                               04/23/2020
                                                                               CT Log Number 537573162
    TO:     Carol Purcell
            Endo Pharmaceuticals Inc.
            1400 Atwater Dr
            Malvern, PA 19355-8701

    RE:     Process Served in Delaware

    FOR:    Endo Health Solutions Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                    POARCH BAND OF CREEK INDIANS, PLTF. vs. AMNEAL PHARMACEUTICALS, LLC, ETC.,
                                        ET AL., DFTS. // TO: Endo Health Solutions Inc.
    DOCUMENT(S) SERVED:                 -
    COURT/AGENCY:                       None Specified
                                        Case # 02CV202090075500
    NATURE OF ACTION:                   Product Liability Litigation - Drug Litigation
    ON WHOM PROCESS WAS SERVED:         The Corporation Trust Company, Wilmington, DE
    DATE AND HOUR OF SERVICE:           By Certified Mail on 04/23/2020 postmarked: "Not Post Marked"
    JURISDICTION SERVED :               Delaware
    APPEARANCE OR ANSWER DUE:           None Specified
    ATTORNEY(S) / SENDER(S):            None Specified
    ACTION ITEMS:                       CT has retained the current log, Retain Date: 04/23/2020, Expected Purge Date:
                                        04/28/2020

                                        Image SOP

                                        Email Notification, Jobina Jones-McDonnell jones.jobina@endo.com

                                        Email Notification, Helen Howlett howlett.helen@endo.com

                                        Email Notification, Gary Cennerazzo gary.cennerazzo@parpharm.com

                                        Email Notification, Carolyn Hazard hazard.carrie@endo.com
                                        Email Notification, Par Notice Dept Par.noticeDept@parpharm.com

                                        Email Notification, Carol Purcell Purcell.Carol@endo.com

                                        Email Notification, Sandra DiIorio DiIorio.Sandra@endo.com

                                        Email Notification, JULIANNE DECKER julianne.decker@parpharm.com

                                        Email Notification, BETHANN MILES miles.bethann@endo.com




                                                                               Page 1 of 2 / AS
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 3 of 777                                         PageID #: 30

                                                                         Service of Process
                                                                         Transmittal
                                                                         04/23/2020
                                                                         CT Log Number 537573162
    TO:      Carol Purcell
             Endo Pharmaceuticals Inc.
             1400 Atwater Dr
             Malvern, PA 19355-8701

    RE:      Process Served in Delaware

    FOR:     Endo Health Solutions Inc. (Domestic State: DE)




    SIGNED:                              The Corporation Trust Company
    ADDRESS:                             1209 N Orange St
                                         Wilmington, DE 19801-1120
    For Questions:                       866-401-8252
                                         EastTeam2@wolterskluwer.com




                                                                         Page 2 of 2 / AS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                                                          'irrrrmwmmih
                             Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 4 of 777             PageID #: 31

              LEVIN PAPANTONIO THOMAS MITCHELL
              RAFFERTY & PROCTOR, P.A.
            > 316 South Baylen Street, Suite 600
                                                      V   ZOn 2280 00D1 11D1 bS4b    i            'M
                                                                                                 ■ mm
                                                                                                        *es-: 00003393
            v Pensacola, FL 32502
            ' (Ana M. Rodriguez/Archie Lamb)



                                                                                    First Class Mail
►

►
t
                 \
        ■            \                                   ENDO HEALTH SOLUTIONS, “T
                                                         INC.                     I
            *        ^
►'
4
                         V
                                                         1209 Orange Street
                                                      ’’ Wilmington, DE 19801


                                                                                             !
    ►

                                                                                         A




                                             4


            V-




                                                                                                                 i.
                                                                                                                 l




                                                                                                                      j




                                                                                                                          i
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 5 of 777                            PageID #: 32



                                          ^la.Fiie:E-Ndtidb: t -. .        +■' t ■



                                                                 ;



     or            ;                                                             02-CV-2020-900755.00


To: ENDO HEALTH SOLUTIONS, INC.
    1209 ORANGE STREET
    WILMINGTON, DE, 19801


                                                     !


                       NOTICE OF ELECTRONIC FILING
                         IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                          The following complaint was FILED on 4/3/2020 4:01:44 PM




    Notice Date:        4/3/2020 4:01:44 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
                                                                                                                                              <3
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 6 of 777                                                    PageID #: 33

State of Alabama                                                                                Court Case Number
                                                     SUMMONS
Unified Judicial System
                                                                                                02-CV-2020-900755.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                           IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                  POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
  NOTICE TO: endo health solutions, inc., 1209 orange street, Wilmington, de 19801
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  THOMAS ROE FRAZER II
                                         [Name(s) of Attorney(s)]
  WHOSE ADDRESS(ES) IS/ARE: 30 BURTON HILLS BLVD., SUITE 450, NASHVILLE, TN 37215
                                                    [Address(es) of Plaintiff(s) or Attomey(s)]
                                                                                                                                          >
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  □ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                       POARCH BAND OF CREEK
  0 Service by certified mail of this Summons is initiated upon the written request of INDIANS
    pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]
                 04/03/2020                                     Is/ JOJO SCHWARZAUER                         By:
                    (Date)                                            (Signature of Clerk)                                 (Name)

  0 Certified Mail is hereby requested.                         Is/ THOMAS ROE FRAZER II
                                                                (Plaintiffs/Attorney's Signature)

                                                     RETURN ON SERVICE
  0 Return receipt of certified mail received in this office on
                                                                                                    (Date)
  □ I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                             County,
                      (Name of Person Served)                                           (Name of County)
  Alabama on
                                   (Date)
                                                                                                (Address of Server)
  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                         (Phone Number of Server)
                                                       DOCUMENT 1
  Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 7 of 777   PageID #: 34
                                                                 ELECTRONICALLY FILED
                                                                                               (lm))       4/3/2020 4:01 PM
                                                                                                         02-CV-2020-900755.00
State of Alabama                                                                         Ca:             CIRCUIT COURT OF
                                           COVER SHEET                                   n^1         MOBILE COUNTY, ALABAMA
Unified Judicial System              CIRCUIT COURT - CIVIL CASE                                     JOJO SCHWARZAUER, CLERK
                                       (Not For Domestic Relations Cases)                Date or t-ning:       Judge coae:
Form ARCiv-93      Rev. 9/18
                                                                                         04/03/2020

                                               GENERAL INFORMATION
                                IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                   POARCH BAND OF CREEK INDIANS v. AMNEAL PHARMACEUTICALS, INC. ET AL

First Plaintiff:    □Business        □ individual           First Defendant: 0 Business                 □ individual
                    □ Government     0 Other                                    □ Government            □ Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                              OTHER CIVIL FILINGS (confd)
  □ WDEA - Wrongful Death                             □ MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
                                                               Enforcement of Agency Subpoena/Petition to Preserve
  0 TONG - Negligence: General
  □ TOMV - Negligence: Motor Vehicle                  □ CVRT - Civil Rights
  □ TOWA - Wantonness                                 □ COND - Condemnation/Eminent Domain/Right-of-Way
  0 TOPL - Product Liability/AEMLD                    □ CTMP - Contempt of Court
  □ TOMM - Malpractice-Medical                        □ CONT - Contract/Ejectment/Writ of Seizure
  □ TOLM - Malpractice-Legal                          □ TOCN - Conversion
  □ TOOM - Malpractice-Other                          0 EQND - Equity Non-Damages Actions/Declaratory Judgment/
  □ TBFM - Fraud/Bad Faith/Misrepresentation                   Injunction Election Contest/Quiet Title/Sale For Division

  □ TOXX - Other:_____________________                □ CVUD - Eviction Appeal/Unlawful Detainer
                                                      □ FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                □ FORF - Fruits of Crime Forfeiture
  □ TOPE - Personal Property                          0 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
  □ TORE - Real Properly                              □ PFAB - Protection From Abuse
                                                      □ EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                   □ FELA - Railroad/Seaman (FELA)
  □ ABAN - Abandoned Automobile                       □ RPRO - Real Property
  □ ACCT - Account & Nonmortgage                      □ WTEG - Will/Trust/Estate/Guardianship/Conservatorship
  □ APAA - Administrative Agency Appeal               □ COMP - Workers’ Compensation
  □ ADPA - Administrative Procedure Act
                                                      □ CVXX - Miscellaneous Circuit Civil Case
  0 ANPS - Adults in Need of Protective Services

ORIGIN:      F 0 INITIAL FILING                       A □ APPEAL FROM                                 O □ OTHER
                                                          DISTRICT COURT

             R □ REMANDED                             T □ TRANSFERRED FROM
                                                          OTHER CIRCUIT COURT

                                                                  Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?              0YES ON©              jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)

RELIEF REQUESTED:                  0 MONETARY AWARD REQUESTED □ NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        FRA031                                 4/3/2020 4:01:44 PM                            Is/ THOMAS ROE FRAZER II
                                           Date                                           Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                       □ YES0NO □UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:              □ yes □ NO
                                                                                            s
                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 8 of 777   PageID #: FILED
                                                               ELECTRONICALLY 35
                                                              (f§D)    4/3/2020 4:01 PM
                                                                     02-CV-2020:900755.00
                                                                     CIRCUIT COURT OF
                                                                 MOBILE COUNTY, ALABAMA
                                                                 JOJO SCHWARZAUER, CLERK
                            IN THE CIRCUIT COURT OF
                            MOBILE COUNTY, ALABAMA


   POARCH BAND OF CREEK INDIANS,                 §

               Plaintiff,                        §

                                                 §

  vs.                                            §

  AMNEAL PHARMACEUTICALS, LLC;                   §   CIVIL ACTION NO.
  AMNEAL PHARMACEUTICALS, INC.;
  TEVA PHARMACEUTICALS USA, INC.;                §
  CEPHALON, INC.; JOHNSON & JOHNSON;
  JANSSEN PHARMACEUTICALS, INC.;                 §
  NORAMCO, INC.; ABBOTT
  LABORATORIES; ABBOTT                           §        JURY DEMAND
  LABORATORIES, INC.; ASSERTIO                            REQUESTED
  THERAPEUTICS, INC.;                            §
  ENDO HEALTH SOLUTIONS, INC.;
  ENDO PHARMACEUTICALS. INC.;                    §
  PAR PHARMACEUTICAL, INC.; PAR
  PHARMACEUTICALS COMPANIES,                     §
  INC.; ALLERGAN PLC; ALLERGAN
  FINANCE, LLC; ALLERGAN SALES,                  §
  LLC; ALLERGAN USA, INC.; WATSON
  PHARMACEUTICALS, INC.; ACTAVIS LLC;            §
  ACTAVIS PHARMA, INC.;
  RITE AID OF ALABAMA, INC.; RITE AID            §
  OF MARYLAND, INC.; THE KROGER CO.;
  KROGER LIMITED PARTNERSHIP II;                 §
  CVS HEALTH CORPORATION; CVS
  PHARMACY, INC.; CVS INDIANA,                   §
  L.L.C.; WAL-MART INC.; WAL-MART
  STORES EAST, LP; WALGREEN                      §
  EASTERN CO., INC.; WALGREEN CO.,
  INC.; JOHN PATRICK COUCH;                      §
  XIULU RUAN; PHYSICIANS PAIN
  SPECIALISTS OF ALABAMA, P.C.;                  §
  THOMAS JUSTIN PALMER; BRIDGETTE
  PARKER; EASTERN SHORE NEUROLOGY                §
  CLINIC, INC.; RASSAN M. TARABEIN;
  And DOE 1-100, being those persons,            §
  firms, corporations, agents, servants and/or
  employees who authorized, ordered and/or       §


                                           1
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 9 of 777                                     PageID #: 36




   committed the acts described in this Complaint
   and whose names when ascertained will be       §
   substituted by amendment by Plaintiff;
                                                                §
                    Defendants.
                                                                §

   "The opioid epidemic is the deadliest drug crisis in American history....” Attorney General
   William P. Barr announced in a press release on April 17, 2019.1

   The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill, and a
   pharmaceutical sales force arms race was part of the excess of the time.... A pharmaceutical
   Wild West emerged. Salespeople stampeded into offices. They made claims that helped sell
   the drugs to besieged doctors. Those claims also lead years later to blockbuster lawsuits and
   criminal cases against their companies.2

                                                   COMPLAINT

           Plaintiff Poarch Band of Creek Indians (the “Tribe") brings this Complaint against

   Defendants under Alabama law for negligence, nuisance, fraud and deceit, unjust enrichment,

   wantonness, civil conspiracy, and violation of the Alabama Deceptive Trade Practices Act, seeking

   judgment against Defendants and in favor of Plaintiff for compensatory damages; punitive

   damages; prejudgment and post-judgment interest; costs of suit; and equitable relief, including

   injunctive relief, and alleges as follows:

                                           I.       INTRODUCTION

       A. The Opioid Crisis in Alabama

            1.      The opioid epidemic is an ongoing crisis in Alabama, including within the

   Tribe’s land. The Tribe is a federally recognized tribe in Southern Alabama. These Native

   people currently face a crisis that threatens to destroy their lives, land, and history. An



   1 Press Release, U.S. Dep't of Justice, Appalachian Regional Prescription Opioid (ARPO) Strike Force Takedown
   Results in Charges Against 60 Individuals, Including 53 Medical Professionals (Apr. 17, 2019),
   https://www.justice.gov/opa/pdappalachian-regional-prescription-opioid-arpo-strike-force-takedown-results-charges-
   against.
   2 Sam Quinones, Dreamland: The True Tale of America's Opiate Epidemic at 133 (Bloomsbury Press 2015)
   (hereinafter referred to as "Dreamland").



                                                           2
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 10 of 777                                         PageID #: 37




   epidemic of prescription opioid abuse is devastating the people, babies, institutions, and

   resources of Indian Country, and causing the Tribe to suffer substantial loss of resources,

   economic damages, addiction, disability, and harm to the health and welfare of the Tribe,

   Tribe Members, and wholly-owned enterprises of the Tribe.

            2.       Opioid use has had tragic consequences for communities across Alabama,

   including the Tribe’s community. Thousands of people have died from opioid overdoses, and

   many thousands more suffer from opioid use disorders and related health conditions in

   Alabama. The misrepresentations by Defendants described herein regarding the risks and

   benefits of opioids enabled, and are continuing to enable, the widespread prescribing of

   opioids for common chronic pain conditions like lower back pain, arthritis, and headaches. 3

            3.       Overdose mortalities in Alabama have increased sharply in recent years. From 2013

   to 2014 alone, Alabama saw a twenty percent (20%) increase in overdose fatalities.4 In 2014, there

   were 723 Alabama overdose deaths, up from 598 Alabama overdose deaths in 2013.5 These deaths

   are overwhelmingly caused by opioids.6 No fewer than 282 deaths were attributable to opioid

   overdose in 2015 alone in Alabama.7 In 2017, there were 422 overdose deaths involving opioids in

   Alabama - a rate of 9.0 deaths per 100,000 persons and over half the national rate of 14.6 deaths per

   100,000 persons.




   3 Consistent with the commonly accepted medical usage, the term "chronic pain" as used herein refers to non-cancer
   pain lasting three months or longer.
   4 Centers for Disease Control and Prevention, Drug Overdose Death Data, https://www.cdc.gov/drugoverdose
   /data/statedeaths.html.
   5 Id.
   6 X.J. Shen, Ph.D., Director, Division of Statistical Analysis, Alabama Department of Public Health, Center for Health
   Statistics, Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (April 28, 2017),
   available at http://www.alabamapublichealth.gov/pharmacy/assets/ddpi opioidoverdose.pdf.
   7 The Henry J. Kaiser Family Foundation, Opioid Overdose Deaths and Opioid Overdose Deaths as a Percent of All
   Drug Overdose Deaths (2015), www.kff.org.



                                                             3
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 11 of 777                                     PageID #: 38




           4.       The greatest increase in opioid deaths occurred among cases involving synthetic

   opioids (mainly fentanyl), with a rise from 16 deaths in 2012 to 198 in 2017. Heroin involved

   deaths also increased dramatically from 40 deaths in 2013 to 122 in 2014 but have remained

   unchanged through 2017.

           5.       Since 2005, Alabama has participated in the Prescription Drug Monitoring Program,

   which collects prescription records. On August 8, 2017, Alabama Governor Kay Ivey established the

   Alabama Opioid Overdose and Addiction Council to study the state's opioid crisis and identify a

   strategy to counteract its adverse consequences.

           6.       Alabama has the second-highest rate of nonmedical use of prescription pain

   relievers in the nation, covering one out of every nineteen Alabamians aged twelve or older.8 Drug

   poisoning deaths are significantly impacting Plaintiff’s communities.9 Significant numbers of the

   residents of Alabama report drug dependence and nonmedical use of pain relievers.10 Many

   residents of Alabama who need addiction treatment don't receive it.11

           7.       American Indians are at least two times more susceptible to opioid addiction than

   the rest of the U.S. population at large. American Indian high school students are two to three times

   more prone to try opioid pills than U.S. teenagers in general. American Indians are three (3) times

   more likely to die from a drug overdose than the rest of the U.S. population. American Indian

   Country is usually located in more rural parts of the U.S., where medically assisted addiction

   treatment is unavailable, underfunded, or overwhelmed by demand. Often, American Indians

   cannot even find opioid addiction treatment within a reasonable proximity.


   8 Rachel N. Lipari, Ph.D., et al., State and Substate Estimates of Nonmedical Use of Prescription Pain Relievers,
   National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration (Jul. 13,2017),
   https://www.samhsa.gov/data7sites/default/files/report 3187/ShortReport-3187.html.
   9 U.S. Centers for Disease Control and Prevention, National Center for Health Statistics' Drug Poisoning Mortality
   dataset, https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/.
   10 See, e.g., Alabama Opioid Epidemic, arnfAR, http://opioid.amfar.org/AL, at View Counties: Opioid Use.
   11 Id. at View Counties: Healthcare.



                                                           4
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 12 of 777                                      PageID #: 39




           8.       Prescription opioids killed over 40,000 Americans in 2017. Prescription opioids kill

   twice as many people in the U.S. as heroin. Prescription opioids and related drug overdose deaths

   exceed the number of car accident deaths in the United States. Nearly 150 Americans die every

   day from opioids overdoses. Almost 91% of persons who have a non-fatal overdose of opioids are

   prescribed opioids again within one year. One third (1/3) of all children who go into foster parent

   care do so because of the opioids addiction of their parent(s). Seven (7) in ten (10) opioid overdoses

   are treated in an emergency room due to the abuse of prescription opioids. An opioid-addicted

   baby is born every thirty (30) minutes in America.

           9.       American Indians have been left out of major initiatives by state governments,

   municipal governments, and county governments and the federal government in attempts to

   remedy the opioid crisis.

            10.     Excessive numbers of opioids have been dispensed in and around Plaintiff’s tribal

   community. From 2006 to 2012, there were 1,703,752,769 prescription pain pills supplied to

   Alabama. 12 From 2006 to 2012, there were 22,035,540 prescription pain pills, enough for 64 pills

   per person per year, supplied to Escambia County, Alabama - 6,615,990 of the pills were

   manufactured by Actavis Pharma, Inc. Brewton Medical Center Pharmacy in Brewton received the

   highest number (2,374,180) of pills during that period.13

            11.     In 2017, 107.2 opioid prescriptions were written in Alabama for every 100 persons.

   This was the highest prescribing rate in the country and was almost twofold greater than the average

   U.S. rate of 58.7 prescriptions.14 Alabama is second in the nation for benzodiazepine prescriptions,




   12 THE WASHINGTON POST, The Opioid Files: Drilling into the DEA's pain pill database, Jul. 21, 2019,
   https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/ (hereinafter "Drilling into the
   DEA's pain pill database").
   "Id.
   14Id.



                                                           5
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 13 of 777                                        PageID #: 40




   at a rate of 61.9 per 100 persons (U.S. median rate: 37.6).15 Over 6.5 million opioid prescriptions

   were filled in Alabama in 2015, supplying over 437 million pills, which equates to a total days'

   supply of 127,159,152 - or 348,381 years' worth.16 There were 167 deaths involving prescription

   opioids in 2017, an increase from 124 in 2016.17

            12.      Children have been especially vulnerable to the opioid epidemic. Alabama,

   including the Tribe, and neighboring states have now become ground zero for an explosion of cases

   in newborns with Neonatal Abstinence Syndrome ("NAS"), a collection of symptoms babies

   experience in withdrawing from opioid medications taken by the mother. The region that includes

   Alabama, Mississippi, Tennessee, and Kentucky has the highest rate in the country, with NAS

   occurring in 16.2 out of every 1,000 hospital births in 2012.I8NAS is closely associated with opioid

   use.19 Infants born with NAS usually spend weeks in neonatal intensive care units while they

   painfully withdraw from the drugs - a process so painful that it traps many adults on opioids.

            13.      Children are also injured by the removal from their homes due to opioid abuse and

   addiction. The percentage of Alabama children in foster care because of parental drug abuse has




   15 See Leonard J. Paulozzi, M.D., et al., Centers for Disease Control and Prevention, Vital Signs: Variation Among
   States in Prescribing of Opioid Pain Relievers and Benzodiazepines - United States, 2012, Morbidity and Mortality
   Wkly.          Rep.         July        4,         2014;         63(26);         563-568,         available        at
   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6326a2.htm. The combination of hydrocodone, oxycodone and
   benzodiazepines is referred to as the "holy trinity" and significantly increases the risk of harm to those that abuse
   prescription pills.
   16 George C. Smith, Jr., M.D., ALBME Efforts to Combat Opioid Overuse, Alabama Board of Medical Examiners
   (March 10, 217), http://alabamapublichealth.gov/pharmacy/assets/presentation_smith_2017.pdf.
   17 National Institute on Drug Abuse, Alabama Opioid Summary,
   https://www.drugabuse.gov/drugs-abuse/opioids/opioid-summaries-by-state/alabaina-opioid-summary.
   18 Amy Yurkanin, A grim and growing trend: Alabama sees increased cases of drug-dependent newborns (Sep. 29,
   2015), available at
   http://www.al.eom/news/index.ssf/2015/09/a grim and growing_trend alaba.html.
   19 Casey Wylie, Quality Analytics, ALABAMA MEDICAID AGENCY, Neonatal Abstinence Syndrome (NAS)
   Adverse Fetal Outcomes in Mothers with Prescribed Opioid Medications Compared to Mothers With No Prescribed
   Opioid Medications (December 10, 2014),
   http://www.alabamapublichealth.gov/perinatal/assets/NASPresentationforSCPH.pdf.



                                                            6
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 14 of 777                                   PageID #: 41




   risen from 11.5% in 2006 to 37% in 2016.20 Children with parents addicted to drugs tend to stay

   in foster care longer and often enter the system having experienced significant trauma, which

   makes their care more expensive.21

            14.     Across the state, Alabama families and communities, including the Plaintiff’s Tribe,

   face heartbreaking tragedies that cannot be adequately conveyed by statistics, and they have faced

   them all too often. Many grieving families have been financially tapped out by the costs of repeated

   cycles of addiction treatment programs; others have lost hope and given up. The increasing number

   of cases takes both a physical and mental toll on investigators, first-responders, and the Tribe and

   its citizens.

            15.     Defendants have foreseeably caused damages to the Tribe, including the costs of

   providing: (a) medical care, additional therapeutic and prescription drug purchases, and other

   treatments for individuals suffering from opioid-related addiction or disease, including overdoses

   and deaths; (b) counseling and rehabilitation services; (c) treatment of infants born with opioid-

   related medical conditions; (d) welfare and foster care for children whose parents suffer from

   opioid-related disability or incapacitation; and (e) law enforcement and public safety relating to

   the opioid epidemic within the Tribe. The Tribe has also suffered substantial damages relating to

   the lost productivity of the Tribe, as well as increased administrative costs.


       B. The Opioid Crisis Nationally




   20 Mary Sell, Parental drug use putting more children in foster care, DECATUR DAILY (Jan. 29, 2017),
   http://www.decaturdaily.cominews/local/parental-drug-use-putting-more-children-in-fostercare/article 957642a9-
   e3d5-52a3-b8d9-d881be352aab.html, citing Alabama Department of Human Resources.
   21 Trista Thurston, Drug addiction drives spike in Ohiofoster care, NEWARK ADVOCATE (Mar. 23,2017), available
   at          http://www.newarkadvocate.comistoryinews/crime/high-in-ohio/2017/03/23/drug-addiction-drives-spike-
   ohiofoster-care/99545804/.



                                                         1
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 15 of 777                                           PageID #: 42




              16.    The United States is in the midst of an opioid epidemic caused by the Defendants'

   unlawful marketing, sale, and distribution of prescription opioids that have resulted in addiction,

   criminal activity, serious health issues, and the loss of life.22

             17.     The United States constitutes 4.6% of the world's population but consumed 80% of

   the world's opioid supply in 2011.23 According to the Centers for Disease Control and Prevention

   ("CDC"), from 1999 to 2014, the sales of prescription opioids in the U.S. nearly quadrupled, but

   there was no overall change in the amount of pain that Americans reported.24

             18.     Between the start of the century and the year 2014, opioid-related death rates have

   increased by 200%. Fourteen percent of that increase occurred between 2013 and 2014.25

             19.     It is undisputed that opioids are both addictive and deadly. Between 1999 and 2014,

   more than 165,000 Americans died from an opioid overdose. 26 Deaths related to opioids are

   accelerating. In 2011, the CDC declared that prescription opioid deaths had reached "epidemic

   levels.”27 That year, 11,693 people died of prescription opioid overdoses.28 Since then, prescription




   22 As used herein, the term "opioid" refers to the entire family of opiate drugs including natural, synthetic, and semi­
   synthetic opiates.
   23 Donald Teater, Nat'l Safety Council, The Psychological and Physical Side Effects of Pain Medications,
   https://www.colorado.gov/pacificisites/default/files/Psvcholigical%20and%20Phvsical%20Side%20Effects%20Teat
   er%20NSC.pdf (citing Daneshvari R. Solanki et al., Monitoring Opioid Adherence in Chronic Pain Patients:
   Assessment of Risk of Substance Abuse, PAIN PHYSICIAN JOURNAL, I4:E119-E131, (2011), available at
   https://www.painphysicianjoumal.com/current/pdf?article=MTQ0NQ%3D%3D&joumal=60.
   24 Centers for Disease Control and Prevention, Prescribing Data, available at
   https://www.cdc.gov/drugoverdose/data/prescribing.htrnl.
   25 Id.
   26 Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain - United States, 2016, 65(1)
   Morbidity and Mortality Weekly Report (Mar. 2016), at 2, available at
   https://www.cdc.gOv/mmwrivolumes/65/a/pdfs/rr6501el.pdf (hereinafter "CDC Guideline").
   27 Press Release, Centers for Disease Control and Prevention: Prescription Painkiller Overdoses at Epidemic Levels
   (Nov. 1, 2011), https://www. cdc.gov/media/releases/201 1/pllOl flu pain killer overdose.html (hereinafter
   "Prescription Painkiller Overdoses at Epidemic Levels").
   28 Li Hui Chen et al., Drug-poisoning Deaths Involving Opioid Analgesics: United States, 19992011, 166 NCHS Data
   Brief (Sept. 2014), https://www.cdc.gov/nchs/data/databriefs/dbl66.pdf.



                                                              8
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 16 of 777                                   PageID #: 43




   opioid deaths have more than quadrupled, reaching 47,600 Americans in 2017 - more than ten

   times the number of Americans who died in the entire Iraq War.29

           20.          According to the CDC, opioid overdoses killed more than 45,000 people, nationally,

   over a 12-month timeframe that ended in September 2017. It is already the deadliest drug epidemic

   in American history.30 If current trends continue, lost lives from opioid overdoses will soon

   represent the vast majority of all drug overdose deaths in the United States.


                 Lost Lives
                 Deaths in the US. per 100,000 people
                                                                                         All drug
                                                                                         overdoses




                                                                                         Opioid
                                                                                         overdoses




                            i                             i         \      t       i
                 1987      1990         1996            2000       2005   2010    2015




   Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
   Prevention I By THE NEW YORK TIMES.31




   29 U.S. Dep't of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
   https://www.hhs.gov/opioids/about-the-epidemic/index.html; German Lopez, 2017 was the worst year ever
  for drug overdose deaths in America, Vox (Aug. 16, 2018), https://www.vox.com/science-and-
   health/2018/8/8/16/17698204/opioid-epidemicoverdose-deaths-2017.
   30 The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES (April 21, 2018),
   https://www.nytimes.corn/2018/04/21/opinion/an-opioid-crisis- foretold, html
  31 Id



                                                               9
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 17 of 777                                        PageID #: 44




            21.      The opioid epidemic is “directly related to the increasingly widespread misuse of

   powerful opioid medications.32 In many cases, heroin abuse starts with prescription opioid abuse

   addiction. An inflated volume of opioids invariably leads to increased diversion and abuse. Indeed,

   there is a ‘parallel relationship’ between the availability of prescription opioid analgesics through

   legitimate pharmacy channels and the diversion and abuse of these drugs and associated

   outcomes. »33 For most people who misuse opioids, the source of their drugs can typically be found

   in the excess supply of drugs in the community, beyond what is needed for legitimate medical

   purposes. Filling an opioid prescription is a significant risk factor for overdose.34

             22.     According to the CDC, the United States is currently seeing the highest overdose

   death rate ever recorded.35 Aside from overdose, long-term opioid use is associated with a

   significant increase in mortality from other causes.36 As opioid-related deaths increase, life

   expectancy in the United States decreases.37

             23.     On October 28, 2017, the President of the United States declared the opioid crisis

   a public health emergency.38




   32 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abase, 374 N. Eng. J. Med. 1480 (Apr. 14,
   2016), doi: 10.1056/NEJMsrl601307,
   https://www.nejm.org/doi/full/10.1056/NEJMsrl601307 (hereinafter “Califf et al.”).
   33 Dart, Richard C. et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J. Med.
   241 (2015), DOI: 10.1056/NEJMsal406143, available at https://www.nej m. orWdoi/full/10.1056/nejmsal406143.
   34 CDC Guideline, supra n. 26, at 22-24.
   35 Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says CDC, The GUARDIAN
   (March 6, 2018), https://www.theguardian.com/us-news/2018/mar/06/opioid-crisis-overdoses-increased-by-a-third-
   across-us-in-14-months-says-cdc.
   36 Wayne A. Ray et al., Prescription ofLong-Acting Opioids and Mortality in Patients With Chronic Noncancer Pain,
   315(22):2415-2423, JAMA (Jun. 2016), doi:10.1001/jama.2016.7789, available at https://jamanetwork.com/jouma
   ls/j ama/fullarticle/2528212.
   37 National Center for Health Statistics, Life Expectancy, available at
   https://www.cdc.gov/nchs/fastats/life-expectancy.htm; Centers for Disease Control and Prevention, U.S. drug
   overdose deaths continue to rise; increase fueled by synthetic opioids, (March 18, 2018),
   https://www.cdc.gov/media/releases.2018/p0329-drug-overdose-deaths.html.
   38 Julie Hirschfeld Davis, Trump Declares Opioid Crisis a 'Health Emergency' but Requests No Funds, THE
   NEWYORK TtMES(Oct 26,2017), https://www.nytimes.com/2017/10/26/us/poli tics/trump-opioid-crisis.html.



                                                            10
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 18 of 777                                  PageID #: 45




            24.     This suit takes aim at the primary cause of the opioid crisis: A false narrative marketing

   scheme, in which Defendants joined and conspired, involving the false and deceptive marketing of

   prescription opioids, which was designed to dramatically increase demand for and sale of opioids and

   opioid prescriptions.

            25.     On the demand side, the Defendants who manufacture, sell and market prescription

   opioid painkillers (the "Marketing Defendants") precipitated the crisis. These opioids have various

   brand names and generic names, and include OxyContin, Kadian, Duragesic, Opana, Nucynta,

   fentanyl, hydrocodone, oxycodone, and others mentioned in this Complaint. Through a massive

   marketing campaign premised on false and incomplete information, the Marketing Defendants

   engineered a dramatic shift in how and when opioids are prescribed by the medical community and

   used by patients.

            26.     The Marketing Defendants relentlessly and methodically - but untruthfully - asserted

   that the risk of addiction was low when opioids were used to treat chronic pain and overstated the

   benefits and trivialized the risk of the long-term use of opioids. However, opioids are extremely

   addictive. Studies have found diagnosed opioid dependence rates in primary care settings as high as

   26%.39 Among opioid users who received four prescriptions in a year, 41.3% meet diagnostic criteria

   for a lifetime opioid-use disorder.40 Because opioids cause tolerance and dependence, patients who

   take the drugs for even a short time become a physiologically captured market. According to the U.S.

   Department of Health and Human Services, more than two million Americans are opioid-




   39 CDC Guideline, supra n. 26.
   40 Joseph A. Boscarino et al., Opioid-Use Disorder Among Patients on Long-Term Opioid Therapy: Impact ofFinal
   DSM-5 Diagnostic Criteria on Prevalence and Correlates, available at
   https://www.nthi.nlrn.nih.gov/pme/articles/PMC4548725/; see also Joseph A. Boscarino et al., Prevalence of
   Prescription Opioid-Use Disorder Among Chronic Pain Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic
   Criteria, 30(3): 185-94, Journal of Addictive Diseases (Sept. 2011), available at
   https://www.nebi.nlm.nih.gov/pubmed/21745041 (showing a 34.9% lifetime opioid use disorder).



                                                        11
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 19 of 777                                      PageID #: 46




   dependent.41 The difficulty in stopping use is particularly true for patients first prescribed an

   extended-release opioid. Patients who initiated treatment on an extended-release opioid - such as

   OxyContin - have a 27.3% likelihood to be using opioids one year later, and a 20.5% likelihood

   of using opioids three years later.42 Whether in the end, a patient meets the clinical definition of

   addiction or is simply dependent and unable to stop using opioids, once opioids are prescribed for

   even a short period of time, patients are hooked.

           27.      Opioids pose high risks for children and adolescents. Most of the use in this

   population is off-label as opioids are not approved for children. The use of prescription opioid pain

   medication before high school graduation is associated with a 33% increase in the risk of later

   opioid misuse. The misuse of opioids in adolescence strongly predicts the later onset of heroin

   use.43 Nonetheless, the 2016 CDC guidelines found that there have been significant increases in

   opioid prescribing for children and adolescents, for conditions such as headaches and sports

   injuries.

           28.      The Marketing Defendants' goal was simple: dramatically increase sales by

   convincing doctors to prescribe opioids not only for the kind of severe pain associated with cancer

   or short-term post-operative pain, but also for common chronic pain, such as back pain and

   arthritis. They did this even though they knew that opioids were addictive and subject to abuse,

   and that their claims regarding the risks, benefits, and superiority of opioids for long-term use were

   untrue and unfounded.




   41 U.S. Dept, of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019), available at
   https://www.hhs.gov/opioids/about-the-epidemic/index.html.
   42 Anuj Shah et al., Characteristics ofInitial Prescription Episodes and Likelihood ofLong-Term Opioid Use - United
   States, 2006-2015, 66(10):265-269, Morbidity and Mortality Weekly Report (Mar. 2017), available at
   https://www.cdc.gov/mmwr/volumes/66/wr/mm6610al.htm.
   43 CDC Guideline, supra n. 26.



                                                           12
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 20 of 777                        PageID #: 47




          29.     The National Retail Pharmacies Defendants saw the profit potential in opioid sales,

   participated in the conspiracy by ignoring their legal responsibilities, and flooded affected areas

   with opioids while knowing they were contributing to, but profiting from, widespread addiction

   and human misery. Through their willingness to uncritically fill prescriptions without scrutiny or

   hesitation, the National Retail Pharmacies Defendants normalized overprescribing and caused

   widespread proliferation and availability of these dangerous drugs throughout communities in

   Alabama, including the Tribe’s communities.

          30.     Defendants succeeded. Opioid abuse has quickly become one of the nation's most

   pressing health management issues, not only because of its toll on opioid users, but increasingly

   because of the financial and cultural impact on the Tribe.

          31.     The Marketing Defendants and the National Retail Pharmacies Defendants extract

   billions of dollars of revenue from the addicted American public, including tribal members, while

   the Tribe sustains losses caused as a result of the reasonably foreseeable consequences of the

   prescription opioid addiction epidemic. Defendants knew that, but for the Tribe providing at least

   some aspect of a safety net, the number of overdose deaths and other related health consequences

   arising from opioid addictions would have even been far greater than actually occurred, and the

   public outcry and political backlash threatening their profitmaking activities would have been

   swifter and far more certain.

          32.     The deceptive marketing campaign of the Marketing Defendants substantially

   contributed to an explosion in the use of opioids across the country, including the Tribe and its

   citizens. Approximately 20% of the population between the ages of 30 and 44 and nearly 30% of

   the population over 45 have used opioids. Opioids are the most common treatment for chronic

   pain, and 20% of office visits now include a prescription of an opioid.




                                                   13
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 21 of 777                                      PageID #: 48




           33.      The sharp increase in opioid use resulting from Defendants' conduct has led directly

   to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the United States,

   including within the Tribe’s community. Representing the NIH's National Institute of Drug Abuse

   in hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora

   Volkow explained that "aggressive marketing by pharmaceutical companies" is "likely to have

   contributed to the severity of the current prescription drug abuse problem. ii 44

           34.      In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter

   to physicians nationwide, enlisting their help in combating this "urgent health crisis" and linking

   that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the

   "devastating" results that followed, had "coincided with heavy marketing to doctors [m]any of

   [whom] were even taught - incorrectly - that opioids are not addictive when prescribed for

   legitimate pain. n45

           35.      In a 2016 report, the CDC explained that "[o]pioid prescribing has quadrupled since

   1999 and has increased in parallel with [opioid] overdoses.”46 Patients receiving opioid

   prescriptions for chronic pain account for the majority of overdoses. For these reasons, the CDC

   concluded that efforts to rein in the prescribing of opioids for chronic pain are critical "to reverse

   the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity. n47




   44 America's Addiction to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on International
   Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement). Testimony of Dr. NoraD. Volkow, Director, National
   Institute on Drug Abuse, available at https://www.hdsl.ord/?abstract&did=754557.
   45 Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at http://www.tumtheridem.org.
   46 Rose A. Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid Overdose Deaths -
   United States, 2000-2014 (Jan. 1, 2016), Morbidity and Mortality Weekly Report, 64(50);1378-82, available at
   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm (hereinafter "2000-2014 Increases in Drug and
   Opioid Overdose Deaths").
   47 Id.



                                                           14
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 22 of 777                          PageID #: 49




          36.     Defendants' practice of continually filling opioid prescriptions, including from

   suspicious prescribers, and failing to report suspicious orders of opioids has enabled an oversupply

   of opioids to communities, including communities in the regions that the Tribe resides.

          37.     The widespread use of opioids and corresponding increases in addiction and abuse

   have led to increased primary care clinic visits, those clinics’ responses to overdoses, and clinical

   administration of naloxone - the antidote to opioid overdose.

          38.     As the Tribe works to restore the lives of its citizens, the opioid epidemic

   continues to outpace their efforts.

       C. Financial Impact of Defendants' Activities on Plaintiff

          39.     Plaintiff brings this civil action to recover monetary losses that the Tribe has

   incurred as a direct and proximate result of Defendants' false, deceptive, and unfair marketing of

   prescription opioids. Such economic damages were foreseeable to Defendants and were sustained

   because of Defendants' unlawful actions and omissions.,

          40.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

   manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

   doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

   companies aggressively advertised to and persuaded healthcare providers to purchase and

   prescribe highly addictive, dangerous, opioids, and turned patients into drug addicts for their own

   corporate profit. Such actions were unlawful.

          41.     Plaintiff also brings this suit against the National Retail Pharmacies Defendants of

   these highly addictive drugs. In addition to participating in the false narrative campaign described

   below, the National Retail Pharmacies Defendants unlawfully breached their legal duties under

   Alabama law to monitor, detect, investigate, report, and refuse to fill suspicious orders of




                                                    15
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 23 of 777                         PageID #: 50




   prescription opiates, which enabled the manufacturers' deceptive advertising to increase sales,

   profits and distribution of their products to communities, including Plaintiff’s tribal community.

      D. The Roles of Defendants in Causing and Perpetuating the Opioid Crisis

          42.     The Marketing Defendants' push to increase opioid sales worked. Through

   publications and websites, endless streams of sales representatives, "education" programs, and

   other means, Marketing Defendants dramatically increased their sales of prescription opioids and

   reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids sold

   in the U.S. has nearly quadrupled. In 2016, 289 million prescriptions for opioids were filled in the

   U.S. - enough to medicate every adult in America around the clock for a month.

          43.     On the supply side, the crisis was fueled and sustained by those involved in

   the supply chain of opioids, including manufacturers, distributors and retail suppliers, who

   failed to maintain effective controls over the distribution of prescription opioids, and who

   instead have actively sought to evade such controls. Defendants have contributed

   substantially to the opioid crisis by selling and distributing far greater quantities of

   prescription opioids than they know should be necessary for legitimate medical uses, while

   failing to report, and take steps to halt, suspicious orders when they were identified, thereby

   exacerbating the oversupply of such drugs and fueling an illegal secondary market.

          44.     From the day they made the pills to the day those pills were consumed in

   each community, the Marketing Defendants had control over the information regarding

   addiction they chose to spread and emphasize as part of their massive marketing campaign.

   By providing misleading information to doctors about addiction being rare and opioids

   being safe even in high doses, then pressuring those doctors into prescribing their products

   by arguing, among other things, that no one should be in pain, especially chronic pain, the




                                                    16
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 24 of 777                        PageID #: 51




   Marketing Defendants created a population of addicted patients who sought opioids at

   never-before-seen rates. The scheme worked, although perversely, and through it, the

   Marketing Defendants caused their profits to soar as more and more people became

   dependent on opioids.

          45.     Defendants systematically and repeatedly disregarded the health and safety

   of the public. Charged by law to monitor and report dangerous behavior, they failed to do

   so in favor of maximizing corporate profits and increasing their market share.

          46.     Corporate greed and callous indifference to the known, serious potential for

   human suffering have caused this public health crisis. Defendants unleashed a public crisis

   that has had far-reaching financial and social consequences in this country, including opioid

   addiction and death.

          47.     The Marketing Defendants falsely and misleadingly, and contrary to the language

   of their drugs' labels: (1) downplayed the serious risk of addiction; (2) promoted the concept of

   "pseudo addiction" and thus advocated that the signs of addiction should be treated with more

   opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4)

   claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of

   higher opioid dosages; (6) promoted the falsehood that long-term opioid use improves

   functioning; and (7) exaggerated the effectiveness of "abuse-deterrent" opioid formulations to

   prevent abuse, addiction and death.

          48.     The Marketing Defendants disseminated these common messages to reverse the

   popular and medical understanding of opioids. They disseminated these messages directly, through

   their sales representatives, and in speaker groups led by physicians who were recruited by and paid

   by the Marketing Defendants for their support of the Marketing Defendants' marketing messages.




                                                   17
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 25 of 777                         PageID #: 52




           49.     The Marketing Defendants also worked through third parties they controlled by:

   (a) funding, assisting, encouraging, and directing doctors, known as "key opinion leaders"

   ("KOLs") and (b) creating, funding, assisting, directing, and/or encouraging seemingly neutral

   and credible professional societies and patient advocacy groups (referred to hereinafter as "Front

   Groups"). The Marketing Defendants then worked together with those KOLs and Front Groups

   to profoundly influence, and at times control, the sources that doctors and patients relied on for

   ostensibly "neutral" guidance, such as treatment guidelines, continuing medical education

   ("CME") programs, medical conferences and seminars, and scientific articles. Thus, working

   individually and collectively, and through these Front Groups and KOLs, the Marketing

   Defendants persuaded doctors and patients that what they had long known - that opioids are

   addictive drugs, unsafe in most circumstances for long-term use - was untrue, and quite the

   opposite, that the compassionate treatment of pain required opioids.

           50.    Each Marketing Defendant knew that its misrepresentations of the risks and

   benefits of opioids were not supported by or were directly contrary to the scientific evidence.

           51.    The Tribe brings this civil action for injunctive relief, abatement of the opioids

   nuisance, compensatory damages, statutory damages, punitive damages, and any other relief

   allowed by law against the Defendant opioid drug manufacturers and retailers that, by their actions,

   knowingly or negligently have manufactured and dispensed prescription opioid drugs to and within

   the economic proximity of the Tribe in a manner that foreseeably injured, and continues to injure,

   the Tribe and its Citizens.

                                 II.   JURISDICTION AND VENUE

           52.    This Court has subject matter jurisdiction over the claims made by Plaintiff herein

   pursuant to Section 12-11-30 of the Code of Alabama (1975).




                                                   18
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 26 of 777                         PageID #: 53




          53.     This Court has personal jurisdiction over Defendants in that they conducted

   business in Alabama at all times material herein, committed acts and/or omissions in or outside

   Alabama which caused tortious injury to Plaintiff, and/or engaged in substantial business activities

   in proximity to the Tribe and purposefully directed their actions towards the Tribe and its Citizens,

   voluntarily submitted to the jurisdiction of Alabama when obtaining a manufacturer, and/or

   pharmacy license, and have the requisite minimum contacts with Alabama necessary to

   constitutionally permit this Court to exercise jurisdiction.

          54.     Venue is proper in this Court pursuant to Sections 6-3-2 and Section 6-3-7 of the

   Code of Alabama (1975) and Rule 82 of the Alabama Rules of Civil Procedure as many of the acts

   on which the action is founded occurred in County, as the Defendants did business by agent in

   Mobile County at the time of the accrual of each cause of action.

          55.     This action is not removable because there is incomplete diversity of residents and

   no substantial federal question is presented.

                                            III.    PARTIES

      A. Plaintiff

          56.     Poarch Band of Creek Indian (the “Tribe”) is a federally sovereign Indian

   tribe located within Alabama, governed by the Poarch Band of Creek Indian Constitution

   and the laws of the Poarch Band of Creek Indian tribe, and exercises inherent governmental

   authority within the Tribe’s community.

          57.     A substantial number of the Tribe’s Citizens have fallen victim to the opioid

   epidemic, becoming addicted to prescription opioids or coping with family members who

   are addicted. The Plaintiff has incurred significant costs in an attempt to abate the opioid

   epidemic that continues to plague its Citizens and Indian Lands by providing medical




                                                    19
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 27 of 777                          PageID #: 54




   services and opioid-related treatments to those in need. The Plaintiff brings this suit, in

   part, to recover these costs and procure the additional financial resources required to

   adequately combat and abate opioid addiction, opioid-related injuries, and other problems

   caused by the opioid crisis.

           58.    This action is brought by the Plaintiff in the exercise of its authority as

   sovereign governments and on behalf of the Tribe in its proprietary capacity and under its

   parens patriae authority in the public interest to protect the health, safety, and welfare of

   all of their Tribe Citizens as well as the non-tribal Member inhabitants of their Indian Lands and

   to stop the growing prescription opioid epidemic within the Tribe. The Plaintiff also brings this

   action to recover damages and seek other redresses for harm caused by Defendants’ improper,

   wrongful, fraudulent, and tortious conduct with respect to the manufacturing and sale of

   prescription opioids. Defendants’ actions have caused, and continue to cause, a crisis that threatens

   the health, safety, and welfare of the Tribe.

           59.    Plaintiff brings this action to recover opioid-related expenses, as well as to

   halt the reprehensible and tortious conduct of Defendants and the results of that conduct,

   and to cause Defendants to disgorge their profits earned improperly from their unlawful

   conduct, and to permit a Mobile County jury to determine whether Defendants should be

   punished for their unlawful conduct.

       B. Defendants

           1.     Marketing Defendants and Related Entities

                  a.      Teva and Associated Companies

           60.    Teva Pharmaceutical Industries, Ltd. ("Teva Ltd.") is an Israeli corporation

   with its principal place of business in Petah Tikva, Israel. Teva Ltd. is traded on the New




                                                    20
                                                       DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 28 of 777                           PageID #: 55




   York Stock Exchange (NYSE: TEVA). In its most recent Form 10-K filed with the Securities

   and Exchange Commission, Teva Ltd. stated that it is the leading generic drug company in

   the United States. Teva Ltd. operates globally, with significant business transactions in the

   United States. In 2018, its gross profit from North American operations was $4,979 million.

              61.      Defendant Cephalon, Inc. is a Delaware corporation with its principal place

   of business in Frazer, Pennsylvania. Teva Ltd. acquired Cephalon in October 2011, and

   Cephalon Inc. became a wholly-owned subsidiary of Defendant Teva Ltd.

              62.      Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware corporation with its

   principal place of business in North Wales, Pennsylvania, and is a wholly-owned subsidiary of

   Teva Pharmaceutical Industries, Ltd.

              63.      Teva USA and Cephalon work together closely to market and sell Cephalon

   products in the United States. Since its acquisition of Cephalon in October 2011, Teva USA

   has conducted all sales and marketing activities for Cephalon in the United States, through

   its "specialty medicines" division. Teva USA and Cephalon, Inc. worked together to

   manufacture, promote, sell, and distribute opioids such as Actiq and Fentora in the United

   States. Teva USA holds out Actiq and Fentora as Teva products to the public. The FDA-

   approved prescribing information and medication guide, which is distributed with Cephalon

   opioids, discloses that the guide was submitted by Teva USA, and directs physicians to

   contact Teva USA to report adverse events. All of Cephalon's promotional websites,

   including those for Actiq and Fentora, display Teva Ltd.'s logo.48 Teva USA's parent company,

   Teva Pharmaceuticals Industries, Ltd. lists Cephalon and Teva USA's sales as its own on its financial

   reports, and its year-end report for 2012 - in the year immediately following the Cephalon acquisition



   48
        E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left).



                                                              21
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 29 of 777                                     PageID #: 56




   -attributed a 22% increase in its specialty medicine sales to "the inclusion of a full year of Cephalon's

   specialty sales," including inter alia sales of Fentora.49 Actiq has been approved by the FDA only for

   the "management of breakthrough cancer pain in patients 16 years and older with malignancies who

   are already receiving and who are tolerant to around-the-clock opioid therapy for the underlying

   persistent cancer pain.50 Fentora has been approved by the FDA only for the "management of

   breakthrough pain in cancer patients 18 years of age and older who are already receiving and who

   are tolerant to around-the-clock opioid therapy for their underlying persistent cancer pain."51 In 2008,

   Cephalon pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its

   misleading promotion of Actiq and two other drugs, and agreed to pay a $425 million fine.52

           64.      Teva USA also sells generic opioids in the United States, including generic opioids

   previously sold by Allergan pic, whose generics business Teva Ltd., Teva USA's parent company

   based in Israel, acquired in August 2016.

           65.      Teva Ltd., Teva USA, and Cephalon are referred to herein as "Teva."

           66.      Defendant Watson Pharmaceuticals, Inc. ("Watson") is a Nevada corporation with

   its principal place of business in Corona, California. In 2013, it changed its name to Actavis, Inc.

           67.      Defendant Actavis Pharma, Inc. (f/k/a Watson Pharma Inc.) ("Actavis Pharma") is

   a Delaware corporation with its principal place of business in New Jersey.




   49 Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
   http://annualreports.eom/HostedData/AnnualReportArchive/t/NASDAQ TEVA 2012.pdf.
   50 Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009), ACTIQ
   PI/Med Guide, https://www.accessdata.fda.gov/drugsatfda docs/label/2009/020747s0301bl.pdf.
   51 Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
   https://www.accessdata.fda.gov/drugsatfda docs/labe 1/2012/021947s015 lbl.pdf.
   52 Press Release, U.S. Dep't of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea to
   Resolve          Allegations          of        Off-Label       Marketing         (Sept.        29,         2008),
   https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.



                                                          22
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 30 of 777                       PageID #: 57




          68.     Defendant Actavis LLC (f/k/a Actavis Inc.) ("Actavis LLC") is a Delaware limited

   liability company with its principal place of business in Parsippany, New Jersey. Watson, Actavis

   Pharma and Actavis LLC are collectively referred to as "Actavis."

          69.     Defendant Teva Ltd. acquired ownership of Actavis in 2016. Prior to that

   transaction, Actavis was owned by Defendant Allergan PLC.

          70.     Actavis manufactures, promotes, sells, and distributes opioids, including the

   branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of

   Duragesic and Opana in the United States. Actavis acquired the rights to Kadian from King

   Pharmaceuticals, Inc. on December 30, 2008, and began marketing Kadian in 2009.

          71.     Actavis made thousands of payments to physicians nationwide, including in

   Alabama, ostensibly for activities including participating on speakers' bureaus, providing

   consulting services, assisting in post-marketing safety surveillance and other services, but

   in fact to deceptively promote and maximize the use of opioids.

                  b.     Janssen and Associated Companies

          72.     Defendant Johnson & Johnson ("J&J") is a New Jersey corporation with

   its principal place of business in New Brunswick, New Jersey.

          73.     Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

   principal place of business in Titusville, New Jersey, and is a wholly-owned subsidiary of J&J.

          74.     Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

   Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

          75.     Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

   Delaware and was a wholly-owned subsidiary of J&J until July 2016. Noramco, Inc. is or had been




                                                  23
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 31 of 777                        PageID #: 58




   part of J&J's opium processing. It makes active pharmaceutical ingredients ("APIs") for opioid

   painkillers.

           76.      J&J is the only company that owns over 10% of Janssen Pharmaceuticals stock.

   J&J controls the sale and development of Janssen Pharmaceuticals drugs and Janssen

   Pharmaceuticals profits inure to J&J's benefit.

           77.      J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen

   Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, "Janssen") are or have been

   in the business of manufacturing, selling, promoting, and/or distributing both brand name and

   generic opioids throughout the United States.

           78.      Janssen manufactures, promotes, sells, and distributes drugs in the United States,

   including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

   in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

   (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

   sales in 2014.

           79.      Janssen made thousands of payments to physicians nationwide, including in

   Alabama, ostensibly for activities including participating on speakers' bureaus, providing

   consulting services, assisting in post-marketing safety surveillance and other services, but in

   fact to deceptively promote and maximize the use of opioids.

           80.      Janssen, like many other companies, has a corporate code of conduct, which sets

   forth the organization's mission, values and principles. Janssen's employees are required to read,

   understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

   imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J.53 Documents



   53 Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.



                                                         24
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 32 of 777                                PageID #: 59




   posted on J&J's and Janssen's websites confirm J&J's control of the development and marketing

   of opioids by Janssen. Janssen's website "Ethical Code for the Conduct of Research and

   Development," names only J&J and does not mention Janssen anywhere within the document.

   The "Ethical Code for the Conduct of Research and Development" posted on the Janssen

   website is J&J's company-wide Ethical Code, which requires all of its subsidiaries to follow.

           81.     The "Every Day Health Care Compliance Code of Conduct" posted on Janssen's

   website is a J&J company-wide document that describes Janssen as one of the

   "Pharmaceutical Companies of Johnson & Johnson" and as one of the "Johnson & Johnson

   Pharmaceutical Affiliates." It governs how lain employees of Johnson & Johnson

   Pharmaceutical Affiliates," including those of Janssen, "market, sell, promote, research,

   develop, inform and advertise Johnson & Johnson Pharmaceutical Affiliates' products." All

   Janssen officers, directors, employees, sales associates must certify that they have "read,

   understood and will abide by" the code. The code governs all of the forms of marketing at

   issue in this case. J&J made payments to thousands of physicians nationwide, including in

   Alabama, ostensibly for activities including participating on speakers' bureaus, providing

   consulting services, assisting in post-marketing safety surveillance and other services, but in fact

   to deceptively promote and maximize the use of opioids.

           82.     On August 26, 2019, an Oklahoma judge ruled that Johnson & Johnson had

   intentionally played down the dangers and oversold the benefits of opioids and ordered it to pay

   the state $572 million in the first trial of a drug manufacturer for the destruction wrought by

   prescription painkillers.54 The judge found that Oklahoma proved that Johnson & Johnson had



   54 an Hoffman, Johnson & Johnson Ordered to Pay $572 Million in Landmark Opioid Trial, THE NEW YORK
   TIMES (Aug 26, 2019), available at https://www.nytimes.com/2019/08/26/health/oklahoma-opioids-johnson-and-
   johnson.html.



                                                       25
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 33 of 777                          PageID #: 60




   created a public nuisance by exaggerating the benefits of narcotic painkillers and minimizing their

   addiction risks.

                   c.     Endo and Associated Companies

           83.     Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

   place of business in Malvern, Pennsylvania.

           84.     Defendant Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of Endo Health

   Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

   Pennsylvania.

           85.     Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal place

   of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

   subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

           86.     Defendant Par Pharmaceuticals Companies, Inc. is a Delaware corporation with its

   principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc. and Par

   Pharmaceutical Companies, Inc. collectively, "Par Pharmaceutical"). Par Pharmaceutical was

   acquired by Endo International pic in September 2015 and is an operating company of Endo

   International pic.

           87.     Endo Health Solutions Inc., Endo Pharmaceuticals Inc. and Par Pharmaceutical

   (collectively, "Endo") are or have been in the business of manufacturing, selling, promoting, and/or

   distributing both brand name and generic opioids throughout the United States.

           88.     Endo develops, markets, and sells prescription drugs, including the opioids

   Opana/Opana ER, Percodan, Percocet, general versions of oxycodone, oxymorphone,

   hydromorphone, and hydrocodone in the United States. Opioids made up roughly $403 million of




                                                    26
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 34 of 777                                  PageID #: 61




   Endo's overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

   2010 to 2013, and it accounted for 10% of Endo's total revenue in 2012.

           89.     On June 8, 2017, the FDA requested that Endo remove Opana ER from the market

   because of a "serious outbreak" of HIV and hepatitis C due to abuse of the drug after the reformulation

   of Opana from a nasal spray to an injectable.55 In response to the FDA's request, Endo removed Opana

   ER from the market in July 2017, the first time the agency had ever moved to pull an opioid

   medication from sale.56 Endo also manufactures and sells generic opioids such as oxycodone,

   oxymorphone, hydromorphone, and hydrocodone products in the United States, by itself and through

   its subsidiary, Qualitest Pharmaceuticals, Inc.

           90.     Endo made thousands of payments to physicians nationwide, including in Alabama,

   ostensibly for activities including participating on speakers' bureaus, providing consulting services,

   assisting in post-marketing safety surveillance and other services, but in fact to

   deceptively promote and maximize the use of wields.

           d.      Abbott Laboratories

           91.     Defendant Abbott Laboratories is an Illinois corporation with its principal place of

   business in Abbott Park, Illinois. Defendant Abbott Laboratories, Inc. is a subsidiary of Abbott

   Laboratories, whose principal place of business is also in Abbott Park, Illinois. Defendants Abbott

   Laboratories and Abbott Laboratories, Inc. are referred to collectively as "Abbott."

           92.     Abbott was primarily engaged in the promotion and distribution of opioids

   nationally due to a co-promotional agreement with Purdue. Pursuant to that agreement,



   55 Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for Risks Related to Abuse
   (June 8, 2017), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/uem562401.htm (hereinafter
   "FDA Requests Removal of Opana ER").
   56 Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
   http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er. (hereinafter "Endo
   Provides Update on Opana ER").



                                                        27
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 35 of 777                              PageID #: 62




   between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue's

   opioid products as set forth above.

           93.      Abbott, as part of the co-promotional agreement, helped turn OxyContin into

   the largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the

   more Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-

   five to thirty percent (25-30%) of all net sales for prescriptions written by doctors its sales

   force called on. This agreement was in operation from 1996-2002, following which Abbott

   continued to receive a residual payment of six percent (6%) of net sales up through at least

   2006.

           94.      With Abbott's help, sales of OxyContin went from a mere $49 million in its

   first full year on the market to $1.2 billion in 2002. Over the life of the co-promotional

   agreement, Purdue paid Abbott nearly half a billion dollars.

           95.      Abbott and Purdue's conspiracy with Pharmacy Benefit Managers (PBMs) to drive

   opioid use is well established. As described in an October 28,2016, article from Psychology Today

   entitled America's Opioid Epidemic:

                 Abbott and Purdue actively misled prescribers about the strength and safety
                 of the painkiller [OxyContin]. To undermine the policy of requiring prior
                 authorization, they offered lucrative rebates to middlemen such as Merck
                 Medco [now Express Scripts] and other pharmacy benefits managers on
                 condition that they eased availability of the drug and lowered co-pays. The
                 records were part of a case brought by the state of West Virginia against
                 both drug makers alleging inappropriate and illegal marketing of the drug
                 as a cause of widespread addiction.... One reason the documents are so
                 troubling is that, in public at least, the drug maker was carefully assuring
                 authorities that it was working with state authorities to curb abuse of
                 OxyContin. Behind the scene, however, as one Purdue official openly
                 acknowledged, the drug maker was "working with Medco (PBM) [now
                 Express Scripts] to try and make parameters [for prescribing] less
                 stringent.57

   57 American Society of Addiction Medicine, America's Opioid Epidemic - Court released documents show drug
   makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY (Oct. 28, 2016),



                                                      28
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 36 of 777                        PageID #: 63




                    e.      Amneal Pharmaceuticals, LLC

           96.      Defendant Amneal Pharmaceuticals, LLC ("Amneal LLC") is a Delaware limited

   liability company with its principal place of in New Jersey.

           97.      Defendant Amneal Pharmaceuticals, Inc. ("API") is a Delaware corporation with

   its principal place of business in New Jersey. API is the managing member of Amneal LLC and

   conducts and exercises full control over all activities of Amneal LLC.58

           98.      API and Amneal LLC are referred to herein as "Amneal."

           99.      At all relevant times, Amneal has sold prescription drugs, including opioids in

   Alabama, including to the Tribe, and across the United States.

                    f.      Assertio Therapeutics, Inc.

           100.     Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc. ("Assertio" or

   "Depomed") is a Delaware corporation with its principal place of business in Lake Forest, Illinois.

   Assertio describes itself as a specialty pharmaceutical company focused on pain and other central

   nervous system conditions. Assertio develops, markets, and sells prescription drugs in Alabama and

   across the United States. Assertio acquired the rights to Nucynta and Nucynta ER for $1.05 billion

   from Janssen pursuant to January 15, 2015, Asset Purchase Agreement. This agreement closed on

   April 2, 2015. Assertio has since that date, if not before, sold opioids in Alabama and across the

   United States.

                    g-      Allergan and Associated Companies

           101.     Defendant Allergan pic is a public limited company incorporated in Ireland

   with its principal place of business in Dublin, Ireland and its administrative headquarters

   and all executive officers located in Madison, New Jersey. Shares of Allergan are traded on


   https://www.psychologytoday.com/blog/side-effects/201610/america-s-opioid-epidemic.
   58 Id.



                                                        29
                                           DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 37 of 777                   PageID #: 64




   the New York Stock Exchange (NYSE: AGN). In its most recent Form 10-K filed with the

   SEC, Allergan pic stated that it does business in the United States through its U.S.

   Specialized Therapeutics and U.S. General Medicine segments, which generated nearly 80%

   of the company's $15.8 billion in net revenue during the year ended December 31, 2018.

          102.   Before (the entities defined above as) Actavis was sold to Teva Ltd. in August

   2016, Actavis was part of the same corporate family as Allergan and sold and marketed

   opioids as part of a coordinated strategy to sell and market the branded and generic opioids

   of Allergan and Actavis. In October 2012, the Actavis Group was acquired by Watson

   Pharmaceuticals, Inc., and the combined company changed its name to Actavis, Inc. as of

   January 2013, and then to Actavis pic in October 2013. In October 2013, Actavis pic (n/k/a

   Allergan pic) acquired Warner Chilcott pic pursuant to a transaction agreement dated May

   19, 2013. Actavis pic (n/k/a Allergan pic) was established to facilitate the business

   combination between Actavis, Inc. (n/k/a Allergan Finance, LLC) and Warner Chilcott pic.

   Following the consummation of the October 1,2013 acquisition, Actavis, Inc. (n/k/a Allergan

   Finance, LLC) and Warner Chilcott pic became wholly-owned subsidiaries of Actavis pic

   (n/k/a Allergan pic). Pursuant to the transaction, each of Actavis, Inc.'s common shares were

   converted into one Actavis pic share. Further, Actavis pic (n/k/a Allergan pic) was the

   "successor issuer" to Actavis, Inc. and Warner Chilcott. Actavis pic acquired Allergan, Inc.

   in March 2015, and the combined company thereafter changed its name to Allergan pic.

          103.   Defendant Allergan Finance, LLC (f/k/a Actavis, Inc., f/k/a Watson

   Pharmaceuticals, Inc.) is a limited liability company incorporated in Nevada and

   headquartered in Madison, New Jersey. Allergan Finance, LLC is a wholly-owned

   subsidiary of defendant Allergan pic. In 2008, Actavis, Inc. (n/k/a Allergan Finance, LLC),




                                                30
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 38 of 777                    PageID #: 65




   acquired the opioid Kadian through its subsidiary, Actavis Elizabeth LLC, which had been

   the contract manufacturer of Kadian since 2005. Since 2008, Kadian's label has identified

   the following entities as the manufacturer or distributor of Kadian: Actavis Elizabeth LLC,

   Actavis Kadian LLC, Actavis Pharma, Inc., and Allergan USA, Inc. Currently, Allergan

   USA, Inc. is contracted with UPS SCS, Inc. to distribute Kadian on its behalf.

          104.   Defendant Allergan       Sales, LLC       is   incorporated   in Delaware and

   headquartered in Irvine, California. Allergan Sales, LLC is the current New Drug

   Application ("NDA") holder for Kadian, and in 2016, Allergan Sales, LLC held the

   Abbreviated New Drug Applications ("ANDAs") for Norco. Allergan Sales, LLC is the

   wholly-owned subsidiary of Allergan pic. The Norco ANDAs are currently held by Allergan

   Pharmaceuticals International Limited, which is incorporated in Ireland.

          105.   Defendant Allergan USA, Inc. is incorporated in Delaware and headquartered

   in Madison, New Jersey. Allergan USA, Inc. is currently responsible for Norco and Kadian

   sales. Allergan USA, Inc. is a wholly-owned subsidiary of Allergan pic.

          106.   Defendant Allergan pic has, at all times, exercised control over these

   marketing and sales efforts and profits from the sale of its subsidiaries' products, ultimately

   inure to its benefit, including those sales by Actavis during the period of its ownership and

   control by Allergan. Allergan and its associated entities are or have been in the business of

   manufacturing, selling, promoting, and/or distributing both brand name and generic opioids

   throughout the United States, including to Plaintiff.

          107.   Collectively Actavis, Amneal, Teva, Janssen, Assertio, Endo, Abbott, and

   Allergan are referred to as "Marketing Defendants."

           2.    National Retail Pharmacies




                                                 31
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 39 of 777                         PageID #: 66




                  a.      CVS

           108.   Defendant CVS Health Corporation ("CVS Health") is a Delaware corporation

   with its principal place of business in Rhode Island. At all times relevant to this Complaint.

           109.   Defendant CVS Pharmacy, Inc. ("CVS Pharmacy") is a Rhode Island corporation

   with its principal place of business in Rhode Island.

           110.   Defendant, CVS Indiana, L.L.C. ("CVS Indiana") is an Indiana limited liability

   company with its principal place of business in Indianapolis, Indiana.

          111.    CVS Health Corporation, CVS Pharmacy, Inc. and CVS Indiana are

   collectively referred to as "CVS." CVS distributed prescription opioids throughout the

   United States, including in Alabama.

                  b.      The Kroger Co.

          112.    Defendant, The Kroger Co., is an Ohio corporation with its headquarters in

   Cincinnati, Ohio.

          113.    Defendant, Kroger Limited Partnership II is an Ohio limited partnership

   with its principal office located in Columbus, Ohio.

          114.    The Kroger Co. and Kroger Limited Partnership II are collectively referred

   to as "Kroger." Kroger operates 2,268 pharmacies in the United States, including in

   Alabama. At all times relevant to this Complaint, Kroger distributed prescription opioids

   throughout the United States, including in Alabama.

                  c.      Rite-Aid Entities

          115.    Defendant Rite Aid of Alabama, Inc. is an Alabama corporation with its

   principal office located in Montgomery, Alabama. Defendant Rite Aid of Maryland, Inc.,

   d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc., is a Maryland corporation with




                                                   32
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 40 of 777                           PageID #: 67




   its principal office located in Camp Hill, Pennsylvania. Rite Aid of Alabama and Rite Aid

   of Maryland are collectively referred to as "Rite Aid." At most times relevant to this

   Complaint, and at least until 2018, Rite Aid operated pharmacies and distributed

   prescription opioids throughout the State of Alabama. Rite Aid has since sold or closed

   most of its Alabama stores.

           116.     Rite Aid continues to distribute prescription opioids in other regions throughout the

   United States.

                    d.     Walgreens

           117.     Defendant Walgreen Co. ("Walgreen Co.") is an Illinois corporation with

   its principal place of business in Deerfield, Illinois. Defendant Walgreen Eastern Co., Inc.

   ("WEC") is a New York corporation with its principal place of business in Deerfield,

   Illinois.

           118.     Walgreen Co. and WEC are collectively referred to herein as "Walgreens."

   At all times relevant to this Complaint, Walgreens distributed prescription opioids throughout

   the United States, including in Alabama.

                    e.     Wal-Mart

           119.     Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc. ("Wal-Mart"),

   is a Delaware corporation with its principal place of business in Arkansas.

           120.     Defendant, Wal-Mart Stores East, LP, is a Delaware limited partnership with its

   principal place of business in Arkansas.

           121.     Wal-Mart, Inc. and Wal-Mart Stores East, LP are collectively referred to as "Wal-

   Mart." At all times relevant to this Complaint, Wal-Mart distributed prescription opioids

   throughout the United States, including in Alabama.




                                                     33
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 41 of 777                              PageID #: 68




           122.    Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Wal-Mart are

   referred to as "National Retail Pharmacies."

          3.       Pill Mill Defendants

           123.    Like many other localities in the United States, Mobile County and Baldwin County

   were the homes of several “pill mills.” A “pill mill” is a doctor’s office, clinic, or healthcare facility

   that routinely conspires in or participates in the prescribing or dispensing of controlled substances

   outside the scope of the prevailing standards of medical practice and in violation of state law

   regarding the prescribing of controlled substances.

           124.    The Defendants identified in the following paragraphs are doctors, nurses, and

   medical professionals who illegally wrote prescriptions for controlled substances absent medical

   necessity or other legitimate basis located at the currently known regional pill mills: Physician

   Pain Specialists of Alabama, P.C.; and Eastern Shore Neurology Clinic, Inc.

                   I.      Physician Pain Specialists of Alabama, P.C.

           125.    Physician Pain Specialists of Alabama, P.C. (“PPSA”) is a corporation organized

   and existing under Alabama law. PPSA was operated as a pill mill in Mobile, Alabama, run by

   Defendants John Patrick Couch and Xiulu Ruan. C&R Pharmacy Pharmacy, LLC, an Alabama

   limited liability company whose members are Couch and Ruan, was an affiliated pharmacy.

           126.    In a 2017 trial in the United States District Court for the Southern District of

   Alabama, Defendants Ruan and Couch were charged with and convicted of utilizing both the clinic

   and the pharmacy to violate the Controlled Substances Act and to commit mail and wire fraud.

   Additional charges included unjust enrichment and illegal distribution of Schedule II and Schedule

   III drugs, including Fentanyl.




                                                      34
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 42 of 777                       PageID #: 69




          127.    Defendants Thomas Justin Palmer and Bridgette Palmer were nurse practitioners

   for Defendant Couch, and they ultimately pled guilty to prescribing controlled substances outside

   the normal course of professional practice. Upon information and belief, some of those controlled

   substances were opioids.

          128.    In the course of their work, not only did these Defendants defraud multiple

   insurance and healthcare entities, they illegally prescribed high numbers of opioids in and around

   Mobile County thus leading many to addiction and opioid disorder. These illegal prescriptions

   were part and parcel of the misconduct of the other Defendants named herein in the manufacturing,

   marketing, and distribution of opioids.

                  II.    Eastern Shore Neurology Clinic, Inc.

          129.    Eastern Shore Neurology Clinic, Inc. (“ESNC”) is a corporation organized and

   existing under Alabama law. ESNC was operated as a pill mill in Foley, Alabama, run by Defendant

   Rassan M. Tarabein.

          130.    In 2017, Defendant Tarabein pleaded guilty in the United States District Court for

   the Southern District of Alabama to one count of health care fraud and one count of unlawful

   distribution of Schedule II and Schedule III drugs.

          131.    In the course of his work, not only did Defendant defraud multiple insurance and

   healthcare entities, he illegally prescribed high numbers of opioids to the citizens around Mobile

   County, thus leading many to addiction and opioid disorder. These illegal prescriptions were part

   and parcel of the misconduct of the other Defendants named herein in the manufacturing,

   marketing, and distribution of opioids.

         4.       Defendants' Agents and Affiliated Persons




                                                   35
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 43 of 777                     PageID #: 70




            132.    All of the actions described in this Complaint are part of, and in furtherance

   of, the unlawful conduct alleged herein, and were authorized, ordered, and/or done by

   Defendants' officers, agents, employees, or other representatives while actively engaged in

   the management of Defendants' affairs within the course and scope of their duties and

   employment, and/or with Defendants' actual, apparent, and/or ostensible authority.

            133.    The true names and capacities, whether individual, corporate,

   associate, or otherwise of certain vendors, distributors and/or their alter egos, sued herein

   as DOES 1 through 100 inclusive, are presently unknown to Plaintiff, who therefore sue these

   Defendants by fictitious names. Plaintiff will seek leave of this Court to amend this Complaint

   to show their true names and capacities when they become ascertained. Each of the Doe

   Defendants has taken part in and participated with, and/or aided and abetted, some or all of

   the other Defendants in some or all of the matters referred to herein, and therefore are liable

   for the same.

                                     IV.      FACTUAL BACKGROUND

           A.       The History of Opioids

            134.    The synthetic opioids manufactured and filled by Defendants are related to the

   opium poppy, which has been used to relieve pain for centuries.

            135.    The opium poppy was a well-known symbol of the Roman Civilization, which

   signified both sleep and death. The Romans used opium not only as a medicine but also as a

   poison.59

            136.    During the Civil War, opioids, then known as "tinctures of laudanum," gained

   popularity among doctors and pharmacists for their ability to reduce anxiety and relieve



   59 Martin Booth, Opioids: A History, at 20 (Simon & Schuster Ltd. 1996).



                                                           36
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 44 of 777                       PageID #: 71




   pain on the battlefield. They were also used in a wide variety of commercial products

   ranging from pain elixirs to cough suppressants to beverages.

           137.     Alabama law imposes a hierarchy of restrictions on prescribing and

   dispensing drugs based on their medicinal value, the likelihood of addiction or abuse,

   and safety. Opioids generally have been categorized as Schedule II or Schedule III drugs.

   Schedule II drugs have a high potential for abuse, have a currently accepted medical use,

   and may lead to severe psychological or physical dependence; Schedule III drugs are deemed

   to have a lower potential for abuse, but their abuse may lead to moderate or low physical

   dependence or high psychological dependence.60

           138.     The effects of opioids vary by duration. Long-acting opioids, such as Janssen's

   Nucynta ER and Duragesic, Endo's Opana ER, and Actavis's Kadian, are designed to be taken

   once or twice daily and are purported to provide continuous opioid therapy for, in general, 12

   hours. Short-acting opioids, such as Cephalon's Actiq and Fentora, are designed to be taken

   in addition to long-acting opioids to address "episodic pain" (also referred to as "breakthrough

   pain") and provide fast-acting, supplemental opioid therapy lasting approximately 4 to 6

   hours. The Marketing Defendants promoted the idea that pain should be treated by taking

   long-acting opioids continuously and supplementing them by also taking short-acting, rapid-

   onset opioids for episodic or "breakthrough" pain.

           139.     Patients develop tolerance to the analgesic effect of opioids relatively quickly.

   As tolerance increases, a patient typically requires progressively higher doses in order to obtain

   the same perceived level of pain reduction. The same is true of the euphoric effects of opioids

   - the "high." However, opioids depress respiration, and at very high doses, can and often do



   60 See Ala. Code 975 § 20-2-24; Ala. Code 1975 § 20-2-25.



                                                          37
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 45 of 777                                    PageID #: 72




   arrest respiration altogether. At higher doses, the effects of withdrawal are more severe. Long­

   term opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

            140.    Discontinuing opioids after more than just a few weeks of therapy will cause most

   patients to experience withdrawal symptoms. These withdrawal symptoms include severe anxiety,

   nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain, and

   other serious symptoms, which may persist for months after the complete withdrawal from opioids,

   depending on how long the opioids were used.

            141.    Opioids provide effective treatment for short-term, post-surgical and trauma-related

   pain, and for palliative end-of-life care. They are approved by the FDA for use in the management

   of moderate to severe pain where the use of an opioid analgesic is appropriate for more than a few

   days. Defendants, however, have manufactured, promoted, marketed, and distributed opioids for the

   management of chronic pain by misleading consumers and medical providers through

   misrepresentations or omissions regarding the appropriate uses, risks, and safety of opioids.

            142.    As one doctor put it, the widespread, long-term use of opioids "was an experiment on

   the population of the United States. It wasn't randomized, it wasn't controlled, and no data was

   collected until they started gathering death statistics."

       B. The Opioid Epidemic

            143.    Prescription opioids have become widely prescribed. In 2010, enough prescription

   opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

   hydrocodone every 4 hours for one month.61




   61 Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use and
   Abuse      in     the      United     States,     104    Am.       J.     Pub.    Health      e52-e59     (2014),
   https://www.nebi.nlm.nih.gov/pme/articles/PMC3935688/.



                                                          38
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 46 of 777                                      PageID #: 73




            144.    Despite the enormous number of prescriptions, recent studies have concluded that

   treatment with opioids is not superior to treatment with non-opioid medications for improving

   pain-related function.62 Even for patients presenting to the emergency room with acute extremity

   pain, there is no significant or clinically important difference in pain reduction at 2 hours among

   single-dose treatment with ibuprofen and acetaminophen, or with three different opioid and

   acetaminophen combination analgesics.63

            145.    In 2011, the U.S. Department of Health and Human Resources, Centers for Disease

   Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

   Release noted:

                    a.       The death toll from overdoses of prescription painkillers has more than
                             tripled in the past decade.

                    b.       More than 40 people die every day from overdoses involving narcotic pain
                             relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin),
                             and oxymorphone (Opana).
                    c.       Overdoses involving prescription painkillers are at epidemic levels and now
                             kill more Americans than heroin and cocaine combined.

                    d.       The increased use of prescription painkillers for nonmedical reasons, along
                             with growing sales, has contributed to a large number of overdoses and
                             deaths. In 2010, 1 in every 20 people in the United States age 12 and older
                             - a total of 12 million people - reported using prescription painkillers non-
                             medically according to the National Survey on Drug Use and Health. Based
                             on the data from the Drug Enforcement Administration, sales of these drugs
                             to pharmacies and health care providers have increased by more than 300
                             percent since 1999.

                    e.       Prescription drug abuse is a silent epidemic that is stealing thousands of
                             lives and tearing apart communities and families across America.



   62 Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related Function in Patients with
   Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA 872-882 (2018), doi: 10.1001/jama.2018.0899,
   https://jamanetwork.com/journals/jama/article-abstract/267397 l?redirect=true.
   63 Andrew K. Chang, M.D., et al., Effect of aSingle Dose ofOral Opioid and Nonopioid Analgesics on Acute Extremity
   Pain in the Emergency Department, 318 JAMA 1661-1667 (2017), DOI: 10.1001/jama.2017.16190,
   https://jamanetwork.com/joumals/jama/article-abstract/266158 l?widget=personalizedcontent&
   previousarticle=2673971 &redirect=true.



                                                           39
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 47 of 777                                    PageID #: 74




                    f.       Almost 5,500 people start to misuse prescription painkillers every day.64

            146.    The CDC has also identified an addiction to prescription pain medication as the

   strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers -

   which, at the molecular level and in their effect, closely resemble heroin - are forty times more likely

   to be addicted to heroin.65 According to a recent study, among young urban heroin users, 86% used

   opioid pain relievers prior to using heroin.66

            147.    The synthetic opioid fentanyl has been a driving force behind the nation's opioid

   epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

   now being used to execute prisoners on death row.67

            148.    In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

   and fentanyl as the most significant drug-related threats to the United States. 68

            149.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

   during 1999-2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

   States, 28,647 (60.9%) involved an opioid.69




   64 See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller Overdoses at Epidemic
   Levels (Nov. 1,2011), https://www.cdc.gov/mediaireleases/2011/pll01_flu_pain_killer_overdose.html.
   65     See      Centers     for    Disease     Control      and    Prevention,      Today's    Heroin   Epidemic,
   https://www.cdc.gov/vitalsigns/heroin/index.html.
   66 Nat'1 Inst, on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
   https://dl4rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-heroin.pdf.
   67 Mitch Smith, Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
   https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyl.html.
   68
      Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-Involved Overdose
   Deaths-UnitedStates, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality Wkly. Rep. 2016; 65; 1445-1452, doi:
   http://dx.doi.org/10.15585/mmwr.mm655051el, available at
   https://www.cdc.gov/mmwr/volumes/65/wr/mm655051el.htm.
   69 Id



                                                          40
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 48 of 777                                  PageID #: 75




           150.    The rate of death from opioid overdose has quadrupled during the past 15 years in

   the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

   department have increased by a factor of six in the past 15 years.70

           151.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as "a

   serious national crisis that affects public health as well as social and economic welfare."71 The

   economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

   healthcare, lost productivity, addiction treatment, and criminal justice expenditures.72

           152.    In 2016, the President of the United States officially declared an opioid and heroin

   epidemic.73


                 V. THE MARKETING DEFENDANTS’ FALSE,
              DECEPTIVE. AND UNFAIR MARKETING OF OPIOIDS

           153.    The opioid epidemic did not happen by accident.

           154.    Before the 1990s, generally accepted standards of medical practice dictated that

   opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

   for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

   patients' ability to overcome pain and function, coupled with evidence of greater pain complaints

   as patients developed tolerance to opioids over time and the serious risk of addiction and other

   side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

   generally did not prescribe opioids for chronic pain.


   70 See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain -Misconceptions and
   Mitigation Strategies, 374 N Eng. J. Med. 1253-1263 (2016), DOI: 10.1056/NEJMral507771,
   http://www.nejm.org/doi/full/10.1056/NEJMral507771, (hereinafter "Volkow & McLellan").
   nId.
   72 Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid Overdose, Abuse, and
   Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906 (2016),
   DOI: 10.1097/ML R.0000000000000625, available at https://www.ncbi.nlm.nih.gov/pubmed/27623005.
   73 See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming "Prescription Opioid and Heroin
   Epidemic Awareness Week"), available at https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdfi2016-22960.pdf



                                                        41
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 49 of 777                              PageID #: 76




           155.    Each Marketing Defendant has conducted, and continues to conduct, a marketing

   scheme designed to persuade doctors and patients that opioids can and should be used for chronic

   pain, resulting in opioid treatment for a far broader group of patients who are much more likely to

   become addicted and suffer other adverse effects from the long-term use of opioids. In connection

   with this scheme, each Marketing Defendant spent, and continues to spend millions of dollars on

   promotional activities and materials that falsely deny, trivialize, or materially understate the risks

   of opioids while overstating the benefits of using them for chronic pain.

           156.    The Marketing Defendants have disseminated these common messages to reverse

   the generally accepted medical understanding of opioids and risks of opioid use. They

   disseminated these messages directly, through their sales representatives, in speaker groups led by

   physicians that the Marketing Defendants recruited for their support of their marketing messages,

   and through unbranded marketing and industry-funded Front Groups.

           157.    The Marketing Defendants' efforts have been wildly successful. Opioids are now the

   most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

   companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

   since 2009.74 In an open letter to the nation's physicians in August 2016, the then U.S. Surgeon

   General expressly connected this "urgent health crisis" to "heavy marketing of opioids to doctors

   [m]any of [whom] were even taught - incorrectly - that opioids are not addictive when prescribed

   for legitimate pain."75 This epidemic has resulted in a flood of prescription opioids available for

   illicit use or sale (the supply), and a population of patients physically and psychologically

   dependent on them (the demand). And when those patients can no longer afford or obtain opioids


   74 See Katherine Eban, Oxycontin: Purdue Pharma's Painful Medicine, Fortune (Nov. 9, 2011),
   http://fortune.com/2011/ll/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
   SlObn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
   75 Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 45.



                                                      42
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 50 of 777                         PageID #: 77




   from licensed dispensaries, they often turn to the street to buy prescription opioids or even non­

   prescription opioids, like heroin.

           158.   The Marketing Defendants intentionally continued their conduct, as alleged herein,

   with the knowledge that such conduct was creating the opioid epidemic and causing the harms and

   damages alleged herein.

           159.   As alleged throughout this Complaint, Defendants' conduct created a public health

   crisis and a public nuisance. The harm and endangerment to the public health, safety, and the

   environment created by this public nuisance is ongoing and has not been abated.

           160.   The public nuisance - i.e., the opioid epidemic - created, perpetuated, and

   maintained by Defendants can be abated and further recurrence of such harm can be abated by,

   inter alia, (a) educating prescribers and patients regarding the true risks and benefits of opioids,

   including the risk of addiction, in order to prevent the next cycle of addiction; (b) providing

   addiction treatment to patients who are already addicted to opioids; and (c) making naloxone

   widely available so that overdoses are less frequently fatal.

           161.   Defendants have the ability to act to abate the public nuisance, and the law

   recognizes that they must do so. It is the manufacturer of a drug that has the primary

   responsibility to ensure the safety, efficacy, and appropriateness of a drug's labeling, marketing,

   and promotion. All Defendants in the supply chain of a controlled substance are primarily

   responsible for ensuring that the drug is only distributed and dispensed to appropriate patients

   and not diverted. These responsibilities, to ensure that their products and practices meet both

   state-controlled substance and consumer protection laws and regulations, exist independently

   of any FDA or DEA regulation. As registered manufacturers and distributors of controlled

   substances, Defendants are placed in a position of special trust and responsibility, and are




                                                   43
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 51 of 777                          PageID #: 78




   uniquely positioned, based on their knowledge of prescribers and orders, to act as the first line

   of defense.

      A. The Marketing Defendants’ False and Deceptive Statements About Opioids

           162.   The Marketing Defendants' misrepresentations fall into the following eight

   categories:

                  a.      The risk of addiction from chronic opioid therapy is low;

                  b.      To the extent there is a risk of addiction, it can be easily identified and
                          managed;

                  c.      Signs of addictive behavior are "pseudoaddiction " requiring more opioids;

                  d.      Opioid withdrawal can be avoided by tapering;

                  e.      Opioid doses can be increased without limit or greater risks;

                  f.      Long-term opioid use improves functioning;

                  g-      Alternative forms of pain relief pose greater risks than opioids; and

                  h.      New formulations of certain opioids successfully deter abuse.

           163.   Each of these propositions is false. The Marketing Defendants knew this, but they

   nonetheless set out to convince physicians, patients, and the public at large of the truth of each of

   these propositions in order to expand the market for their opioids.

           164.   The categories of misrepresentations are offered to organize the numerous

   statements the Marketing Defendants made and to explain their role in the overall

   marketing effort, not as a checklist for assessing each Marketing Defendant's liability.

   While each Marketing Defendant deceptively promoted their opioids specifically, and,

   together with other Marketing Defendants, opioids generally, not every Marketing

   Defendant propagated (or needed to propagate) each misrepresentation. Each Marketing

   Defendant's conduct, and each misrepresentation, contributed to an overall narrative that aimed



                                                   44
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 52 of 777                                    PageID #: 79




   to - and did - mislead doctors, patients, and payors about the risks and benefits of opioids. While

   this   Complaint endeavors          to    document examples of each Marketing Defendant's

   misrepresentations and the manner in which they were disseminated, they are just that - examples.

   The Complaint is not, especially prior to discovery, an exhaustive catalog of the nature and manner

   of each deceptive statement by each Marketing Defendant.

           1.          Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                       Low

           165.     Central to the Marketing Defendants' promotional scheme was the

   misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

   marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

   when opioids are taken as prescribed by "legitimate" pain patients. That, in turn, directly led

   to the expected and intended result that doctors prescribed more opioids to more patients -

   thereby enriching the Marketing Defendants and substantially contributing to the opioid

   epidemic.

           166.     Each of the Marketing Defendants claimed that the potential for addiction from

   its opioids was relatively small or non-existent, even though there was no scientific evidence

   to support those claims. None of them have acknowledged, retracted, or corrected their false

   statements.

           167.     In fact, studies have shown that a substantial percentage of long-term users

   of opioids experience addiction. Addiction can result from the use of any opioid, "even

   at the recommended dose,"76 and the risk substantially increases with more than three months of




   76 FDA announces safety labeling changes and post market study requirements for extended-release and long-acting
   opioid analgesics, FDA (Sept. 10, 2013); see also FDA announces enhanced warnings for immediate-release opioid
   pain medications related to risks of misuse, abuse, addiction, overdose and death, FDA (Mar. 22, 2016).



                                                         45 .
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 53 of 777                                    PageID #: 80




   use.77 As the CDC Guideline states, "[ojpioid pain medication use presents serious risks, including

   overdose and opioid use disorder" (a diagnostic term for addiction).78

                    a.       Marketing Defendants’ Misrepresentations Regarding Addiction Risk

            168.    The Marketing Defendants knew they would need data to overcome decades of

   wariness regarding opioid use. They needed some sort of research to back up their messaging. But

   these Marketing Defendants had not conducted any studies about abuse potential or addiction risk

   as part of their application for FDA approval for any of their drugs. The Marketing Defendants

   found this "research" in the form of a one-paragraph letter to the editor published in the New

   England Journal of Medicine ("NEJM") in 1980.

            169.    This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction

   "rare" for patients treated with opioids.79 They had analyzed a database of hospitalized patients who

   were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick

   considered a patient not addicted if there was no sign of addiction noted in patients' records.




   77 CDC Guideline, supra n. 26 at 21.
   78 Id at 2.
   79 Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2) N Engl J Med. 123
   (Jan. 10,1980), http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221 (hereinafter "Porter and Jick Letter").



                                                         46
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 54 of 777                                     PageID #: 81




                                 ADDICTION RARE IN PATIENTS TREATED
                                          WITH NARCOTICS
                           To the Editor:'' Recently, wc examined our current Rles to deter­
                        mine the incidence of narcotic addiction in 39,946 hospitalized
                        medical patients' who were monitored consecutively. Although
                        there were 11,882 patients.who received at least ode narcotic prep­
                        aration, there were only four cases of reasonably Well documented
                        addiction in patients who had no history Of addict ion. The addic­
                        tion was considered major in only ,one instance. The drugs, im­
                        plicated were meperidine in two patients,® Percodan in one, and
                        hydromorphone in one. We conclude that despite widespread use of
                        narcotic drugs in hospitals, the development -of addiction is rare in­
                        medical patients with no history dl addiction.
                                                                                , JaVb Porter
                                                                         Hershel Jick., M-D.
                                                                   Boston Collaborative Drug
                                                                        Surveillance Program
                         Waltham, MA 021S4                  Boston .University Medical Center

                         1. Jlck H, Miettinen OS, Shapiro S. tewfi.OP, Siskind Y. Stone D.
                            Comprehensive drug tundllsitee. JAMA. 1970; 213:I4JS-60.
                         2. Milter kR,itd( H. Clinical effects of meperidine in hospitalized medical
                            patients. 3 Clin Pharmacol. 1978; IB:180-B.




           170.     As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM

   as a letter because the data were not robust enough to be published as a study. 80

           171.     Citation of the letter, which was largely ignored for more than a decade,

   significantly increased after the introduction of opioids. While Marketing Defendants used it

   to assert that their opioids were not addictive, "that's not in any shape or form what we

   suggested in our letter," according to Dr. Jick.

           172.     Marketing Defendants relied on and disseminated the same false and deceptive

   messaging. The enormous impact of Defendants' misleading amplification of this letter was well

   documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

   paragraph 1980 letter had been irresponsibly cited and, in some cases, "grossly misrepresented."

   In particular, the authors of this letter explained:

                  [W]e found that a five-sentence letter published in the Journal in 1980
                  was heavily and uncritically cited as evidence that addiction was rare with
                  long-term opioid therapy. We believe that this citation pattern contributed

   80 Barry Meier, Pain Killer: A "Wonder" Drug's Trail of Addiction and Death, 47 (Rodale 2003) (hereinafter "Pain

   Killer").



                                                             47
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 55 of 777                                     PageID #: 82




                   to the North American opioid crisis by helping to shape a narrative that
                   allayed prescribes' concerns about the risk of addiction associated with
                   long-term opioid therapy.81

            173.     “It's difficult to overstate the role of this letter," said Dr. David Juurlink of the

   University of Toronto, who led the analysis. "It was the key bit of literature that helped the opiate

   manufacturers convince front-line doctors that addiction is not a concern. n 82

                     b.      Endo's Misrepresentations Regarding Addiction Risk

            174.     Endo also falsely represented that addiction is rare in patients who are prescribed

   opioids.

            175.     Until April 2012, Endo's website for Opana, www.opana.com, stated that [m]ost

   healthcare providers who treat patients with pain agree that patients treated with prolonged opioid

   medicines usually do not become addicted."

            176.     In consideration of a reasonable opportunity for further investigation and discovery,

   Plaintiff alleges that Endo improperly instructed its sales representatives to diminish and distort

   the risk of addiction associated with Opana ER.

            177.     One of the Front Groups with which Endo worked most closely was the American

   Pain Foundation ("APF"), described more fully below.

            178.     APF conveyed misinformation through its National Initiative on Pain Control

   ("NIPC") and its website www.Painknowledge.com, which claimed that "[p]eople who take opioids

   as prescribed usually do not become addicted."




   81 Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook, M.D., Ph.D., Irfan A1 Dhalla,
   M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of Opioid Addiction, 376 N Engl. J Med 2194-95
   (June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMcl700150#t=article.
   82 Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31, 2017),
   https://www.statnews.com/2017/05/31/opioid-epidemic-nejm- letter/.



                                                         48
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 56 of 777                                PageID #: 83




            179.   Another Endo website, www.PainAction.corn, stated: "Did you know? Most

   chronic pain patients do not become addicted to the opioid medications that are prescribed for

   them."

            180.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts," an

   Endo-sponsored NIPC publication, stated that "people who have no history of drug abuse,

   including tobacco, and use their opioid medication as directed will probably not become addicted."

   In numerous patient education pamphlets, Endo repeated this deceptive message.

            181.   In a patient education pamphlet titled “Understanding Your Pain: Taking Oral

   Opioid Analgesics," Endo answers the hypothetical patient question - "What should I know about

   opioids and addiction?" - by focusing on explaining what addiction is ("a chronic brain disease")

   and is not ("Taking opioids for pain relief’). It goes on to explain that "[ajddicts take opioids for

   other reasons, such as unbearable emotional problems. Taking opioids as prescribed for pain relief

   is not addiction." This publication is still available online and was edited by KOL Dr. Russell

   Portenoy.83

            182.   In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded by

   Endo and posted on www.Painknowledge.com, omitted addiction from the "common risks" of

   opioids, as shown below:




   83 Margo McCaffery, RN MS, FA AN and Chris Pasero, RN, MS FA AN, Understanding Your Pain, Taking Oral Opioid
   Analgesics, available at http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf.



                                                       49
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 57 of 777                                       PageID #: 84




                   As with any medication, there are some side effects that are associated with
                   opioid therapy. The most common side effects that occur with opioid use
                   include the following:
                     » Constipation
                     » Drowsiness
                     » Confusion
                     * Nausea
                    * Itching
                    * Dizziness
                    * Shortness of breath
                   Your healthcare provider can help to address and. in some cases, prevent side
                   effects that may occur as a result of opioid treatment. Less severe side effects,
                   including nausea, itching, or drowsiness, typically go away within a few days with­
                   out the need for further treatment. If you experience any side effects, you should
                   let your healthcare provider know immediately.


                      c.        Janssen's Misrepresentations Regarding Addiction Risk

            183.      Janssen likewise misrepresented the addiction risk of opioids on its websites and

   print materials. One website, Let's Talk Pain, states, among other things, that "the stigma of drug

   addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

   addiction.”

            184.      The Let's Talk Pain website also perpetuated the concept of pseudoaddiction,

   associating patient behaviors such as "drug seeking," "clock watching," and "even illicit drug use or

   deception" with undertreated pain, which can be resolved with "effective pain management."

           185.       A Janssen unbranded website, www.PrescribeResponsibly.com, states that concerns

   about opioid addiction are "overestimated" and that "true addiction occurs only in a small

   percentage of patients. ti 84

           186.       Janssen reviewed, edited, approved, and distributed a patient education guide entitled

   Finding Relief Pain Managementfor Older Adults, which, as seen below, described as "myth" that

   opioids are addictive, and asserted as fact that "[m]any studies show that opioids are rarely

   addictive when used properly for the management of chronic pain" (emphasis in original). Until

   recently, this guide was still available online.

   84
       Keith Candiotti, M.D., Use of Opioid Analgesics in Pain                Management,. Prescribe     Responsibly,
   http://www.prescriberesponsibly.com/articles/opioid-pain-managementu.



                                                           50
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 58 of 777                          PageID #: 85




                                  Myth: Opioid medications are
                                  alwavs addictive.
                                  L/tOSS                           tfhtft
                                              ctk jwisrty} grfWfcfifaa gJfem
                                  (reafl      5JiT3
                                      [ilil    pSo>
           187.    Janssen's website for Duragesic included a section addressing "Your Right to Pain

   Relief’ and a hypothetical patient's fear that "I'm afraid I'll become a drug addict." The website's

   response: "Addiction is relatively rare when patients take opioids appropriately."

                   d.      Cephalon's Misrepresentations Regarding Addiction Risk

           188.    Cephalon sponsored and facilitated the development of a guidebook, Opioid

   Medications and REMS: A Patient's Guide, which included claims that "patients without a history

   of abuse or a family history of abuse do not commonly become addicted to opioids." Cephalon

   sponsored APF's Treatment Options: A Guide for People Living with Pain (2007), which taught

   that addiction is rare and limited to extreme cases of unauthorized dose escalations, obtaining

   opioids from multiple sources, or theft.

           189.    For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

   Management ofBreakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

              [Cjhronic pain is often undertreated, particularly in the non-cancer patient
              population. . . . The continued stigmatization of opioids and their prescription,
              coupled with often unfounded and self-imposed physician fear of dealing
              with the highly regulated distribution system for opioid analgesics,
              remains a barrier to effective pain management and must be addressed.
              Clinicians intimately involved with the treatment of patients with chronic
              pain recognize that the majority of suffering patients lack interest in
              substance abuse. In fact, patient fears of developing substance abuse
              behaviors such as addiction often lead to under treatment of pain. The
              concern about patients with chronic pain becoming addicted to opioids
              during long-term opioid therapy may stem from confusion between




                                                        51
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 59 of 777                          PageID #: 86




               physical dependence (tolerance) and              psychological      dependence
               (addiction) that manifests as drug abuse.85

           190.   Marketing Defendants' suggestions that the opioid epidemic is the result of bad

   patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme

   is at odds with the facts. While there are certainly patients who unlawfully obtain opioids, they are

   a small minority. For example, patients who "doctor-shop" - i.e., visit multiple prescribers to obtain

   opioid prescriptions - are responsible for roughly 2% of opioid prescriptions. The epidemic of

   opioid addiction and abuse is overwhelmingly a problem of false marketing (and unconstrained

   distribution) of the drugs, not problem patients.

          2.      Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be Easily
                  Identified and Managed

           191.   While continuing to maintain that most patients can safely take opioids long-

   term for chronic pain without becoming addicted, the Marketing Defendants assert that to the

   extent that some patients are at risk of opioid addiction, doctors can effectively identify and

   manage that risk by using screening tools or questionnaires. In materials they produced,

   sponsored, or controlled, Defendants instructed patients and prescribers that screening tools

   can identify patients predisposed to addiction, thus making doctors feel more comfortable

   prescribing opioids to their patients and patients more comfortable starting opioid therapy for

   chronic pain. These tools, they say, identify those with higher addiction risks (stemming from

   personal or family histories of substance use, mental illness, trauma, or abuse) so that doctors

   can then more closely monitor those patients.

          192.    Janssen, on its website www.PrescribeResponsibly.con states that the risk of

   opioid addiction "can usually be managed" through tools such as opioid agreements between


   85 Michael J. Brennan et al., Pharmacologic Management of Breakthrough or Incident Pain, Medscape,
   http://www.medscape.org/iviewarticle/449803.



                                                       52
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 60 of 777                                          PageID #: 87




   patients and doctors.86 The website, which directly provides screening tools to prescribers for risk

   assessments,87 includes a "four question screener" to purportedly help physicians identify and

   address possible opioid misuse. 88

            193.     Cephalon sponsored the APF's Treatment Options: A Guide for People Living with

   Pain (2007), which also falsely reassured patients that opioid agreements between doctors and

   patients can "ensure that you take the opioid as prescribed" and counseled patients that opioids

   "give [pain patients] a quality of life we deserve."

            194.     Endo paid for a 2007 supplement available for continuing education credit in

   the Journal of Family Practice, written by a doctor who became a member of Endo's

   speaker’s bureau in 2010. This publication, entitled Pain Management Dilemmas in

   Primary Care: Use of Opioids, (i) recommended screening patients using tools like (a) the

   Opioid Risk Tool (“ORT”) created by Dr. Webster and linked to Janssen or (b) the Screener

   and Opioid Assessment for Patients with Pain, and (ii) taught that patients at high risk of

   addiction could safely receive chronic opioid therapy using a "maximally structured

   approach" involving toxicology screens and pill counts. The ORT was linked to Endo-

   supported websites, as well.

            195.     There      are three fundamental              flaws     in the Marketing Defendants'

   representations that doctors can consistently identify and manage the risk of addiction. First,

   there is no reliable scientific evidence that doctors can depend on the screening tools



   86
      Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC, FASAM, What a Prescriber
   Should Know Before Writing the First Prescription, Prescribe Responsibly. As of the date of this filing, the "Prescribe
   Responsibly" website is unavailable, but an archived version of this article may be accessed here:
   https://web.archive.org/web/20171003105720/http://www.prescriberesponsibly.com/articles/before-prescribing-
   opioids (hereinafter "What a Prescriber Should Know Before Writing the First Prescription Prescribing Opioids.").
   87 Risk Assessment Resources at PrescribeResponsibly.com is unavailable, but an archived version is available at
   https://web.archive.org/web/20190129201700/http://www.prescriberesponsibly .com/risk-assessment-resources.
   88
      Id.



                                                             53
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 61 of 777                                   PageID #: 88




   currently available to materially limit the risk of addiction. Second, there is no reliable

   scientific evidence that high-risk patients identified through screening can take opioids

   long-term without triggering addiction, even with enhanced monitoring. Third, there is no

   reliable scientific evidence that patients who are not identified through such screening can

   take opioids long-term without significant danger of addiction.

           3.       Falsehood #3: Signs of Addictive Behavior are ’'Pseudoaddiction" Requiring
                    More Opioids

           196.     The Marketing Defendants instructed patients and prescribers that

   signs of addiction are actually indications of untreated pain, such that the appropriate

   response is to prescribe even more opioids. Dr. David Haddox, who later became a Senior

   Medical Director for Purdue, published a study in 1989 coining the term "pseudoaddiction,"

   which he characterized as "the iatrogenic syndrome of abnormal behavior developing as a

   direct consequence of inadequate pain management. 89 In other words, people on

   prescription opioids who exhibited classic signs of addiction - for example, asking for

   more and higher doses of opioids, self-escalating their doses, or claiming to have lost

   prescriptions in order to get more opioids - were not addicted, but rather simply suffering

   from under-treatment of their pain.

           197.     In the materials and outreach they produced, sponsored, or controlled, the

   Marketing Defendants made each of these misrepresentations and omissions, and have never

   acknowledged, retracted, or corrected them.

           198.     Cephalon and Endo sponsored the Federation of State Medical Boards'

   (“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and


   89 David E. Weissman and 4. David Haddox, Opioid pseudoaddiction - an iatrogenic syndrome, 36(3) Pain 363-66
   (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmedy2710565. ("Iatrogenic" describes a condition induced by medical
   treatment.)



                                                         54
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 62 of 777                                   PageID #: 89




   discussed in more detail below, which taught that behaviors such as "requesting drugs by

   name," "demanding or manipulative behavior," seeing more than one doctor to obtain

   opioids, and hoarding, which are signs of genuine addiction, are all really signs of

   "pseudoaddiction."

            199.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid Therapy:

   Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction and listed

   "[differentiation among states of physical dependence, tolerance, pseudoaddiction, and addiction"

   as an element to be considered in awarding grants to CME providers.

           200.     Endo itself has repudiated the concept of pseudoaddiction. In finding that "[t]he

   pseudoaddiction concept has never been empirically validated and, in fact, has been abandoned

   by some of its proponents," the New York Attorney General, in a 2016 settlement with Endo,

   reported that "Endo's Vice President for Pharmacovigilance and Risk Management testified to

   [the NY AG] that he was not aware of any research validating the ’pseudoaddiction' concept"

   and     acknowledged          the   difficulty     in        distinguishing   "between       addiction      and
                           90
   ‘pseudoaddiction.            Endo, thereafter, agreed not to "use the term ‘pseudoaddiction' in any

   training or marketing" in New York.

           201.     Janssen sponsored, funded, and edited a website called Let's Talk Pain, which

   in 2009 stated "pseudoaddiction refers to patient behaviors that may occur when pain is

   undertreated .... Pseudoaddiction is different from true addiction because such behaviors can be

   resolved with effective pain management." This website was accessible online until at least May

   2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

   concerns about opioid addiction are "overestimated," and describes pseudoaddiction as "a


   90 Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. & Endo Pharmaceuticals
   Inc., Assurance No.:15-228, Assurance of Discontinuance Under Executive Law Section 63. Subdivision 15 at 7.



                                                           55
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 63 of 777                                      PageID #: 90




   syndrome that causes patients to seek additional medications due to inadequate

   pharmacotherapy being prescribed. Typically, when the pain is treated appropriately the

   inappropriate behavior ceases.”91

           202.     The CDC Guidelines nowhere recommended attempting to provide more opioids

   to patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

   that pseudoaddiction "is already something we are debunking as a concept" and became "too much

   of an excuse to give patients more medication. It led us down a path that caused harm."

           4.       Falsehood #4: Opioid Withdrawal Can Be Avoided by Tapering

           203.     In an effort to underplay the risk and impact of addiction, the Marketing

   Defendants falsely claimed that, while patients become physically dependent on opioids, physical

   dependence is not the same as addiction and can be easily addressed, if and when pain relief is no

   longer desired, by gradually tapering a patient's dose to avoid the adverse effects of withdrawal.

   Defendants failed to disclose the extremely difficult and painful effects that patients can

   experience when they are removed from opioids—adverse effects that also make it less likely that

   patients will be able to stop using the drugs. Defendants also failed to disclose how difficult it is

   for patients to stop using opioids after they have used them for a prolonged period.

           204.     A non-credit educational program sponsored by Endo, Persistent Pain in the

   Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

   using opioids, could be avoided by simply tapering a patient's opioid dose over ten days.

           205.     However, this claim is at odds with the experience of patients addicted to opioids.

   Most patients who have been taking opioids regularly will, upon stopping treatment, experience

   withdrawal, characterized by intense physical and psychological effects, including anxiety, nausea,



   91 What a Prescriber Should Know Before Writing the First Prescription Prescribing Opioids, supra n. 86.



                                                          56
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 64 of 777                           PageID #: 91




   headaches, and delirium, among others. This painful and arduous struggle to terminate use can

   leave many patients unwilling or unable to give up opioids and heightens the risk of addiction.

           206.     To this day, the Marketing Defendants have not corrected or retracted their

   misrepresentations regarding tapering as a solution to opioid withdrawal.

           5.       Falsehood #5: Opioid Doses Can Be Increased Without Limit or
                    Greater Risk

           207.     In materials they produced, sponsored, or controlled, Marketing Defendants

   instructed prescribers that they could safely increase a patient's dose to achieve pain relief.

   Each of the Marketing Defendants' claims was deceptive in that they omitted warnings of

   increased adverse effects that occur at higher doses that were confirmed by scientific

   evidence.

           208.    These misrepresentations were integral to the Marketing Defendants'

   promotion of prescription opioids. As discussed above, patients develop a tolerance to opioids'

   analgesic effects, so that achieving long-term pain relief requires constantly increasing the dose.

   Patients who take larger doses, and who escalate to larger doses faster, are much more likely to

   remain on opioids for a longer period of time, resulting in increased revenue.

          209.     In addition, sales representatives aggressively pushed doctors to prescribe stronger

   doses of opioids. For example, one sales representative wrote about how his regional manager

   would drill the sales team on their upsetting tactics:

                It went something like this. "Doctor, what is the highest dose of
                OxyContin you have ever prescribed?" "20mg Q12h." "Doctor, if the
                patient tells you their pain score is still high you can increase the dose
                100% to 40mg Q12h, will you do that?" "Okay." "Doctor, what if that
                patient then came back and said their pain score was still high, did you
                know that you could increase the OxyContin dose to 80mg Q I2h,
                would you do that?" "I don't know, maybe." "Doctor, but you do agree
                that you would at least Rx the 40mg dose, right?" "Yes."




                                                     57
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 65 of 777                      PageID #: 92




          The next week the representative would see that same doctor and go through the same

   discussion with the goal of selling higher and higher doses. Stronger doses were more expensive

   and increased the likelihood of addiction.

          210.    These misrepresentations were particularly dangerous. Opioid doses at or above 50

   MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

   MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

   every twelve hours is ten times that.

          211.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

   may be increased until "you are on the right dose of medication for your pain," at which point

   further dose increases would not be required.

          212.    Endo also published on its website a patient education pamphlet entitled

   Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, "If I take the

   opioid now, will it work, later when I really need it?" The response is, "The dose can be

   increased ... You won't 'run out' of pain relief."

          213.    Marketing Defendants were aware of the greater dangers high dose opioids posed.

   In 2013, the FDA acknowledged "that the available data do suggest a relationship between

   increasing opioid dose and risk of certain adverse events" and that studies "appear to credibly

   suggest a positive association between high-dose opioid use and the risk of overdose and/or

   overdose mortality." A study of the Veterans Health Administration from 2004 to 2008 found the

   rate of overdose deaths is directly related to the maximum daily dose.

          6.      Falsehood #6: Long-term Opioid Use Improves Functioning

          214.    Despite the lack of evidence of improved function and the existence of evidence to

   the contrary, the Marketing Defendants consistently promoted opioids for patients' function and




                                                    58
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 66 of 777                           PageID #: 93




   quality of life because they viewed these claims as a critical part of their marketing strategies. In

   recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits of treatment

   was necessary to overcome its risks.

          215.    Janssen, for example, promoted Duragesic as improving patients' functioning and

   work productivity through an ad campaign that included the following statements: "[w]ork,

   uninterrupted," "[l]ife, uninterrupted," "[g]ame, uninterrupted," "[c]hronic pain relief that supports

   functionality," and [i]mprove[s] ... physical and social functioning."

          216.    Similarly, since at least May of 2011, Endo has distributed and made available

   on its website, www. opana. com, a pamphlet promoting Opana ER with photographs depicting

   patients with physically demanding jobs like those of a construction worker or chef,

   misleadingly implying that the drug would provide long-term pain relief and functional

   improvement.

          217.    As noted above, Janssen sponsored and edited a patient education guide

   entitled Finding Relief Pain Management for Older Adults (2009), which states as "a fact"

   that "opioids may make it easier for people to live normally." This guide features a man

   playing golf on the cover and lists examples of expected functional improvement from

   opioids, like sleeping through the night, returning to work, recreation, sex, walking, and

   climbing stairs. It assures patients that, "[ujsed properly, opioid medications can make it

   possible for people with chronic pain to 'return to normal.'" Similarly, Responsible Opioid

   Prescribing (2007), sponsored and distributed by Teva and Endo taught that relief of pain by

   opioids, by itself, improved patients' function. The book remains for sale online.




                                                    59
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 67 of 777                                         PageID #: 94




            218.     In addition, Janssen's Let's Talk Pain website featured a video interview, which was

   edited by Janssen personnel, claiming that opioids were what allowed a patient to "continue to

   function," falsely implying that her experience would be representative.

            219.     Endo's NIPC website, www.Painknowledge.com, claimed that with opioids, "your

   level of function should improve; you may find you are now able to participate in activities of

   daily living, such as work and hobbies, that you were not able to enjoy when your pain was worse."

   In addition to "improved function," the website touted the improved quality of life as a benefit of

   opioid therapy. The grant request that Endo approved for this project specifically indicated NIPC's

   intent to make claims of functional improvement.

            220.     Endo was the sole sponsor, through NIPC, of a series, of CMEs titled Persistent

   Pain in the Older Patient, which claimed that chronic opioid therapy has been "shown to reduce

   pain and improve depressive symptoms and cognitive functioning." The CME was disseminated

   via webcast.

            221.     The Marketing Defendants' claims that long-term use of opioids improves patient

   function and quality of life are unsupported by clinical evidence. There are no controlled studies of

   the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients' pain

   and function long term. The FDA, for years, has made clear through warning letters to

   manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

   patients' function and quality of life.92 Based upon a review of the existing scientific evidence, the


   92 The FDA has warned other drug makers that claims of improved function and quality of life were misleading. See
   Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc'ns, to Doug Boothe, CEO, Actavis
   Elizabeth LLC (Feb. 18, 2010), (rejecting claims that Actavis' opioid, Kadian, had an "overall positive impact on a
   patient's work, physical and mental functioning, daily activities, or enjoyment of life."); Warning Letter from Thomas
   Abrams, Dir., FDA Div. of Mktg., Adver., & Commc'ns, to Brian A. Markison, Chairman, President and Chief
   Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that "patients who are treated with
   [Avinza (morphine sulfate ER)] experience an improvement in their overall function, social function, and ability to
   perform daily activities . . . has not been demonstrated by substantial evidence or substantial clinical experience.").
   The FDA's warning letters were available to Defendants on the FDA website.



                                                            60
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 68 of 777                                PageID #: 95




   CDC Guideline concluded that "there is no good evidence that opioids improve pain or function

   with long-term use. m93

           222.    Consistent with the CDC's findings, substantial evidence exists, demonstrating that

   opioid drugs are ineffective for the treatment of chronic pain and worsen patients' health. For

   example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement

   in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid

   use had "consistently poor results," and "several studies have shown that Opioids for chronic pain

   may actually worsen pain and functioning . . ,"94 along with general health, mental health, and

   social function. Over time, even high doses of potent opioids often fail to control pain, and patients

   exposed to such doses are unable to function normally.

           223.    On the contrary, the available evidence indicates opioids may worsen patients' health

   and pain. Increased duration of opioid use is strongly associated with increased prevalence of

   mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance abuse),

   increased psychological distress, and greater health care utilization. The CDC Guideline concluded

   that "[wjhile benefits for pain relief, function and quality of life with long-term opioid use for

   chronic pain are uncertain, risks associated with long-term opioid use are clearer and significant. »95

   According to the CDC, "for the vast majority of patients, the known, serious, and too-often fatal

   risks far outweigh the unproven and transient benefits [of opioids for chronic pain.] ii 96

           224.    As one pain specialist observed, "opioids may work acceptably well for a while, but

   over the long term, function generally declines, as does general health, mental health, and social



   93 CDC Guideline, supra n. 26 at 20.
   94 Thomas Frieden & Debra Houry, Reducing the Risks ofRelief- The CDC Opioid-Prescribing Guideline, at 1503,
   374     New     Eng.     J.    Med.     1501-1504  (Apr.    21,     2016),     doi: 10.1056/NEJMpl515917,
   http://www.nej.org/doi/full/10.1056/NEJMpl515917.
   95 CDC Guideline, supra n. 26 at 2, 18.
   96 Reducing the Risks ofRelief- The CDC Opioid-Prescribing Guideline, supra n. 94.



                                                       61
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 69 of 777                                     PageID #: 96




   functioning. Over time, even high doses of potent opioids often fail to control pain, and these patients

   are unable to function normally."97 In fact, research such as a 2008 study in the journal Spine has

   shown that pain sufferers prescribed opioids long-term suffered addiction that made them more likely

   to be disabled and unable to work.98 Another study demonstrated that injured workers who received

   a prescription opioid for more than seven days during the first six weeks after the injury were 2.2

   times more likely to remain on work disability a year later than workers with similar injuries who.

   received no opioids at all.99 Yet, Marketing Defendants have not acknowledged, retracted, or

   corrected their false statements.

           7.       Falsehood #7: Alternative Forms of Pain Relief Pose Greater Risks Than
                    Opioids

           225.     In materials they produced, sponsored, or controlled, the Marketing Defendants

   omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of competing

   products so that prescribers and patients would favor opioids over other therapies such as over-

   the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-inflammatory

   drugs ("NSAIDs").

           226.     For example, in addition to failing to disclose the risks of addiction, overdose, and

   death in promotional materials, the Marketing Defendants routinely ignored the risks of

   hyperalgesia, a "known serious risk associated with chronic opioid analgesic therapy in which the




   97 Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009), available at
   http://www.nbcms.org/en-us/about-us/sonoma-county-medical-association/magazine/sonoma-medicine-are-we-
   making-pain-patients-worse.aspx?pageid= 144ctabid=747.
   98
      Jeffrey Dersh et al., Prescription opioid dependence is associated with poorer outcomes in disabling spinal
   disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).
   99 Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with back injuries: the
   Disability Risk Identification Study Cohort, 33 SPINE 199, 201-202 (Jan. 15, 2008) doi:
   10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.



                                                          62
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 70 of 777                                       PageID #: 97




    patient becomes more sensitive to certain painful stimuli over time,"100 hormonal dysfunction, 101

    decline in immune function; mental clouding, confusion, and dizziness, increased falls and fractures

    in the elderly,102 NAS (when an infant exposed to opioids prenatally suffers withdrawal after birth),

    and potentially fatal interactions with alcohol or with benzodiazepines, which are used to treat

    anxiety and may be co-prescribed with opioids, particularly to veterans suffering from pain. 103

            227.     Janssen sponsored Finding Relief Pain Management for Older Adults (2009) that

    listed dose limitations as "disadvantages" of other pain medicines but omitted any discussion of

    risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

    of NSAIDs on one page, and the "myths/facts" of opioids on the facing page. The disadvantages of

   NSAIDs are described as involving "stomach upset or bleeding," "kidney or liver damage if taken

    at high doses or for a long time," "adverse reactions in people with asthma," and "can increase the

    risk of heart attack and stroke." The only adverse effects of opioids listed are "upset stomach or

    sleepiness," which the brochure claims will go away, and constipation.

            228.     Endo's NIPC website, www.Painknowledge.org, contained a flyer called "Pain:

    Opioid Therapy." This publication listed opioids' adverse effects but with significant omissions,

    including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

    dependence, addiction, and death.




    100
        Letter from Janet Woodcock, Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for
   Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
   101 FI.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J. Pain 377-84 (2001),

   https://www.ncbi.nlm.nih.gov/pubmed/14622741.
   102
       See Bernhard M. Kuschel et al., The risk offall injury in relation to commonly prescribed medications among older
   people - a Swedish case-control study, 25 Eur. J. Pub. H. 527-32 (July 31, 2014), doi: 10.1093/eurpub/ckul20,
   https://www.ncbi.nlm.nih.gov/pubmed/25085470.
   103
       Karen H. Seal et al., Association ofMental Health Disorders With Prescription Opioids and High- Risk Opioids in
   US Veterans ofIraq and Afghanistan, 307(9) J. Am. Med. Ass'n 940-47, (March 7, 2012) doi:10.1001/jama.2012.234,
   https://jamanetwork.com/joumals/jama/fullarticle/1105046.



                                                           63
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 71 of 777                               PageID #: 98




           229.    In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

   Medicine News, titled "Case Challenges in Pain Management: Opioid Therapy for Chronic Pain. 104

   The article asserted:

               Opioids represent a highly effective but controversial and often
               misunderstood class of analgesic medications for controlling both
               chronic and acute pain. The phenomenon of tolerance to opioids - the
               gradual waning of relief at a given dose - and fears of abuse, diversion,
               and misuse of these medications by patients have led many clinicians to
               be wary of prescribing these drugs, and/or to restrict dosages to levels
               that may be insufficient to provide meaningful relief.105

           230.    To help allay these concerns, Endo emphasized the risks of NSAIDs as an

   alternative to opioids. The article included a case study that focused on the danger of extended use

   ofNSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal bleed

   believed to have resulted from his protracted NSAID use. In contrast, the article did not provide

   the same detail concerning the serious side effects associated with opioids.

           231.    Additionally, Endo sponsored Overview ofManagement Options, a CME issued by

   the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains available for CME credit. The

   CME taught that NSAIDs and other drugs, but not opioids, are unsafe at high doses.

           232.    As a result of the Marketing Defendants’ deceptive promotion of opioids over safer

   and more effective drugs, opioid prescriptions increased even as the percentage of patients visiting

   a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

   found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and




   104
       Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
   http://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (link no longer available).
   mJd.



                                                       64
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 72 of 777                                            PageID #: 99




   acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

   prescribing. 106

            8.        Falsehood #8: New Formulations of Certain Opioids Successfully Deter Abuse

            233.      Rather than take the widespread abuse of and addiction to opioids as reason to cease

   their untruthful marketing efforts, Endo seized them as an opportunity to compete. This company

   developed and oversold “abuse-deterrent formulations” (“ADF”) opioids as a solution to opioid

   abuse and as a reason that doctors could continue to safely prescribe their opioids, as well as an

   advantage of these expensive branded drugs over other opioids. This Defendant’s false and

   misleading marketing of the benefits of their ADF opioids preserved and expanded their sales and

   falsely reassured prescribers, thereby prolonging the opioid epidemic. Other Marketing

   Defendants, including Actavis, also promoted their branded opioids as formulated to be less

   addictive or less subject to abuse than other opioids.

            234.      The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

   deterrentt technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

   that the technologies “do not prevent opioid abuse through oral intake, the most common route of

   opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the

   CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

   opioids] actually reduce rates of addiction, overdoses, or death.”

                      a.       Endo’s Deceptive Marketing and Reformulated ER




   106
       M. Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States, 2000-
   2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the percentage of patients prescribed opioids
   increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or acetaminophen declined from
   39.9% to 24.5% of these visits; and referrals to physical therapy remained steady.” See also, J. Mafi et al., Worsening
   Trends in the Management and Treatment of Back Pain, 173(17) J. oftheAm Med. Ass’n Internal Med. 1573, 1573
   (2013).



                                                              65
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 73 of 777                          PageID #: 100




           235.    Opana ER was particularly likely to be tampered with and abused. That is because

    Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

    ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

    when taken orally. Additionally, when swallowed whole, the extended-release mechanism remains

    intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream relative to

    injection; when it is taken intranasally, that rate increases to 43%. The larger the gap between

    bioavailability when consumed orally versus snorting or injection, the greater the incentive for

    users to manipulate the drug’s means of administration.

           236.    In December 2011, Endo obtained approval for a new formulation of Opana ER

    that added a hard coating that the company claimed made it crush-resistant.

           237.    Even prior to its approval, the FDA advised Endo that it could not market the new

    Opana ER as abuse-deterrent.

           238.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

    for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it was

    less able to be crushed and snorted and that it was resistant to injection by syringe. Borrowing a

    page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from'the

    market and sought a determination that its decision was made for safety reasons (its lack of abuse-

    deterrence), which would prevent generic copies of original Opana ER.

           239.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

    petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

    lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

    decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the FDA

    did not block generic competition, $125 million, the amount Endo spent on developing the




                                                     66
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1  Filed 05/18/20 Page 74 of 777                                   PageID #: 101




    reformulated drug to “promote the public welfare,” would be lost.107 The FDA responded that:

    “Endo’s true interest in expedited FDA consideration stems from business concerns rather than

    protection of the public health. 55 1 08

             240.    Despite Endo’s purported concern with public safety, not only did Endo continue

    to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

    became available, it declined to recall original Opana ER despite its dangers. In fact, Endo claimed

    in September 2012 to be “proud” that “almost all remaining inventory” of the original Opana ER

    had “been utilized. 55 109

             241.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety

    advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue that

    it developed Opana ER for patient safety reasons and that the new formulation would help, for

    example, “where children unintentionally chew the tablets prior to an accidental ingestion. 55 i io

            242.     However, in a 2013 decision rejecting the petition, the FDA found that “study data

    show that the reformulated version's extended-release features can be compromised when

    subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana

    ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the FDA

    warned that preliminary data—including in Endo’s own studies - suggested that a higher

    percentage of reformulated Opana ER abuse is via injection than was the case with the original

    formulation.



    107 Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s Reply in Support of
    Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals Inc. v. U.S. Food and Drug Administration,
    et al., No. l:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec. 14, 2012).
    108 Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v. U.S. Food and Drug

    Administration, et al., No. l:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3, 2012).
    109 Id. \ Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Deck) Endo Pharmaceuticals Inc. v. U.S. Food and Drug

    Administration, et al., No. l:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).
    110 CP, FDA Docket 2012-8-0895, at 2.




                                                           67
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 75 of 777                                     PageID #: 102




            243.     In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

    reformulation, the injection of Opana ER has increased by more than 500%. Endo’s own data,

   presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

    ER did so by injection, compared with 36% for the old formulation.111 The transition into the

    injection of Opana ER made the drug even less safe than the original formulation. Injection carries

    risks of HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

    thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

            244.     Publicly, Endo sought to minimize the problem. On a 2013 call with investors,

    when asked about an outbreak of TTP in Ohio from injecting Opana ER, Endo sought to limit its

    import by assigning it to “a very, very distinct area of the country.”

            245.     Despite its knowledge that Opana ER was widely abused and injected, Endo

    marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

    opportunity for further investigation and discovery, Plaintiff alleges that based on the company’s

    detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

    deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

    disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

    claimed that while outlier patients might find a way to abuse the drug, most would be protected.

            246.     A review of national surveys of prescribers regarding their “take-aways” from

    pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

    resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

    advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For



    111 Theresa Cassidy et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse Pattern ofExtended-
    Release Oxymorphone and Abuse-Deterrent Opioid Formulations, Inflexxion (Sept. 7, 2014),
    https://www.inflexxion.com/changing-abuse-ecology-extended-release-oxymorphone/.



                                                           68
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 76 of 777                               PageID #: 103




    example, a June 14, 2012, Endo press release announced, “the completion of the company’s

    transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

            247.    The press release further stated that: “We firmly believe that the new formulation

    of Opana ER, coupled with our long-term commitment to awareness and education around

    appropriate use of opioids will benefit patients, physicians and payers.” The press release described

    the old formulation of Opana as subject to abuse and misuse but failed to disclose the absence of

    evidence that reformulated Opana was any better. In September 2012, another Endo press release

    stressed that reformulated Opana ER employed “INTAC Technology” and continued to describe

    the drug as “designed to be crush-resistant.”

            248.    Similarly, journal advertisements that appeared in April 2013 stated Opana ER was

    “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in part on

    an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

    Pain Medicine News website, which was accessible to patients and prescribers.

            249.    In 2015, the Indiana Department of Public Health determined that an HIV outbreak

    in Southeastern Indiana was linked to injection of Opana,112 the first documented HIV outbreak in

    the United States associated with injection of a prescription painkiller. After the outbreak, the FDA

    required “that Endo Pharmaceuticals remove [Opana ER] from the market.” The agency sought

    removal “based on its concern that the benefits of the drug may no longer outweigh its risks. „113

            250.    In March 2017, because Opana ER could be “readily prepared for injection” and

    was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana




    1,2 Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Alabama, (Feb. 25, 2015),
    http://www.in.gov/activecalendar/EventList.aspx?fromdate=l/l/2015&todate=12/31/2015&display=Month&type=p
    ublic&eventidn=210259&view=EventDetails&information_id=211489.
    113 Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
    https://www.cnn. com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; FDA Requests Removal of Opana ER.



                                                        69
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1  Filed 05/18/20 Page 77 of 777                          PageID #: 104




    be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.114 Endo

    announced on July 6, 2017, that it would agree to stop marketing and selling Opana ER.115

    However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

    that it “has taken significant steps over the years to combat misuse and abuse.”

                     b.      Other Marketing Defendants’ Misrepresentations Regarding Abuse
                             Deterrence

            251.     While Marketing Defendants promote patented technology as the solution to opioid

    abuse and addiction, none of their “technology” addresses the most common form of abuse - oral

    ingestion - and their statements regarding abuse-deterrent formulations give the misleading

    impression that these reformulated opioids can be prescribed safely.

            252.     In sum, each of the nine categories of misrepresentations discussed above regarding

    the use of opioids to treat chronic pain was either not supported by or was contrary to the scientific

    evidence. In addition, the Defendants’ misrepresentations and omissions, as set forth in this

    Complaint, are misleading and contrary to the Marketing Defendants’ products’ labels.

        B. The Marketing Defendants Disseminated Their Misleading Messages About Opioids
           Through Multiple Direct and Indirect Channels

            253.    The Marketing Defendants spread their false and deceptive statements by

    marketing their branded opioids directly to doctors and patients throughout the United States. The

    Marketing Defendants also deployed seemingly unbiased and independent third parties that they

    controlled to spread their false and deceptive statements about the risks and benefits of opioids for

    the treatment of chronic pain throughout the country, including the Tribe’s communities.

            254.    Across the pharmaceutical industry, “core message” development is funded and

    overseen on a national basis by the drug manufacturers’ corporate headquarters. This


    114 Id.
    115 Endo Provides Update on Opana ER, supra n. 56.



                                                         70
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 78 of 777                          PageID #: 105




    comprehensive approach ensures that the Marketing Defendants’ messages are accurately and

    consistently delivered across marketing channels - including detailing visits, speaker events, and

    advertising - and in each sales territory. The Marketing Defendants consider this high level of

    coordination and uniformity crucial to successfully marketing their drugs.

           255.    The Marketing Defendants ensure marketing consistency nationwide through

    national and regional sales representative training; national training of local medical liaisons (the

    company employees who respond to physician inquiries); centralized speaker training; single sets

    of visual aids, speaker slide decks, and sales training materials; and nationally coordinated

    advertising. The Marketing Defendants’ sales representatives and physician speakers were

    required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

    along with them periodically to both check on their performance and compliance.

           256.    The Marketing Defendants utilized various channels to carry out their marketing

    scheme of targeting the medical community and patients with deceptive information about opioids:

    (1) direct, targeted communications with prescribers by sales representatives or “detailers;” (2)

    “Front Groups” with the appearance of independence from the Marketing Defendants; (3) so-

    called “KOLs,” that is, doctors who were paid by the Marketing Defendants to promote their pro­

    opioid message; (4) disseminating their misleading messages through reputable organizations; (5)

    CME programs controlled and/or funded by the Marketing Defendants; (6) branded advertising;

    (7) unbranded advertising; (8) publications; and (9) speakers bureaus and programs.

           1.      The Marketing Defendants Used “Detailers” To Directly Disseminate Their
                   Misrepresentations to Prescribers

           257.    The Marketing Defendants’ sales representatives executed carefully crafted

    marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

    doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales



                                                     71
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 79 of 777                        PageID #: 106




    representatives also distributed third-party marketing material to their target audience that was

    deceptive. The Marketing Defendants’ direct contact with prescribers was, by far, their most

    important means of disseminating the false narrative and increasing opioid prescriptions, and,

    accordingly, their sales.

            258.   Each Marketing Defendant promoted opioids through sales representatives (also

    called “detailers”) and, in consideration of a reasonable opportunity for further investigation and

    discovery, Plaintiff alleges that small group speaker programs were designed to reach out to

    individual prescribers. By establishing close relationships with doctors, the Marketing Defendants

    were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed

    them to promote their opioids and to allay individual prescribers’ concerns about prescribing

    opioids for chronic pain.

            259.    In accordance with common industry practice, the Marketing Defendants purchased

    and closely analyzed prescription sales data from IMS Health (now IQVIA), a healthcare data

    collection, management, and analytics corporation. This data allowed them to precisely track the

    rates of initial and renewal prescribing by individual doctors, which allowed them to target and

    tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

    disseminated the misinformation and materials described above.

            260.   Marketing Defendants devoted and continue to devote massive resources to direct

    sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

    branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

    detailing in 2000. The amount includes $34 million by Janssen, $13 million by Teva, and $10

    million by Endo.




                                                    72
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 80 of 777                        PageID #: 107




          261.    Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

   more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

   with the launch of Fentora, of more than $27 million in 2007, as shown below:




          262.    For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

   contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

   patients and by oncologists and pain management doctors experienced in treating cancer pain.

          263.    Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

   2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than $38

   million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated

   version in 2012 (and nearly $34 million for the year), as shown below:




                                                   73
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                  DOCUMENT  2       Page 81 of 777                         PageID #: 108




           264.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to

   more than $30 million in 2011, coinciding with the launch ofNucynta ER (with yearly spending

   at $142 million for 2011), as shown below:




          265.    Abbott, which was tasked with marketing Purdue’s products to hospitals, heavily

   incentivized its staff to push OxyContin, offering $20,000 cash prizes and luxury vacations to top

   performers. Abbott’s almost religious zeal to sell the drug is evident in the wide use of terminology

   from the Middle Ages Crusades: Sales reps were called “royal crusaders” and “knights” in internal

   documents, and they were supervised by the “Royal Court of OxyContin” - executives referred to

   in memos as the “Wizard of OxyContin,” “Supreme Sovereign of Pain Management,” and the

   “Empress of Analgesia.” The head of pain care sales, Jerry Eichhorn, was the “King of Pain,” and

   signed memos simply as “King.”




                                                    74
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 82 of 777                                          PageID #: 109




                                                 «                r
                      he-:'                     'm


                                                                      V

                                              (umifl
                                                              viTwSiiwwi
                      ll>tf «t UU   :                             <kw4 «f             J
                 <1


                                            Spring Salutations
                                                       from the
                                          ‘Royal Court of OxyContin in
                                                 thiz Kingdom of
                                         . flbbott pain Management!
                                    i:                            •■•“i.-.V.,   ■•.       • *V-   r ** j-




            2.        The Marketing Defendants Deceptively Directed Front Groups to Promote
                      Opioid Use

            266.      Patient advocacy groups and professional associations also became vehicles to

    reach prescribes, patients, and policymakers. Marketing Defendants exerted influence and

    effective control over the messaging by these groups by providing major funding directly to them,

    as well as through KOLs who served on their boards. These “Front Groups” put out patient

    education materials, treatment guidelines and CMEs that supported the use of opioids for chronic

    pain, overstated the benefits of opioids, and understated their risks.116 Defendants funded these

   . Front Groups in order to ensure supportive messages from these seemingly neutral and credible

    third parties, and their funding did, in fact, ensure such supportive messages - often at the expense

    of the Front Groups’ own constituencies.




    116 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, Fueling an
    Epidemic, Report Two: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
    Groups (Feb. 12, 2018), https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic, Part Two"), at p. 3.



                                                         75
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 83 of 777                                  PageID #: 110




            267.     “Patient advocacy organizations and professional societies like the Front Groups

    ‘play a significant role in shaping health policy debates, setting national guidelines for patient

    treatment, raising disease awareness, and educating the public. >”117 « Even small organizations -

    with ‘their large numbers and credibility with policymakers and the public’ - have ‘extensive

    influence in specific disease areas.’ Larger organizations with extensive funding and outreach

    capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors. 95)1 18

    Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

    Opioid Manufacturers and Third Party Advocacy Groups,U9 which arose out of a 2017 Senate

    investigation and, drawing on disclosures from Janssen and other opioid manufacturers, “provides

    the first comprehensive snapshot of the financial connections between opioid manufacturers and

    advocacy groups and professional societies operating in the area of Office opioids policy,”120 found

    that the Marketing Defendants made millions of dollars’ worth of contributions to various Front

    Groups.121

            268.     The Marketing Defendants also “made substantial payments to individual group

    executives, staff members, board members, and advisory board members” affiliated with the Front

    Groups subject to the Senate Committee’s study.122

            269.     As the Senate’s Fueling an Epidemic Report found, the Front Groups “amplified or

    issued messages that reinforce industry efforts to promote opioid prescription and use, including

    guidelines and policies minimizing the risk of addiction and promoting opioids for chronic




    117 Id. at p. 2.
    118 Id.
    119 Id. atp. 1.
    120 Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory Committee and the Anesthetic
    and Analgesic Drug Products Advisory Committee; Notice of Meeting, May 25, 2015, 80 FR 30686.
    121 Id.
    122 Id. at p. 10.



                                                          76
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 84 of 777                           PageID #: 111




   pain. 35 123 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

    landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

   and industry executives responsible for over prescription and misbranding. 33 124

              270.      The Marketing Defendants took an active role in guiding, reviewing, and approving

    many of the false and misleading statements issued by the Front Groups, ensuring that Defendants

    were consistently in control of their content. By funding, directing, editing, approving, and

   distributing these materials, Defendants exercised control over and adopted their false and

   deceptive messages and acted in concert with the Front Groups and through the Front groups, with

   each working with the other to deceptively promote the use of opioids for the treatment of chronic

   pain.

                        a.     American Pain Foundation

              271.      The most prominent of the Front Groups was the APF. While APF held itself out as

    an independent patient advocacy organization, in reality, it received 90% of its funding in 2010

    from the drug and medical-device industry, including from Defendants Endo, Janssen, and

    Cephalon. APF received more than $10 million in funding from opioid manufacturers from 2007

   until it closed its doors in May 2012. Endo was APF’s largest donor and provided more than half

    of its $10 million in funding from 2007 to 2012.

              272.      For example, APF published a guide sponsored by Cephalon titled Treatment

    Options: A Guide for People Living with Pain and distributed 17,200 copies of this guide in one

   year alone, according to its 2007 annual report. This guide contains multiple misrepresentations

    regarding opioid use, which are discussed supra.




    123 Id. at 12-15.
    124 Id. at 12.


                                                       77
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 85 of 777                        PageID #: 112




           273.    APF also developed the NIPC, which ran a facially unaffiliated website,

    www.painknowledge.org. NIPC promoted itself as an education initiative led by its expert

    leadership team, including purported experts in the pain management field. NIPC published

    unaccredited prescriber education programs (accredited programs are reviewed by a third party

    and must meet certain requirements of independence from pharmaceutical companies), including

    a series of “dinner dialogues.” But it was Endo that substantially controlled NIPC, by funding

    NIPC projects, developing, specifying, and reviewing its content, and distributing NIPC materials.

    Endo’s control of NIPC was such that Endo listed it as one of its “professional education

    initiative[s]” in a plan Endo submitted to the FDA. Yet, Endo’s involvement in NIPC was nowhere

    disclosed on the website pages describing NIPC or on www.painknowledge.org. Endo estimated it

    would reach 60,000 prescribers through NIPC.

           274.    APF was often called upon to provide “patient representatives” for the Marketing

    Defendants’promotional activities including Janssen’s “Let’s Talk Pain.'1'’ Although APF presented

    itself as a patient advocacy organization, it functioned largely as an advocate for the interests of

    the Marketing Defendants, not patients.

           275.    In practice, APF operated in close collaboration with Defendants, submitting grant

    proposals seeking to fund activities and publications suggested by Defendants and assisting in

    marketing projects for Defendants.

           276.    APF’s Board of Directors was largely comprised of doctors who were on the

    Marketing Defendants’ payrolls, either as consultants or as speakers for medical events. The close

    relationship between APF and the Marketing Defendants demonstrates APF’s lack of

    independence in its finances, management, and mission, and APF’s willingness to allow Marketing

    Defendants to control its activities and messages supports an inference that each Defendant that




                                                    78
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 86 of 777                        PageID #: 113




    worked with it was able to exercise editorial control over its publications - even when Defendants’

    messages contradicted APF’s internal conclusions.

           277.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

    determine the links, financial and otherwise, between the organization and the manufacturers of

    opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

    to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

    exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

    no longer be helpful, APF was no longer financially viable.

                   b.     American Academy of Pain Medicine and the American Pain Society

           278.    The American Academy of Pain Medicine (“AAPM”) and the American Pain

    Society (“APS”) are professional medical societies, each of which received substantial funding

    from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that endorsed

    opioids to treat chronic pain and claimed that the risk that patients would become addicted to

    opioids was low.125 The consensus statement, which also formed the foundation of the 1998

    Guidelines, was published on the AAPM’s website.

           279.    AAPM’s corporate council includes Assertio, Teva, and other pharmaceutical

    companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman (“Fishman”)

    (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”) (2013), all of

    whose connections to the opioid manufacturers are well-documented as set forth below.




    125 The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
    http://www.stgeorgeutah.com/wp-
    content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdfhttp://www.stgeorgeutah.com/wp-
    content/uploads/2016/05/OPIOBDES.DOLORCRONICO.pdf.



                                                    79
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 87 of 777                                  PageID #: 114




           280.     Fishman, who also served as a KOL for Marketing Defendants, stated that he would

   place the organization “at the forefront” of teaching that “the risks of addiction are . . . small and

    can be managed. 55126

           281.     AAPM has received over $2.2 million in funding since 2009 from opioid

    manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

    year (on top of other funding) to participate. The benefits included allowing members to present

    educational programs at off-site dinner symposia in connection with AAPM’s marquee event - its

    annual meeting held in Palm Springs, California, or other resort locations.

           282.     More specifically, Janssen paid $83,975 from 2012-2017 to AAPM.127 Endo funded

   AAPM CMEs. Teva is on AAPM’s corporate relations council.

           283.     As to APS, Janssen paid $88,500 from 2012-2017. 128

           284.     AAPM describes its annual meeting as an “exclusive venue” for offering CME

   programs to doctors. Membership in the corporate relations council also allows drug company

    executives and marketing staff to meet with AAPM executive committee members in small

    settings. Defendants Endo and Cephalon were members of the council and presented deceptive

   programs to doctors who attended this annual event. The conferences sponsored by AAPM heavily

    emphasized CME sessions on opioids - 37 out of roughly 40 at one conference alone.

           285.     AAPM’s staff understood that they and their industry funders were engaged in a

    common task. Defendants were able to influence AAPM through both their significant and regular

   funding and the leadership of pro-opioid KOLs within the organization.




   126 Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
   of the        Division   of Pain       Medicine,    Univ.    of Cal.,      Davis     (2005),   available    at
   http://www.medscape.Org/viewarticle/500829http://www.medscape.org/viewarticle/500829 .
   127 Fueling an Epidemic Part Two, supra n. 116.
   128 Id



                                                         80
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1          2
                                      Filed 05/18/20 Page 88 of 777                          PageID #: 115




           286.    In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

    for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

    the risk of a patients’ addiction to opioids was low. Dr. David Haddox co-authored the AAPM/APS

    statement. Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM’s

    website until 2011.

           287.    AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”). AAPM,

    with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

    guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

    Fourteen of the 21-panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

    received support from Defendants Janssen, Cephalon and Endo. Of these individuals, eight

    received support from Teva, nine from Janssen, and nine from Endo.

           288.    Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

    School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

    as “skewed” by drug companies and “biased in many important respects,” including the high

    presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

    a low risk of addiction.

           289.    The 2009 Guidelines have been a particularly effective channel of deception. They

    have influenced not only treating physicians, but also the scientific literature on opioids; they were

    reprinted in the Journal of Pain, have been cited hundreds of times in academic literature, were

    disseminated during the relevant time period, and were and are available online. Treatment

    guidelines are especially influential with primary care physicians and family doctors to whom

    Marketing Defendants promoted opioids and whose lack of specialized training in pain

    management and opioids makes them more reliant on, and less able to evaluate, these guidelines.




                                                     81
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 89 of 777                      PageID #: 116




             290.    For that reason, the CDC has recognized that treatment guidelines can “change

    prescribing practices. 55 129

             291.    The 2009 Guidelines are relied upon by doctors, especially general practitioners

    and family doctors who have no specific training in treating chronic pain.

             292.    The Marketing Defendants widely cited and promoted the 2009 Guidelines without

    disclosing the lack of evidence to support their conclusions, their involvement in the development

    of the Guidelines, or their financial backing of the authors of these Guidelines. For example, a

    speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the Management

    of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines while omitting

    their disclaimer regarding the lack of evidence for recommending the use of opioids for chronic

    pain.

                     c.       The Federation of State Medical Boards

         .   293.    The Federation of State Medical Boards (“FSMB”) is a trade organization

    representing the various state medical boards in the United States. The state boards that comprise

    the FSMB membership have the power to license doctors, investigate complaints, and discipline

    physicians.

             294.    The FSMB finances opioid- and pain-specific programs through grants from

    Defendants.

             295.    Since 1998, the FSMB has been developing treatment guidelines for the use of

    opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

    Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

    pharmaceutical companies.” The 1998 Guidelines - that the pharmaceutical companies helped



    129 CDC Guideline, supra n. 26.



                                                    82
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 90 of 777                                   PageID #: 117




    author - taught not that opioids could be appropriate in only limited cases after other treatments

    had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

   prescription option.

            296.     A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

   Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

    online and were available to and intended to reach physicians nationwide, including physicians

    who served the Tribe and its citizens.

            297.     FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

    drug manufacturers, including Endo and Cephalon.

            298.     The publication also received support from the American Pain Foundation (APF)

    and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

    Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

    Opioid Prescribing were distributed by state medical boards.130 The FSMB website describes the

    book as “the leading continuing medical education (CME) activity for prescribers of opioid

    medications.” This publication asserted that opioid therapy to relieve pain and improve function is

    a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

   that pain is under-treated, and that patients should not be denied opioid medications except in light

    of clear evidence that such medications are harmful to the patient.131

            299.     The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

    message that “under-treatment of pain” would result in official discipline, but no discipline would

    result if opioids were prescribed as part of an ongoing patient relationship and prescription


    130
          Email from Dr. Scott Fishman to Charles Omstein, ProPublica (Dec.                              15, 2011),
    https://assets.documentcloud.org/documents/279033/fishman-responses-to-
    propublica.pdfhttps://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
    131 Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford Life Sciences 2007).



                                                          83
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 91 of 777                                         PageID #: 118




    decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

    used to believe that they would be disciplined if their patients became addicted to opioids, were

    taught instead that they would be punished if they failed to prescribe opioids to their patients with

    chronic pain.

             300.     Dr. Fishman said that he did not receive any payments from FSMB or any royalties

    from the publisher because he wanted to avoid the perception of a potential conflict of interest in

    his authorship of the book or for the ongoing efforts of FSMB. This is because prior to 2011, he

    had been scrutinized for his involvement with the front groups/manufacturers and accepting

    payments.132

             301.     The Manufacturing Defendants made additional contributions to the FSMB to

    further their misleading advertising. For example, Cephalon paid FSMB $180,000 over a 3-year

    period, 2007-2008 and 2011.133 Endo paid FSMB $371,620 over a 5-year period.134

                      d.       The Alliance for Patient Access

             302.     Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described patient

    advocacy and health professional organization that styles itself as “a national network of

    physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

    care. ss 135 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

    2006. 136 As of July 2019, the APA listed 34 “Associate Members and Financial Supporters.” The

    list includes J&J, Allergan, and Teva.


    132 Email from Dr. Scott Fishman to Charles Omstein, ProPublica (Dec.                                       15, 2011),
    https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
    133 Id
    134 Id
    135 The Alliance for Patient Access, About AFPA,                             http://allianceforpatientaccess.org/about-
    afpa/#membershiphttp://allianceforpatientaccess.org/about-afpa/#membership. References herein to APA include
    two affiliated groups: the Global Alliance for Patient Access and the Institute for Patient Access.
    136 Mary Chris Jaklevic, Non-profit Alliance for Patient Access usesjournalists andpoliticians to push Big Pharma's
    agenda, Health News Review (Oct. 2, 2017), https://www.healthnewsreview.org/2017/10/non-profit-alliance-



                                                              84
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 92 of 777                                      PageID #: 119




            303.     APA’s board members have also directly received substantial funding from

    pharmaceutical companies.137 For instance, board vice president Dr. Srinivas Nalamachu

    (“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

    from pharmaceutical companies - nearly all of it from manufacturers of opioids or drugs that treat

    opioids’ side effects, including from Defendants Endo and Cephalon. Other board members

    include Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013 through

    2015 from pharmaceutical companies, including payments by defendant Cephalon; Dr. Jack D.

    Schim from California, who received more than $240,000 between 2013 and 2015 from

    pharmaceutical companies, including defendants Endo, and Cephalon; Dr. Howard Hoffberg from

    Maryland, who received $153,000 between 2013 and 2015 from pharmaceutical companies,

    including defendants Endo, and Cephalon; and Dr. Robin K. Dore from California, who received

    $700,000 between 2013 and 2015 from pharmaceutical companies.

            304.     Among its activities, APA issued a “white paper” titled “Prescription Pain

   Medication: Preserving Patient Access While Curbing Abuse. »138 Among other things, the white

    paper criticizes prescription monitoring programs, purporting to express concern that they are

    burdensome, not user friendly, and of questionable efficacy:

                   Prescription monitoring programs that are difficult to use and
                   cumbersome can place substantial burdens on physicians and their
                   staff, ultimately leading many to stop prescribing pain medications
                   altogether. This forces patients to seek pain relief medications
                   elsewhere, which may be much less convenient and familiar and may
                   even be dangerous or illegal.



   patient-access-uses-joumalists-politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient
   Access”).
   137 All information concerning pharmaceutical company payments to doctors in this paragraph is from ProPublica’s
   Dollars for Docs database, available at https://projects.propublica.org/docdollars/.
   138 Alliance for Patient Access, Prescription Pain Medication: Preserving Patient Access While Curbing Abuse, (Oct.
   2013), http://lyh21u3cjptv3xjderldco9mx5s.wpengine.netdna-cdn.com/wp-content/uploads/2013/01/PT_White-
   Paper_Finala.pdf.



                                                           85
                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 93 of 777                                    PageID #: 120




                      In some states, physicians who fail to consult prescription monitoring
                      databases before prescribing pain medications for their patients are
                      subject to fines; those who repeatedly fail to consult the databases face the
                      loss of their professional licensure. Such penalties seem excessive and
                      may inadvertently target older physicians in rural areas who may not be
                      facile with computers and may not have the requisite office staff.
                      Moreover, threatening and fining physicians in an attempt to induce
                      compliance with prescription monitoring programs represents a system
                      based on punishment as opposed to incentives...

                      We cannot merely assume that these programs will reduce prescription
                      pain medication use and abuse.139

              305.        The white paper also purports to express concern about policies that have

    been enacted in response to the prevalence of pill mills:

                      Although well intentioned, many of the policies designed to address this
                      problem have made it difficult for legitimate pain management centers
                      to operate. For instance, in some states, [pain management centers] must
                      be owned by physicians or professional corporations, must have a Board-
                      certified medical director, may need to pay for annual inspections, and
                      are subject to increased record keeping and reporting requirements. . ..
                      [I]t is not even certain that the regulations are helping prevent abuses. 140

              In addition, in an echo of earlier industry efforts to push back against what they termed

    “opiophobia,” the


              white paper laments the stigma associated with prescribing and taking pain medication:

                      Both pain patients and physicians can face negative perceptions and
                      outright stigma. When patients with chronic pain can’t get their
                      prescriptions for pain medication filled at a pharmacy, they may feel like
                      they are doing something wrong - or even criminal. . .. Physicians can
                      face similar stigma from peers. Physicians in non-pain specialty areas
                      often look down on those who specialize in pain management - a
                      situation fueled by the numerous regulations and fines that surround
                      prescription pain medications.141




    139 Id. at 4-5 (footnote omitted).
    140
        Id. at 5-6.
    141 Id at 6.



                                                            86
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 94 of 777                                    PageID #: 121




            In conclusion, the white paper states that “[prescription pain medications, and specifically

    opioids, can provide substantial relief for people who are recovering from surgery, afflicted by

    chronic painful diseases, or experiencing pain associated with other conditions that do not

    adequately respond to over-the-counter drugs. »142

            306.     The APA also issues “Patient Access Champion” financial awards to members of

    Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

    from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

    Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

    rights of senior citizens and the middle class, they were generally given to members of Congress

    who supported the APA’s agenda.143

            307.     The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

    supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing the

    “suspicious orders” provision of the CSA. 144 The AAPM is also a signatory to this letter. An

    internal DOJ memo stated that the proposed bill “‘could actually result in increased diversion,

    abuse, and public health and safety consequences’”145 and, according to DEA chief administrative

    law judge John J. Mulrooney, the law would make it “all but logically impossible” to prosecute

    manufacturers and distributors, like Defendants here, in the courts.146 The law passed both Houses

    of Congress and was signed into law in 2016.

                     e.       The U.S. Pain Foundation


    142 Id at 7.
    143 Jaklevic, Non-profit Alliance for Patient Access, supra n. 136.
    144 Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha Blackburn, Peter Welch, and
    Judy Chu (Jan. 26, 2015).
    145 Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS NEWS (last updated Oct.
    17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-by-drug-industry-and-congress/.
    146 John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion Law: Hidden Rocks in
    Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. (forthcoming Feb. 2018),
    https://www.documentcloud.org/documents/4108121-Marquette-Law-Review-Mulrooney-Legel.html.



                                                           87
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 95 of 777                                   PageID #: 122




            308.     The U.S. Pain Foundation (“USPF”) was another Front Group with systematic

    connections and interpersonal relationships with the Marketing Defendants. The USPF was one of

    the largest recipients of contributions from the Marketing Defendants, collecting nearly $3 million

    in payments between 2012 and 2015 alone.147 The USPF was also a critical component of the

    Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

    Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers like

    Pfizer, Teva, Assertio, Endo, and McNeil (i.e. Janssen) as “Platinum,” “Gold,” and “Basic”

    corporate members.148 Industry Front Groups like the American Academy of Pain Management,

    the American Academy of Pain Medicine, the American Pain Society, and PhRMA are also

    members of varying levels in the USPF. More specifically, Janssen paid $41,500 from 2012-

    2017149.

                     f.      American Geriatrics Society

            309.     The AGS was another Front Group with systematic connections and interpersonal

    relationships with the Marketing Defendants. The AGS was a large recipient of contributions from

    the Marketing Defendants, including Endo and Janssen. AGS contracted with Endo and Janssen to

    disseminate guidelines regarding the use of opioids for chronic pain in 2002 (The Management of

    Persistent Pain in Older Persons, hereinafter “2002 AGS Guidelines”) and 2009

    {Pharmacological Management of Persistent Pain in Older Persons,'50 hereinafter “2009 AGS

    Guidelines”). According to news reports, AGS has received at least $344,000 in funding from

    opioid manufacturers since 2009.151 AGS’s complicity in the common purpose with the Marketing


    147 Fueling an Epidemic Part Two, supra n. 116 at p. 4.
    148 Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.

    mId.
    150 Ferrell B et al., Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y

    1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (“2009 AGS Guidelines”).
    151 John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J. SENTINEL (May 30,
    2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.



                                                          88
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 96 of 777                                PageID #: 123




    Defendants is evidenced by the fact that AGS internal discussions in August 2009 reveal that it did

    not want to receive upfront funding from drug companies, which would suggest drug company

    influence, but would instead accept commercial support to disseminate pro-opioid publications.

            310.    The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

    severe pain . . . should be considered for opioid therapy.” The panel made “strong

    recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

    addiction is manageable for patients, even with a prior history of drug abuse.152 These Guidelines

    further recommended that “the risks [of addiction] are exceedingly low in older patients with no

    current or past history of substance abuse.” These recommendations are not supported by any study

    or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in Google

    Scholar (which allows users to search scholarly publications that would have been relied on by

    researchers and prescribers) since their 2009 publication and as recently as this year.

            311.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

    State University and founder of the Michigan Headache & Neurological Institute, resigned from

    the panel because of his concerns that the Guidelines were influenced by contributions that drug

    companies, including Endo, Janssen, and Teva, made to the sponsoring organizations and

    committee members.

            312.    Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but was

    also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain.153

            313.    Representatives of the Marketing Defendants, often at informal meetings at

    conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then



    152 2009 AGS Guidelines, supra n. 150 at 1342.
    153 John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J. SENTINEL (May 30,
    2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.



                                                         89
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 97 of 777                      PageID #: 124




    submitted grant proposals seeking to fund these activities and publications, knowing that drug

    companies would support projects conceived as a result of these communications.

            314.     Members of AGS Board of Directors were doctors who were on the Marketing

    Defendants’ payrolls, either as consultants or as speakers for medical events. As described below,

    many of the KOLs also served in leadership positions within the AGS.

                     g-       American Chronic Pain Association

            315.     The Marketing Defendants also made substantial payments to the American

    Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education for

    people suffering from chronic pain. Contributions to the ACPA from the Manufacturing

    Defendants include $50,000 from Janssen from 2012-2017.154 Between 2013 and 2016, 10

    members of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers,

    including Endo.

            3.       The Marketing Defendants Deceptively Paid KOLs to Promote Opioid Use

            316.     To falsely promote their opioids, the Marketing Defendants paid and cultivated a

    select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

    supportive messages. As set forth below, pro-opioid doctors have been at the hub of the Marketing

    Defendants’ well-funded, pervasive marketing scheme since its inception and were used to create

    the grave misperception that science and legitimate medical professionals favored the wider and

    broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry

    Fine, and Dr. Scott Fishman.

            317.     Although these KOLs were funded by the Marketing Defendants, the KOLs were

    used extensively to present the appearance that unbiased and reliable medical research supporting



    154 Fueling an Epidemic, Part Two, supra n. 116.



                                                       90
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                      Filed 05/18/20 Page 98 of 777                       PageID #: 125




    the broad use of opioid therapy for chronic pain had been conducted and was being reported on by

    independent medical professionals.

           318.    As the Marketing Defendants’ false marketing scheme picked up steam, these pro­

    opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and gave

    speeches and CMEs supportive of opioid therapy for chronic pain. They served on committees that

    developed treatment guidelines that strongly encouraged the use of opioids to treat chronic pain,

    and they were placed on boards of pro-opioid advocacy groups and professional societies that

    developed, selected, and presented CMEs.

           319.    Through use of their KOLs and strategic placement of these KOLs throughout

    every critical distribution channel of information within the medical community, the Marketing

    Defendants were able to exert control of each of these modalities through which doctors receive

    their information.

           320.    In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs received

    money, prestige, recognition, research funding, and avenues to publish. For example, Dr. Webster

    has received funding from Endo and Cephalon. Dr. Fine has received funding from Janssen,

    Cephalon, and Endo.

           321.    The Marketing Defendants carefully vetted their KOLs to ensure that they were

    likely to remain on-message and supportive of the Marketing Defendants’ agenda. The Marketing

    Defendants also kept close tabs on the content of the materials published by these KOLs. Of course,

    the Marketing Defendants also kept these KOLs well-funded, enabling them to push the Marketing

    Defendants’ deceptive message out to the medical community.

           322.    Once the Marketing Defendants identified and funded KOLs and those KOLs began

    to publish “scientific” papers supporting the Marketing Defendants’ false position that opioids




                                                    91
                                  DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1        2
                                     Filed 05/18/20 Page 99 of 777                                   PageID #: 126




    were safe and effective for the treatment of chronic pain, the Marketing Defendants poured

    significant funds and resources into a marketing machine that widely cited and promoted their

    KOLs and studies or articles by their KOLs to drive prescriptions of opioids for chronic pain. The

    Marketing Defendants cited to, distributed, and marketed these studies and articles by their KOLs

    as if they were independent medical literature so that it would be well-received by the medical

    community. By contrast, the Marketing Defendants did not support, acknowledge, or disseminate

    the truly independent publications of doctors critical of the use of chronic opioid therapy.

              323.        In their promotion of the use of opioids to treat chronic pain, the Marketing

    Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

    disregarded the truth in doing so, but they continued to publish their misstatements to benefit

    themselves and the Marketing Defendants.

                          a.     Dr. Russell Portenoy

              324.        In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

    Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

    time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

    substantial gains in employment or social function could be attributed to the institution of opioid

    therapy. 55 1 55

              325.        Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

    dangers of long-term use of opioids:

                        The traditional approach to chronic non-malignant pain does not accept
                       the long-term administration of opioid drugs. This perspective has been
                       justified by the perceived likelihood of tolerance, which would attenuate
                       any beneficial effects over time, and the potential for side effects,
                       worsening disability, and addiction. According to conventional thinking,
                       the initial response to an opioid drug may appear favorable, with partial

    155 Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 cases,
    25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.



                                                          92
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 100 of 777                                PageID #: 127




                   analgesia and salutary mood changes, but adverse effects inevitably occur
                   thereafter. It is assumed that the motivation to improve function will cease
                   as mental clouding occurs and the belief takes hold that the drug can, by
                   itself, return the patient to a normal life. Serious management problems
                   are anticipated, including difficulty in discontinuing a problematic
                   therapy and the development of drug seeking behavior induced by the
                   desire to maintain analgesic effects, avoid withdrawal, and perpetuate
                   reinforcing psychic effects. There is an implicit assumption that little
                   separates these outcomes from the highly aberrant behaviors associated
                   with addiction.156 (emphasis added).

            According to Dr. Portenoy, the foregoing problems could constitute “compelling reasons

    to reject long-term opioid administration as a therapeutic strategy in all but the most desperate

    cases of chronic nonmalignant pain. »157

            326.      Despite having taken this position on long-term opioid treatment, Dr. Portenoy

    ended up becoming a spokesperson for Marketing Defendants, promoting the use of prescription

    opioids, and minimizing their risks. A respected leader in the field of pain treatment, Dr. Portenoy

    was highly influential. Dr. Andrew Kolodny, co-founder of Physicians for Responsible Opioid

    Prescribing, described him “lecturing around the country as a religious-like figure.

            327.      Dr. Portenoy was also a critical component of the Marketing Defendants’ control

    over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

    was also the President of the APS.

            328.      In recent years, some of the Marketing Defendants’ KOLs have conceded that many

    of their past claims in support of opioid use lacked evidence or support in the scientific literature. 158

    Dr. Portenoy has now admitted that he minimized the risks of opioids,159 and that he “gave


    156 Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain Res. &
    Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis added).
    157 Id.
    158 See, e.g, John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18, 2012),
    http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2m-
    139609053.html/ (reporting that a key Endo KOL acknowledged that opioid marketing went too far).
    159 Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8, 2013),
    https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-epidemic.



                                                         93
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 101 of 777                                 PageID #: 128




    innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true. 55 160 He mused,

    “Did I teach about pain management, specifically about opioid therapy, in a way that reflects

    misinformation? Well, against the standards of 2012,1 guess I did ... 55 161

            329.     In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

    Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

    real evidence behind:

                I gave so many lectures to primary care audiences in which the Porter and
                Jick article was just one piece of data that I would then cite, and I would
                cite six, seven, maybe ten different avenues of thought or avenues of
                evidence, none of which represented real evidence, and yet what I was
                trying to do was to create a narrative so that the primary care audience
                would look at this information in [total] and feel more comfortable about
                opioids in a way they hadn’t before. In essence this was education to
                destigmatize [opioids], and because the primary goal was to destigmatize,
                we often left evidence behind.162

            330.     Several years earlier, when interviewed by journalist Barry Meier for his 2003

    book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to have

    always to live with that one. 55 163

                     b.      Dr. Lynn Webster

            331.     Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

    of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was President

    in 2013 and is a current board member of AAPM, a Front Group that ardently supports chronic

    opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published Endo’s



    160 Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET JOURNAL (Dec.
    17, 2012), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
    161 Id.
    162 Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER (May 26,
    2016),      http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-epidemic-2016-5;  Andrew
    Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct. 30, 2011),
    https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
    163 Pain Killer, supra n. 80, at 277.



                                                          94
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 102 of 777                         PageID #: 129




    special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

    sponsored by Cephalon and Endo. At the same time, Dr. Webster was receiving significant funding

    from Defendants (including nearly $2 million from Cephalon).

            332.    Dr. Webster created and promoted the Opioid Risk Tool, a five-question, one-

    minute screening tool relying on patient self-reports that purportedly allows doctors to manage the

    risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

    patients likely to become addicted is an important tool in giving doctors the confidence to prescribe

    opioids long-term, and for this reason, references to screening appear in various industry-supported

    guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on, or are linked to,

    websites run by Endo and Janssen. In 2011, Dr. Webster presented, via webinar, a program titled,

    Managing Patient’s Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended the

    use of risk screening tools, urine testing, and patient agreements to prevent “overuse of

    prescriptions” and “overdose deaths.”

            333.    Dr. Webster was himself tied to numerous overdose deaths. The DEA investigated

    him and the Lifetree Clinic for overprescribing opioids after twenty patients died from overdoses.

    In keeping with the Marketing Defendants’ promotional messages, Dr. Webster apparently

    believed the solution to patients’ tolerance or addictive behaviors was more opioids: he prescribed

    staggering quantities of pills.

            334.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

    sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

    buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

    presentation’s agenda description states: “Most patients with chronic pain experience episodes of

    breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The




                                                     95
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 103 of 777                                PageID #: 130




    presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal tablets

    in the chronic pain setting and promises to show the “[ijnterim results of this study suggest that

     [fentanyl buccal] is safe and well-tolerated in patients with chronic pain and [breakthrough pain].”

    This CME effectively amounted to off-label promotion of Cephalon’s opioids, even though they

    were approved only for cancer pain.

            335.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid Treatment

    for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through December

     15, 2008. The CME taught that non-opioid analgesics and combination opioids containing non­

    opioids such as aspirin and acetaminophen are less effective at treating breakthrough pain because

    of dose limitations on the non-opioid component.

                    c.       Dr. Perry Fine

            336.    Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

    has authored articles and testified in court cases and before state and federal committees, and he,

    too, has argued against legislation restricting high-dose opioid prescriptions for non-cancer

    patients. He has provided medical legal consulting for Janssen and participated in CME activities

    for Endo, along with serving in these capacities for several other drug companies. He co-chaired

    the APS-AAPM Opioid Guideline Panel, served as treasurer of the AAPM from 2007 to 2010 and

    as president of that group from 2011 to 2013, and was also on the board of directors of APF. 164

            337.    Multiple videos feature Dr. Fine delivering educational talks about prescription

    opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

     Smith before her death for pain did not make her an addict.



       Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion,
    306      (13)    JAMA        1445   (Sept.    20,     2011),     https://jamanetwork.com/joumals/jama/article-
    abstract/1104464?redirect=true.



                                                         96
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 104 of 777                                      PageID #: 131




             338.    Dr. Fine has also acknowledged having failed to disclose numerous conflicts of

    interest. For example, Dr. Fine failed to fully disclose payments received as required by his

    employer, the University of Utah - telling the university that he had received under $5,000 in 2010

    from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s website

    states that the company paid him $32,017 that year for consulting, promotional talks, meals, and

    travel.165

             339.    Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia in which

    they downplayed the risks of opioid treatment such as respiratory depression and addiction:

                 At clinically appropriate doses . . . respiratory rate typically does not
                 decline. Tolerance to the respiratory effects usually develops quickly, and
                 doses can be steadily increased without risk.

                 Overall, the literature provides evidence that the outcomes of drug abuse
                 and addiction are rare among patients who receive opioids for a short
                 period (i.e., for acute pain) and among those with no history of abuse who
                 receive long-term therapy for medical indications. 166

             340.    In November 2010, Dr. Fine and others published an article presenting the results

    of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

   . Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

    Pain: An 18-Month Study. 55 167 In that article, Dr. Fine explained that the 18-month “open-label”

    study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

    in a large cohort ... of opioid-tolerant patients receiving around-the-clock . . . opioids for non-




    165 Tracy Weber & Charles Omstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry, ProPublica
    (Dec. 23, 2011), https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry.
    166 Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and 34, McGraw-Hill
    Companies (2004), http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
    167 Perry G. Fine et al., Long-Term Safety and Tolerability ofFentanyl Buccal Tabletfor the Treatment ofBreakthrough
    Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month Study, 40(5) J. Pain & Symptom Management 747-
    60 (Nov. 2010).



                                                            97
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 105 of 777                             PageID #: 132




    cancer pain. »168 The article acknowledged that: (a) “[t]here has been a steady increase in the use

    of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

    “widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

    and consensus-based recommendations for the optimal use of opioids in the management of

    chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms of

    opioid therapy for chronic pain. 55 1 69

            341.    The article concluded: “[T]he safety and tolerability profile of FBT in this study

    was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

    predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

    events was “small. 55 170

            342.    Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

    one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

    Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only for

    cancer patients, but also for non-cancer patients, and suggests it may take four or five switches

    over a person’s “lifetime” to manage pain.171 He states the “goal is to improve effectiveness which

    is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance

    of therapeutic good and adverse events over the course ofyears. »172 The entire program assumes

    that opioids are appropriate treatment over a “protracted period of time” and even over a patient’s

    entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states




    168 Id.
    169 Id.
    ™Id.
    171 Perry A. Fine, M.D., Safe and Effective        Opioid Rotation,   YouTube.com    (Nov.    8,   2012),
    https://www.youtube.com/watch?v=_G3II9yqgXI.
    172 Id



                                                     98
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 106 of 777                                    PageID #: 133




    that the associated risks of addiction and abuse can be managed by doctors and evaluated with

    “tools,” but leaves that for “a whole other lecture. »173

                     d.       Dr. Scott Fishman

            343.     Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

    multitudinous. He has served as an APF board member and as president of the AAPM and has

    participated yearly in numerous CME activities for which he received “market rate honoraria.” As

    discussed below, he has authored publications, including the seminal guides on opioid prescribing,

    which were funded by the Marketing Defendants. He has also worked to oppose legislation

    requiring doctors and others to consult pain specialists before prescribing high doses of opioids to

    non-cancer patients. He has acknowledged his failure to disclose all potential conflicts of interest

     in a letter in the Journal of the American Medical Association titled “Incomplete Financial

    Disclosures in a Letter on Reducing Opioid Abuse and Diversion. 5)174

            344.     Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic pain

    titled “Responsible Opioid Prescribing” in 2007, which promoted the notion that long-term opioid

    treatment was a viable and safe option for treating chronic pain.

            345.     In 2012, Dr. Fishman updated the guide and continued emphasizing the

    “catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

                Given the magnitude of the problems related to opioid analgesics, it can be
                tempting to resort to draconian solutions: clinicians may simply stop
                prescribing opioids, or legislation intended to improve pharmacovigilance
                may inadvertently curtail patient access to care. As we work to reduce
                diversion and misuse of prescription opioids, it’s critical to remember that
                the problem of unrelieved pain remains as urgent as ever.175



    173 Id.
    174 Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion, 306(13)
    JAMA 1445 (2011); Weber, Two Leaders in Pain, supra n. 165.
    175 Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11 (Waterford Life
    Sciences 2012).



                                                           99
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 107 of 777                           PageID #: 134




            The updated guide still assures that “[o]pioid therapy to relieve pain and improve function

    is legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins. »176

            346.    In another guide by Dr. Fishman, he continues to downplay the risk of addiction: “I

    believe clinicians must be cautious with the label ‘addict.’ I draw a distinction between a ‘chemical

    coper’ and an addict. h1 77 The guide also continues to present symptoms of addiction as symptoms

    of “pseudoaddiction.”

            4.      The Marketing Defendants Disseminated Their Misrepresentations Through
                    CME Programs

            347.    Now that the Marketing Defendants had both a group of physician promoters and

    had built a false body of “literature,” Defendants needed to make sure their false marketing

    message was widely distributed.

            348.    One way the Marketing Defendants aggressively distributed their false message

    was through countless continuing medical education programs (“CME”).

            349.    Doctors are required to attend a certain number and, often, the type of CME

    programs each year as a condition of their licensure. These programs are generally delivered in

    person, often in connection with professional organizations’ conferences, online, or through

    written publications. Doctors rely on CMEs not only to satisfy licensing requirements but also to

    get information on new developments in medicine or to deepen their knowledge in specific areas

    of practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

    and are thought to reflect these physicians’ medical expertise, they can be especially influential

    with doctors.




    mId.
    177 Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management Through Better
    Communication 45 (Oxford University Press 2012).



                                                      100
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 108 of 777                                  PageID #: 135




               350.   The countless doctors and other health care professionals who participate in

    accredited CMEs constitute an enormously important audience for opioid reeducation. As one

    target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

    expertise and specialized training in pain management made them particularly dependent upon

    CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

               351.   The Marketing Defendants sponsored CMEs that were delivered thousands of

    times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

    biased messages described in this Complaint. These CMEs, while often generically titled to relate

    to the treatment of chronic pain, focused on opioids to the exclusion of alternative treatments,

    inflated the benefits of opioids, and frequently omitted or downplayed their risks and adverse

    effects.

               352.   Cephalon sponsored numerous CME programs, which were made widely available

    through organizations like Medscape, LLC (“Medscape”) and which disseminated false and

    misleading information to physicians across the country.

               353.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

    Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

    was given by a self-professed pain management doctor who “previously operated back, complex

    pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non­

    time-dependent continuum that requires a balanced analgesia approach using “targeted pharmaco

    therapeutics to affect multiple points in the pain-signaling pathway.”178 The doctor lists fentanyl

    as one of the most effective opioids available for treating breakthrough pain, describing its use as




    178 Daniel S. Bennett, Breakthrough           Pain:     Treatment   Rationale   With   Opioids,    Medscape,
    http://www.medscape.org/viewarticle/461612.



                                                          101
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 109 of 777                                PageID #: 136




    an expected and normal part of the pain management process.179 Nowhere in the CME is cancer

    or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be limited to

    cancer-related pain.

            354.     Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

    and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

    instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or non­

    cancer-related has limited utility” and recommended Actiq and Fentora for patients with chronic

    pain. The CME is still available online.

            355.     Responsible Opioid Prescribing was sponsored by Endo and Teva. The FSMB

    website described it as the “leading continuing medical education (CME) activity for prescribers

    of opioid medications.” Endo sales representatives distributed copies of Responsible Opioid

    Prescribing With a special introductory letter from Dr. Fishman.

            356.     In all, more than 163,000 copies of Responsible Opioid Prescribing were

    distributed nationally.

            357.     The American Medical Association (“AMA”) recognized the impropriety that

    pharmaceutical company-funded CMEs create, stating that support from drug companies with a

    financial interest in the content being promoted “creates conditions in which external interests

    could influence the availability and/or content” of the programs and urged that “[w]hen possible,

    CME[s] should be provided without such support or the participation of individuals who have

    financial interests in the education subject matter. 5! 180

            358.     Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

    during the relevant time period and were misled by them.


    179 Id.
    180 Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011).




                                                          102
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 110 of 777                                      PageID #: 137




            359.     By sponsoring CME programs put on by Front Groups like APF, AAPM, and

    others, the Marketing Defendants expected and understood that instructors would deliver messages

    favorable to them, as these organizations were dependent on the Marketing Defendants for other

    projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

    talks that supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs

    had a direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

    Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

    their absorption of specific messages, confirming the strategic marketing purpose in supporting

    them.

                 5. The Marketing Defendants Used “Branded” Advertising to Promote Their
                    Products to Doctors and Consumers

            360.     The Marketing Defendants engaged in widespread advertising campaigns touting

    the benefits of their branded drugs. The Marketing Defendants published print advertisements in

    a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

    Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal of

    the American Medical Association. The Marketing Defendants collectively spent more than $14

    million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

    The 2011 total includes $4.9 million by Janssen and $1.1 million by Endo.

            361.     The Marketing Defendants also targeted consumers in their advertising. They knew

    that physicians are more likely to prescribe a drug if a patient specifically requests it.181 They also

    knew that this willingness to acquiesce to such patient requests holds true even for opioids and for




    181 In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a prescription for it,
    compared with 1% of those making no specific request. J.B. McKinlay et al., Effects ofPatient Medication Requests
    on Physician Prescribing Behavior, 52(2) Med. Care 294 (2014).



                                                           103
Case 1:20-cv-00279-WS-B Document 1-1 DOCUMENT  2
                                     Filed 05/18/20 Page 111 of 777                          PageID #: 138




      conditions for which they are not approved.182 Endo’s research, for example, found that such

      communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

      therapy and fewer discontinuations. The Marketing Defendants thus increasingly took their opioid

      sales campaigns directly to consumers, including through patient-focused “education and support”

      materials in the form of pamphlets, videos, or other publications that patients could view in their

      physician’s office.

                6.     The Marketing Defendants Used “Unbranded” Advertising to Promote Opioid
                       Use for Chronic Pain Without FDA Review

                362.   The Marketing Defendants also aggressively promoted opioids through “unbranded

      advertising” to generally tout the benefits of opioids without specifically naming a particular

      brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease awareness”

      - encouraging consumers to “talk to your doctor” about a certain health condition without

      promoting a specific product and, therefore, without providing balanced disclosures about the

      product’s limits and risks. In contrast, a pharmaceutical company’s “branded” advertisement that

      identifies a specific medication and its indication (i.e., the condition which the drug is approved to

      treat) must also include possible side effects and contraindications - what the FDA Guidance on

      pharmaceutical advertising refers to as “fair balance.” Branded advertising is also subject to FDA

      review for consistency with the drug’s FDA-approved label. Through unbranded materials, the

      Marketing Defendants expanded the overall acceptance of and demand for chronic opioid therapy

      without the restrictions imposed by regulations on branded advertising.

                7.     The Marketing Defendants Funded, Edited and Distributed Publications That
                       Supported Their Misrepresentations




      182 Id.



                                                       104
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 112 of 777                        PageID #: 139




           363.       The Marketing Defendants created a body of false, misleading, and unsupported

    medical and popular literature about opioids that (a) understated the risks and overstated the

    benefits of long-term use; (b) appeared to be the result of independent, objective research; and (c)

    was calculated to shape the perceptions of prescribers, patients, and payors. This literature served

    marketing goals, rather than scientific standards, and was intended to persuade doctors and

    consumers that the benefits of long-term opioid use outweighed the risks.

           364.       To accomplish their goal, the Marketing Defendants - sometimes through third-

    party consultants and/or Front Groups - commissioned, edited, and arranged for the placement of

    favorable articles in academic journals.

           365.       The Marketing Defendants’ plans for these materials did not originate in the

    departments with the organizations that were responsible for research, development, or any other

    area that would have specialized knowledge about the drugs and their effects on patients; rather,

    they originated in the Marketing Defendants’ marketing departments.

           366.       The Marketing Defendants made sure that favorable articles were disseminated and

    cited widely in the medical literature, even when the Marketing Defendants knew that the articles

    distorted the significance or meaning of the underlying study, as with the Porter & Jick letter. The

    Marketing Defendants also frequently relied on unpublished data or posters, neither of which are

    subject to peer review, but were presented as valid scientific evidence.

           367.       The Marketing Defendants published or commissioned deceptive review articles,

    letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

    suppressing negative information that contradicted their claims or raised concerns about chronic

    opioid therapy.




                                                     105
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 113 of 777                                  PageID #: 140




            368.     For example, in 2007 Cephalon sponsored the publication of an article titled

    “Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

    Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate, 55183

    published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

    use of its branded fentanyl products. The article’s authors (including Dr. Webster, discussed above)

    stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain] more rapidly

    than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose of [the]

    study was to provide a qualitative evaluation of the effect of BTP on the [quality of life] of non­

    cancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients studied was

    back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The article cites

    Portenoy and recommends fentanyl for non-cancer BTP patients:

            369.     In summary, BTP appears to be a clinically important condition in patients with

    chronic non-cancer pain and is associated with an adverse impact on QoL. This qualitative study

    on the negative impact of BTP and the potential benefits of BTP-specific therapy suggests several

    domains that may be helpful in developing BTP-specific, QoL assessment tools. 184

            8.       The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
                     Their Deceptive Messages

            370.     In addition to making sales calls, the Marketing Defendants’ detailers also

    identified doctors to serve, for payment, on their speakers’ bureaus and to attend programs with

    speakers with meals paid for by the Marketing Defendants. These speaker programs and associated

    speaker training served three purposes: they provided 1) an incentive to doctors to prescribe, or



    183 Donald R. Taylor et al., Impact of Breakthrough Pain on Quality of Life in Patients With Chronic, Non-cancer
    Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3)
    Pain Med. 281-88 (Mar. 2007), available at https://academic.ouop.eom/painmedicine/article/8/3/281/1829094.
    184 Id.



                                                          106
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 114 of 777                       PageID #: 141




    increase their prescriptions of, a particular drug; 2) an opportunity for doctors to be selected to

    attend forum at which the drug companies could further market to the speaker himself or herself;

    and 3) an opportunity for the doctors to market to their peers. The Marketing Defendants graded

    their speakers, and future opportunities were based on speaking performance, post-program sales,

    and product usage. Janssen, Endo, and Cephalon each made thousands of payments to physicians

    nationwide, for activities including participating on speakers’ bureaus, providing consulting

    services, and other services.

        C. The Marketing Defendants’ Goal Was for More Patients to Take More Opioids at
           Higher Doses for Longer Periods of Time

             1.      The Marketing Defendants Focused on Vulnerable Populations In Order to
                     Increase the Patient Population

             371.    The Marketing Defendants specifically targeted their marketing at two particularly

    vulnerable populations - the elderly and veterans - who tend to suffer from chronic pain.

             372.    The Marketing Defendants targeted these vulnerable patients even though the risks

    of long-term opioid use were significantly greater for them. For example, a 2016 CDC Guideline

    observes that existing evidence confirms that elderly patients taking opioids suffer from elevated

    fall and fracture risks, reduced renal function and medication clearance, and a smaller window

    between safe and unsafe dosages.185 Elderly patients taking opioids have also been found to have

    a greater risk for hospitalizations and increased vulnerability to adverse drug effects and

    interactions, such as respiratory depression. The 2016 CDC Guideline concludes that there must

    be “additional caution and increased monitoring” to minimize the risks of opioid use in elderly

    patients. 186

            2.       Increasing Dosages and Increasing Them Quickly to Keep Patients on Longer


    185 CDC Guideline, supra n. 26.
    186
        Id. at 27.



                                                    107
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 115 of 777                          PageID #: 142




            373.    In order to promote long-term sales, the Marketing Defendants promoted the

    prescription of higher dosages of opioids. There were several dimensions to this. First, the

    Marketing Defendants charged more for the higher dosages. More importantly, patients who took

    higher dosages would stay on opioids longer.

            374.    The Marketing Defendants’ focus on increasing dosages, and increasing the

    duration of opioid usage, had devastating consequences for patients. Patients exposed to higher

    dosages, and for longer periods of time, are many times more likely to become addicted, and to

    overdose.

        D. The Marketing Defendants’ Scheme Succeeded, Creating a Public Health Epidemic

            1.      The Marketing Defendants Dramatically Expanded Opioid Prescribing and
                    Use

            375.    The Marketing Defendants necessarily expected a return on the enormous

    investment they made in their deceptive marketing scheme, and they worked to measure and

    expand their success. Their own documents show that they knew they were influencing prescribers

    and increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

    addiction and abuse.

            376.    Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

    label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

    increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and “ongoing

    changes to [its] marketing approach including hiring additional sales representatives and targeting

    our marketing efforts to pain specialists.”187 Actiq became Cephalon’s second best-selling drug.




    187      Cephalon,   Inc.    Annual      Report    (Form    10-K)    at    28     (Mar.   31,   2003),
    https://www.sec.gOv/Archives/edgar/data/873364/000104746903011137/a2105971zl0-k.htm.



                                                      108
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 116 of 777                                     PageID #: 143




    By the end of 2006, Actiq’s sales had exceeded $500 million.188 Only 1% of the 187,076

    prescriptions for Actiq filled at retail pharmacies during the first six months of 2006 were

    prescribed by oncologists. One measure suggested that “more than 80 percent of patients who

    use[d] the drug don’t have cancer. 55 1 89

             377.    Each of the Marketing Defendants tracked the impact of their marketing efforts to

    measure their impact in changing doctors’ perceptions and prescribing of their drugs. They

    purchased prescribing and survey data that allowed them to closely monitor these trends, and they

    did actively monitor them. For instance, they monitored doctors’ prescribing before and after

    detailing visits and before and after speaker programs. Defendants continued and, in many cases,

    expanded and refined their aggressive and deceptive marketing for one reason: it worked. As

    described in this Complaint, both in specific instances (e.g., the low abuse potential of various

    Defendants’ opioids), and more generally, Defendants’ marketing changed prescribes’ willingness

    to prescribe opioids, led them to prescribe more of their opioids, and persuaded them not to stop

    prescribing opioids or to switch to “safer” opioids, such as ADF.

             378.    This success would have come as no surprise. Drug company marketing materially

    impacts doctors’ prescribing behavior.190 The effects of sale calls on prescribers’ behavior are well



    188
        John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, THE WALL STREET JOURNAL (Nov.
    3, 2006), https://www.wsj.com/articles/SB116252463810112292.
    189 Id.
    190 See, e.g., P. Manchanda & P. Chintagunta, Responsiveness ofPhysician Prescription Behavior to Salesforce Effort:

    An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive impact on prescriptions
    written); Ian Larkin et al., Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of
    Antidepressants and Antipsychotics in Children, 33(6) Health Affairs 1014 (2014), available at
    https://www.healthaffairs.Org/doi/full/l 0.13 77/hlthaff.2013.0939?url_ver=Z39.88-
    2003&rfr_id=ori%3Arid%3Acrossref.org&rfr_dat=cr_pub%3Dpubmed& (finding academic medical centers that
    restricted direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label use of
    promoted drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
    Health         Tragedy,     99(2)      Am         J.      Pub.     Health     221     (2009)      available       at
    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/ (correlating an increase of OxyContin prescriptions from
    670,000 annually in 1997 to 6.2 million in 2002 to a doubling of Purdue’s sales force and trebling of annual sales
    calls) (hereinafter “Commercial Triumph”).



                                                           109
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 117 of 777                               PageID #: 144




    documented in the literature. One study examined four practices, including visits by sales

    representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

    found that sales representatives have the strongest effect on drug utilization. An additional study

    found that doctor meetings with sales representatives are related to changes in both prescribing

    practices and requests by physicians to add the drugs to hospitals’ formularies.

            379.    Marketing Defendants spent millions of dollars to market their drugs to prescribers

    and patients, and meticulously tracked their return on that investment. In one recent survey

    published by the AMA, even though nine in ten general practitioners reported prescription drug

    abuse to be a moderate to large problem in their communities, 88% of the respondents said they

    were confident in their prescribing skills, and nearly half were comfortable using opioids for

    chronic non-cancer pain.191 These results are directly due to the Marketing Defendants’ fraudulent

    marketing campaign focused on several misrepresentations.

            380.    Thus, both independent studies and Defendants’ own tracking confirm that

    Defendants’ marketing scheme dramatically increased their sales.

            2.      The Marketing Defendants’ Deception in Expanding Their Market Created
                    and Fueled the Opioid Epidemic

            381.    Independent research demonstrates a close link between opioid prescriptions and

    opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

    exposure to opioid analgesics, as measured by prescriptions filled, and their abuse. 55 1 92 It has been




    191 CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians, 175 JAMA Intern.
    Med. 302 (2014), doi: 10.1001/jamaintemmed.2014.6520, https://www.ncbi.nlm.nih.gov/pubmed/25485657.
    192 Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics in Rural,
    Suburban, and Urban Locations in the United States, 16 Pharmacoepidemiology and Drug Safety, 827-40 (2007),
    doi: 10.1002/pds.l452, https://www.cdhs.udel.edu/content-sub-
    site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abuse%20of%200pioi
    d%20Analgesics.pdf.



                                                        110
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 118 of 777                         PageID #: 145




    estimated that 60% of the opioids that are abused come, directly or indirectly, through physicians’

    prescriptions.

              382.      There is a “parallel relationship between the availability of prescription opioid

    analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

    associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

    widespread misuse of powerful opioid pain medications. »193

             383.       In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

    quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

    opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

    CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

    reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

        E. Each of the Marketing Defendants Made Materially Deceptive Statements and
           Concealed Material Facts

             384.      As alleged herein, the Marketing Defendants made and/or disseminated deceptive

    statements regarding material facts and further concealed material facts in the course of

    manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions

    were intentional and/or unlawful. Such statements include, but are not limited to, those set out

    below and alleged throughout this Complaint.

             385.      Asa part of their deceptive marketing scheme, the Marketing Defendants identified

    and targeted susceptible prescribers and vulnerable patient populations in the United States. For

    example, the Marketing Defendants focused their deceptive marketing on primary care doctors,

    who were more likely to treat chronic pain patients and prescribe them drugs but were less likely




    193 See Califf et al., supra n. 32.



                                                       Ill
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 119 of 777                       PageID #: 146




    to be educated about treating pain and the risks and benefits of opioids and therefore more likely

    to accept the Marketing Defendants’ misrepresentations.

           1.      Endo

           386.    Defendant Endo made and/or disseminated deceptive statements, and concealed

    material facts in such a way to make their statements deceptive, including, but not limited to, the

    following:

                   a.     Creating, sponsoring, and assisting in the distribution of patient education
                          materials that contained deceptive statements;

                   b.     Creating and disseminating advertisements that contained deceptive
                          statements concerning the ability of opioids to improve function long-term
                          and concerning the evidence supporting the efficacy of opioids long-term
                          for the treatment of chronic non-cancer pain;

                   c.     Creating and disseminating paid advertisement supplements in academic
                          journals promoting chronic opioid therapy as safe and effective for long
                          term use for high-risk patients;

                   d.     Creating and disseminating advertisements that falsely and inaccurately
                          conveyed the impression that Endo’s opioids would provide a reduction in
                          oral, intranasal, or intravenous abuse;

                   e.     Disseminating misleading statements concealing the true risk of addiction
                          and promoting the misleading concept of pseudoaddiction through Endo’s
                          own unbranded publications and on internet sites Endo sponsored or
                          operated;

                   f.     Endorsing, directly distributing, and assisting in the distribution of
                          publications that presented an unbalanced treatment of the long-term and
                          dose-dependent risks of opioids versus NSAIDs;

                   g-     Providing significant financial support to pro-opioid KOLs, who made
                          deceptive statements concerning the use of opioids to treat chronic non­
                          cancer pain;

                   h.     Providing needed financial support to pro-opioid pain organizations -
                          including over $5 million to the organization responsible for many of the
                          most egregious misrepresentations - that made deceptive statements,
                          including in patient education materials, concerning the use of opioids to
                          treat chronic non-cancer pain;




                                                   112
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 120 of 777                        PageID #: 147




                   1.     Targeting the elderly by assisting in the distribution of guidelines that
                          contained deceptive statements concerning the use of opioids to treat
                          chronic non-cancer pain and misrepresented the risks of opioid addiction in
                          this population;

                  J-      Endorsing and assisting in the distribution of CMEs containing deceptive
                          statements concerning the use of opioids to treat chronic non-cancer pain;

                   k.     Developing and disseminating scientific studies that deceptively concluded
                          opioids are safe and effective for the long-term treatment of chronic non­
                          cancer pain and that opioids improve quality of life, while concealing
                          contrary data;

                          Directly distributing and assisting in the dissemination of literature written
                          by pro- opioid KOLs that contained deceptive statements concerning the
                          use of opioids to treat chronic non-cancer pain, including the concept of
                          pseudoaddiction;

                   m.     Creating, endorsing, and supporting the distribution of patient and
                          prescriber education materials that misrepresented the data regarding the
                          safety and efficacy of opioids for the long-term treatment of chronic non-
                          cancer pain, including known rates of abuse and addiction and the lack of
                          validation for long-term efficacy; and

                   n.     Making deceptive statements concerning the use of opioids to treat chronic
                          non-cancer pain to prescribers through in-person detailing.

           2.      Janssen

           387.    Defendant Janssen made and/or disseminated deceptive statements, and concealed

    material facts in such a way to make their statements deceptive, including, but not limited to, the

    following:

                   a.     Creating, sponsoring, and assisting in the distribution of patient education
                          materials that contained deceptive statements;

                   b.     Directly disseminating deceptive statements through internet sites over
                          which Janssen exercised final editorial control and approval stating that
                          opioids are safe and effective for the long-term treatment of chronic non­
                          cancer pain and that opioids improve quality of life, while concealing
                          contrary data;

                   c.     Disseminating deceptive statements concealing the true risk of addiction
                          and promoting the deceptive concept of pseudoaddiction through internet
                          sites over which Janssen exercised final editorial control and approval;



                                                   113
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 121 of 777                   PageID #: 148




                d.    Promoting opioids for the treatment of conditions for which Janssen knew,
                      due to the scientific studies it conducted, that opioids were not efficacious
                      and concealing this information;

                e.    Sponsoring, directly distributing, and assisting in the dissemination of
                      patient education publications over which Janssen exercised final editorial
                      control and approval, which presented an unbalanced treatment of the long­
                      term and dose-dependent risks of opioids versus NSAIDs;

                f.    Providing significant financial support to pro-opioid KOLs, who made
                      deceptive statements concerning the use of opioids to treat chronic non­
                      cancer pain;

                g-    Providing necessary financial support to pro-opioid pain organizations that
                      made deceptive statements, including inpatient education materials,
                      concerning the use of opioids to treat chronic non-cancer pain;

                h.    Targeting the elderly by assisting in the distribution of guidelines that
                      contained deceptive statements concerning the use of opioids to treat
                      chronic non-cancer pain and misrepresented the risks of opioid addiction in
                      this population;

                l.    Targeting the elderly by sponsoring, directly distributing, and assisting in
                      the dissemination of patient education publications targeting this population
                      that contained deceptive statements about the risks of addiction and the
                      adverse effects of opioids, and made false statements that opioids are safe
                      and effective for the long-term treatment of chronic non-cancer pain and
                      improve quality of life, while concealing contrary data;

                J-    Endorsing and assisting in the distribution of CMEs containing deceptive
                      statements concerning the use of opioids to treat chronic non-cancer pain;

                k.    Directly distributing and assisting in the dissemination of literature written
                      by pro-opioid KOLs that contained deceptive statements concerning the use
                      of opioids to treat chronic non-cancer pain, including the concept of
                      pseudoaddiction;

                      Creating, endorsing, and supporting the distribution of patient and
                      prescriber education materials that misrepresented the data regarding the
                      safety and efficacy of opioids for the long-term treatment of chronic non­
                      cancer pain, including known rates of abuse and addiction and the lack of
                      validation for long-term efficacy;

                m.    Targeting veterans by sponsoring and disseminating patient education
                      marketing materials that contained deceptive statements concerning the use
                      of opioids to treat chronic non-cancer pain; and




                                               114
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 122 of 777                         PageID #: 149




                   n.      Making deceptive statements concerning the use of opioids to treat chronic
                           non-cancer pain to prescribers through in-person detailing.

           3.      Assertio

           388.    Defendant Assertio has, since at least October 2011, made and/or disseminated

    untrue, false and deceptive statements, and concealed material facts in such a way to make their

    statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

    2015) of Nucynta and Nucynta ER, including, but not limited to:

                   a.      Promoting the usage of Lazanda with patients not suffering from cancer;

                   b.      Endorsing, supporting, and pressuring its sales representative to target pain
                           management physicians, particularly those who historically wrote large
                           numbers of Lazanda-like drugs;

                   c.      Discouragement of sales representatives from targeting physicians treating
                           cancer patients in contradiction to the FDA approved warning indicating
                           that Lazanda is only indicated “for the management of breakthrough pain in
                           cancer patients 18 years of age and older who are already receiving and who
                           are tolerant to opioid therapy for their underlying persistent cancer pain;”

                   d.      Training of sales representatives on how to deal with pushback from
                           physicians;

                   e.      Promotion of Nucynta and Nucynta ER for all manner of pain management
                           while downplaying the drug’s addictive nature;

                   f.      Promoting its drugs as a safer alternative than other opioids;

                   g-      Telling investors that Lazanda is safe. August Moretti, Assertio’s Senior
                           Vice President and Chief Financial Officer, stated that “[although not in the
                           label, there’s a very low abuse profile and side effect rate.”

           4.      Cephalon

           389.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

    statements, and concealed material facts in such a way to make their statements deceptive,

    including, but not limited to, the following:

                   a.      Creating, sponsoring, and assisting in the distribution of patient education
                           materials that contained deceptive statements;



                                                    115
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 123 of 777                        PageID #: 150




                    b.     Sponsoring and assisting in the distribution of publications that promoted
                           the deceptive concept of pseudoaddiction, even for high-risk patients;

                    c.     Providing significant financial support to pro-opioid KOL doctors who
                           made deceptive statements concerning the use of opioids to treat chronic
                           non-cancer pain and breakthrough chronic non-cancer pain;

                    d.     Developing and disseminating scientific studies that deceptively concluded
                           opioids are safe and effective for the long-term treatment of chronic non­
                           cancer pain in conjunction with Cephalon’s potent rapid-onset opioids;

                    e.     Providing needed financial support to pro-opioid pain organizations that
                           made deceptive statements, including in patient education materials,
                           concerning the use of opioids to treat chronic non-cancer pain;

                    f.     Endorsing and assisting in the distribution of CMEs containing deceptive
                           statements concerning the use of opioids to treat chronic non-cancer pain;

                    g-     Endorsing and assisting in the distribution of CMEs containing deceptive
                           statements concerning the use of Cephalon’s rapid-onset opioids;

                    h.     Directing its marketing of Cephalon’s rapid-onset opioids to a wide range
                           of doctors, including general practitioners, neurologists, sports medicine
                           specialists, and workers’ compensation programs, serving chronic pain
                           patients;

                    1.     Making deceptive statements concerning the use of Cephalon’s opioids to
                           treat chronic non-cancer pain to prescribers through in-person detailing and
                           speakers’ bureau events, when such uses are unapproved and unsafe; and

                   J»      Making deceptive statements concerning the use of opioids to treat chronic
                           non-cancer pain to prescribers through in-person detailing and speakers’
                           bureau events.

                 5. Actavis

           390.     Defendant Actavis made and/or disseminated deceptive statements, and concealed

    material facts in such a way to make their statements deceptive, including, but not limited to, the

    following:

                    a.     Making deceptive statements concerning the use of opioids to treat chronic
                           non-cancer pain to prescribers through in-person detailing;

                    b.     Creating and disseminating advertisements that contained deceptive
                           statements that opioids are safe and effective for the long-term treatment of
                           chronic non-cancer pain and that opioids improve quality of life;


                                                    116
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 124 of 777                           PageID #: 151




                     c.      Creating and disseminating advertisements that concealed the risk of
                             addiction in the long-term treatment of chronic, non-cancer pain; and

                     d.      Developing and disseminating scientific studies that deceptively concluded
                             opioids are safe and effective for the long-term treatment of chronic non­
                             cancer pain and that opioids improve quality of life while concealing
                             contrary data.

            391.     A Kadian prescriber guide deceptively represents that Kadian is more difficult to

     abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that

     Actavis has not done any studies on the topic and that the guide is “only intended to assist you in

     forming your own conclusion.” However, the guide includes the following statements: 1) “unique

     pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

     sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

     health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

     morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

     action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”

     The guide is copyrighted by Actavis in 2007 before Actavis officially purchased Kadian from

     Alpharma.

                   VI.     DEFENDANTS THROUGHOUT THE SUPPLY PROCESS
                            DELIBERATELY DISREGARDED THEIR DUTIES TO
                          MAINTAIN EFFECTIVE CONTROLS AND TO IDENTIFY.
                         REPORT. AND TAKE STEPS TO HALT SUSPICIOUS ORDERS

            392.    The Marketing Defendants created a vastly and dangerously larger market for

     opioids. All of the Defendants compounded this harm by facilitating the supply of far more opioids

     than could have been justified to serve that market. The failure of the Defendants to maintain

     effective controls, and to investigate, report, and take steps to not fill prescriptions that they knew

     or should have known were suspicious breached both their statutory and common law duties.




                                                      117
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 125 of 777                        PageID #: 152




            393.     Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

    therapy - the prescribing of opioids long-term to treat chronic pain - has become commonplace

    and often first-line treatment. Marketing Defendants’ deceptive marketing caused prescribing not

    only of their opioids but also of opioids as a class, to skyrocket. According to the CDC, opioid

    prescriptions, as measured by the number of prescriptions and morphine milligram equivalent

    (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

    opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid sales,

    today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

    Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

    population over 45, have used opioids.

            394.     In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

    quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”194 Patients receiving

    opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

    CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

    reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity. »195

        A. All Defendants Have, and Breached Duties to Guard Against, and Report, Unlawful
           Diversion and to Report and Prevent Suspicious Orders

            395.     Multiple sources impose duties on Defendants with respect to the supply of opioids,

    including the common law duty to exercise reasonable care.

            396.     Each Defendant was also required to register with the Alabama Board of Pharmacy

    and certify compliance with Alabama law. The “Alabama Uniform Controlled Substances Act,”

    Ala. Code 1975 §§ 20-2-1 etseq. provides, inter alia, that anyone who “manufactures, distributes,



    194 2000-2014 Increases in Drug and Opioid Overdose Deaths, supra n. 46.
    195 Id.



                                                          118
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 126 of 777                           PageID #: 153




    or dispenses” any controlled substance in Alabama must obtain a registration annually, issued by

    the certifying boards. § 20-2-51(a). Such registrants must abide by the terms of their issued

    registration and act “in conformity with the other provisions of this article.” § 20-2-51(b). Ala.

    Code 1975 §§ 20-2-56 requires registrants to maintain records in conformity “with any additional

    rules issued by the State Board of Medical Examiners, the State Board of Health, or the State Board

    of Pharmacy.” Ala. Code 1975 §§ 20-2-210 through 220 created the “Controlled Substances

    Prescription Database” and imposes mandatory reporting requirements on registrants.

             397.   The Defendants also had legal duties under Alabama common law, statutes and

    regulations to maintain adequate records, prevent diversion, and to monitor, report, and prevent

    suspicious orders of prescription opioids. This includes the common law of fraud, statutes designed

    to generally prohibit unfair and deceptive acts in commerce, as well as statutes specifically

    prohibiting deceptive practice relating to drugs. Ala. Admin. Code r.680-X-2-.23 requires

    distributors (a term defined quite broadly) “to establish and maintain inventories and records of all

    transactions regarding the receipt and distribution or other disposition of drugs,” § 2(e), to forward

    to the Board of Pharmacy “[c]opies of records and reports required by the [DEA] concerning

    increases in purchases or high or unusual volumes purchased by pharmacies,” § 2(e)5, and to

    comply with “applicable federal, state and municipal laws and regulations.” § 2(k)3. Ala. Admin.

    Code r. 680-X-3-.05 requires “[a]ny manufacturer, wholesaler or distributor of controlled

    substances doing business in the State of Alabama” to “submit to the Alabama State Board of

    Pharmacy legible copies of records and reports required by the Drug Enforcement Administration

    concerning increases in purchases or high or unusual volumes purchased by pharmacies within 30

    days.”




                                                     119
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 127 of 777                                     PageID #: 154




             398.    These prescription drugs are regulated for the purpose of providing a “closed”

    system intended to reduce the widespread diversion of these drugs out of legitimate channels into

    the illicit market, while at the same time providing the legitimate drug industry with a unified

    approach to narcotic and dangerous drug control. 196

             399.    “Different entities supervise the discrete links in the chain that separate a consumer

    from a controlled substance. Statutes and regulations define each participant’s role and

    responsibilities. 5)197

             400.    The foreseeable harm resulting from a breach of these duties is the diversion of

    prescription opioids for nonmedical purposes and the subsequent plague of opioid addiction, with

    costs and damages necessarily inflicted on and incurred by Plaintiff and others.

            401.     The foreseeable harm resulting from the diversion of prescription opioids for

    nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed

    upon Plaintiff and others associated with the treatment of these conditions and related health

    consequences caused by opioid abuse.

            402.     Finding it impossible to legally achieve their ever-increasing sales ambitions,

    Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

    increasing the quotas that governed the manufacture and distribution of their prescription opioids.




     196
        See 1970 U.S.C.C.A.N. 4566, 4571-72.
    197 Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug Stores as Amici Curiae in
    Support of Neither Party, Masters Pharm., Inc. v. U.S. DrugEnf't Admin. (No. 15-1335) (D.C. Cir. Apr. 4,2016), 2016
    WL 1321983, at *22 (hereinafter “Brief for HDMA and NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA
    or HMA) - now known as the Healthcare Distribution Alliance (HDA) - is a national, not-for-profit trade association
    that represents the nation’s primary, full-service healthcare distributors whose membership includes, among others:
    AmerisourceBergen Drug Corporation and Cardinal Health, Inc. See generally HDA, About,
    https://www.healthcaredistribution.org/about. The National Association of Chain Drug Stores (NACDS) is a national,
    not-for-profit trade association that represents traditional drug stores and supermarkets and mass merchants with
    pharmacies whose membership includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and
    Walmart. See generally NACDS, Mission, https://www.nacds.org/%20about/mission/.



                                                           120
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 128 of 777                                  PageID #: 155




            403.     The Marketing Defendants engaged in the practice of paying rebates and/or

    chargebacks to entities for sales of prescription opioids as a way to help them boost sales and better

    target their marketing efforts. The Washington Post has described the practice as industry-wide,

    and the Healthcare Distribution Alliance (“HDA”) includes a “Contracts and Chargebacks

    Working Group,” suggesting a standard practice. The transaction information contains data

    relating to the direct customer sales of controlled substances to “downstream registrants”, meaning

    pharmacies or other dispensaries, such as hospitals. Marketing Defendants buy data from

    pharmacies as well. This exchange of information, upon information and belief, would have

    opened channels providing for the exchange of information revealing suspicious orders as well.

            404.     A dramatic example of the use of prescription information provided by IMS Health

    was described in Congressional testimony:

                Mr. Greenwood: Well, why do you want that [IMS Health] information then?

                Mr. Friedman: Well, we use that information to understand what is happening
                in terms of the development of use of our product in any area.

                Mr. Greenwood: And so the use of it-and I assume that part of it-a large part
                of it you want is to see how successful your marketing techniques are so that
                you can expend money in a particular region or among a particular group of
                physicians- you look to see if your marketing practices are increased in sales.
                And, if not, you go back to the drawing board with your marketers and say,
                how come we spent “X” number of dollars, according to these physicians,
                and sales haven't responded. You do that kind of thing. Right?

                Mr. Friedman: Sure. 198

            405.     The contractual relationships among the Defendants also include vault security

    programs. Defendants are required to maintain certain security protocols and storage facilities for



    198
        Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations ofthe Comm, on
    Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001) (statement of Michael Friedman, Executive Vice President,
    Chief Operating Officer, Purdue Pharma, L.P.), https://www.gpo.govVfdsys/pkg/CHRG-I07hhrg75754/html/CHRG-
    107hh.rg75754.htm.



                                                         121
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 129 of 777                                   PageID #: 156




    the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby

    the Marketing Defendants installed security vaults for distributors of their product in exchange for

    agreements to maintain minimum sales performance thresholds. These agreements were used by

    the Defendants as a tool to violate their reporting and diversion duties in order to reach the required

    sales requirements.

            1.       Defendants - Use of Trade and Other Organizations

            406.     In addition, Defendants worked together to achieve their common purpose through

    trade or other organizations, such as the Pain Care Forum (“PCF”) and the Healthcare Distribution

    Alliance (“HDA”).

                     a.      Pain Care Forum

            407.     PCF has been described as a coalition of drugmakers, trade groups, and dozens of

    non-profit organizations supported by industry funding, including the Front Groups described in

    this Complaint. The PCF recently became a national news story when it was discovered that

    lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of

    prescription opioids for more than a decade.

          ' 408.     The Center for Public Integrity and The Associated Press obtained “internal

    documents shed[ding] new light on how drugmakers and their allies shaped the national response

    to the ongoing wave of prescription opioid abuse. 55 199 Specifically, PCF members spent over $740

    million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

    opioid-related measures. 200




    199 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
    Integrity (Sept. 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
    chamber-shaped-policy-amid-drug-epidemic. (emphasis added).
    200
        Id.



                                                         122
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 130 of 777                         PageID #: 157




           409.    The Defendants who stood to profit from expanded prescription opioid use are

    members of and/or participants in the PCF.201 In 2012, membership and participating organizations

    included Endo, Actavis, and Cephalon. Each of the Marketing Defendants worked together

    through the PCF.

                   b.      Healthcare Distribution Alliance

           410.    Additionally, the HDA led to the formation of interpersonal relationships and an

    organization among the Defendants. Although the entire HDA membership directory is private,

    the HDA website confirms that each of the Marketing Defendants, including Actavis, Endo, and

    Cephalon, were members of the HDA. 202 Additionally, the HDA eagerly sought the active

    membership and participation of the Marketing Defendants by advocating for the many benefits

    of members, including “strengthening ... alliances.”203

           411.    Beyond strengthening alliances, the benefits of HDA membership included the

    ability to, among other things, “network one on one with manufacturer executives at HDA’s

    members-only Business and Leadership Conference,” “networking with HDA wholesale

    distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

    “participate on HDA committees, task forces and working groups with peers and trading partners,”

    and “make connections.”204 The HDA used membership in the HDA as an opportunity to create

    interpersonal and ongoing organizational relationships and “alliances.”

           412.    The application for manufacturer membership in the HDA further indicates the

    level of connection among the Defendants and the level of insight that they had into each other’s



    201     PAIN      CARE      FORUM        2012    Meetings      Schedule, (last updated Dec.     2011),
    https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf.
    202 Manufacturer Membership, Healthcare Distribution Alliance,

    https://www.healthcaredistribution.org/about/membership/manufacturer.
    203
        Id.
    204 Id



                                                     123
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 131 of 777                                    PageID #: 158




    businesses.205 For example, the manufacturer membership application must be signed by a “senior

    company executive,” and it requests that the manufacturer applicant identify a key contact and any

    additional contacts from within its company.

            413.     The HDA application also requests that the manufacturer identify its current

    distribution information, including the facility name and contact information. Manufacturer

    members were also asked to identify their “most recent year-end net sales” through wholesale

    distributors.

            414.     The closed meetings of the HDA’s councils, committees, task forces and working

    groups provided the Marketing Defendants and distributors of their products with the opportunity

    to work closely together, confidentially, to develop and further the common purpose and interests

    of the enterprise.

            415.     The HDA also offers a multitude of conferences, including annual business and

    leadership conferences. The HDA advertises these conferences to the Marketing Defendants as an

    opportunity to “bring together high-level executives, thought leaders and influential managers ...

    to hold strategic business discussions on the most pressing industry issues. »206 The conferences

    also gave the Marketing Defendants “unmatched opportunities to network with [their] peers and

    trading partners at all levels of the healthcare distribution industry. »207 The HDA and its

    conferences were significant opportunities for the Marketing Defendants to interact at a high-level

    of leadership. The Marketing Defendants embraced this opportunity by attending and sponsoring

    these events. 208


    205 Id
    206  Business and Leadership Conference - Information for Manufacturers, Healthcare Distribution Alliance,
    https://www.healthcaredistribution.org/events/2015-business-and- leadership-conference/blc-for-manufacturers (last
    visited Aug. 1, 2018, and no longer available).
    207 Id
    208   2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
    https://www.healthcaredistribution.org/events/2015-distribution-management-conference.



                                                           124
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 132 of 777                                       PageID #: 159




            416.     After becoming members of the HDA, Defendants were eligible to participate on

    councils, committees, task forces and working groups, including:

                     a.       Industry Relations Council: “This council, composed of distributor and
                              manufacturer members, provides leadership on pharmaceutical distribution
                              and supply chain issues.”

                     b.       Business Technology Committee: “This committee provides guidance to
                              HDA and its members through the development of collaborative e-
                              commerce business solutions. The committee’s major areas of focus within
                              pharmaceutical distribution include information systems, operational
                              integration and the impact of e-commerce.” Participation in this committee
                              includes marketing members.

                     c.       Logistics Operation Committee: “This committee initiates projects
                              designed to help members enhance the productivity, efficiency and
                              customer satisfaction within the healthcare supply chain. Its major areas of
                              focus include process automation, information systems, operational
                              integration, resource management and quality improvement.” Participation
                              in this committee includes marketing members.

                     d.       Manufacturer Government Affairs Advisory Committee: “This committee
                              provides a forum for briefing HDA’s manufacturer members on federal and
                              state legislative and regulatory activity affecting the pharmaceutical
                              distribution channel. Topics discussed include such issues as prescription
                              drug traceability, distributor licensing, FDA and DEA regulation of
                              distribution, importation and Medicaid/Medicare reimbursement.”
                              Participation in this committee includes manufacturer members.

                     e.       Contracts and Chargebacks Working Group: “This working group explores
                              how the contract administration process can be streamlined through process
                              improvements or technical efficiencies. It also creates and exchanges
                              industry knowledge of interest to contract and chargeback professionals.”
                              Participation in this group includes marketing members.

            417.     The Marketing Defendants also participated, through the HDA, in Webinars and

    other meetings designed to exchange detailed information regarding their prescription opioid sales,

    including purchase orders, acknowledgments, ship notices, and invoices.209 For example, on April

    27,2011, the HDA offered a Webinar to “accurately and effectively exchange business transactions



    209 Webinars, Healthcare Distribution Alliance, https://www.healthcaredistribution.org/resources/webinar-leveraging-
    edi.



                                                            125
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 133 of 777                       PageID #: 160




    between distributors and manufacturers...” The Marketing Defendants used this information to

    gather high-level data regarding overall distribution and to direct distributors on how to most

    effectively sell prescription opioids.

           418.    The HD A and the Pain Care Forum are but two examples of the overlapping

    relationships and concerted joint efforts to accomplish common goals and demonstrates that the

    leaders of the Defendants were in communication and cooperation.

           419.    Publications and guidelines issued by the HDA confirm that the Defendants utilized

    their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

    published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

    Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.

    As the FEDA explained in an amicus brief, the Industry Compliance Guidelines were the result of

    “[a] committee of HDMA members contributing] to the development of this publication”

    beginning in late 2007.

           420.    This statement by the HDA and the Industry Compliance Guidelines support the

    allegation that Defendants utilized the HDA to form agreements about their approach to their duties

    under the law. As John M. Gray, President/CEO of the HDA stated to the Energy and Commerce

    Subcommittee on Health in April 2014, it is “difficult to find the right balance between proactive

    anti-diversion efforts while not inadvertently limiting access to appropriately prescribed and

    dispensed medications.” Here, it is apparent that all of the Defendants found the same balance -

    an overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

    failure to prevent diversion.

            421.   The Defendants’ scheme had a decision-making structure driven by the Marketing

    Defendants. The Marketing Defendants worked together to control the government’s responses to




                                                   126
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 134 of 777                        PageID #: 161




    the manufacture and distribution of prescription opioids by increasing production quotas through

    a systematic refusal to maintain effective controls against diversion and identify suspicious orders

    and report them to the DEA.

           422.    The Defendants worked together to control the flow of information and to influence

    governments to pass legislation that supported the use of opioids and limited the authority of law

    enforcement to rein in illicit or inappropriate prescribing and distribution. The Marketing

    Defendants did this through their participation in the PCF and HDA.

           423.    The Defendants also worked together to ensure that the Aggregate Production

    Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA remained artificially

    high. In so doing, they ensured that suspicious orders were not reported to the DEA, and, further,

    in so doing, they ensured that the DEA had no basis for either refusing to increase production

    quotas or decreasing production quotas due to diversion.

           424.    The Defendants also had reciprocal obligations to report suspicious orders of other

    parties if they became aware of them. Defendants were thus collectively responsible for each

    other’s compliance with reporting obligations.

           425.    Defendants thus knew that their own conduct could be reported by other distributors

    or manufacturers and that their failure to report suspicious orders they filled could be brought to

    the DEA’s attention. As a result, Defendants had an incentive to communicate with each other

    about the reporting of suspicious orders to ensure consistency in their dealings with DEA.

           426.    The desired consistency was achieved. As described below, none of the Defendants

    reported suspicious orders and the flow of opioids continued unimpeded.

           2.      Defendants Kept Careful Track of Prescribing Data and Knew About
                   Suspicious Orders and Prescribers




                                                     127
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 135 of 777                        PageID #: 162




            427.     The data that reveals and/or confirms the identity of each wrongful opioid

    distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

    Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

    the transactions that were suspicious is in possession of the Defendants but has not been disclosed

    to the public.

            428.     Publicly available information confirms that the Marketing Defendants and

    National Retail Pharmacies Defendants funneled far more opioids into the Tribe and its

    communities than could have been expected to serve legitimate medical use and ignored other red

    flags of suspicious orders. This information, along with the information known only to Marketing

    Defendants, would have alerted them to potentially suspicious orders of opioids.

            429.     This information includes the following facts:

                     a.     manufacturers have access to detailed transaction-level data on the sale and
                            distribution of opioids, which can be broken down by zip code, prescriber,
                            and pharmacy and includes the volume of opioids, dose, and the distribution
                            of other controlled and non-controlled substances;

                     b.     manufacturers make use of that data to target their marketing and, for that
                            purpose, regularly monitor the activity of doctors and pharmacies;

                     c.     manufacturers regularly visit pharmacies and doctors to promote and
                            provide their products and services, which allows them to observe red flags
                            of diversion; and

                     d.     Marketing Defendants purchased chargeback data (in return for discounts
                            to distributors) that allowed them to monitor the combined flow of opioids
                            into a pharmacy or geographic area.

            430.     The conclusion that Defendants were on notice of the problems of abuse and

    diversion follows inescapably from the fact that they flooded communities with opioids in

    quantities that they knew or should have known exceeded any legitimate market for opioids-even

    the wider market for chronic pain.




                                                     128
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 136 of 777                               PageID #: 163




            431.    At all relevant times, the Defendants were in possession of national, regional, state,

    and local prescriber-and patient-level data that allowed them to track prescribing patterns over

    time. They obtained this information from data companies, including but not limited to: IMS

    Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

    Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

    Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

    “Data Vendors”).

            432.    Defendants purchased nationwide, regional, state, and local prescriber- and patient-

    level data from the Data Vendors that allowed them to track prescribing trends, identify suspicious

    orders, identify patients who were doctor shopping, identify pill mills, etc. The Data Vendors’

    information purchased by the Defendants allowed them to view, analyze, compute, and track their

    competitors’ sales, and to compare and analyze market share information. 210

            433.    IMS Health, for example, provided Defendants with reports detailing prescriber

    behavior and the number of prescriptions written between competing products.211

            434.    Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

    that were created by Cardinal (ArcLight), provided the Defendants with charts analyzing the

    weekly prescribing patterns of multiple physicians, organized by territory, regarding competing

    drugs and analyzed the market share of those drugs.212

            435.    This information allowed the Defendants to track and identify instances of

    overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’


    210 A Verispan representative testified that the National Retail Pharmacies Defendants use the prescribing
    information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22, 2011).
    211 Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain ofData into a
    Few Information-rich Molehills,
    http://citeseerx.ist.psu.edu/viewdoc/download7doN10.1.1.198.349&rep=repl&type=pdf, Figure 2 at p. 3.
    212 Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).



                                                        129
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 137 of 777                                         PageID #: 164




    information could be used to track, identify, report and halt suspicious orders of controlled

    substances.213 Defendants were, therefore, collectively aware of the suspicious orders that flowed

    from their facilities.

             436.      Sales representatives were also aware that the prescription opioids they were

    promoting were being diverted, often with lethal consequences. As a sales representative wrote on

    a public forum:

                    Actions have consequences - so some patient gets Rx’d the 80mg
                    OxyContin when they probably could have done okay on the 20mg (but
                    their doctor got “sold” on the 80mg) and their teen son/daughter/child’s
                    teen friend finds the pill bottle and takes out a few 80’s . . . next they’re
                    at a pill party with other teens and some kid picks out a green pill from
                    the bowl . . . they go to sleep and don’t wake up (because they don’t
                    understand respiratory depression). Stupid decision for a teen to make ...
                    yes . .. but do they really deserve to die?

             437.     Defendants’ obligation to report suspicious prescribing ran head-on into their

    marketing strategy. Defendants did identify doctors who were their most prolific prescribers.

    However, this was done not to report them, but to market to them. It would make little sense to

    focus on marketing to doctors who may be engaged in improper prescribing only to report them to

    law enforcement.

             438.     Defendants purchased data from IMS Health (now IQVIA) or other proprietary

    sources to identify doctors to target for marketing and to monitor their own and competitors’ sales.

    Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the

    biggest prescribers, particularly through aggressive, high frequency detailing visits. This focus on

    marketing to the highest prescribers demonstrates that manufacturers were keenly aware of the




    213 In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a firm that sells narcotic
    analgesics was able to use prescriber-identifiable information to identify physicians that seemed to be prescribing an
    inordinately high number of prescriptions for their product.” Id; see also Joint Appendix in Sorrell v. IMS Health,
    2011 WL 687134, at *204 (Feb. 22, 2011).



                                                             130
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 138 of 777                         PageID #: 165




    doctors who were writing large quantities of opioids. But instead of investigating or reporting those

    doctors, Defendants were singularly focused on maintaining, capturing, or increasing their sales.

           439.    Whenever examples of opioid diversion and abuse have drawn media attention,

    Marketing Defendants have consistently blamed “bad actors.” But given the closeness with which

    they monitored prescribing patterns through IMS Health data, the Defendants either knew or chose

    not to know of the obvious drug diversions.

           440.    As discussed below, Endo knew that Opana ER was widely abused. Yet, the New

    York Attorney General revealed, based on information obtained in an investigation into Endo, that

    Endo sales representatives were not aware that they had a duty to report suspicious activity and

    were not trained on the company’s policies or duties to report suspicious activity, and Endo paid

    bonuses to sales representatives for detailing prescribers who were subsequently arrested for illegal

    prescribing.

           441.    Sales representatives making in-person visits to such clinics were likewise not

    fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

    alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

    clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

    egregious examples eventually made the nightly news.

           3.      Defendants Delayed a Response to the Opioid Crisis by Pretending to
                   Cooperate with Law Enforcement

           442.    When a manufacturer does not report or stop suspicious orders, prescriptions for

    controlled substances may be written and dispensed to individuals who abuse them or who sell

    them to others to abuse. This, in turn, fuels and expands the illegal market and results in opioid-

    related overdoses. Without reporting by those involved in the supply chain, law enforcement may

    be delayed in taking action - or may not know to take action at all.



                                                    131
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 139 of 777                        PageID #: 166




           443.    After being caught failing to comply with particular obligations at particular

    facilities, Defendants made broad promises to change their ways and insisted that they sought to

    be good corporate citizens.

           444.    Other Marketing Defendants also misrepresented their compliance with their legal

    duties and their cooperation with law enforcement.

           445.    Public statements by the Defendants and their associates created the false and

    misleading impression to regulators, prescribers, and the public that the Defendants rigorously

    carried out their legal duties, including their duty to report suspicious orders and exercise due

    diligence to prevent diversion of these dangerous drugs, and further created the false impression

    that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

    responsibility to the communities their business practices would necessarily impact.

       B. The Marketing Defendants’ Unlawful Failure to Prevent Diversion and Monitor,
          Report, and Prevent Suspicious Orders

           446.    The legal duties to prevent diversion, and to monitor, report, and prevent suspicious

    orders of prescription opioids are legally required of the Marketing Defendants under Alabama

    law. The Marketing Defendants were required to register with the Alabama Board of Pharmacy

    and the DEA to manufacture and distribute Schedule II controlled substances, like prescription

    opioids. A requirement of such registration is to comply with laws requiring them to maintain

    effective controls against the diversion of controlled substances or precursor chemicals to

    unauthorized persons or entities. Defendants failed to maintain effective controls as required, and

    to comply with the other requirements imposed by Alabama law.

           447.    The Marketing Defendants breached these duties.

           448.    The Marketing Defendants had access to and possession of the information

    necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The



                                                    132
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 140 of 777                            PageID #: 167




    Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A

    chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

    manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

    product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

    and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

    and the pharmacy to which it sold the product. Thus, the Marketing Defendants knew - just as the

    Distributors knew - the volume, frequency, and pattern of opioid orders being placed and filled.

    The Marketing Defendants built receipt of this information into the payment structure for the

    opioids provided to the opioid distributors.

             449.   The Marketing Defendants utilized industry-wide “charge backs” and receipt and

    review of data from opioid distributors regarding orders of opioids.

             450.   Through, inter alia, the charge back data, the Marketing Defendants could monitor

    suspicious orders of opioids.

             451.   The Marketing Defendants failed to monitor, report, and halt suspicious orders of

    opioids as required by law.

             452.   The Marketing Defendants’ failures to monitor, report, and halt suspicious orders

    of opioids were intentional and unlawful.

             453.   The Marketing Defendants have misrepresented their compliance with the laws

    regulating controlled substances.

             454.   The wrongful actions and omissions of the Marketing Defendants that caused the

    diversion of opioids and which were a substantial contributing factor to and/or proximate cause of

    the opioid crisis are alleged in greater detail in Plaintiff’s allegations of Defendants’ unlawful acts

    below.




                                                     133
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 141 of 777                                     PageID #: 168




            455.     The Marketing Defendants’ actions and omissions in failing to effectively prevent

    diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

    diversion of opioids throughout the United States.

        C. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
           Diversion of Prescription Opioids

            456.     National retail pharmacy chains earned enormous profits by flooding the country

    with prescription opioids.214 They were keenly aware of the oversupply of prescription opioids

    through the extensive data and information they developed and maintained as both distributors and

    dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

    communities, they continued to participate in the oversupply and profit from it.

            457.     Each of the National Retail Pharmacies does substantial business throughout the

    United States, including areas surrounding the Tribe. This business includes the distribution and

    dispensing of prescription opioids.

            458.     Data shows that the National Retail Pharmacies distributed and dispensed

    substantial quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in

    Alabama, including areas surrounding the Tribe. In addition, they distributed and dispensed

    substantial quantities of prescription opioids in other states, and these drugs were diverted from

    these other states to Alabama. The National Retail Pharmacies failed to take meaningful action to

    stop this diversion despite their knowledge of it and contributed substantially to the diversion

    problem.

            459.     The National Retail Pharmacies developed and maintained extensive data on

    opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct



    214 Plaintiff’s allegations of wrongdoing are pointing to the National Retail Pharmacies, not the pharmacy industry
    who in general serve a vital healthcare function in the U.S.



                                                           134 .
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 142 of 777                          PageID #: 169




    knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

    opioids in communities throughout the country, and in Alabama in particular. They used the data

    to evaluate their own sales activities and workforce. On information and belief, the National Retail

    Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in

    exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a

    valuable resource that they could have used to help stop diversion but failed to do so.

              1.     The National Retail Pharmacies Have a Duty to Prevent Diversion

              460.   Each participant in the supply chain of opioid distribution, including the National

    Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

    market by, among other things, monitoring and reporting suspicious activity.

              461.   The National Retail Pharmacies, like manufacturers, are registrants under the

    Alabama Uniform Controlled Substances Act (“AUCSA”). AL. Code §20-2-1 et seq. (1975).

    Because pharmacies themselves are registrants under the AUCSA, the duty to prevent diversion

    lies with the pharmacy entity, not the individual pharmacist alone.

              462.   The DEA, among others, has provided extensive guidance to pharmacies

    concerning their duties to the public. The guidance advises pharmacies on how to identify

    suspicious orders and other evidence of diversion.

              463.   Suspicious pharmacy orders include orders unusually large in size, orders that are

    disproportionately large in comparison to the population of a community served by the pharmacy,

    orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

    others.

              464.   Additional types of suspicious orders include: (1) prescriptions written by a doctor

    who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled




                                                     135
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 143 of 777                           PageID #: 170




    substances compared to other practitioners in the area; (2) prescriptions which should last for a

    month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

    drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

    or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

    differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

    and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing

    different handwriting. Most of the time, these attributes are not difficult to detect and should be

    easily recognizable by pharmacies.

            465.    Suspicious pharmacy orders are red flags for, if not direct, evidence of diversion.

            466.    Other signs of diversion can be observed through data gathered, consolidated, and

    analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

    or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

    geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

            467.    According to industry standards, if a pharmacy finds evidence of prescription

    diversion, the local Board of Pharmacy and DEA must be contacted.

            468.    Despite their legal obligations as registrants under state law, the National Retail

    Pharmacies allowed widespread diversion to occur - and they did so knowingly. They knew they

    made money by filling prescriptions, not by not filling descriptions. They knew they made money

    by making it easy for doctors to refer patients with drug prescriptions to them to fill, not by making

    it difficult for doctors to refer patients to them to fill prescriptions.

            469.    Performance metrics and prescription quotas adopted by the National Retail

    Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

    System, pharmacists are directed to meet high goals that make it difficult, if not impossible, to




                                                       136
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 144 of 777                         PageID #: 171




    comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

    customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

    prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

    predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

    the country. The policies remained in place even as the epidemic raged.

            470.    In consideration of a reasonable opportunity for further investigation and discovery,

    Plaintiff alleges that this problem was compounded by the National Retail Pharmacies’ failure to

    adequately train their pharmacists and pharmacy technicians on how to properly and adequately

    handle prescriptions for opioid painkillers, including what constitutes a proper inquiry into whether

    a prescription is legitimate, whether a prescription is likely for a condition for which the FDA has

    approved treatments with opioids, and what measures and/or actions to take when a prescription

    is identified as phony, false, forged, or otherwise illegal, or when suspicious circumstances are

    present, including when prescriptions are procured and pills supplied for the purpose of illegal

    diversion and drug trafficking.

            471.    In consideration of a reasonable opportunity for further investigation and discovery,

    Plaintiff alleges that the National Retail Pharmacies also failed to adequately use data available to

    them to identify doctors who were writing suspicious numbers of prescriptions and/or prescriptions

    of suspicious amounts of opioids, or to adequately use data available to them to do statistical

    analysis to prevent the filling of prescriptions that were illegally diverted or otherwise contributed

    to the opioid crisis.

            472.    In consideration of a reasonable opportunity for further investigation and discovery,

    Plaintiff alleges that the National Retail Pharmacies failed to analyze: (a) the number of opioid

    prescriptions filled by individual pharmacies relative to the population of the pharmacy's




                                                     137
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 145 of 777                          PageID #: 172




    community; (b) the increase in opioid sales relative to past years; (c) the number of opioid

    prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales relative to

    the increase in annual sales of other drugs.

           473.    In consideration of a reasonable opportunity for further investigation and discovery,

    Plaintiff alleges that the National Retail Pharmacies also failed to conduct adequate internal or

    external audits of their opioid sales to identify patterns regarding prescriptions that should not have

    been filled and to create policies accordingly, or if they conducted such audits, they failed to take

    any meaningful action as a result.

           474.    In consideration of a reasonable opportunity for further investigation and discovery,

    Plaintiff alleges that the National Retail Pharmacies also failed to effectively respond to concerns

    raised by their own employees regarding inadequate policies and procedures regarding the filling

    of opioid prescriptions.

           475.    The National Retail Pharmacies were, or should have been, fully aware that the

    quantity of opioids being distributed and dispensed by them was untenable, and in many areas

    patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

    complying with their duties and obligations under the law with regard to controlled substances.

           2.      Multiple Enforcement Actions Against the National Retail Pharmacies
                   Confirm their Compliance Failures

           476.    The National Retail Pharmacies have long been on notice of their failure to abide

    by the law and regulations governing the distribution and dispensing of prescription opioids.

    Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their illegal

    prescription opioid practices. In consideration of a reasonable opportunity for further investigation

    and discovery, Plaintiff alleges that based upon the widespread nature of these violations, these




                                                     138
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 146 of 777                                     PageID #: 173




    enforcement actions are the product of, and confirm, national policies and practices of the National

    Retail Pharmacies.

                     a.       CVS

             477.    CVS is one of the largest companies in the world, with annual revenue of more than

    $150 billion. According to news reports, it manages medications for nearly 90 million customers

    at 9,700 retail locations. CVS could be a force for good in connection with the opioid crisis, but

    like other Defendants, CVS sought profits over people.

            478.     CVS is a repeat offender; the company has paid fines totaling over $40 million as

    the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines

    as the cost of doing business and has allowed its pharmacies to continue dispensing opioids in

    quantities significantly higher than any plausible medical need would require, and to continue

    violating its recordkeeping and dispensing obligations under the law.

            479.     In July 2017, CVS entered into a $5 million settlement with the U.S. Attorney’s

    Office for the Eastern District of California regarding allegations that its pharmacies failed to keep

    and maintain accurate records of Schedule II, III, IV, and V controlled substances.215

            480.     In February 2016, CVS paid $8 million to settle allegations made by the DEA and

    the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

    the CSA and filling prescriptions with no legitimate medical purpose.216




    215 Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
    of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-
    pharmacy-inc-pays-5m-settle-alleged-violationscontrolled-substance-act.
    216 Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
    CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12, 2016),
    https://www.justice.gov/usao-md/pr/united-states-reaches-8-millionsettlement-agreement-cvs-unlawful-distribution-
    controlled.



                                                           139
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 147 of 777                                      PageID #: 174




             481.    In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

    Connecticut failed to maintain proper records in accordance with the CSA.217

             482.    In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

    Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

    monitoring program website and review a patient’s prescription history before dispensing certain

    opioid drugs.218

             483.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

    50 of its stores violated the CSA by filling forged prescriptions for controlled substances - mostly

    addictive painkillers - more than 500 times between 2011 and 2014.219

             484.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

    Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

    violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

    States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

    with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

    practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted

    to prescribe that drug. Additionally, the government alleged that CVS had recordkeeping

    deficiencies.220




    217 Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled Substances
    Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-
    settle-controlled-substances-actallegations.
    218 Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
    Boston.com (Sept. 1, 2016), https://www.boston.eom/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-
    policies-around-dispensing-opioids-inagreement-with-state.
    219 Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
    Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016), https://www.justice.gov/usao-ma/pr/cvs-
    pay-35-million-resolve-allegations-pharmacists-filledfake-prescriptions.
    220 Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved

    With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
    diversion-claims-against-cvs-health-corp-resolved- 450000-civil-settlement.



                                                            140
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 148 of 777                                      PageID #: 175




            485.     In May 2015, CVS agreed to pay a $22 million penalty following a DEA

    investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

    prescription opioids, “based on prescriptions that had not been issued for legitimate medical

    purposes by a health care provider acting in the usual course of professional practice. CVS also

    acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

    that were issued based on legitimate medical need. »221

            486.     In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

    allegations it filled prescriptions written by a doctor whose controlled-substance registration had

    expired.222

            487.     In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

    improperly selling prescription narcotics in at least five locations in the Oklahoma City

    metropolitan area.223

            488.     Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

    intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

    registration numbers.224

                      b.      Walgreens

            489.     Walgreens is the second-largest pharmacy store chain in the United States behind

    CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates



    221 Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
    with CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13, 2015),
    https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22- million-settlement-agreement-cvs-unlawful-
    distribution.
    222 Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
    http://www.expressnews.com/business/local/article/H-E-BCVSfmed-over-prescriptions-5736554.php.
    223 Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK (May 3, 2015),
    http://newsok.com/article/5415840.
    224 Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil Penalty Claims
    Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013), https://www.justice.gov/usao-
    wdok/pr/cvs-pay-ll-million-settle-civil-penaltyclaims-involving-violations-controlled.



                                                           141
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 149 of 777                                         PageID #: 176




    more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

    fiscal 2017.

             490.     Walgreens also has been penalized for serious and flagrant violations of the CSA.

    Indeed, Walgreens agreed to the largest settlement in DEA history - $80 million - to resolve

    allegations that it committed an unprecedented number of recordkeeping and dispensing violations

    of the CSA, including negligently allowing controlled substances such as oxycodone and other

    prescription painkillers to be diverted for abuse and illegal black-market sales.225

             491.     As part of the settlement, Walgreens admitted that it failed to uphold its obligations

    as a DEA registrant regarding the above-described conduct.226

             492.     The settlement resolved investigations into and allegations of CSA violations in

    Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

    into illicit channels.

             493.     Walgreens’ Florida operations at issue in this settlement highlight its egregious

    conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly

    ordered more than one million dosage units of oxycodone in 2011 - more than ten times the
                        f)‘)n
    average amount.

             494.     They increased their orders over time, in some cases as much as 600% in the space

    of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

    oxycodone in a one-month period. Yet Walgreens’ corporate officers not only turned a blind eye

    but provided pharmacists with incentives through a bonus program that compensated them based


     225 Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record Settlement pf $80 Million

    for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of Just. (June 11, 2013),
     https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-penalties-under-
     controlled.
     226 Id.
     227 Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’t
     Admin. Sept. 13, 2012).



                                                             142
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 150 of 777                              PageID #: 177




    on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at Walgreens

    suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that “if these are

    legitimate indicators of inappropriate prescriptions perhaps we should consider not documenting

    our own potential noncompliance,” underscoring Walgreens’ attitude that profit outweighed

    compliance with the law or the health of communities.228

            495.    Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

    investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

    significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

    Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

    Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on the

    number of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July

    2010, Defendant Walgreens ranked all of its Florida stores by the number of oxycodone

    prescriptions dispensed in June of that year and found that the highest-ranking store in oxycodone

    sales sold almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the

    Jupiter Center. 229

            496.    The six retail pharmacies in Florida that received the suspicious drug shipments

    from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or should

    have known were not for legitimate medical use. 230

            497.    Walgreens has also settled with a number of state attorneys general, including West

    Virginia ($575,000) and Massachusetts ($200,000).231




    228 Id.
    229 Id.
    230 Id.
    231 Walgreens to pay $200,000 settlement for lapses with opioids, APhA                (Jan.   25,   2017),
    https://www.pharmacist.corn/article/walgreens-pay-200000-settlement-lapses-opioids.



                                                     143
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 151 of 777                                        PageID #: 178




             498.     The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

    2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

    use of some Medicaid patients who were considered high-risk.

             499.     In January 2017, an investigation by the Massachusetts Attorney General found that

    some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use sound

    professional judgment when dispensing opioids and other controlled substances—despite the

    context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

    follow certain procedures for dispensing opioids.232

                      c.       Rite Aid

             500.     With approximately 4,600 stores in 31 states and the District of Columbia, Rite Aid

    is the largest drugstore chain on the East Coast and the third-largest in the United States, with

    annual revenue of more than $21 billion.

             501.     In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and

    nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of

    the CSA. 233

             502.     Numerous state and federal drug diversion prosecutions have occurred in which

    prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

    Complaint do not attempt to identify all these prosecutions, and the information above is merely

    by way of example.




    232 Id
    233 Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to Pay $5 Million in Civil Penalties to
    Resolve Violations in Eight States of the Controlled Substances Act, U.S. Dep’t of Just. (Jan. 12, 2009),
    https://www.justice.gov/opa/pr/rite-aid-corporation-andsubsidiaries-agree-pay-5-million-civil-penalties-resolve-
    violations.



                                                             144
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20
                                      DOCUMENT   2  Page 152 of 777                         PageID #: 179




               503.    The litany of state and federal actions against the National Retail Pharmacies

       demonstrate that they routinely, and as a matter of standard operating procedure, violated their

       legal obligations under the CSA and other laws and regulations that govern the distribution and

       dispensing of prescription opioids.

               504.    Throughout the country and in the Tribe, in particular, the National Retail

       Pharmacies were or should have been aware of numerous red flags of potentially suspicious

       activity and diversion.

               505.    On information and belief, from the catbird seat of their retail pharmacy operations,

       the National Retail Pharmacies knew or reasonably should have known about the disproportionate

       flow of opioids into Alabama, including the Tribe, and the operation of “pill mills” that generated

       opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of

       illicit supply and diversion. Additional information was provided by news reports, and state and

       federal regulatory actions, including prosecutions of pill mills in the area.

               506.    On information and belief, the National Retail Pharmacies knew or reasonably

       should have known about the devastating consequences of the oversupply and diversion of

       prescription opioids, including spiking opioid overdose rates in the Tribal community.

               507.    On information and belief, because of (among others sources of information)

       regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

       against others pertaining to prescription opioids obtained from their retail stores, complaints and

       information from employees and other agents, and the massive volume of opioid prescription drug

       sale data that they developed and monitored, the National Retail Pharmacies were well aware that

       their distribution and dispensing activities fell far short of legal requirements.




                                                        145
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 153 of 777                                     PageID #: 180




            508.      The National Retail Pharmacies’ actions and omissions in failing to effectively

    prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

    significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

           VII.     DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF
                     LEGAL DUTIES CAUSED THE HARM AND SUBSTANTIAL
                                DAMAGE ALLEGED HEREIN

            509.      As the Marketing Defendants’ efforts to expand the market for opioids increased,

    so have the rates of prescription and sale of their products - and the rates of opioid-related

    substance abuse, hospitalization, and death among the people of the United States, including the

    Tribe’s citizens.

     There is a “parallel relationship between the availability of prescription opioid analgesics through

    legitimate pharmacy channels and the diversion and abuse of these drugs and associated adverse

    outcomes. j’234

            510.      Opioid analgesics are widely diverted and improperly used, and the widespread use

    of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.235

            511.      The epidemic is “directly related to the increasingly widespread misuse of powerful

    opioid pain medications. 55236

            512.      The increased abuse of prescription painkillers, along with growing sales, has

    contributed to a large number of overdoses and deaths.237

            513.      For example, one doctor in Ohio was convicted of illegally distributing some

    30,000 tablets of oxycodone, OxyContin, and Opana. In connection with sentencing, the U.S.




    234 See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
    Med. 241-248 (2015), DOI: 10.1056/NEJMsal406143, http://www.nejm.org/doi/full/10.1056/NEJMsal406143.
    235 See Volkow & McLellan, supra n. 70.
    236 See Califf et al., supra n. 32.
    237 See Prescription Painkiller Overdoses at Epidemic Levels, supra n. 27.



                                                           146
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 154 of 777                         PageID #: 181




    Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids that

    have brought heartbreak and suffering to countless families.” Henry Schein delivered opioids

    directly to the office of this doctor, whom the Northern District of Ohio court has described as

    “selling 30,000 doses of poison into the community.”238 In a separate civil suit, the same prescriber

    reached a consent judgment alleging that he was purchasing hydrocodone/APAP tablets

    (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate dates

    within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without

    maintaining purchase and dispensing records as required by the CSA

           514.    As shown above, the opioid epidemic has escalated with devastating effects:

    substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

    Defendants’ increased distribution of opioids.

           515.    Because of the well-established relationship between the use of prescription opioids

    and the use of non-prescription opioids, like heroin, the massive distribution of opioids by

    Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

           516.    Defendants repeatedly and purposefully breached their duties under Alabama law,

    and such breaches are direct and proximate causes of, and/or substantial factors leading to, the

    widespread diversion of prescription opioids for nonmedical purposes and the foreseeable,

    inevitable financial burdens imposed on and incurred by hospitals and other health care providers.

                                VIII. CONSPIRACY ALLEGATIONS

           517.    The Defendants conspired to engage in the wrongful conduct complained of herein

    and intended to benefit both independently and jointly from their wrongful conduct.



    238 Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out Painkillers,
    Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-justice/index.ssl72015/03/former_akron-
    area doctor sente.html.



                                                     147
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 155 of 777                          PageID #: 182




        A. Conspiracy Among the Marketing Defendants

            518.   The Marketing Defendants agreed among themselves to set up, develop, and fund

    an unbranded promotion and marketing network to promote the use of opioids for the management

    of pain in order to mislead the Tribe and its citizens through misrepresentations and omissions

    regarding the appropriate uses, risks, and safety of opioids in order to increase sales, revenue, and

    profit from their opioid products.

            519.   This interconnected and interrelated network relied on the Marketing Defendants’

    collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs, patient

    education materials, and Front Groups developed and funded collectively by the Marketing

    Defendants and intended to mislead consumers, such as the Tribe’s citizens, of the appropriate

    uses, risks, and safety of opioids.

            520.   The Marketing Defendants’ collective marketing scheme to increase opioid

    prescriptions, sales, revenues and profits centered around the development, dissemination, and

    reinforcement of nine false propositions: (1) that addiction is rare among patients taking opioids

    for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction

    exhibited by opioid patients are actually symptoms of an invented condition dubbed

    “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

    significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

    alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

    time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

    solution to opioid abuse.

           521.    The Marketing Defendants knew that none of these propositions are true.




                                                    148
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 156 of 777                        PageID #: 183




            522.   Each Marketing Defendant worked individually and collectively to develop and

    actively promulgate these false propositions in order to mislead the Tribe and its citizens regarding

    the appropriate uses, risks, and safety of opioids.

            523.   What is particularly remarkable about the Marketing Defendants’ effort is the

    seamless method in which the Marketing Defendants joined forces to achieve their collective goal:

    to persuade consumers and medical providers of the safety of opioids, and to hide their actual risks

    and dangers. In doing so, the Marketing Defendants effectively built a new - and extremely

    lucrative - opioid marketplace for their select group of industry players.

            524.   The Marketing Defendants’ unbranded promotion and marketing network was a

    wildly successful marketing tool that achieved marketing goals that would have been impossible

    to have been met by a single or even a handful of the network’s distinct corporate members.

            525.   For example, the network members pooled their vast marketing funds and dedicated

    them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front

    Groups. These collaborative networking tactics allowed each Marketing Defendant to diversify its

    marketing efforts, all the while sharing any risk and exposure, financial and/or legal, with other

    Marketing Defendants.

            526.   The most unnerving tactic utilized by the Marketing Defendants’ network was their

    unabashed mimicry of the scientific method of citing “references” in their materials. In the

    scientific community, cited materials and references are rigorously vetted by objective unbiased

    and disinterested experts in the field, and an unfounded theory or proposition would, or should,

    never gain traction.

           527.    Marketing Defendants put their own twist on the scientific method: they worked

    together to manufacture wide support for their unfounded theories and propositions involving




                                                     149
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 157 of 777                          PageID #: 184




    opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

    a false consensus through their materials and references.

            528.     An illustrative example of the Marketing Defendants’ utilization of this tactic is the

    wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction “rare”

    for patients treated with opioids. The authors had analyzed a database of hospitalized patients who

    were given opioids in a controlled setting to ease suffering from acute pain. These patients were

    not given long-term opioid prescriptions or provided opioids to administer to themselves at home,

    nor was it known how frequently or infrequently and in what doses the patients were given their

    narcotics. Rather, it appears the patients were treated with opioids for short periods of time under

    in-hospital doctor supervision.

            529.    Nonetheless, Marketing Defendants widely and repeatedly cited this letter as proof

    of the low addiction risk in connection with taking opioids despite the letter’s obvious

    shortcomings. Marketing Defendants’ egregious misrepresentations based on this letter included

    claims that less than one percent of opioid users became addicted.

            530.    Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

    opioid manufacturers convince patients and healthcare providers that opioids were not a concern.

    The enormous impact of Marketing Defendants’ misleading amplification of this letter was well

    documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

    paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly misrepresented.”

    In particular, the authors of this letter explained:

                   [W]e found that a five-sentence letter published in the Journal in 1980 was
                   heavily and uncritically cited as evidence that addiction was rare with
                   long-term opioid therapy. We believe that this citation pattern contributed
                   to the North American opioid crises by helping to shape a narrative that
                   allayed prescribers’ concerns about the risk of addiction associated with
                   long-term opioid therapy ...



                                                      150
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 158 of 777                       PageID #: 185




            By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the

    Marketing Defendants committed overt acts in furtherance of their conspiracy.

       B.      Conspiracy Among the Marketing Defendants and the National Retail Pharmacies
               Defendants

            531.   In addition, and on an even broader level, all the Marketing Defendants and

    National Retail Pharmacies Defendants took advantage of the industry structure, including end­

    running its internal checks and balance, to their collective advantage. The Marketing Defendants

    and National Retail Pharmacies Defendants agreed among themselves to increase the supply of

    opioids and fraudulently increase the quotas that governed the manufacture and supply of

    prescription opioids. The Marketing Defendants and National Retail Pharmacies Defendants did

    so to increase sales, revenue, and profit from their opioid products.

            532.   The interaction and length of the relationships between and among the Marketing

    Defendants and National Retail Pharmacies Defendants reflect a deep level of interaction and

    cooperation between the Marketing Defendants and National Retail Pharmacies Defendants in a

    tightly knit industry. The Marketing and National Retail Pharmacies Defendants were not two

    separate groups operating in isolation or two groups forced to work together in a closed system.

    The Marketing Defendants and National Retail Pharmacies Defendants operated together as a

    united entity, working together on multiple fronts, to engage in the unlawful sale of prescription

    opioids.

            533.   The Marketing Defendants and National Retail Pharmacies Defendants

    collaborated to expand the opioid market in an interconnected and interrelated network in the

    following ways, as set forth more fully below including, for example, membership in the

    Healthcare Distribution Alliance.




                                                    151
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 159 of 777                      PageID #: 186




           534.    The Marketing Defendants and National Retail Pharmacies Defendants, in unison

    with distributors, utilized their membership in the HDA and other forms of collaboration to form

    agreements about their approach to their duties under AUCSA and other laws to report suspicious

    orders. The Marketing Defendants and National Retail Pharmacies Defendants, in unison with

    distributors, overwhelmingly agreed on the same approach - to fail to identify, report, or halt

    suspicious opioid orders, and fail to prevent diversion. The Marketing Defendants and National

    Retail Pharmacies Defendants’ agreement to restrict reporting provided an added layer of

    insulation from DEA scrutiny for the entire industry as the Marketing Defendants and National

    Retail Pharmacies Defendants were thus collectively responsible for each other’s compliance with

    their reporting obligations. The Marketing Defendants and National Retail Pharmacies Defendants

    were aware, both individually and collectively, of the suspicious orders that flowed directly from

    the Marketing Defendants and National Retail Pharmacies Defendants’ facilities.

           535.    The desired consistency and collective end goal was achieved. The Marketing

    Defendants and National Retail Pharmacies Defendants achieved blockbuster profits through

    higher opioid sales by orchestrating the unimpeded flow of opioids.

             DC.     ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES

           536.    As set forth above, Defendants acted deliberately to increase sales of, and profits

    from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

    addiction was rare, that addiction risk could.be effectively managed, that signs of addiction were

    merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no significant

    additional risks, that long-term use of opioids improves function, or that time-release or abuse-

    deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly promoted

    these falsehoods in order to increase the market for their addictive drugs.




                                                    152
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 160 of 777                        PageID #: 187




             537.     All of the Defendants, moreover, knew that large and suspicious quantities of

    opioids were being poured into communities throughout the United States, including the Tribe’s.

    Despite this knowledge, Defendants took no steps to report suspicious orders, control the supply

    of opioids, or otherwise prevent diversion. Indeed, as described above, Defendants acted in concert

    together to maintain high levels of quotas for their products and to ensure that suspicious orders

    would not be reported to regulators.

             538.     Defendants’ conduct was so willful and deliberate that it continued in the face of

    numerous enforcement actions, fines, and other warnings from state and local governments and

    regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

    with their marketing and supply schemes. This ongoing course of conduct knowingly, deliberately,

    and repeatedly threatened and accomplished harm and risk of harm to public health and safety, and

    large-scale economic loss to the Tribal citizens, families, communities, and governments

             539.     As all of the governmental actions against the Marketing Defendants and against

    all the Defendants show, Defendants knew that their actions were unlawful, and yet deliberately

    refused to change their practices because compliance with their legal obligations would have

    decreased their sales and their profits.

        A.        The Marketing Defendants Persisted in Their Fraudulent Scheme Despite Repeated
                  Admonitions. Warnings, and Even Prosecutions

             540.      So determined were the Marketing Defendants to sell more opioids that they simply

    ignored multiple admonitions, warnings, and prosecutions, as described more fully below.

             1.        FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion of
                       Duragesic

             541.      February 15, 2000, the FDA sent Janssen a letter concerning the dissemination of

    “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the




                                                      153
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 161 of 777                        PageID #: 188




    Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

    explained that the “homemade” promotional pieces were “false or misleading because they contain

    misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

    claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways in which

    Janssen’s marketing was misleading.

           542.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

    Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

    “false or misleading claims about the abuse potential and other risks of the drug, and . . .

    unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

    Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

    2004 letter detailed a series of unsubstantiated, false or misleading claims.

           543.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

    health advisory warning to doctors of deaths resulting from the use of Duragesic and its generic

    competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been “examining

    the circumstances of product use to determine if the reported adverse events may be related to

    inappropriate use of the patch” and noted the possibility “that patients and physicians might be

    unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic

    approved only for chronic pain in opioid-tolerant patients that could not be treated by other drugs.

           2.      Governmental Action, Including Large Monetary Fines, Failed to Stop
                   Cephalon From Falsely Marketing Actiq For Off-label Uses

           544.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

    agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in civil

    and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

    Provigil). According to a DOJ press release, Cephalon had trained sales representatives to



                                                     154
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 162 of 777                         PageID #: 189




    disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

    professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

    promote off-label uses.

           545.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

    massive settlement, Cephalon has continued its deceptive marketing strategy.

           3.      FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
                   Label Marketing of Fentora

           546.    On September 27, 2007, the FDA issued a public health advisory to address

    numerous reports that patients who did not have cancer or were not opioid-tolerant had been

    prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

    “Fentora should not be used to treat any type of short-term pain.” Indeed, the FDA specifically

    denied Cephalon’s application in 2008 to broaden the indication of Fentora to include treatment of

    non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

           547.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

    Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009, the

    FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

    Warning Letter described a Fentora Internet advertisement as misleading because it purported to

    broaden “the indication for Fentora by implying that any patient with cancer who requires

    treatment for breakthrough pain is a candidate for Fentora ... when this is not the case.” It further

    criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks

    associated with the drug.

           548.    Despite this warning, Cephalon continued to use the same sales tactics to push

    Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

    Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for



                                                    155
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 163 of 777                          PageID #: 190




    FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite

    the repeated warnings of the dangers associated with the use of the drugs beyond their limited

    indication, as detailed above, the first sentence of the insert states: “It is well recognized that the

    judicious use of opioids can facilitate effective and safe management of chronic pain.”

           4.      Endo Continued to Aggressively Promote Opana After Becoming Aware of Its
                   Widespread Abuse

           549.    The New York Attorney General found that Endo knew, as early as 2011, that Opana

    ER was being abused in New York, but certain sales representatives who detailed New York health

    care providers testified that they did not know about any policy or duty to report problematic

    conduct. The New York Attorney General further determined that Endo detailed health care

    providers who were subsequently arrested or convicted for illegal prescribing of opioids a total of

    326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana ER (although the

    subsequent criminal charges at issue did not involve Opana ER).

           550.    Even after the Indiana Department of Public Health determined that an HIV

    outbreak in Southeastern Indiana was linked to injection of the prescription painkiller Opana and

    requested removal from the market, in 2015, “based on its concern that the benefits of the drug

    may no longer outweigh its risks,” Endo continued to market the drug until 2017.

                            X.      JOINT ENTERPRISE ALLEGATIONS

           551.    Defendants entered into an agreement with respect to opioids and/or distribution of

    opioids in Alabama and the Tribe’s communities.

           552.    The agreement had a common purpose: to promote the sale and distribution of

    opioids through the marketing of opioids and/or distribution of opioids into Alabama and the

    Tribe’s communities, in violation of the statutory, common law (of fraud and nuisance) and

    regulations of Alabama.



                                                     156
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 164 of 777                          PageID #: 191




              553.   The Defendants had a community of pecuniary interest in that common purpose, as

    all of the Defendants profited from sales of opioids in Alabama.

              554.   The Defendants had an equal right to a voice in the direction of the enterprise.

                      XI.     TOLLING AND FRAUDULENT CONCEALMENT

              555.   Defendants, individually and acting through their employees and agents, knowingly

    and intentionally concealed material facts and knowledge from Plaintiff and others to induce them

    to purchase and administer opioids as set forth in-detail above.

              556.   The Defendants invented the term “pseudoaddiction” and promoted it to the

    medical community, including Plaintiff. Defendants provided the medical community, including

    Plaintiff, with false and misleading information about ineffectual medical strategies to avoid or

    control the opioid addiction. Marketing Defendants recommended to the medical community that

    dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a

    period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,

    disguising the risks, and promoting sales.

              557.   In overstating the benefits of and evidence for the use of opioids for chronic pain

    and understating their very serious risks, including the risk of addiction and death; in falsely

    promoting abuse-deterrent formulations as reducing abuse; in falsely portraying their efforts or

    commitment to rein in the supply and diversion of opioids; and doing all of this while knowing

    full well that their statements were misrepresentations of material facts, Defendants have engaged

    in intentional, fraudulent misrepresentations and concealment of the material facts, as detailed

    herein.

              558.   Defendants intended that Plaintiff would rely on their misrepresentations,

    omissions, and concealment, knew that Plaintiff would rely on their misrepresentations, and that




                                                     157
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 165 of 777                       PageID #: 192




     such reliance would cause harm to Plaintiff. The general community, including Plaintiff, was

    duped by the Defendants’ campaign to misrepresent and conceal the truth about the opioid drugs

    that they were aggressively pushing to the Tribe.

             559.   Plaintiff reasonably relied on Defendants’ misrepresentations and omissions in

    writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid medicines

    became widespread and continuous as a result.

             560.   The continued tortious and unlawful conduct by the Defendants causes a repeated

    or continuous injury. The damages have not occurred all at once but have continued to occur and

    have increased as time progresses. The harm is not completed, nor have all the damages been

     incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have

    not ceased. The nuisance created by Defendants remains unabated.

            561.    Plaintiff’s claims are equitably tolled because Defendants knowingly and

    fraudulently concealed the facts and their wrongful acts, and the material information pertinent to

    their discovery, which Defendants concealed from the Plaintiff. Plaintiff did not know or could not

    have known through the exercise of reasonable diligence, of their claims, as a result of Defendants’

    conduct.

            562.    Defendants continually and secretly engaged in their scheme to avoid compliance

    with their legal obligations. Only Defendants and their agents knew or could have known about

    Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.

    As a result of the above, Plaintiff was unable to obtain vital information bearing on its claims

     absent any fault or lack of diligence on their part.

            563.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

     losses) resulting from the negligence of Defendants. They do not seek damages that may have been




                                                      158
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 166 of 777                        PageID #: 193




    suffered by individual citizens for wrongful death, physical personal injury, serious emotional

    distress, or any physical damage to property caused by the actions of Defendants.

            564.    Plaintiff suffered actual pecuniary damages proximately caused by Defendants

    concealment of material fact, which include but are not limited to, expending funds on treatment,

    counseling, additional training, additional security, and other services Plaintiff would not have

    incurred.

            565.    Plaintiff has incurred expenditures for special programs over and above their

    ordinary services.

            566.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

    discrete emergency of the sort a Tribe would reasonably expect to occur and is not part of the

    normal and expected costs of a Tribe’s existence. Plaintiff alleges wrongful acts which were neither

    discrete nor of the sort a Tribe can reasonably expect.

                                      XII.    CLAIMS FOR RELIEF

                                       FIRST CLAIM FOR RELIEF
                                             NEGLIGENCE
                                         (Against All Defendants)

            567.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

    this Complaint, as if fully set forth herein.

            568.    This claim is brought under the Alabama common law of negligence.

            1.      Defendants Owed a Duty of Care

            569.    Each Defendant had a duty to exercise reasonable care in the manufacturing,

    marketing, selling, prescribing, and distributing highly dangerous opioid drugs. Defendants knew

    or should have known that opioids were unreasonably dangerous and were likely to cause




                                                    159
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 167 of 777                        PageID #: 194




    addiction. Each Defendant owed its aforesaid duties to Plaintiff because the injuries alleged herein

    were foreseeable by the Defendants.

           570.    A reasonable person could foresee the probability of occurrence of injury to

    Plaintiff. Reasonably prudent wholesale drug manufacturers, marketers and distributors of opioids

    would have anticipated the scourge of opioid addiction, especially when being warned and

    prosecuted by law enforcement repeatedly. Defendants are required to exercise a high degree of

    care and diligence to prevent injury to the public from the diversion of highly dangerous opioid

    drugs during manufacture and distribution.

           2.      Defendants Breached Their Duty of Care

                   a.      Defendants’ Conduct, in Violation of Applicable Statutes, Constitutes
                           Negligence Per Se

           571.    Defendants violated State law in failing to report suspicious orders of opioid pain

    medications in Alabama. Defendants violated state law, including Ala. Admin. Code r.680-X-

    2-.23, in failing to maintain effective controls against the diversion of opioids into other than

    legitimate medical channels. Defendants also violated state law, including Ala. Code 1975 § 20-2-

    56, and Ala. Code 1975 § 20-2-213, in failing to operate a system to stop orders which were flagged

    or should have been flagged as suspicious.

           572.   A manufacturer or wholesaler/distributor of prescription drugs must obtain a license

    from Alabama Board of Pharmacy and must forward “[cjopies of records and reports required by

    the [DEA] concerning increases in purchases or high or unusual volumes purchased by

    pharmacies,” Ala. Admin. Code r.680-X-2-.23 § 2(e)5, and to comply with “applicable federal,

    state and municipal laws and regulations,” Ala. Admin. Code r.680-X-2-.23 § 2(k)3, among other

    requirements. A license shall be denied by the Board if “the granting of such a license would not




                                                    160
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 168 of 777                           PageID #: 195




    be in the public interest.” Ala. Admin. Code r.680-X-2-.23 § 2(i). Defendants have a duty to comply

    with the law and regulations.

            573.    Each Defendant’s actions were in violation of Chapter 2 of the Alabama Uniform

    Controlled Substances Act (“AUCSA”), as set out above, including but not limited to Ala. Code

     1975 § 20-2-54, which forbids excessively dispensed controlled substances, and of Ala. Code 1975

     § 20-2-55, which allows suspension of any registration “without an order to show cause” by the

    certifying board if “there is an imminent danger to the public health or safety which warrants this

    action.”

            574.    Defendants’ failure to comply with Alabama law constitutes negligence per se.

            575.    Alabama law and the CSA require that the Defendants know their customers, which

    includes an awareness of the customer base, knowledge of the average prescriptions filled each

    day, the percentage of controlled substances compared to overall purchases, a description of how

    the dispenser fulfills its responsibility to ensure that prescriptions filled are for legitimate medical

    purposes, and identification of physicians and bogus centers for the alleged treatment of pain that

    are the dispenser’s most frequent prescribers.

            576.    Defendants have failed to diligently respond to suspicious orders in contravention

    of Alabama law.

            577.    Defendants have failed to provide effective controls and procedures to guard

    against the diversion of controlled substances in contravention of Alabama law.

            578.    Defendants have, by their acts and omissions, proximately caused and substantially

    contributed to damages to Plaintiff by violating Alabama law, by creating conditions which

    contribute to violations of Alabama laws by others, and by their negligent and/or reckless disregard

    of the customs, standards, and practices within their own industry.




                                                      161
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 169 of 777                        PageID #: 196




           579.    Plaintiff has suffered and will continue to suffer enormous damages as the

    proximate result of the failure by Defendants to comply with Alabama law.

           580.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

    separately and/or combined with the negligent and/or criminal acts of third parties. Plaintiff is

    within the class of persons the AUCSA and the CSA was intended to protect.

           581.    The harm that has occurred is the type of harm that the AUCSA and the CSA were

    intended to guard against.

            Defendants’ violations constitute negligence per se.

           3.      Defendants Breached Their Duty of Reasonable Care

           582.    Alternatively, to the extent that Defendants’ statutory violations do not obviate the

    need to show breaches of the duty of care, each Defendant breached its aforesaid duties of care.

           a.      Negligent Marketing

           583.    Defendants marketed opioids in a negligent and improper manner by:

                   a.     Overstating the benefits of chronic opioid therapy, promising improvement
                          in patients’ function and quality of life, and failing to disclose the lack of
                          evidence supporting long-term use;

                   b.     Trivializing or obscuring opioids’ serious risks and adverse outcomes,
                          including the risk of addiction, overdose and death;

                   c.     Overstating opioids’ superiority compared with other treatments, such as
                          other non-opioid analgesics, physical therapy, and other alternatives;

                   d.     Mischaracterizing the difficulty of withdrawal from opioids and the
                          prevalence of withdrawal symptoms;

                   e.     Marketing opioids for indications and benefits that were outside of the
                          opioids’ labels and not supported by substantial evidence.

           584.    It was Defendants’ marketing - and not any medical breakthrough - that

    rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

    abuse. The result has been catastrophic.


                                                   162
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 170 of 777                          PageID #: 197




              585.   Defendants disseminated many of their false, misleading, imbalanced, and

    unsupported statements indirectly, through KOLs and Front Groups, and in unbranded marketing

    materials. These KOLs and Front Groups were important elements of Defendants’ marketing plans,

    which specifically contemplated their use because they seemed independent and, therefore, outside

    FDA oversight. Through unbranded materials, Defendants, with their own knowledge of the risks,

    benefits and advantages of opioids, presented information and instructions concerning opioids

    generally that was contrary to, or at best, inconsistent with information and instructions listed on

    Defendants’ branded marketing materials and drug labels. Defendants did so knowing that

    unbranded materials typically are not submitted to or reviewed by the FDA.

              586.   Defendants also negligently marketed opioids through the following vehicles: (a)

    KOLs, who could be counted upon to write favorable journal articles and deliver supportive CMEs;

    (b) a body of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; .(e)

    unbranded patient education materials; and (f) Front Group patient-advocacy and professional

    organizations, which exercised their influence both directly and through Defendant-controlled

    KOLs who served in leadership roles in those organizations.

                     b.     Negligent Distribution

              587.   The Marketing and National Retail Pharmacies Defendants distributed opioids in

    an improper manner by:

                     a.     Selling opioids in ways that facilitated and encouraged their flow into the
                            illegal, secondary market;

                     b.     Selling opioids without maintaining effective controls against diversion;

                     c.     Choosing not to or failing to report suspicious orders;

                     d.     Choosing not to or failing to stop or suspend shipments of suspicious orders;
                            and




                                                     163


    . i   .
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 171 of 777                        PageID #: 198




                     e.      Selling opioids prescribed by “pill mills” when Marketing and National
                             Retail Pharmacies Defendants knew or should have known the opioids were
                             being prescribed by “pill mills.”

             4.      The Marketing and National Retail Pharmacies Defendants’ Breaches of Care
                     Were Intentional, Willful, Wanton and/or Reckless

             588.    Marketing and National Retail Pharmacies Defendants’ breaches of care were

     intentional, willful, wanton and/or reckless. Marketing and National Retail Pharmacies Defendants

    purposely overstated the benefits of chronic opioid therapy and opioids’ superiority compared with

     other treatments, such as other non-opioid analgesics, physical therapy, and other alternatives;

     actively and continuously promoted the use of opioids for improvement in patients’ function and

     quality of life but failed to disclose the lack of evidence supporting the long-term use, as well as

    mischaracterized the difficulty of withdrawal from opioids and the prevalence of withdrawal

     symptoms; intentionally trivialized or obscured opioids’ serious risks and adverse outcomes,

     including the risk of addiction, overdose, and death; continuously marketed opioids for indications

    and benefits that were outside of the opioids’ labels and not supported by substantial evidence.

             589.    Marketing and National Retail Pharmacies Defendants have willfully turned a blind

    eye towards the actual facts by regularly distributing large quantities of controlled substances to

    retailers and dispensers who are serving a customer base substantially comprised of individuals

    who are abusing and/or diverting prescription medications, many of whom are addicted and all of

    whom can reasonably be expected to become addicted. Marketing and National Retail Pharmacies

    Defendants conducted themselves with reckless indifference to the consequences of their acts and

    omissions, in that they were conscious of their conduct and were aware, from their knowledge of

    existing circumstances and conditions, that their conduct would inevitably or probably result in

     injury to others, specifically tribes such as Plaintiff.

              5.     Causation and Damages



                                                        164
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 172 of 777                        PageID #: 199




            590.    As a proximate result of Defendants’ conduct, Defendants have caused Plaintiff’s

    injury related to the diagnosis and treatment of opioid-related conditions. Plaintiff has incurred

    massive costs by providing uncompensated care as a result of opioid-related conditions.

            591.    The injuries to Plaintiff would not have happened in the ordinary course of events

    had Defendants exercised the degree of care, prudence, watchfulness, and vigilance commensurate

    to the dangers involved in the transaction of its business in the manufacture, marketing, sale and

    distribution of opioids.

            592.    Plaintiff is entitled to recover compensatory damages as a result of Marketing and

    National Retail Pharmacies Defendants’ negligence, in an amount to be determined at trial.

            593.    As a result of Defendants’ intentional, willful, wanton and/or reckless conduct

    described herein, Plaintiff is entitled to treble, punitive, exemplary and/or otherwise enhanced

    damages to the full extent available under state law, in an amount to be determined at trial.

                                     SECOND CLAIM FOR RELIEF
                                              NUISANCE
                                        (Against All Defendants)

            594.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

    this Complaint, as if fully set forth herein.

            595.    This claim is brought under the Alabama common law of nuisance.

            596.    The nuisance created by Defendants is the over-saturation of opioids in the patient

    population of the geographic area surrounding the Tribe for illegitimate purposes, as well as the

    adverse social, economic, and human health outcomes associated with widespread illegal opioid

    use.

            597.    Defendants, individually and acting through their employees and agents, through

    fraudulent and deceptive marketing and other fraudulent schemes as described herein, created and




                                                    165
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 173 of 777                        PageID #: 200




    maintained the opioid epidemic in Plaintiff’s communities, which is harmful and disruptive to and

    substantially and unreasonable annoys, injuriously affects, endangers, and interferes with the

    safety, health, morals, comfort, and general welfare of the public.

           598.    Defendants’ nuisance-causing activities include selling or facilitating the sale of

    prescription opioids to the Tribe’s citizens, as well as to unintended users, including children,

    people at risk of overdose or suicide, and criminals.

           599.    Defendants’ nuisance-causing activities also include failing to implement effective

    controls and procedures in their supply chains to guard against theft, diversion and misuse of

    controlled substances, and their failure to adequately design and operate a system to detect, halt

    and report suspicious orders of controlled substances.

           600.    Defendants’ activities unreasonably interfere with Plaintiff’s economic rights and

    the reasonable use of Plaintiff’s property. Plaintiff’s resources are being unreasonably consumed

    in efforts to address the opioid epidemic, thereby eliminating available resources that could be

    used to benefit the community within the geographic area served by Plaintiff.

           601.    The Defendants’ interference with these rights of Plaintiff is unreasonable because

    it:

                   a.      Has harmed and will continue to harm the public health services of and
                           public peace of Plaintiff;

                   b.      Has harmed and will continue to harm the Tribe’s communities;

                   c.      Is proscribed by statutes and regulation, including the AUCSA;

                   d.      Is of a continuing nature and it has produced long-lasting effects;

                   e.      Was the result of conduct that the Defendants knew, or had reason to know,
                           would inflict a significant effect upon Plaintiff; and

                   f.      Has inflicted substantial costs on Plaintiff.




                                                     166
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 174 of 777                          PageID #: 201




            602.     The nuisance undermines public health, quality of life, and safety. It has resulted in

    high rates of addiction, overdoses, dysfunction, and despair within families and entire

    communities. It has created a public health crisis.

            603.     Defendants’ nuisance-causing activities are not outweighed by the utility of

    Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

    is no legitimately recognized societal interest in facilitating widespread opioid addiction and

    failing to identify, halt, and report suspicious opioid transactions.

            604.     Defendants knew of the public health hazard their conduct would create. It was

    foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary

    comfort, use, and enjoyment of the Tribal residents in the Tribe’s communities.

            605.     Defendants’ conduct is unreasonable, intentional, unlawful, reckless, and/or

    negligent.

            606.     At all times, all Defendants possessed the right and ability to control the nuisance

    causing an outflow of opioids from pharmacy locations or other points of sale. National Retail

    Pharmacies Defendants had the power to shut off the supply of illicit opioids to Plaintiff and in the

    geographic areas surrounding the Plaintiff.

            607.     As a direct and proximate result of the nuisance, Plaintiff has sustained economic

    harm by spending a substantial amount of money trying to remedy the harms caused by

    Defendants’ nuisance-causing activity. In short, the Defendants created a mess, leaving the Plaintiff

    the costs of cleaning it up. This is a classic nuisance.

            608.     The public nuisance - i.e., the opioid epidemic - created, perpetuated, and

    maintained by Defendants can be abated and further recurrence of such harm and inconvenience

    can be abated.




                                                      167
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 175 of 777                        PageID #: 202




              609.   Defendants should be required to pay the expenses Plaintiff has incurred or will

    incur in the future to fully abate the nuisance.

              610.   The acts forming the basis of the nuisance claim against the Defendants were

    wanton, malicious and/or attended with circumstances of aggravation.

              611.   Therefore, Plaintiff demands judgment in its favor against the Defendants for

    injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined

    by a jury, together with all cost of this action, including prejudgment interest, post-judgment

    interest, costs and expenses, attorney fees, and such other relief as this Court deems just and

    equitable.

                                        THIRD CLAIM FOR RELIEF
                                          UNJUST ENRICHMENT
                                          (Against All Defendants)

              612.   The Tribe re-alleges and incorporates by reference the foregoing paragraphs.

              613.   The Tribe has expended substantial amounts of money to fix or mitigate the societal

    harms caused by Defendants’ conduct.

              614.   The expenditures by the Tribe in providing healthcare services to people who use

    opioids have added to Defendants’ wealth. The expenditures by the Plaintiff has helped sustain

    Defendants’ businesses.

              615.   The Tribe has conferred a benefit upon Defendants, by paying for what may be

    called Defendants’ externalities—the costs of the harm caused by Defendants’ negligent

    distribution and sales practices.

              616.   Defendants are aware of this obvious benefit, and that retention of this benefit is

    unjust.




                                                       168
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1  Filed 05/18/20 Page 176 of 777                       PageID #: 203




            617.    Defendants made substantial profits while fueling the prescription drug epidemic

    in the Plaintiff’s community.

            618.    Defendants continue to receive considerable profits from the distribution of

    controlled substances in the Plaintiff’s Indian Lands.

            619.    Defendants have been unjustly enriched by their negligent, intentional, malicious,

    oppressive, illegal and unethical acts, omissions, and wrongdoing.

            620.    It would be inequitable to allow Defendants to retain benefits or financial

    advantage.

            621.    The Tribe demands judgment against each Defendant for restitution, disgorgement,

    and any other relief allowed in law or equity.

                                     FOURTH CLAIM FOR RELIEF
                                         FRAUD AND DECEIT
                                        (Against All Defendants)

            622.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

    this Complaint, as if fully set forth herein.

            623.    This claim is brought under the Alabama common law of fraud and deceit.

            624.    As alleged herein, Defendants violated their duty not to actively deceive by

    intentionally and unlawfully making knowingly false statements, and by intentionally and

    unlawfully omitting and/or concealing information.

            625.    Defendants made misrepresentations and failed to disclose material facts to

    physicians and consumers throughout Alabama and the United States, including the Tribe, to

    induce the physicians to prescribe and administer, and consumers to purchase and consume,

    opioids as set forth herein.




                                                     169
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 177 of 777                     PageID #: 204




           626.    Specifically, the Marketing Defendants’ knowing deceptions during the relevant

    period, which were intended to induce reliance, include but are not limited to:

                   a.     Marketing Defendants’ misrepresentations overstating the benefits of, and
                          evidence for, the use of opioids in chronic pain;

                   b.     Marketing Defendants’ misrepresentations that the risks of long-term opioid
                          use, especially the risk of addiction, were overblown;

                   c.     Marketing Defendants’ misrepresentations that opioid doses can be safely
                          and effectively increased until pain relief is achieved;

                   d.     Marketing Defendants’ misrepresentations that signs of addiction were
                          “pseudoaddiction” and thus reflected undertreated pain, which should be
                          responded to with more opioids;

                   e.     Marketing Defendants’ misrepresentations that screening tools effectively
                          prevent addiction;

                   f.     Marketing Defendants’ misrepresentations concerning the comparative
                          risks of NSAIDs and opioids;

                   g-     Marketing Defendants’ misrepresentations that opioids differ from NSAIDs
                          in that opioids have no ceiling dose;

                   h.     Marketing Defendants’ misrepresentations that evidence supports the long­
                          term use of opioids for chronic pain;

                   1.     Marketing Defendants’ misrepresentations that chronic opioid therapy
                          would improve patients’ function and quality of life;

                  J-      Marketing Defendants’ false portrayal of their efforts and/or commitment
                          to rein in the diversion and abuse of opioids;

                   k.     Marketing Defendants’ misrepresentations that withdrawal is easily
                          managed;

                   1.     Endo’s misrepresentations that alleged abuse-deterrent opioids reduce
                          tampering and abuse;

                   m.     Teva’s misrepresentations that Actiq and Fentora were appropriate for
                          treatment of non-cancer pain and its failure to disclose that Actiq and
                          Fentora were not approved for such use;

                   n.     Cephalon’s unsubstantiated claims that Actiq and Fentora were appropriate
                          for treatment of non-cancer pain;




                                                   170
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 178 of 777                        PageID #: 205




                   o.      Marketing Defendants’ use of front groups to misrepresent that the
                           deceptive statements from the sources described in this Complaint came
                           from objective, independent sources;

                   P-      Marketing Defendants’ creation of a body of deceptive, misleading and
                           unsupported medical and popular literature, advertisements, training
                           materials, and speaker presentations about opioids that (li) understated the
                           risks and overstated the benefits of long-term use; (ii) appeared to be the
                           result of independent, objective research; and (iii) was thus more likely to
                           be relied upon by physicians, patients, and payors; and

                   q-      Such other misrepresentations and deceptions outlined above.

           627.    By engaging in the acts and practices alleged herein, Marketing Defendants, in the

    relevant time period and with the intent that others rely on their omissions or suppression of

    information, omitted material facts that Marketing Defendants had a duty to disclose by virtue of

    these Defendants’ other representations, including but not limited to:

                   a.      Opioids are highly addictive and may result in overdose or death;

                   b.     No credible scientific evidence supports the use of screening tools as a
                          strategy for reducing abuse or diversion;

                   c.     High dose opioids subject the user to greater risks of addiction, other injury,
                          and/or death;

                   d.     Opioids present the risks of hyperalgesia, hormonal dysfunction, decline in
                          immune function, mental clouding, confusion, dizziness, increased falls and
                          fractures in the elderly, NAS, and potentially fatal interactions with alcohol
                          or benzodiazepines; these omissions were made while Defendants
                          exaggerated the risks of competing products such as NSAIDs;

                   e.      Claims regarding the benefits of chronic opioid therapy lacked scientific
                           support or were contrary to the scientific evidence;

                   f.     Endo’s abuse-deterrent formulations are not designed to address, and have
                          no effect on, the common route of abuse (oral), can be defeated with relative
                          ease, and may increase overall abuse;

                   g-     Marketing Defendants’ failure to report suspicious prescribers and/or
                          orders;

                   h.     Cephalon’s failure to disclose that Actiq and Fentora were not approved for
                          non-cancer pain;



                                                    171
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 179 of 777                         PageID #: 206




                     1.     Marketing Defendants’ failure to disclose their financial ties to and role in
                            connection with KOLs, front groups, and deceptive literature and materials,
                            as more fully described above; and

                     J-     Such other omissions and concealments as described above in this
                            Complaint.

           628.      In each of the circumstances described inter alia the foregoing paragraph,

    Marketing Defendants knew that their failure to disclose rendered their prior representations untrue

    or misleading.

           629.      In addition, and independently, Marketing Defendants had a duty not to deceive

    Plaintiff because Defendants had in their possession unique material knowledge that was unknown,

    and not knowable, to the Tribe, its citizens, and its communities.

           630.      Marketing Defendants intended and had reason to expect under the operative

    circumstances that Plaintiff, their agents, their communities, physicians, and persons on whom

    Plaintiff and their agents relied would be deceived by Defendants’ statements, concealments, and

    conduct as alleged herein and that Plaintiff would act or fail to act in reasonable reliance thereon.

           631.      Marketing Defendants intended that Plaintiff, their agents, their communities,

    physicians, and persons on whom Plaintiff and their agents relied would rely on these Defendants’

    misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

    reliance would be induced by these Defendants’ misrepresentations and omissions; and,

    Defendants intended and knew that such reliance would cause Plaintiff to suffer loss.

           632.      By engaging in the acts and practices alleged herein, National Retail Pharmacies

    Defendants, in the relevant time period and with the intent that others rely on their omissions or

    suppression of information, omitted material facts that National Retail Pharmacies Defendants had

    a duty to disclose by virtue of these Defendants’ other representations, including but not limited

    to:




                                                     172
                                      DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1 Filed       2
                                           05/18/20 Page 180 of 777                            PageID #: 207




                       a.      There is no legitimate medical purpose for the copious amounts of opioids
                               shipped into and around Plaintiffs communities;

                       b.      That they failed to report to the DEA suspicious orders;

                       c.      That they failed to maintain effective controls against diversion of
                               controlled substances into other than legitimate medical scientific and
                               industrial channels by sales to certain customers;

                       d.      That they failed to prevent against diversion from legitimate to non­
                               legitimate channels;

                       e.      That they failed to conduct meaningful due diligence to ensure that
                               controlled substances were not diverted into other than legitimate channels;

                       f.      That they failed to keep and maintain accurate records of Schedule II - V
                               controlled substances; and

                       g-      Such other omissions or concealments as alleged above in this Complaint.

               633.    National Retail Pharmacies Defendants intended and had reason to expect under

       the operative circumstances that Plaintiff, their agents, their communities, physicians, and persons

       on whom Plaintiff relied would be deceived by Defendants’ statements, concealments, and conduct

       as alleged herein and that Plaintiff would act or fail to act in reasonable reliance thereon.

               634.    National Retail Pharmacies Defendants intended that Plaintiff, their agents, their

       communities, physicians, and persons on whom Plaintiff and their agents relied would rely on

       these Defendants’ misrepresentations and omissions; Defendants intended and knew that this

       reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and

       omissions; and, Defendants intended and knew that such reliance would cause Plaintiff to suffer

       loss.

               635.    The Tribe and tribal members rightfully, reasonably, and justifiably relied on

       Marketing Defendants’ representations and/or concealments, both directly and indirectly. As the

       Marketing Defendants knew or should have known Plaintiff were directly and proximately injured

       as a result of this reliance, Plaintiff’s injuries were directly and proximately caused by this reliance.



                                                         173
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 181 of 777                        PageID #: 208




           636.    As a result of these representations and/or omissions, Plaintiff proceeded under the

    misapprehension that the opioid crisis was simply a result of conduct by persons other than

    Defendants. Consequently, these Defendants prevented Plaintiff from a timelier and more effective

    response to the opioid epidemic.

           637.    Defendants’ false representations and omissions were material and were made and

    omitted intentionally and recklessly.

           638.    Defendants’ misconduct alleged, in this case, is ongoing and persistent.

           639.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

    discrete emergency of the sort Plaintiff would reasonably expect to occur and is not part of the

    normal and expected costs of a Tribe. Plaintiff alleges wrongful acts which are neither discrete nor

    of the sort a Tribe can reasonably expect.

           640.    Plaintiff has incurred expenditures related to the opioid epidemic.

           641.    These Defendants’ conduct was accompanied by wanton and willful disregard of

    persons who foreseeably might be harmed by their acts and omissions.

           642.    Defendants acted with actual malice because Defendants acted with a conscious

    disregard for the rights and safety of other persons, and said actions had a great probability of

    causing substantial harm.

           643.    Plaintiff has suffered monetary damages as aforesaid. As such Plaintiff seek all

    legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

    disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

    be paid by the Defendants, as well as attorney fees, and costs, and pre- and post-judgment interest.

                                       FIFTH CLAIM FOR RELIEF
                                            WANTONNESS
                                         (Against All Defendants)




                                                    174
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1          2
                                      Filed 05/18/20 Page 182 of 777                         PageID #: 209




            644.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

    this Complaint, as if fully set forth herein.

            645.    This cause of action is brought under Alabama common law relating to wantonness.

            646.    The actions and failure to act of the Defendants enumerated in this complaint were

    made consciously and with reckless disregard of the rights and safety of others and Defendants

    were aware that harm would likely or probably result from their actions or failure to act.

            647.    As a direct and proximate result of Defendants’ wantonness, Plaintiff has suffered

    and continues to suffer injury-in-fact and actual damages.

            648.    As a proximate result of Defendants’ wantonness, Defendants have caused

    Plaintiff’s injury related to the diagnosis and treatment of opioid-related conditions. Plaintiff has

    incurred massive costs by providing uncompensated care as a result of opioid-related conditions.

            649.    As a result of the Defendants’ wantonness, Plaintiff is entitled to compensatory and

    punitive damages, in an amount to be determined at trial.

                                  SIXTH CLAIM FOR RELIEF
                                      CIVIL CONSPIRACY
           (Against the Marketing Defendants and National Retail Pharmacy Defendants)

            650.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

    this Complaint, as if fully set forth herein.

            651.    Plaintiff brings this claim under Alabama common law providing for the civil

    liability of persons who conspire to commit one or more unlawful acts.

            652.    Defendants engaged in a common design between two or more persons to

    accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means, an

    overt act in furtherance of the conspiracy, and resulting injury to Plaintiff.




                                                     175
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 183 of 777                         PageID #: 210




           653.    Defendants engaged in a combination and an agreement to act in concert in their

    tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in Plaintiff’s

    communities.

           654.    Defendants engaged in one or more unlawful activities to further the conspiracy.

    The objects of the conspiracy were nuisance, negligence, fraud, misrepresentation, violation of

    AUCSA, and other unlawful conduct as described above in this Complaint. Defendants knew that

    these objects were unlawful and would be accomplished by unlawful means such as fraud,

    misrepresentations, and omissions.

           655.    Defendants each conspired with various KOLs and Front Groups to commit

    unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front Groups

    with which each of them were allied, knowingly and voluntarily agreed to engage in unfair and

    deceptive practices to promote and distribute opioids for the treatment of chronic pain by making

    and disseminating false, unsubstantiated, and misleading statements and misrepresentations to

    prescribers and consumers. Defendants enlisted various KOLs and Front Groups to make and

    disseminate these statements in furtherance of their common strategy to increase the sale and

    distribution of opioids, and Defendants - along with the KOLs and Front Groups with whom each

    of them conspired - knew that the statements they made and disseminated served this purpose.

           656.    By engaging in the conduct described in this Complaint, Defendant Cephalon

    agreed with Front Groups FSMB and APF that they would deceptively promote the risks, benefits

    and superiority of opioid therapy. As part of its agreements with FSMB and APF, Cephalon

    provided support for FSMB’s and APF’s deceptive statements promoting opioids and FSMB and

    APF used that support to more broadly disseminate deceptive messaging promoting opioids, which

    would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and FSMB) and




                                                    176
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 184 of 777                      PageID #: 211




    Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are publications that

    contained a number of deceptive statements about opioids as outlined supra. They are products of

    these conspiracies, and the collaboration between Cephalon and each of these entities in creating

    and disseminating these publications is further evidence of each conspiracy’s existence.

           657.    By engaging in the conduct described in this Complaint, Defendant Endo agreed

    with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,

    benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and

    FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements promoting

    opioids and APF, NICP, AGS and FSMB used that support to more broadly disseminate deceptive

    messaging promoting opioids, which would benefit Endo’s drugs. Persistent Pain in the Older

    Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient (Endo, APF, and NIPC),

    Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and APF), Pharmacological

    Management of Persistent Pain in Older Persons (Endo and AGS), and Responsible Opioid

    Prescribing (Endo and FSMB) are publications, CMEs, and websites that contained a number of

    deceptive statements about opioids as outlined supra. They are products of these conspiracies, and

    the collaboration between Endo and each of these entities in creating and disseminating these

    publication, CMEs, and websites is further evidence of each conspiracy’s existence.

           658.    By engaging in the conduct described in this Complaint, Defendant Janssen agreed

    with Front Groups AAPM, AGS and APF that they would deceptively promote the risks, benefits,

    and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and APF, Janssen

    provided support for AAPM, AGS, and APF’s deceptive statements promoting opioids and Conrad

    & Associates LLC, Medical Writer X, AAPM, AGS, and APF used that support to more broadly

    disseminate deceptive messaging promoting opioids, which would benefit Janssen’s drugs.




                                                   177
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 185 of 777                          PageID #: 212




    Finding Relief: Pain Managementfor Older Adults (Janssen, AAPM, and AGS), a CME promoting

    the Pharmacological Management of Persistent Pain in Older Persons (Janssen and APF), the

    Let’s Talk Pain website (Janssen and APF), and Exit Wounds (Janssen and APF) are publications,

    CMEs, and websites that contained a number of deceptive statements about opioids as outlined

    supra. They are products of these conspiracies and the collaboration between Janssen and each of

    these entities in creating and disseminating these publications is further evidence of each

    conspiracy’s existence.

           659.    Each of the participants to the conspiracies outlined above was aware of the

    misleading nature of the statements they planned to issue and of the role they played in each

    scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

    Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and superiority

    of using opioids to Plaintiff in return for increased pharmaceutical sales, financial contributions,

    reputational enhancements, and other benefits.

           660.    Each of the participants to the conspiracies outlined above was aware of the

    nuisance resulting from their conduct and agreed to continue the practices described above that

    resulted in the maintenance of that nuisance.

           661.    Defendants knew that their own conduct could be reported by other Defendants and

    that their failure to report suspicious orders they filled could be brought to the DEA’s attention. As

    a result, Defendants had an incentive to communicate with each other about the reporting or

    suspicious orders to ensure consistency in their dealings with DEA.

           662.    The Defendants also worked together to ensure that the opioid quotas allowed by

    the DEA remained artificially high and ensured that suspicious orders were not reported to the




                                                     178
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 186 of 777                         PageID #: 213




    DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

    quotas due to diversion.

            663.   The Defendants further worked together in their unlawful failure to act to prevent

    diversion and failure to monitor for, report, and prevent suspicious order of opioids.

            664.   The desired consistency, and collective end goal was achieved. Defendants

    achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

    opioids.

            665.   By reason of Defendants’ unlawful acts, Plaintiff has been damaged and continues

    to be damaged by paying the costs of Defendants’ externalities and has suffered additional damages

    for the costs of providing and using opioids long-term to treat chronic pain.

            666.   Defendants acted with a common understanding or design to commit unlawful acts,

    as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly caused

    the injuries alleged herein.

            667.   Defendants acted with malice, purposely, intentionally, unlawfully, and without a

    reasonable or lawful excuse.

            668.   Defendants acted with actual malice because Defendants acted with a conscious

    disregard for the rights and safety of other persons, and said actions had a great probability of

    causing substantial harm.

            669.   As outlined above, Defendants played an active role in determining the substance

    of the misleading messages issued by KOLs and Front Groups, including by providing content

    themselves, editing and approving content developed by their co-conspirators, and providing slide

    decks for speaking engagements. Defendants further ensured that these misstatements were widely

    disseminated by both distributing the misstatements themselves and providing their co-




                                                    179
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 187 of 777                        PageID #: 214




    conspirators with funding and other assistance with distribution. The result was an unrelenting

    stream of misleading information about compliance with state and federal legislation as related to

    opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic pain

    from sources Defendants knew were trusted by prescribers and consumers. Defendants exercised

    direct editorial control over most of these statements. However, even if Defendants did not directly

    disseminate or control the content of these misleading statements, they are liable for conspiring

    with the third parties who did.

           670.    Defendants had a meeting of the minds on the object of or course of action for this

    conspiracy. Defendants knew and agreed upon the unlawful object or course of action for this

    conspiracy. Defendants also knew that their wrongful actions would inflict injury upon the targets

    of the conspiracy, including Plaintiff.

           671.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

    thereof, caused the direct and foreseeable losses alleged herein.

           672.    Defendants’ misconduct alleged, in this case, is ongoing and persistent.

           673.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

    discrete emergent of the sort the Tribe would reasonably expect to occur and is not part of the

    normal and expected costs of the Tribe. Plaintiff alleges wrongful acts which are neither discrete

    nor of the sort the Tribe can reasonably expect.

           674.    Plaintiff has incurred expenditures for special programs.

           675.    Because of Defendants’ dissemination of false information and misleading

    information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading

    statements regarding compliance with Alabama law concerning the distribution of opioids,

    Defendants are responsible for the costs incurred by Plaintiff.




                                                       180
                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 188 of 777                            PageID #: 215




              676.   Defendants conspired to create a public nuisance and to commit tortious conduct

    and are therefore jointly and severally liable for the damages flowing from the conspiracy.

              677.   Plaintiff, therefore, request this Court to enter an order awarding judgment in its

    favor against Defendants, compelling Defendants to pay the direct and consequential damages,

    and awarding Plaintiff such other, further, and different relief as this Court may deem just and

    proper.

                                SEVENTH CLAIM FOR RELIEF
                          ALABAMA DECEPTIVE TRADE PRACTICES ACT
              678.   Plaintiff realleges and incorporates by reference all paragraphs above.

              679.   Defendants violated the Alabama Deceptive Trade Practices Act, Ala. Code §18-

    19-1, et seq. (“ADTPA”) by engaging in unfair and deceptive acts or practices and/or

    unconscionable consumer sales acts and practices in this state.

              680.   This Cause of Action is brought in the public interest under the ADTPA and seeks

    a declaratory judgment that Defendants have violated the ADTPA, an injunction enjoining

    Defendants’ misrepresentations and other misconduct described in this Complaint, restitution to

    Plaintiff who on behalf of its citizens paid for opioid prescriptions for chronic pain and therefore

    have been damaged by Defendants’ conduct, and civil penalties, and restitution to Plaintiff who

    suffered financial losses to their annual budgets from increased associated costs in addressing the

    opioid epidemic caused by the Defendants. The ADTPA prohibits, in connection with consumer

    transactions, unfair, deceptive or unconscionable consumer sales practices that mislead consumers

    about the nature of the product they are receiving. The ADTPA prohibits sellers from representing

    that the subject of a consumer transaction has sponsorship, approval, performance characteristics,

    accessories, uses, or benefits that it does not have.

              681.   The following acts are deemed to be deceptive under Alabama law:



                                                      181
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 189 of 777                            PageID #: 216




                  l.      Making any express or implied statement in connection with the marketing
                          or advertisement of any product that is false, or has the capacity, tendency
                          or effect of deceiving or misleading consumers; or omitting any material
                          information such that the express or implied statement deceives or tends to
                          deceive consumers.

                  11.     Making any representation, in connection with the marketing or advertising
                          of a product, about research that has been performed, including but not
                          limited to, any representation that a product has been clinically tested unless
                          at the time the claim is made, competent and reliable scientific evidence
                          exists substantiating such claim.

                  in.     Making in connection with the marketing or advertising of a product any ..
                          . statements or representations concerning a product that materially
                          contradict or conflict with any other statements or representations the
                          Defendants made about such Product and rend such statements or
                          representations misleading and/or deceptive.

                  IV.     Making, or causing to be made, any written or oral claim that is false,
                          misleading or deceptive.

                  v.      Representing that any product has any sponsorship, approval,
                          characteristics, ingredients, uses, benefits, quantities, or qualities that it does
                          not have.

                  vi.     Representing that any product has any sponsorship, characteristics,
                          ingredients, uses, benefits, quantities, or qualities that it does not have.

                  Vll.    Making in a promotional context an express or implied representation, not
                          approved or permitted for use in the labeling or under the FDCA, that a
                          product is better, more effective, useful in a broader range of conditions or
                          patients, safer, has fewer, or less incidence of, or less serious side effects or
                          contraindications than has been demonstrated by competent and reliable
                          scientific evidence, whether or not such express or implied representation
                          is made by comparison with another drug or treatment, and whether or not
                          such a representation or suggestion is made directly or through use of
                          published or unpublished literature, a quotation, or other references.

           682.   As alleged herein, each Defendant, at all times relevant to this Complaint, violated

    the ADTPA by making deceptive representations about the use of opioids to treat chronic non­

    cancer pain. Each Defendant also omitted or concealed material facts and failed to correct prior

    misrepresentations and omissions about the risks and benefits of opioids. Each Defendant’s

    omissions rendered even their seemingly truthful statements about opioids deceptive.



                                                     182
                                   DOCUMENT
Case 1:20-cv-00279-WS-B Document 1-1         2
                                     Filed 05/18/20 Page 190 of 777                         PageID #: 217




           683.    Plaintiff has suffered monetary damages as aforesaid. As such, Plaintiff seeks all

    legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

    disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

    be paid by Defendants, as well as attorneys’ fees, costs, and pre-judgment interest.

                                         PRAYER FOR RELIEF

    WHEREFORE, Plaintiff asks that the Court:

           A.      Enter judgment against Defendants, jointly and severally, and in favor of Plaintiff;

           B.      Award compensatory damages in an amount sufficient to fairly and completely

                   compensate Plaintiff for all damages; punitive damages; pre-judgment and post­

                   judgment interest as provided by law, and that such interest be awarded at the

                   highest legal rate; and such equitable relief against Defendants as the Court should

                   find appropriate, including disgorgement of illicit proceeds, injunctive relief,

                   abatement and other orders;

           C.      Award Plaintiff their costs of suit; including reasonable attorneys’ fees as provided

                   by law;

           D.      Award such further and additional relief as the Court may deem just and proper

                   under the circumstances.

                                             JURY DEMAND

           Plaintiff demands a trial by jury on all issues so triable.

    Dated: April 3, 2020

                                                           Respectfully Submitted,

                                                           /s/ T. Roe Frazer II
                                                           T. Roe Frazer II (6624-R42T)
                                                           Patrick D. McMurtray (3387-M37P)
                                                           FRAZER PLC



                                                     183
Case 1:20-cv-00279-WS-B Document 1-1DOCUMENT  2
                                      Filed 05/18/20 Page 191 of 777             PageID #: 218




                                              30 Burton Hills Blvd., Suite 450
                                              Nashville, TN 37215
                                              (615) 647-6464
                                              roe@frazer.law
                                              patrick@frazer. law


    To be Admitted Pro Hac Vice:

    Thomas Roe Frazer III
    W. Matthew Pettit
    FRAZER PLC
    30 Burton Hills Blvd., Suite 450
    Nashville, TN 37215
    (615) 647-6464
    trey@frazer.law
    mpettit@frazer.law

    Archie Lamb
    THE LAW FIRM OF LEVIN PAPANTONIO
    316 South Baylen St.
    Pensacola, FL 32502
    (850) 435-7000
    alamb@levinlaw.com

    J. Nixon Daniel, III
    BEGGS & LANE, RLLP
     501 Commendencia Street
    Pensacola, FL 32502
     (850) 432-2451
    jnd@beggslane.com

    Frederick T. Kuykendall, III
    THE KUYKENDALL GROUP
    2013 1st Avenue North, Ste 450
    Birmingham, Alabama 35203
    (205) 252-6127
    ftk@thekuykendallgroup.com




                                        184
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 192 of 777                                                   PageID #: 219

State of Alabama                                                                                Court Case Number
                                                     SUMMONS
Unified Judicial System                            !)                                     (     02-CV-2020-900755.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                           IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                  POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
  NOTICE TO: endo health solutions, inc., 1209 orange street, Wilmington, de 19801
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  THOMAS ROE FRAZER II
                                         [Name(s) of Attorney(s)]
  WHOSE ADDRESS(ES) IS/ARE: 30 BURTON HILLS BLVD., SUITE 450, NASHVILLE, TN 37215
                                                    [Address(es) of Plaintiff(s) or Attomey(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
  □ You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
    this action upon the above-named Defendant.                                        POARCH BAND OF CREEK
  0 Service by certified mail of this Summons is initiated upon the written request of INDIANS
    pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]
                 04/03/2020                                     Isl JOJO SCHWARZAUER                         By:
                    (Date)                                            (Signature of Clerk)                                 (Name)

  0 Certified Mail is hereby requested.                         Is/ THOMAS ROE FRAZER II
                                                                (Plaintiffs/Attorney's Signature)

                                                    RETURN ON SERVICE
  □ Return receipt of certified mail received in this office on
                                                                                                    (Date)
  □ I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                             County,
                      (Name of Person Served)                                            (Name of County)
  Alabama on
                                   (Date)
                                                                                                (Address of Server)
  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                         (Phone Number of Server)

                                                   02-CV-2020-900755.00
                       POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL

         C001 - POARCH BAND OF CREEK INDIANS                           v.        D011 - ENDO HEALTH SOLUTIONS, INC.
                        (Plaintiff)                                                           (Defendant)




                                                                                       SERVICE RETURN COPY



                                                                 >•
               Case 1:20-cv-00279-WS-B Document
                                       ALABAMA  1-1SJIS
                                                     FiledCASE
                                                           05/18/20 Page 193 of 777
                                                                DETAIL                                                            PageID #: 220
                                                                                                                         PREPARED FOR: SARA TURNER
                             County: 02     Case Number: CV-2020-900755.00  Court Action:
                             Style: POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                                                                                                                                  Real Time


Case
        Case Information
     County:          02-MOBILE                   Case Number:           CV-2020-900755.00                       Judge:          JAY:JAY A YORK
     Style:           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
     Filed:           04/03/2020                 Case Status:            ACTIVE                                  Case Type: NEGLIGENCE-GENERAL
     Trial Type:      JURY                        Track:                 FAST                                    Appellate Case:      0
     No of Plaintiffs: 1                          No of Defendants:      38




        Damages
     Damage Amt:      0.00                        Punitive Damages:               0.00                           General Damages:         0.00
     No Damages:                                  Compensatory Damages:           0.00
     Pay To:                                      Payment Frequency:                                             Cost Paid By:


        Court Action
    Court Action Code:                                 Court Action Desc:                                       Court Action Date:
    Num of Trial days:             0                   Num of Liens:          0                                 Judgment For:
    Dispositon Date of Appeal:                         Disposition Judge: :                                     Disposition Type:
    Revised Judgement Date:                            Minstral:                                                Appeal Date:
    Date Trial Began but No Verdict (TBNV1):
    Date Trial Began but No Verdict (TBNV2):



        Comments
    Comment 1:
    Comment 2:



      Appeal Information
 Appeal Date:                                   Appeal Case Number:                                              Appeal Court:
 Appeal Status:                                 Orgin Of Appeal:
 Appeal To:                                     Appeal To Desc:                                                  LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                              Disposition Type Of Appeal:


      Administrative Information
    Transfer to Admin Doc Date:                    Transfer Reason:                                     Transfer Desc:
    Number of Subponeas:                          Last Update:            04/03/2020                    Updated By:       JOD




Settings
  Settings
       Date:                 Que:              Time:               Description:
4      12/18/2020            001               08:30 AM            READ - CERT TO BE FILED




Parties
Party 1 - Plaintiff OTHER - POARCH BAND OF CREEK INDIANS
     Party Information
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 194 of 777                                          PageID #: 221
  Party:            C001-Plaintiff             Name:        POARCH BAND OF CREEK INDIANS                                 Type:      O-OTHER
  Index:            D AMNEAL PHARM             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        5811 JACK SPRINGS ROAD                                                      Phone:        (205) 000-0000
  Address 2:
  City:             ATMORE                     State:       AL                                  Zip:          36502-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      FRA031                                FRAZER THOMAS ROE II                ROE@FRAZER.LAW                           (615) 647-0990




Party 2 - Defendant BUSINESS - AMNEAL PHARMACEUTICALS, INC.
     Party Information
  Party:            D001-Defendant             Name:        AMNEAL PHARMACEUTICALS, INC.                                 Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        251 LITTLE FALLS DRIVE                                                      Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                 State:       DE                                  Zip:          19808-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                   Reissue Type:
  Return:            Return Type:                                   Return:                                 Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                  Service On:                             Served By:
                                                                    Notice of No Service:                   Notice of No Answer:

                                               © Alacourt.com      5/18/2020                2
  Served:                  Service Type                             Service On:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 195 of 777                                          PageID #: 222

    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      000000                                PRO SE




Party 3 - Defendant BUSINESS - AMNEAL PHARMACEUTICALS, LLC
     Party Information
  Party:            D002-Defendant             Name:        AMNEAL PHARMACEUTICALS, LLC                                  Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON ST., STE                                                    Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                 State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                   Reissue Type:
  Return:            Return Type:                                   Return:                                 Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                  Service On:                             Served By:
  Answer:            Answer Type:                                   Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      000000                                PRO SE




Party 4 - Defendant BUSINESS - TEVA PHARMACEUTICALS USA, INC.
     Party Information
  Party:            D003-Defendant             Name:        TEVA PHARMACEUTICALS USA, INC.                               Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        6 OFFICE PARK CIRCLE #100                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MOUNTAIN BROOK             State:       AL                                  Zip:          35223-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:



                                               © Alacourt.com      5/18/2020                3
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 196 of 777                                         PageID #: 223
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 5 - Defendant BUSINESS - CEPHALON, INC.
     Party Information
  Party:            D004-Defendant            Name:        CEPHALON, INC.                                               Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        3411 SILVERSIDE ROAD, STE                                                  Phone:        (205) 000-0000
  Address 2:        TATNALL BUIDLING
  City:             WILMINGTON                State:       DE                                  Zip:          19810-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com      5/18/2020                4
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 197 of 777                                         PageID #: 224
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 6 - Defendant BUSINESS - JOHNSON & JOHNSON
     Party Information
  Party:            D005-Defendant            Name:        JOHNSON & JOHNSON                                            Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        ONE JOHNSON & JOHNSON PLA                                                  Phone:        (205) 000-0000
  Address 2:
  City:             NEW BRUNSWICK             State:       NJ                                  Zip:          08933-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 04/21/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 7 - Defendant BUSINESS - JANSSEN PHARMACEUTICALS, INC.
     Party Information
  Party:            D006-Defendant            Name:        JANSSEN PHARMACEUTICALS, INC.                                Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                  Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:




                                              © Alacourt.com      5/18/2020                5
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 198 of 777                                         PageID #: 225
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 8 - Defendant BUSINESS - NORAMCO, INC.
     Party Information
  Party:            D007-Defendant            Name:        NORAMCO, INC.                                                Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                  Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com      5/18/2020                6
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 199 of 777                                          PageID #: 226
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      000000                                PRO SE




Party 9 - Defendant BUSINESS - ABBOTT LABORATORIES
     Party Information
  Party:            D008-Defendant             Name:        ABBOTT LABORATORIES                                          Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        *** RETURNED ADDRESS ***                                                    Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                 State:       AL                                  Zip:          36103-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                   Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      000000                                PRO SE




Party 10 - Defendant BUSINESS - ABBOTT LABORATORIES, INC.
     Party Information
  Party:            D009-Defendant             Name:        ABBOTT LABORATORIES, INC.                                    Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                 State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:




                                               © Alacourt.com      5/18/2020                7
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 200 of 777                                         PageID #: 227
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 11 - Defendant BUSINESS - ASSERTIO THERAPEUTICS, INC.
     Party Information
  Party:            D010-Defendant            Name:        ASSERTIO THERAPEUTICS, INC.                                  Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        641 SOUTH LAWRENCE STREET                                                  Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                  Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com      5/18/2020                8
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 201 of 777                                         PageID #: 228
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 12 - Defendant BUSINESS - ENDO HEALTH SOLUTIONS, INC.
     Party Information
  Party:            D011-Defendant            Name:        ENDO HEALTH SOLUTIONS, INC.                                  Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        1209 ORANGE STREET                                                         Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                State:       DE                                  Zip:          19801-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                         Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                            Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                              Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                   Reissue Type:
  Return:            Return Type:                                  Return:                                 Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                             Served By:
  Answer:            Answer Type:                                  Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                    Phone
  Attorney 1      000000                               PRO SE




Party 13 - Defendant BUSINESS - ENDO PHARMACEUTICALS, INC.
     Party Information
  Party:            D012-Defendant            Name:        ENDO PHARMACEUTICALS, INC.                                   Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                        Hardship:     No         JID:       JAY
  Address 1:        1209 ORANGE STREET                                                         Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                State:       DE                                  Zip:          19801-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                             Sex:                        Race:




                                              © Alacourt.com      5/18/2020                9
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 202 of 777                                          PageID #: 229
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 14 - Defendant BUSINESS - PAR PHARMACEUTICAL, INC.
     Party Information
  Party:            D013-Defendant            Name:        PAR PHARMACEUTICAL, INC.                                      Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:




                                              © Alacourt.com      5/18/2020                10
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 203 of 777                                          PageID #: 230
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 15 - Defendant BUSINESS - PAR PHARMACEUTICALS COMPANIES, INC.
     Party Information
  Party:            D014-Defendant            Name:        PAR PHARMACEUTICALS COMPANIES, INC.                           Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        1209 ORANGE STREET                                                          Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                State:       DE                                   Zip:          19801-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 16 - Defendant BUSINESS - ALLERGAN FINANCE, LLC
     Party Information
  Party:            D015-Defendant            Name:        ALLERGAN FINANCE, LLC                                         Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        1209 ORANGE STREET                                                          Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                State:       DE                                   Zip:          19801-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                11
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 204 of 777                                          PageID #: 231
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/29/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 17 - Defendant BUSINESS - ALLERGAN SALES, LLC
     Party Information
  Party:            D016-Defendant            Name:        ALLERGAN SALES, LLC                                           Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:




                                              © Alacourt.com      5/18/2020                12
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 205 of 777                                          PageID #: 232
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 18 - Defendant BUSINESS - ALLERGAN USA, INC.
     Party Information
  Party:            D017-Defendant            Name:        ALLERGAN USA, INC.                                            Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 19 - Defendant BUSINESS - WATSON PHARMACEUTICALS, INC.
     Party Information
  Party:            D018-Defendant            Name:        WATSON PHARMACEUTICALS, INC.                                  Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        6 OFFICE PARK CIRCLE #100                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MOUNTAIN BROOK            State:       AL                                   Zip:          35223-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                13
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 206 of 777                                           PageID #: 233
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:            Return Type:                                   Return:                                  Return Type:
  Served: 05/08/2020 Service Type C-CERTIFIED MAIL                  Service On:                              Served By:
  Answer:            Answer Type:                                   Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                     Phone
  Attorney 1      000000                                PRO SE




Party 20 - Defendant BUSINESS - ACTAVIS LLC
     Party Information
  Party:            D019-Defendant             Name:        ACTAVIS LLC                                                   Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        3411 SILVERSIDE ROAD, STE                                                    Phone:        (205) 000-0000
  Address 2:        TATNALL BUILDING
  City:             WILMINGTON                 State:       DE                                   Zip:          19810-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:                  Return Type:                             Return:                                  Return Type:
  Served:                  Service Type                             Service On:                              Served By:
  Answer:                  Answer Type:                             Notice of No Service:                    Notice of No Answer:




                                               © Alacourt.com      5/18/2020                14
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 207 of 777                                          PageID #: 234
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 21 - Defendant BUSINESS - ACTAVIS PHARMA, INC.
     Party Information
  Party:            D020-Defendant            Name:        ACTAVIS PHARMA, INC.                                          Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        6 OFFICE PARK CIRCLE #100                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MOUNTAIN BROOK            State:       AL                                   Zip:          35223-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 22 - Defendant BUSINESS - RITE AID OF ALABAMA, INC.
     Party Information
  Party:            D021-Defendant            Name:        RITE AID OF ALABAMA, INC.                                     Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                15
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 208 of 777                                          PageID #: 235
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      IRV001                               IRVINE GEORGE RICHARDSON            GIRVINE@STONECROSBY.COM                   (251) 626-6696
  Attorney 2      REE079                               REEVES FINLEY B                     FREEVES@STONECROSBY.COM                   (251) 626-6696




Party 23 - Defendant BUSINESS - RITE AID OF MARYLAND, IND.
     Party Information
  Party:            D022-Defendant            Name:        RITE AID OF MARYLAND, IND.                                    Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2405 YORK ROAD, STE 201                                                     Phone:        (205) 000-0000
  Address 2:
  City:             LUTHERVILLE TI            State:       MD                                   Zip:          21093-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/21/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:




                                              © Alacourt.com      5/18/2020                16
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 209 of 777                                          PageID #: 236
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      IRV001                               IRVINE GEORGE RICHARDSON            GIRVINE@STONECROSBY.COM                   (251) 626-6696
  Attorney 2      REE079                               REEVES FINLEY B                     FREEVES@STONECROSBY.COM                   (251) 626-6696




Party 24 - Defendant BUSINESS - THE KROGER CO
     Party Information
  Party:            D023-Defendant            Name:        THE KROGER CO                                                 Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        641 SOUTH LAWRENCE STREET                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 25 - Defendant BUSINESS - KROGER LIMITED PARTNERSHIP II
     Party Information
  Party:            D024-Defendant            Name:        KROGER LIMITED PARTNERSHIP II                                 Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        641 SOUTH LAWRENCE STREET                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                17
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 210 of 777                                           PageID #: 237
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:            Return Type:                                   Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                  Service On:                              Served By:
  Answer:            Answer Type:                                   Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                     Phone
  Attorney 1      000000                                PRO SE




Party 26 - Defendant BUSINESS - CVS HEALTH CORPORATION
     Party Information
  Party:            D025-Defendant             Name:        CVS HEALTH CORPORATION                                        Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        1209 ORANGE STREET                                                           Phone:        (205) 000-0000
  Address 2:
  City:             WILMINGTON                 State:       DE                                   Zip:          19801-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:                  Return Type:                             Return:                                  Return Type:
  Served:                  Service Type                             Service On:                              Served By:
  Answer:                  Answer Type:                             Notice of No Service:                    Notice of No Answer:




                                               © Alacourt.com      5/18/2020                18
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 211 of 777                                          PageID #: 238
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      KIR044                               KIRBY CASON MICHAEL                 CASON@CAMPBELLPARTNERSLAW.COM (205) 224-0750




Party 27 - Defendant BUSINESS - CVS PHARMACY, INC.
     Party Information
  Party:            D026-Defendant            Name:        CVS PHARMACY, INC.                                            Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      KIR044                               KIRBY CASON MICHAEL                 CASON@CAMPBELLPARTNERSLAW.COM (205) 224-0750




Party 28 - Defendant BUSINESS - CVS INDIANA, L.L.C.
     Party Information
  Party:            D027-Defendant            Name:        CVS INDIANA, L.L.C.                                           Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        150 WEST MARKET STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             INDIANAPOLIS              State:       IN                                   Zip:          46204-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                19
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 212 of 777                                          PageID #: 239
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      KIR044                               KIRBY CASON MICHAEL                 CASON@CAMPBELLPARTNERSLAW.COM (205) 224-0750




Party 29 - Defendant BUSINESS - WAL-MART INC.
     Party Information
  Party:            D028-Defendant            Name:        WAL-MART INC.                                                 Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:




                                              © Alacourt.com      5/18/2020                20
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 213 of 777                                          PageID #: 240
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 30 - Defendant BUSINESS - WAL-MART STORES EAST, LP
     Party Information
  Party:            D029-Defendant            Name:        WAL-MART STORES EAST, LP                                      Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2 NORTH JACKSON STREET, S                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 31 - Defendant BUSINESS - WALGREEN EASTERN CO., INC.
     Party Information
  Party:            D030-Defendant            Name:        WALGREEN EASTERN CO., INC.                                    Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        641 SOUTH LAWRENCE STREET                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                21
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 214 of 777                                          PageID #: 241
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 32 - Defendant BUSINESS - WALGREEN CO., INC.
     Party Information
  Party:            D031-Defendant            Name:        WALGREEN CO., INC.                                            Type:      B-BUSINESS
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        641 SOUTH LAWRENCE STREET                                                   Phone:        (205) 000-0000
  Address 2:
  City:             MONTGOMERY                State:       AL                                   Zip:          36104-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:




                                              © Alacourt.com      5/18/2020                22
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 215 of 777                                          PageID #: 242
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 33 - Defendant INDIVIDUAL - COUCH JOHN PATRICK
     Party Information
  Party:            D032-Defendant            Name:        COUCH JOHN PATRICK                                            Type:      I-INDIVIDUAL
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        1400 DALE BUMPERS ROAD                                                      Phone:        (205) 000-0000
  Address 2:
  City:             FORREST CITY              State:       AZ                                   Zip:          72335-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:       $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/20/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 34 - Defendant INDIVIDUAL - RUAN XIULU
     Party Information
  Party:            D033-Defendant            Name:        RUAN XIULU                                                    Type:      I-INDIVIDUAL
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        1507 EAST WHATLEY ROAD                                                      Phone:        (205) 000-0000
  Address 2:
  City:             OAKDALE                   State:       LA                                   Zip:          71463-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                23
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 216 of 777                                           PageID #: 243
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:            Return Type:                                   Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                  Service On:                              Served By:
  Answer:            Answer Type:                                   Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                     Phone
  Attorney 1      000000                                PRO SE




Party 35 - Defendant BUSINESS - PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C.
     Party Information
  Party:            D034-Defendant             Name:        PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C.                  Type:      B-BUSINESS
  Index:            C OF CREEK IND             Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        2001 SPRING HILL AVE                                                         Phone:        (205) 000-0000
  Address 2:
  City:             MOBILE                     State:       AL                                   Zip:          36607-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                           Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:    F-CERTIFIED MAIL BY FILER
                                                                 Reissue:                                    Reissue Type:
  Return:                  Return Type:                             Return:                                  Return Type:
  Served:                  Service Type                             Service On:                              Served By:
  Answer:                  Answer Type:                             Notice of No Service:                    Notice of No Answer:




                                               © Alacourt.com      5/18/2020                24
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 217 of 777                                          PageID #: 244
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 36 - Defendant INDIVIDUAL - PALMER THOMAS JUSTIN
     Party Information
  Party:            D035-Defendant            Name:        PALMER THOMAS JUSTIN                                          Type:      I-INDIVIDUAL
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        305 NORTH JACKSON STREET                                                    Phone:        (205) 000-0000
  Address 2:
  City:             MOBILE                    State:       AL                                   Zip:          36603-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                               Court Action For:                             Exemptions:
  Cost Against Party:        $0.00                         Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                     Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:   F-CERTIFIED MAIL BY FILER
                                                                Reissue:                                    Reissue Type:
  Return:            Return Type:                                  Return:                                  Return Type:
  Served: 04/21/2020 Service Type C-CERTIFIED MAIL                 Service On:                              Served By:
  Answer:            Answer Type:                                  Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                       Email                                     Phone
  Attorney 1      000000                               PRO SE




Party 37 - Defendant INDIVIDUAL - PARKER BRIDGETTE
     Party Information
  Party:            D036-Defendant            Name:        PARKER BRIDGETTE                                              Type:      I-INDIVIDUAL
  Index:            C OF CREEK IND            Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        3461 DEER TRACK DRIVE                                                       Phone:        (205) 000-0000
  Address 2:
  City:             SEMMES                    State:       AL                                   Zip:          36575-0000 Country:   US
  SSN:              XXX-XX-X999               DOB:                                              Sex:                        Race:




                                              © Alacourt.com      5/18/2020                25
     Court Action
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 218 of 777                                            PageID #: 245
  Court Action:                                                                                            Court Action Date:
  Amount of Judgement: $0.00                                 Court Action For:                             Exemptions:
  Cost Against Party:         $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                 Arrest Date:
  Warrant Action Date:                                       Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:     F-CERTIFIED MAIL BY FILER
                                                                  Reissue:                                    Reissue Type:
  Return:            Return Type:                                    Return:                                  Return Type:
  Served: 05/07/2020 Service Type C-CERTIFIED MAIL                   Service On:                              Served By:
  Answer:            Answer Type:                                    Notice of No Service:                    Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                         Email                                     Phone
  Attorney 1      000000                                 PRO SE




Party 38 - Defendant BUSINESS - EASTERN SHORE NEUROLOGY CLINIC, INC.
     Party Information
  Party:            D037-Defendant              Name:        EASTERN SHORE NEUROLOGY CLINIC, INC.                          Type:      B-BUSINESS
  Index:            C OF CREEK IND              Alt Name:                                         Hardship:     No         JID:       JAY
  Address 1:        28080 US HWY 98                                                               Phone:        (205) 000-0000
  Address 2:        STE D
  City:             DAPHNE                      State:       AL                                   Zip:          36526-0000 Country:   US
  SSN:              XXX-XX-X999                 DOB:                                              Sex:                        Race:


     Court Action
  Court Action:                                                                                            Court Action Date:
  Amount of Judgement: $0.00                                 Court Action For:                             Exemptions:
  Cost Against Party:         $0.00                          Other Cost:         $0.00                     Date Satisfied:
  Comment:                                                                                                 Arrest Date:
  Warrant Action Date:                                       Warrant Action Status:                        Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:     F-CERTIFIED MAIL BY FILER
                                                                  Reissue:                                    Reissue Type:
  Return:                   Return Type:                             Return:                                  Return Type:
  Served:                   Service Type                             Service On:                              Served By:
  Answer:                   Answer Type:                             Notice of No Service:                    Notice of No Answer:




                                                © Alacourt.com      5/18/2020                26
    Attorneys
               Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 219 of 777                                                      PageID #: 246
  Number          Attorney Code Type of Counsel Name                                                 Email                                               Phone
  Attorney 1      000000                                  PRO SE




Party 39 - Defendant INDIVIDUAL - TARABEIN RASSAN M
     Party Information
  Party:            D038-Defendant               Name:        TARABEIN RASSAN M                                                        Type:         I-INDIVIDUAL
  Index:            C OF CREEK IND               Alt Name:                                                Hardship:       No           JID:          JAY
  Address 1:        27535 US-98                                                                           Phone:          (205) 000-0000
  Address 2:
  City:             DALPHNE                      State:       AL                                          Zip:            36526-0000 Country:        US
  SSN:              XXX-XX-X999                  DOB:                                                     Sex:                           Race:


     Court Action
  Court Action:                                                                                                      Court Action Date:
  Amount of Judgement: $0.00                                  Court Action For:                                      Exemptions:
  Cost Against Party:        $0.00                            Other Cost:          $0.00                             Date Satisfied:
  Comment:                                                                                                           Arrest Date:
  Warrant Action Date:                                        Warrant Action Status:                                 Status Description:


    Service Information
  Issued:      04/03/2020 Issued Type:      F-CERTIFIED MAIL BY FILER
                                                                   Reissue:                                           Reissue Type:
  Return:                  Return Type:                                  Return:                                      Return Type:
  Served:                  Service Type                                  Service On:                                  Served By:
  Answer:                  Answer Type:                                  Notice of No Service:                        Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                                 Email                                               Phone
  Attorney 1      000000                                  PRO SE




Financial
   Fee Sheet
  Fee Status        Admin Fee        Fee Code      Payor           Payee         Amount Due         Amount Paid           Balance      Amount Hold Garnish Party

  ACTIVE            N                CONV          C001            000                     $18.40                $18.40        $0.00             $0.00 0
  ACTIVE            N                CV05          C001            000                  $315.00              $315.00           $0.00             $0.00 0
  ACTIVE            N                JDMD          C001            000                  $100.00              $100.00           $0.00             $0.00 0
  ACTIVE            N                VADM          C001            000                     $45.00                $45.00        $0.00             $0.00 0

                                                                   Total:               $478.40              $478.40           $0.00             $0.00


   Financial History
 Transaction Description Disbursement Transaction          Receipt Number Amount           From Party To Party        Money     Admin Reason         Attorney Operator
 Date                    Accoun       Batch                                                                           Type      Fee
                                                 © Alacourt.com          5/18/2020                   27
 Transaction Description Disbursement Transaction      Receipt Number Amount      From Party To Party    Money   Admin Reason   Attorney Operator
 Date         Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 220
                         Accoun       Batch                                 of 777
                                                                         Type   Fee PageID #: 247

 04/03/2020     CHGD DUE CONV            2020148       00            $18.40       C001             000           N                      CHL
 04/03/2020     CREDIT      CONV         2020148       5316390       $18.40       C001             000           N                      CHL
 04/03/2020     RECEIPT     CV05         2020148       5316400       $315.00      C001             000           N                      CHL
 04/03/2020     RECEIPT     JDMD         2020148       5316410       $100.00      C001             000           N                      CHL
 04/03/2020     RECEIPT     VADM         2020148       5316420       $45.00       C001             000           N                      CHL



Case Action Summary
Date:         Time        Code     Comments                                                                                           Operator
4/3/2020      4:01 PM     ASSJ     ASSIGNED TO JUDGE: JAY YORK               (AV01)                                                   AJA
4/3/2020      4:01 PM     SCAN     CASE SCANNED STATUS SET TO: N              (AV01)                                                  AJA
4/3/2020      4:01 PM     ORIG     ORIGIN: INITIAL FILING          (AV01)                                                             AJA
4/3/2020      4:01 PM     TDMJ     JURY TRIAL REQUESTED               (AV01)                                                          AJA
4/3/2020      4:01 PM     EORD     E-ORDER FLAG SET TO "Y"             (AV01)                                                         AJA
4/3/2020      4:01 PM     FILE     FILED THIS DATE: 04/03/2020        (AV01)                                                          AJA
4/3/2020      4:01 PM     STAT     CASE ASSIGNED STATUS OF: ACTIVE             (AV01)                                                 AJA
4/3/2020      4:01 PM     C001     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     C001     LISTED AS ATTORNEY FOR C001: FRAZER THOMAS ROE II                                                  AJA
4/3/2020      4:01 PM     C001     C001 PARTY ADDED: OF CREEK INDIANS POARCH BAND                                                     AJA
4/3/2020      4:01 PM     C001     C001 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D001     D001 PARTY ADDED: AMNEAL PHARMACEUTICALS, INC.                                                     AJA
4/3/2020      4:01 PM     D001     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D001     CERT MAIL-FIL ISSUED: 04/03/2020 TO D001    (AV02)                                                 AJA
4/3/2020      4:01 PM     D001     D001 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D001     LISTED AS ATTORNEY FOR D001: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D002     D002 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D002     D002 PARTY ADDED: AMNEAL PHARMACEUTICALS, LLC                                                      AJA
4/3/2020      4:01 PM     D002     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D002     LISTED AS ATTORNEY FOR D002: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D002     CERT MAIL-FIL ISSUED: 04/03/2020 TO D002    (AV02)                                                 AJA
4/3/2020      4:01 PM     D003     D003 PARTY ADDED: TEVA PHARMACEUTICALS USA, INC.                                                   AJA
4/3/2020      4:01 PM     D003     LISTED AS ATTORNEY FOR D003: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D003     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D003     D003 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D003     CERT MAIL-FIL ISSUED: 04/03/2020 TO D003    (AV02)                                                 AJA
4/3/2020      4:01 PM     D004     D004 PARTY ADDED: CEPHALON, INC.            (AV02)                                                 AJA
4/3/2020      4:01 PM     D004     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D004     LISTED AS ATTORNEY FOR D004: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D004     CERT MAIL-FIL ISSUED: 04/03/2020 TO D004    (AV02)                                                 AJA
4/3/2020      4:01 PM     D004     D004 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D005     D005 PARTY ADDED: JOHNSON & JOHNSON               (AV02)                                           AJA
4/3/2020      4:01 PM     D005     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D005     LISTED AS ATTORNEY FOR D005: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D005     D005 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D005     CERT MAIL-FIL ISSUED: 04/03/2020 TO D005    (AV02)                                                 AJA
4/3/2020      4:01 PM     D006     D006 PARTY ADDED: JANSSEN PHARMACEUTICALS, INC.                                                    AJA
4/3/2020      4:01 PM     D006     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA
4/3/2020      4:01 PM     D006     LISTED AS ATTORNEY FOR D006: PRO SE          (AV02)                                                AJA
4/3/2020      4:01 PM     D006     CERT MAIL-FIL ISSUED: 04/03/2020 TO D006    (AV02)                                                 AJA
4/3/2020      4:01 PM     D006     D006 E-ORDER FLAG SET TO "Y"             (AV02)                                                    AJA
4/3/2020      4:01 PM     D007     D007 PARTY ADDED: NORAMCO, INC.             (AV02)                                                 AJA
4/3/2020      4:01 PM     D007     INDIGENT FLAG SET TO: N            (AV02)                                                          AJA


                                             © Alacourt.com      5/18/2020                    28
4/3/2020   4:01 PM   D007   LISTED AS ATTORNEY FOR D007: PRO SE          (AV02)                     AJA
4/3/2020
           Case 1:20-cv-00279-WS-B
           4:01 PM D007
                                         Document 1-1 Filed 05/18/20 Page 221 of 777
                          CERT MAIL-FIL ISSUED: 04/03/2020 TO D007 (AV02)
                                                                                       PageID #: 248AJA
4/3/2020   4:01 PM   D007   D007 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:01 PM   D008   D008 PARTY ADDED: ABBOTT LABORATORIES           (AV02)                  AJA
4/3/2020   4:01 PM   D008   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:01 PM   D008   LISTED AS ATTORNEY FOR D008: PRO SE          (AV02)                     AJA
4/3/2020   4:01 PM   D008   CERT MAIL-FIL ISSUED: 04/03/2020 TO D008    (AV02)                      AJA
4/3/2020   4:01 PM   D008   D008 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:01 PM   D009   D009 PARTY ADDED: ABBOTT LABORATORIES, INC. (AV02)                      AJA
4/3/2020   4:01 PM   D009   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:01 PM   D009   LISTED AS ATTORNEY FOR D009: PRO SE          (AV02)                     AJA
4/3/2020   4:01 PM   D009   D009 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:01 PM   D009   CERT MAIL-FIL ISSUED: 04/03/2020 TO D009    (AV02)                      AJA
4/3/2020   4:01 PM   D010   D010 PARTY ADDED: ASSERTIO THERAPEUTICS, INC.                           AJA
4/3/2020   4:01 PM   D010   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:01 PM   D010   LISTED AS ATTORNEY FOR D010: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D010   CERT MAIL-FIL ISSUED: 04/03/2020 TO D010    (AV02)                      AJA
4/3/2020   4:02 PM   D010   D010 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D011   D011 PARTY ADDED: ENDO HEALTH SOLUTIONS, INC.                           AJA
4/3/2020   4:02 PM   D011   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D011   LISTED AS ATTORNEY FOR D011: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D011   CERT MAIL-FIL ISSUED: 04/03/2020 TO D011    (AV02)                      AJA
4/3/2020   4:02 PM   D011   D011 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D012   D012 PARTY ADDED: ENDO PHARMACEUTICALS, INC.(AV02)                      AJA
4/3/2020   4:02 PM   D012   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D012   LISTED AS ATTORNEY FOR D012: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D012   CERT MAIL-FIL ISSUED: 04/03/2020 TO D012    (AV02)                      AJA
4/3/2020   4:02 PM   D012   D012 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D013   D013 PARTY ADDED: PAR PHARMACEUTICAL, INC. (AV02)                       AJA
4/3/2020   4:02 PM   D013   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D013   LISTED AS ATTORNEY FOR D013: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D013   CERT MAIL-FIL ISSUED: 04/03/2020 TO D013    (AV02)                      AJA
4/3/2020   4:02 PM   D013   D013 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D021   D021 PARTY ADDED: RITE AID OF ALABAMA, INC. (AV02)                      AJA
4/3/2020   4:02 PM   D021   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D021   LISTED AS ATTORNEY FOR D021: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D021   CERT MAIL-FIL ISSUED: 04/03/2020 TO D021    (AV02)                      AJA
4/3/2020   4:02 PM   D021   D021 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D022   D022 PARTY ADDED: RITE AID OF MARYLAND, IND.(AV02)                      AJA
4/3/2020   4:02 PM   D022   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D022   CERT MAIL-FIL ISSUED: 04/03/2020 TO D022    (AV02)                      AJA
4/3/2020   4:02 PM   D022   LISTED AS ATTORNEY FOR D022: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D022   D022 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D023   D023 PARTY ADDED: THE KROGER CO             (AV02)                      AJA
4/3/2020   4:02 PM   D023   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D023   LISTED AS ATTORNEY FOR D023: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D023   CERT MAIL-FIL ISSUED: 04/03/2020 TO D023    (AV02)                      AJA
4/3/2020   4:02 PM   D023   D023 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA
4/3/2020   4:02 PM   D024   D024 PARTY ADDED: KROGER LIMITED PARTNERSHIP II                         AJA
4/3/2020   4:02 PM   D024   INDIGENT FLAG SET TO: N            (AV02)                               AJA
4/3/2020   4:02 PM   D024   LISTED AS ATTORNEY FOR D024: PRO SE          (AV02)                     AJA
4/3/2020   4:02 PM   D024   CERT MAIL-FIL ISSUED: 04/03/2020 TO D024    (AV02)                      AJA
4/3/2020   4:02 PM   D024   D024 E-ORDER FLAG SET TO "Y"          (AV02)                            AJA


                                      © Alacourt.com     5/18/2020                29
4/3/2020   4:02 PM   D025   D025 PARTY ADDED: CVS HEALTH CORPORATION              (AV02)                   AJA
4/3/2020
           Case 1:20-cv-00279-WS-B
           4:02 PM D025
                                        Document 1-1 Filed
                          INDIGENT FLAG SET TO: N    (AV02)
                                                            05/18/20 Page 222 of 777          PageID #: 249AJA
4/3/2020   4:02 PM   D025   LISTED AS ATTORNEY FOR D025: PRO SE           (AV02)                           AJA
4/3/2020   4:02 PM   D025   CERT MAIL-FIL ISSUED: 04/03/2020 TO D025     (AV02)                            AJA
4/3/2020   4:02 PM   D025   D025 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:02 PM   D026   D026 PARTY ADDED: CVS PHARMACY, INC.           (AV02)                          AJA
4/3/2020   4:02 PM   D026   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:02 PM   D026   CERT MAIL-FIL ISSUED: 04/03/2020 TO D026     (AV02)                            AJA
4/3/2020   4:02 PM   D026   LISTED AS ATTORNEY FOR D026: PRO SE           (AV02)                           AJA
4/3/2020   4:02 PM   D026   D026 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:02 PM   D027   D027 PARTY ADDED: CVS INDIANA, L.L.C.       (AV02)                             AJA
4/3/2020   4:02 PM   D027   D027 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:02 PM   D027   LISTED AS ATTORNEY FOR D027: PRO SE           (AV02)                           AJA
4/3/2020   4:02 PM   D027   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:02 PM   D027   CERT MAIL-FIL ISSUED: 04/03/2020 TO D027     (AV02)                            AJA
4/3/2020   4:02 PM   D028   D028 PARTY ADDED: WAL-MART INC.             (AV02)                             AJA
4/3/2020   4:02 PM   D028   LISTED AS ATTORNEY FOR D028: PRO SE           (AV02)                           AJA
4/3/2020   4:02 PM   D028   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:02 PM   D028   CERT MAIL-FIL ISSUED: 04/03/2020 TO D028     (AV02)                            AJA
4/3/2020   4:02 PM   D028   D028 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:02 PM   D029   D029 PARTY ADDED: WAL-MART STORES EAST, LP (AV02)                              AJA
4/3/2020   4:02 PM   D029   LISTED AS ATTORNEY FOR D029: PRO SE           (AV02)                           AJA
4/3/2020   4:02 PM   D029   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D029   D029 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D029   CERT MAIL-FIL ISSUED: 04/03/2020 TO D029     (AV02)                            AJA
4/3/2020   4:03 PM   D014   D014 PARTY ADDED: PAR PHARMACEUTICALS COMPANIES, I                             AJA
4/3/2020   4:03 PM   D014   D014 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D014   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D014   LISTED AS ATTORNEY FOR D014: PRO SE           (AV02)                           AJA
4/3/2020   4:03 PM   D014   CERT MAIL-FIL ISSUED: 04/03/2020 TO D014     (AV02)                            AJA
4/3/2020   4:03 PM   D015   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D015   D015 PARTY ADDED: ALLERGAN FINANCE, LLC             (AV02)                     AJA
4/3/2020   4:03 PM   D015   LISTED AS ATTORNEY FOR D015: PRO SE           (AV02)                           AJA
4/3/2020   4:03 PM   D015   CERT MAIL-FIL ISSUED: 04/03/2020 TO D015     (AV02)                            AJA
4/3/2020   4:03 PM   D015   D015 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D016   D016 PARTY ADDED: ALLERGAN SALES, LLC            (AV02)                        AJA
4/3/2020   4:03 PM   D016   D016 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D016   CERT MAIL-FIL ISSUED: 04/03/2020 TO D016     (AV02)                            AJA
4/3/2020   4:03 PM   D016   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D016   LISTED AS ATTORNEY FOR D016: PRO SE           (AV02)                           AJA
4/3/2020   4:03 PM   D017   LISTED AS ATTORNEY FOR D017: PRO SE           (AV02)                           AJA
4/3/2020   4:03 PM   D017   D017 PARTY ADDED: ALLERGAN USA, INC.          (AV02)                           AJA
4/3/2020   4:03 PM   D017   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D017   CERT MAIL-FIL ISSUED: 04/03/2020 TO D017     (AV02)                            AJA
4/3/2020   4:03 PM   D017   D017 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D018   LISTED AS ATTORNEY FOR D018: PRO SE           (AV02)                           AJA
4/3/2020   4:03 PM   D018   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D018   D018 PARTY ADDED: WATSON PHARMACEUTICALS, INC.                                 AJA
4/3/2020   4:03 PM   D018   D018 E-ORDER FLAG SET TO "Y"            (AV02)                                 AJA
4/3/2020   4:03 PM   D018   CERT MAIL-FIL ISSUED: 04/03/2020 TO D018     (AV02)                            AJA
4/3/2020   4:03 PM   D019   D019 PARTY ADDED: ACTAVIS LLC              (AV02)                              AJA
4/3/2020   4:03 PM   D019   INDIGENT FLAG SET TO: N            (AV02)                                      AJA
4/3/2020   4:03 PM   D019   LISTED AS ATTORNEY FOR D019: PRO SE           (AV02)                           AJA


                                      © Alacourt.com     5/18/2020                       30
4/3/2020   4:03 PM   D019    D019 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020
           Case 1:20-cv-00279-WS-B
           4:03 PM D019
                                         Document 1-1 Filed 05/18/20 Page 223 of 777
                          CERT MAIL-FIL ISSUED: 04/03/2020 TO D019 (AV02)
                                                                                           PageID #: 250AJA
4/3/2020   4:03 PM   D020    D020 PARTY ADDED: ACTAVIS PHARMA, INC.         (AV02)                      AJA
4/3/2020   4:03 PM   D020    LISTED AS ATTORNEY FOR D020: PRO SE          (AV02)                        AJA
4/3/2020   4:03 PM   D020    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D020    CERT MAIL-FIL ISSUED: 04/03/2020 TO D020    (AV02)                         AJA
4/3/2020   4:03 PM   D020    D020 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:03 PM   D030    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D030    LISTED AS ATTORNEY FOR D030: PRO SE          (AV02)                        AJA
4/3/2020   4:03 PM   D030    D030 PARTY ADDED: WALGREEN EASTERN CO., INC.(AV02)                         AJA
4/3/2020   4:03 PM   D030    CERT MAIL-FIL ISSUED: 04/03/2020 TO D030    (AV02)                         AJA
4/3/2020   4:03 PM   D030    D030 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:03 PM   D031    D031 PARTY ADDED: WALGREEN CO., INC.         (AV02)                        AJA
4/3/2020   4:03 PM   D031    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D031    LISTED AS ATTORNEY FOR D031: PRO SE          (AV02)                        AJA
4/3/2020   4:03 PM   D031    CERT MAIL-FIL ISSUED: 04/03/2020 TO D031    (AV02)                         AJA
4/3/2020   4:03 PM   D031    D031 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:03 PM   D032    D032 PARTY ADDED: COUCH JOHN PATRICK           (AV02)                      AJA
4/3/2020   4:03 PM   D032    LISTED AS ATTORNEY FOR D032: PRO SE          (AV02)                        AJA
4/3/2020   4:03 PM   D032    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D032    CERT MAIL-FIL ISSUED: 04/03/2020 TO D032    (AV02)                         AJA
4/3/2020   4:03 PM   D032    D032 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:03 PM   D033    LISTED AS ATTORNEY FOR D033: PRO SE          (AV02)                        AJA
4/3/2020   4:03 PM   D033    D033 PARTY ADDED: RUAN XIULU           (AV02)                              AJA
4/3/2020   4:03 PM   D033    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D033    D033 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:03 PM   D033    CERT MAIL-FIL ISSUED: 04/03/2020 TO D033    (AV02)                         AJA
4/3/2020   4:03 PM   D034    D034 PARTY ADDED: PHYSICIANS PAIN SPECIALISTS OF A                         AJA
4/3/2020   4:03 PM   D034    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:03 PM   D034    LISTED AS ATTORNEY FOR D034: PRO SE          (AV02)                        AJA
4/3/2020   4:04 PM   D034    CERT MAIL-FIL ISSUED: 04/03/2020 TO D034    (AV02)                         AJA
4/3/2020   4:04 PM   D034    D034 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:04 PM   D035    D035 PARTY ADDED: PALMER THOMAS JUSTIN          (AV02)                     AJA
4/3/2020   4:04 PM   D035    D035 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:04 PM   D035    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:04 PM   D035    CERT MAIL-FIL ISSUED: 04/03/2020 TO D035    (AV02)                         AJA
4/3/2020   4:04 PM   D035    LISTED AS ATTORNEY FOR D035: PRO SE          (AV02)                        AJA
4/3/2020   4:04 PM   D036    D036 PARTY ADDED: PARKER BRIDGETTE            (AV02)                       AJA
4/3/2020   4:04 PM   D036    CERT MAIL-FIL ISSUED: 04/03/2020 TO D036    (AV02)                         AJA
4/3/2020   4:04 PM   D036    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:04 PM   D036    LISTED AS ATTORNEY FOR D036: PRO SE          (AV02)                        AJA
4/3/2020   4:04 PM   D036    D036 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:04 PM   D037    D037 PARTY ADDED: EASTERN SHORE NEUROLOGY CLINIC,                          AJA
4/3/2020   4:04 PM   D037    LISTED AS ATTORNEY FOR D037: PRO SE          (AV02)                        AJA
4/3/2020   4:04 PM   D037    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:04 PM   D037    D037 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:04 PM   D037    CERT MAIL-FIL ISSUED: 04/03/2020 TO D037    (AV02)                         AJA
4/3/2020   4:04 PM   D038    D038 PARTY ADDED: TARABEIN RASSAN M            (AV02)                      AJA
4/3/2020   4:04 PM   D038    INDIGENT FLAG SET TO: N            (AV02)                                  AJA
4/3/2020   4:04 PM   D038    CERT MAIL-FIL ISSUED: 04/03/2020 TO D038    (AV02)                         AJA
4/3/2020   4:04 PM   D038    LISTED AS ATTORNEY FOR D038: PRO SE          (AV02)                        AJA
4/3/2020   4:04 PM   D038    D038 E-ORDER FLAG SET TO "Y"          (AV02)                               AJA
4/3/2020   4:04 PM   ECOMP   COMPLAINT E-FILED.                                                         FRA031


                                       © Alacourt.com     5/18/2020                   31
4/3/2020    4:27 PM    C001     C001 NAME CHANGED FROM: OF CREEK INDIANS POARCH BA                                    CHL
4/3/2020
            Case 1:20-cv-00279-WS-B
            4:32 PM TRAC
                                        Document TRACK
                           CASE ASSIGNED TO: FAST
                                                  1-1 Filed(AV01)
                                                             05/18/20 Page 224 of 777                  PageID #: 251JOD
4/3/2020    4:32 PM    DAT4     FOR: CERT TO BE FILED ON 12/18/2020 @ 0830A (AV01)                                    JOD
4/9/2020    6:55 AM    ESCAN    SCAN - FILED 4/9/2020 - PRE TRIAL ORDER                                               JOD
4/29/2020   11:34 AM   EMOT     D025-D026-D027-EXTENSION OF TIME FILED.                                               KIR044
4/29/2020   11:37 AM   EPORD    PROPOSED ORDER SUBMITTED                                                              KIR044
4/29/2020   4:51 PM    D025     LISTED AS ATTORNEY FOR D025: KIRBY CASON MICHAEL                                      AJA
4/29/2020   4:51 PM    D026     LISTED AS ATTORNEY FOR D026: KIRBY CASON MICHAEL                                      AJA
4/29/2020   4:51 PM    D027     LISTED AS ATTORNEY FOR D027: KIRBY CASON MICHAEL                                      AJA
4/29/2020   4:53 PM    EMOT     D025-D026-D027-EXTENSION OF TIME /DOCKETED                                            ANM
4/30/2020   8:28 AM    JEORDE   ORDER E-FILED - ORDER - MOTION GRANTED- EXTENSIOM OF TIME TO RESPOND TO COMPLAINT -
                                RENDERED & ENTERED: 4/30/2020 8:28:00 AM
4/30/2020   8:28 AM    JEMOT    D025-D026-D027-EXTENSION OF TIME /DISPOSED BY SEPARATE ORDER
5/8/2020    1:45 PM    D026     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D026                                       CHL
5/8/2020    1:47 PM    D013     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D013                                       CHL
5/8/2020    1:47 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:48 PM    D010     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D010                                       CHL
5/8/2020    1:49 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:49 PM    D030     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D030                                       CHL
5/8/2020    1:50 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:50 PM    D017     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D017                                       CHL
5/8/2020    1:51 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:52 PM    D031     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D031                                       CHL
5/8/2020    1:52 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:53 PM    D014     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D014                                       CHL
5/8/2020    1:54 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:54 PM    D029     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D029                                       CHL
5/8/2020    1:55 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:55 PM    D023     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D023                                       CHL
5/8/2020    1:56 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:56 PM    D024     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D024                                       CHL
5/8/2020    1:57 PM    D009     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D009                                       CHL
5/8/2020    1:57 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:58 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:59 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    1:59 PM    D027     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D027                                       CHL
5/8/2020    2:00 PM    D021     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D021                                       CHL
5/8/2020    2:01 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:02 PM    D001     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D001                                       CHL
5/8/2020    2:02 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:03 PM    D007     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D007                                       CHL
5/8/2020    2:04 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:04 PM    D033     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D033                                       CHL
5/8/2020    2:05 PM    D035     SERVICE OF CERTIFIED MAI ON 04/21/2020 FOR D035                                       CHL
5/8/2020    2:05 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:06 PM    D002     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D002                                       CHL
5/8/2020    2:06 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:07 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:07 PM    D022     SERVICE OF CERTIFIED MAI ON 04/21/2020 FOR D022                                       CHL
5/8/2020    2:08 PM    ESERC    SERVICE RETURN                                                                        CHL
5/8/2020    2:08 PM    D028     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D028                                       CHL
5/8/2020    2:08 PM    D016     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D016                                       CHL
5/8/2020    2:09 PM    ESERC    SERVICE RETURN                                                                        CHL



                                          © Alacourt.com     5/18/2020               32
5/8/2020    2:10 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020
            Case 1:20-cv-00279-WS-B
            2:10 PM D004
                                        Document 1-1 Filed 05/18/20 Page 225 of 777
                           SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D004
                                                                                                                   PageID #: 252CHL
5/8/2020    2:10 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:11 PM     D032     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D032                                                     CHL
5/8/2020    2:11 PM     D018     SERVICE OF CERTIFIED MAI ON 05/08/2020 FOR D018                                                     CHL
5/8/2020    2:12 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:13 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:13 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:15 PM     D006     SERVICE OF CERTIFIED MAI ON 04/20/2020 FOR D006                                                     CHL
5/8/2020    2:16 PM     D003     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D003                                                     CHL
5/8/2020    2:17 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:17 PM     D036     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D036                                                     CHL
5/8/2020    2:18 PM     D020     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D020                                                     CHL
5/8/2020    2:18 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:19 PM     D011     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D011                                                     CHL
5/8/2020    2:19 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:20 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:20 PM     D012     SERVICE OF CERTIFIED MAI ON 05/07/2020 FOR D012                                                     CHL
5/8/2020    2:21 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:22 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/8/2020    2:26 PM     D005     SERVICE OF CERTIFIED MAI ON 04/21/2020 FOR D005                                                     CHL
5/8/2020    2:28 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/13/2020   1:45 PM     D015     SERVICE OF CERTIFIED MAI ON 04/29/2020 FOR D015                                                     CHL
5/13/2020   1:46 PM     ESERC    SERVICE RETURN                                                                                      CHL
5/13/2020   3:50 PM     EMISC    CASE STATUS REPORT E-FILED                                                                          FRA031
5/13/2020   4:19 PM     EMOT     D021-D022-OTHER - MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM                    IRV001
                                 FILED.
5/14/2020   8:07 AM     D021     LISTED AS ATTORNEY FOR D021: IRVINE GEORGE RICHAR                                                   AJA
5/14/2020   8:07 AM     D022     LISTED AS ATTORNEY FOR D022: IRVINE GEORGE RICHAR                                                   AJA
5/14/2020   8:09 AM     EMOT     D021-D022-OTHER /DOCKETED                                                                           CHL
5/14/2020   9:34 AM     D008     D008 ADDR1 CHANGED FROM: 60 COMMERCE STREET (AV02)                                                  BEL
5/14/2020   9:35 AM     ESCAN    SCAN - FILED 5/13/2020 - RETURNED MAIL                                                              BEL
5/14/2020   9:43 AM     D021     LISTED AS ATTORNEY FOR D021: REEVES FINLEY B(AV02)                                                  AJA
5/14/2020   9:43 AM     D022     LISTED AS ATTORNEY FOR D022: REEVES FINLEY B(AV02)                                                  AJA
5/14/2020   9:44 AM     ENOTA    NOTICE OF APPEARANCE E-FILED                                                                        REE079
5/14/2020   2:52 PM     JEORDE   ORDER GENERATED FOR OTHER - MOTION FOR EXCLUSION FROM THE EXPEDITED CASE
                                 MANAGEMENT SYSTEM - RENDERED & ENTERED: 5/14/2020 2:52:21 PM - ORDER


Images
Date:                   Doc#     Title                             Description                                                         Pages
4/3/2020 4:01:44 PM     1        CIVIL_COVER_SHEET                 CIRCUIT COURT - CIVIL CASE                                          1
4/3/2020 4:01:44 PM     2        COMPLAINT                                                                                             184
4/9/2020 6:55:48 AM     5        PRE TRIAL ORDER                                                                                       4
4/29/2020 11:34:22 AM   6        MOTION_COVER_SHEET                Motion Cover Sheet                                                  1
4/29/2020 11:34:22 AM   7        MOTION                            Joint Stipulation for Extension of Time to Respond to Complaint     5
4/29/2020 11:34:22 AM   8        EXHIBIT                           Exhibit A - Proposed Order                                          2
4/29/2020 11:34:29 AM   9        MOTION - TRANSMITTAL              E-NOTICE TRANSMITTALS                                               40
4/29/2020 11:37:10 AM   10       PROPOSED ORDER               ORDER GRANTING EXTENSION OF TIME TO RESPOND TO                           2
                                                              COMPLAINT
4/29/2020 11:37:15 AM   11       PROPOSED ORDER - TRANSMITTAL E-NOTICE TRANSMITTALS                                                    40
4/30/2020 8:27:50 AM    13       ORDER - TRANSMITTAL               E-NOTICE TRANSMITTALS                                               37
4/30/2020 8:27:45 AM    12       ORDER                             MOTION GRANTED- Extensiom of Time to Respond to Complaint           2
5/8/2020 1:47:46 PM     15       SERVICE RETURN - TRANSMITTAL      E-NOTICE TRANSMITTALS                                               1
5/8/2020 1:47:39 PM     14       SERVICE RETURN                    SERVICE RETURN                                                      1



                                           © Alacourt.com     5/18/2020               33
5/8/2020 1:49:03 PM   17   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         2
              Case 1:20-cv-00279-WS-B
5/8/2020 1:48:58 PM   16
                                          Document 1-1 Filed
                              SERVICE RETURN
                                                             05/18/20 Page 226 of 777
                                                       SERVICE RETURN
                                                                                        PageID #: 253   1
5/8/2020 1:50:16 PM   19   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:50:10 PM   18   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:51:32 PM   21   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:51:24 PM   20   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:52:26 PM   23   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:52:18 PM   22   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:53:49 PM   25   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:53:47 PM   24   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:54:56 PM   27   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:54:50 PM   26   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:56:19 PM   29   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:56:14 PM   28   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:57:24 PM   31   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:57:22 PM   30   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:58:29 PM   33   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:58:21 PM   32   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 1:59:22 PM   35   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 1:59:14 PM   34   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:01:23 PM   37   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:01:17 PM   36   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:02:29 PM   39   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:02:23 PM   38   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:04:08 PM   41   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:04:05 PM   40   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:05:18 PM   43   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:05:13 PM   42   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:06:10 PM   45   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:06:06 PM   44   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:07:04 PM   47   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:07:01 PM   46   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:07:51 PM   49   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:07:46 PM   48   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:09:13 PM   51   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:09:06 PM   50   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:09:58 PM   53   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:09:55 PM   52   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:10:41 PM   55   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:10:37 PM   54   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:12:03 PM   57   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:11:59 PM   56   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:12:51 PM   59   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:12:46 PM   58   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:13:30 PM   61   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:13:27 PM   60   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:17:02 PM   63   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:16:58 PM   62   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:18:15 PM   65   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:18:11 PM   64   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:19:14 PM   67   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1
5/8/2020 2:19:07 PM   66   SERVICE RETURN                 SERVICE RETURN                                1
5/8/2020 2:20:05 PM   69   SERVICE RETURN - TRANSMITTAL   E-NOTICE TRANSMITTALS                         1


                                   © Alacourt.com   5/18/2020              34
5/8/2020 2:20:03 PM    68   SERVICE RETURN                  SERVICE RETURN                                                         1
              Case 1:20-cv-00279-WS-B
5/8/2020 2:21:08 PM   71
                                          Document 1-1 Filed
                              SERVICE RETURN - TRANSMITTAL
                                                                 05/18/20 Page 227 of 777
                                                           E-NOTICE TRANSMITTALS
                                                                                                            PageID #: 254          1
5/8/2020 2:21:00 PM    70   SERVICE RETURN                  SERVICE RETURN                                                         1
5/8/2020 2:22:26 PM    73   SERVICE RETURN - TRANSMITTAL    E-NOTICE TRANSMITTALS                                                  1
5/8/2020 2:22:17 PM    72   SERVICE RETURN                  SERVICE RETURN                                                         1
5/8/2020 2:27:57 PM    75   SERVICE RETURN - TRANSMITTAL    E-NOTICE TRANSMITTALS                                                  1
5/8/2020 2:27:54 PM    74   SERVICE RETURN                  SERVICE RETURN                                                         1
5/13/2020 1:46:55 PM   77   SERVICE RETURN - TRANSMITTAL    E-NOTICE TRANSMITTALS                                                  1
5/13/2020 1:46:47 PM   76   SERVICE RETURN                  SERVICE RETURN                                                         1
5/13/2020 3:50:53 PM   78   CASE STATUS REPORT              Notice of Voluntary Dismissal Without Prejudice as to Certain          1
                                                            Defendants
5/13/2020 3:51:02 PM   79   MISCELLANEOUS - TRANSMITTAL     E-NOTICE TRANSMITTALS                                                  37
5/13/2020 4:19:28 PM   80   MOTION_COVER_SHEET              Motion Cover Sheet                                                     2
5/13/2020 4:19:28 PM   81   MOTION                          Motion for Exclusion from the Expedited Case Management System         9
5/13/2020 4:19:36 PM   82   MOTION - TRANSMITTAL            E-NOTICE TRANSMITTALS                                                  38
5/14/2020 9:35:51 AM   83   RETURNED MAIL                   PER USPS STAMP: RETURN TO SENDER/INSUFFICIENT                          1
                                                            ADDRESS/UNABLE TO FORWARD
5/14/2020 9:44:32 AM   84   NOTICE OF APPEARANCE            Notice of Appearance of Finley B. Reeves for Defendants, Rite Aid of   4
                                                            Alabama, Inc. and Rite Aid of Maryland, Inc.
5/14/2020 9:44:35 AM   85   MISCELLANEOUS - TRANSMITTAL     E-NOTICE TRANSMITTALS                                                  37
5/14/2020 2:52:05 PM   86   ORDER                           MOTION GRANTED - Remove from Expedited Case Management                 1
                                                            System
5/14/2020 2:54:31 PM   87   ORDER - TRANSMITTAL             E-NOTICE TRANSMITTALS                                                  37


                                                      END OF THE REPORT




                                     © Alacourt.com    5/18/2020               35
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
   Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 228 of 777 4/3/2020
                                                                         PageID    #:PM
                                                                                4:01  255
                                                                                                               02-CV-2020-900755.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                  MOBILE COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             02-CV-2020-900755.00
                                                                                                   JOJO SCHWARZAUER, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             04/03/2020

                                                GENERAL INFORMATION
                            IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                   POARCH BAND OF CREEK INDIANS v. AMNEAL PHARMACEUTICALS, INC. ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        FRA031                                   4/3/2020 4:01:44 PM                               /s/ THOMAS ROE FRAZER II
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                      DOCUMENT 2
                                                                   ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 229 of 777 4/3/2020
                                                                      PageID    #:PM
                                                                             4:01  256
                                                                      02-CV-2020-900755.00
                                                                      CIRCUIT COURT OF
                                                                  MOBILE COUNTY, ALABAMA
                                                                  JOJO SCHWARZAUER, CLERK
                            IN THE CIRCUIT COURT OF
                            MOBILE COUNTY, ALABAMA


  POARCH BAND OF CREEK INDIANS,                  §

               Plaintiff,                        §

                                                 §

  vs.                                            §

  AMNEAL PHARMACEUTICALS, LLC;                   §   CIVIL ACTION NO. ____________
  AMNEAL PHARMACEUTICALS, INC.;
  TEVA PHARMACEUTICALS USA, INC.;                §
  CEPHALON, INC.; JOHNSON & JOHNSON;
  JANSSEN PHARMACEUTICALS, INC.;                 §
  NORAMCO, INC.; ABBOTT
  LABORATORIES; ABBOTT                           §        JURY DEMAND
  LABORATORIES, INC.; ASSERTIO                            REQUESTED
  THERAPEUTICS, INC.;                            §
  ENDO HEALTH SOLUTIONS, INC.;
  ENDO PHARMACEUTICALS. INC.;                    §
  PAR PHARMACEUTICAL, INC.; PAR
  PHARMACEUTICALS COMPANIES,                     §
  INC.; ALLERGAN PLC; ALLERGAN
  FINANCE, LLC; ALLERGAN SALES,                  §
  LLC; ALLERGAN USA, INC.; WATSON
  PHARMACEUTICALS, INC.; ACTAVIS LLC;            §
  ACTAVIS PHARMA, INC.;
  RITE AID OF ALABAMA, INC.; RITE AID            §
  OF MARYLAND, INC.; THE KROGER CO.;
  KROGER LIMITED PARTNERSHIP II;                 §
  CVS HEALTH CORPORATION; CVS
  PHARMACY, INC.; CVS INDIANA,                   §
  L.L.C.; WAL-MART INC.; WAL-MART
  STORES EAST, LP; WALGREEN                      §
  EASTERN CO., INC.; WALGREEN CO.,
  INC.; JOHN PATRICK COUCH;                      §
  XIULU RUAN; PHYSICIANS PAIN
  SPECIALISTS OF ALABAMA, P.C.;                  §
  THOMAS JUSTIN PALMER; BRIDGETTE
  PARKER; EASTERN SHORE NEUROLOGY                §
  CLINIC, INC.; RASSAN M. TARABEIN;
  And DOE 1-100, being those persons,            §
  firms, corporations, agents, servants and/or
  employees who authorized, ordered and/or       §


                                           1
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 230 of 777                                  PageID #: 257



  committed the acts described in this Complaint
  and whose names when ascertained will be       §
  substituted by amendment by Plaintiff;
                                                 §
                Defendants.
                                                 §

  "The opioid epidemic is the deadliest drug crisis in American history. . . .” Attorney General
  William P. Barr announced in a press release on April 17, 2019. 1

  The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill, and a
  pharmaceutical sales force arms race was part of the excess of the time . . . . A pharmaceutical
  Wild West emerged. Salespeople stampeded into offices. They made claims that helped sell
  the drugs to besieged doctors. Those claims also lead years later to blockbuster lawsuits and
  criminal cases against their companies. 2

                                                 COMPLAINT

          Plaintiff Poarch Band of Creek Indians (the “Tribe") brings this Complaint against

  Defendants under Alabama law for negligence, nuisance, fraud and deceit, unjust enrichment,

  wantonness, civil conspiracy, and violation of the Alabama Deceptive Trade Practices Act, seeking

  judgment against Defendants and in favor of Plaintiff for compensatory damages; punitive

  damages; prejudgment and post-judgment interest; costs of suit; and equitable relief, including

  injunctive relief, and alleges as follows:

                                          I.       INTRODUCTION

      A. The Opioid Crisis in Alabama

          1.       The opioid epidemic is an ongoing crisis in Alabama, including within the

  Tribe’s land. The Tribe is a federally recognized tribe in Southern Alabama. These Native

  people currently face a crisis that threatens to destroy their lives, land, and history. An



  1
    Press Release, U.S. Dep't of Justice, Appalachian Regional Prescription Opioid (ARPO) Strike Force Takedown
  Results in Charges Against 60 Individuals, Including 53 Medical Professionals (Apr. 17, 2019),
  https://www.justice.gov/opa/pdappalachian-regional-prescription-opioid-arpo-strike-force-takedown-results-charges-
  against.
  2
    Sam Quinones, Dreamland: The True Tale of America's Opiate Epidemic at 133 (Bloomsbury Press 2015)
  (hereinafter referred to as "Dreamland").



                                                          2
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 231 of 777                                      PageID #: 258



  epidemic of prescription opioid abuse is devastating the people, babies, institutions, and

  resources of Indian Country, and causing the Tribe to suffer substantial loss of resources,

  economic damages, addiction, disability, and harm to the health and welfare of the Tribe,

  Tribe Members, and wholly-owned enterprises of the Tribe.

           2.       Opioid use has had tragic consequences for communities across Alabama,

  including the Tribe’s community. Thousands of people have died from opioid overdoses, and

  many thousands more suffer from opioid use disorders and related health conditions in

  Alabama. The misrepresentations by Defendants described herein regarding the risks and

  benefits of opioids enabled, and are continuing to enable, the widespread prescribing of

  opioids for common chronic pain conditions like lower back pain, arthritis, and headaches. 3

           3.       Overdose mortalities in Alabama have increased sharply in recent years. From 2013

  to 2014 alone, Alabama saw a twenty percent (20%) increase in overdose fatalities. 4 In 2014, there

  were 723 Alabama overdose deaths, up from 598 Alabama overdose deaths in 2013. 5 These deaths

  are overwhelmingly caused by opioids. 6 No fewer than 282 deaths were attributable to opioid

  overdose in 2015 alone in Alabama. 7 In 2017, there were 422 overdose deaths involving opioids in

  Alabama – a rate of 9.0 deaths per 100,000 persons and over half the national rate of 14.6 deaths per

  100,000 persons.




  3
    Consistent with the commonly accepted medical usage, the term "chronic pain" as used herein refers to non-cancer
  pain lasting three months or longer.
  4
    Centers for Disease Control and Prevention, Drug Overdose Death Data, https://www.cdc.gov/drugoverdose
  /data/statedeaths.html.
  5
    Id.
  6
    X.J. Shen, Ph.D., Director, Division of Statistical Analysis, Alabama Department of Public Health, Center for Health
  Statistics, Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (April 28, 2017),
  available at http://www.alabamapublichealth.gov/pharmacy/assets/ddpi opioidoverdose.pdf.
  7
    The Henry J. Kaiser Family Foundation, Opioid Overdose Deaths and Opioid Overdose Deaths as a Percent of All
  Drug Overdose Deaths (2015), www.kff.org.



                                                            3
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 232 of 777                                  PageID #: 259



          4.       The greatest increase in opioid deaths occurred among cases involving synthetic

  opioids (mainly fentanyl), with a rise from 16 deaths in 2012 to 198 in 2017. Heroin involved

  deaths also increased dramatically from 40 deaths in 2013 to 122 in 2014 but have remained

  unchanged through 2017.

          5.       Since 2005, Alabama has participated in the Prescription Drug Monitoring Program,

  which collects prescription records. On August 8, 2017, Alabama Governor Kay Ivey established the

  Alabama Opioid Overdose and Addiction Council to study the state's opioid crisis and identify a

  strategy to counteract its adverse consequences.

          6.       Alabama has the second-highest rate of nonmedical use of prescription pain

  relievers in the nation, covering one out of every nineteen Alabamians aged twelve or older. 8 Drug

  poisoning deaths are significantly impacting Plaintiff’s communities. 9 Significant numbers of the

  residents of Alabama report drug dependence and nonmedical use of pain relievers. 10 Many

  residents of Alabama who need addiction treatment don't receive it. 11

          7.       American Indians are at least two times more susceptible to opioid addiction than

  the rest of the U.S. population at large. American Indian high school students are two to three times

  more prone to try opioid pills than U.S. teenagers in general. American Indians are three (3) times

  more likely to die from a drug overdose than the rest of the U.S. population. American Indian

  Country is usually located in more rural parts of the U.S., where medically assisted addiction

  treatment is unavailable, underfunded, or overwhelmed by demand. Often, American Indians

  cannot even find opioid addiction treatment within a reasonable proximity.


  8
     Rachel N. Lipari, Ph.D., et al., State and Substate Estimates of Nonmedical Use of Prescription Pain Relievers,
  National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration (Jul. 13, 2017),
  https://www.samhsa.gov/data/sites/default/files/report 3187/ShortReport-3187.html.
  9
    U.S. Centers for Disease Control and Prevention, National Center for Health Statistics' Drug Poisoning Mortality
  dataset, https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/.
  10
     See, e.g., Alabama Opioid Epidemic, amfAR, http://opioid.amfar.org/AL, at View Counties: Opioid Use.
  11
     Id. at View Counties: Healthcare.



                                                          4
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 233 of 777                                   PageID #: 260



          8.       Prescription opioids killed over 40,000 Americans in 2017. Prescription opioids kill

  twice as many people in the U.S. as heroin. Prescription opioids and related drug overdose deaths

  exceed the number of car accident deaths in the United States. Nearly 150 Americans die every

  day from opioids overdoses. Almost 91% of persons who have a non-fatal overdose of opioids are

  prescribed opioids again within one year. One third (1/3) of all children who go into foster parent

  care do so because of the opioids addiction of their parent(s). Seven (7) in ten (10) opioid overdoses

  are treated in an emergency room due to the abuse of prescription opioids. An opioid-addicted

  baby is born every thirty (30) minutes in America.

          9.       American Indians have been left out of major initiatives by state governments,

  municipal governments, and county governments and the federal government in attempts to

  remedy the opioid crisis.

          10.      Excessive numbers of opioids have been dispensed in and around Plaintiff’s tribal

  community. From 2006 to 2012, there were 1,703,752,769 prescription pain pills supplied to

  Alabama.12 From 2006 to 2012, there were 22,035,540 prescription pain pills, enough for 64 pills

  per person per year, supplied to Escambia County, Alabama - 6,615,990 of the pills were

  manufactured by Actavis Pharma, Inc. Brewton Medical Center Pharmacy in Brewton received the

  highest number (2,374,180) of pills during that period. 13

          11.      In 2017, 107.2 opioid prescriptions were written in Alabama for every 100 persons.

  This was the highest prescribing rate in the country and was almost twofold greater than the average

  U.S. rate of 58.7 prescriptions. 14 Alabama is second in the nation for benzodiazepine prescriptions,




  12
      THE WASHINGTON POST, The Opioid Files: Drilling into the DEA's pain pill database, Jul. 21, 2019,
  https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/ (hereinafter "Drilling into the
  DEA's pain pill database").
  13
     Id.
  14
     Id.



                                                          5
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 234 of 777                                     PageID #: 261



  at a rate of 61.9 per 100 persons (U.S. median rate: 37.6). 15 Over 6.5 million opioid prescriptions

  were filled in Alabama in 2015, supplying over 437 million pills, which equates to a total days'

  supply of 127,159,152 – or 348,381 years' worth. 16 There were 167 deaths involving prescription

  opioids in 2017, an increase from 124 in 2016. 17

           12.     Children have been especially vulnerable to the opioid epidemic. Alabama,

  including the Tribe, and neighboring states have now become ground zero for an explosion of cases

  in newborns with Neonatal Abstinence Syndrome ("NAS"), a collection of symptoms babies

  experience in withdrawing from opioid medications taken by the mother. The region that includes

  Alabama, Mississippi, Tennessee, and Kentucky has the highest rate in the country, with NAS

  occurring in 16.2 out of every 1,000 hospital births in 2012. 18 NAS is closely associated with opioid

  use. 19 Infants born with NAS usually spend weeks in neonatal intensive care units while they

  painfully withdraw from the drugs – a process so painful that it traps many adults on opioids.

           13.     Children are also injured by the removal from their homes due to opioid abuse and

  addiction. The percentage of Alabama children in foster care because of parental drug abuse has




  15
     See Leonard J. Paulozzi, M.D., et al., Centers for Disease Control and Prevention, Vital Signs: Variation Among
  States in Prescribing of Opioid Pain Relievers and Benzodiazepines – United States, 2012, Morbidity and Mortality
  Wkly.          Rep.         July        4,         2014;         63(26);         563-568,         available        at
  https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6326a2.htm. The combination of hydrocodone, oxycodone and
  benzodiazepines is referred to as the "holy trinity" and significantly increases the risk of harm to those that abuse
  prescription pills.
  16
     George C. Smith, Jr., M.D., ALBME Efforts to Combat Opioid Overuse, Alabama Board of Medical Examiners
  (March 10, 217), http://alabamapublichealth.gov/pharmacy/assets/presentation_smith_2017.pdf.
  17
     National Institute on Drug Abuse, Alabama Opioid Summary,
  https://www.drugabuse.gov/drugs-abuse/opioids/opioid-summaries-by-state/alabaina-opioid-summary.
  18
     Amy Yurkanin, A grim and growing trend: Alabama sees increased cases of drug-dependent newborns (Sep. 29,
  2015), available at
  http://www.al.com/news/index.ssf/2015/09/a grim and growing_trend alaba.html.
  19
     Casey Wylie, Quality Analytics, ALABAMA MEDICAID AGENCY, Neonatal Abstinence Syndrome (NAS)
  Adverse Fetal Outcomes in Mothers with Prescribed Opioid Medications Compared to Mothers With No Prescribed
  Opioid Medications (December 10, 2014),
  http://www.alabarnapublichealth.gov/perinatal/assets/NASPresentationforSCPH.pdf.



                                                           6
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 235 of 777                               PageID #: 262



  risen from 11.5% in 2006 to 37% in 2016. 20 Children with parents addicted to drugs tend to stay

  in foster care longer and often enter the system having experienced significant trauma, which

  makes their care more expensive. 21

          14.      Across the state, Alabama families and communities, including the Plaintiff’s Tribe,

  face heartbreaking tragedies that cannot be adequately conveyed by statistics, and they have faced

  them all too often. Many grieving families have been financially tapped out by the costs of repeated

  cycles of addiction treatment programs; others have lost hope and given up. The increasing number

  of cases takes both a physical and mental toll on investigators, first-responders, and the Tribe and

  its citizens.

          15.      Defendants have foreseeably caused damages to the Tribe, including the costs of

  providing: (a) medical care, additional therapeutic and prescription drug purchases, and other

  treatments for individuals suffering from opioid-related addiction or disease, including overdoses

  and deaths; (b) counseling and rehabilitation services; (c) treatment of infants born with opioid-

  related medical conditions; (d) welfare and foster care for children whose parents suffer from

  opioid-related disability or incapacitation; and (e) law enforcement and public safety relating to

  the opioid epidemic within the Tribe. The Tribe has also suffered substantial damages relating to

  the lost productivity of the Tribe, as well as increased administrative costs.


       B. The Opioid Crisis Nationally




  20
      Mary Sell, Parental drug use putting more children in foster care, DECATUR DAILY (Jan. 29, 2017),
  http://www.decaturdaily.cominews/local/parental-drug-use-putting-more-children-in-fostercare/article 957642a9-
  e3d5-52a3-b8d9-d881be352aab.html, citing Alabama Department of Human Resources.
  21
     Trista Thurston, Drug addiction drives spike in Ohio foster care, NEWARK ADVOCATE (Mar. 23, 2017), available
  at          http://www.newarkadvocate.comistoryinews/crime/high-in-ohio/2017/03/23/drug-addiction-drives-spike-
  ohiofoster-care/99545804/.



                                                        7
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 236 of 777                                       PageID #: 263



            16.     The United States is in the midst of an opioid epidemic caused by the Defendants'

  unlawful marketing, sale, and distribution of prescription opioids that have resulted in addiction,

  criminal activity, serious health issues, and the loss of life. 22

            17.     The United States constitutes 4.6% of the world's population but consumed 80% of

  the world's opioid supply in 2011. 23 According to the Centers for Disease Control and Prevention

  ("CDC"), from 1999 to 2014, the sales of prescription opioids in the U.S. nearly quadrupled, but

  there was no overall change in the amount of pain that Americans reported. 24

            18.     Between the start of the century and the year 2014, opioid-related death rates have

  increased by 200%. Fourteen percent of that increase occurred between 2013 and 2014. 25

            19.     It is undisputed that opioids are both addictive and deadly. Between 1999 and 2014,
                                                                                 26
  more than 165,000 Americans died from an opioid overdose.                           Deaths related to opioids are

  accelerating. In 2011, the CDC declared that prescription opioid deaths had reached "epidemic

  levels.” 27 That year, 11,693 people died of prescription opioid overdoses. 28 Since then, prescription




  22
     As used herein, the term "opioid" refers to the entire family of opiate drugs including natural, synthetic, and semi-
  synthetic opiates.
  23
      Donald Teater, Nat'l Safety Council, The Psychological and Physical Side Effects of Pain Medications,
  https://www.colorado.gov/pacificisites/default/files/Psycholigical%20and%20Physical%20Side%20Effects%20Teat
  er%2ONSC.pdf (citing Daneshvari R. Solanki et al., Monitoring Opioid Adherence in Chronic Pain Patients:
  Assessment of Risk of Substance Abuse, PAIN PHYSICIAN JOURNAL, 14:E119-E131, (2011), available at
  https://www.painphysicianjoumal.com/current/pdf?article=MTQ0NQ%3D%3D&joumal=60.
  24
     Centers for Disease Control and Prevention, Prescribing Data, available at
  https://www.cdc.gov/drugoverdose/data/prescribing.html.
  25
     Id.
  26
     Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain – United States, 2016, 65(1)
  Morbidity and Mortality Weekly Report (Mar. 2016), at 2, available at
  https://www.cdc.gov/mmwrivolumes/65/a/pdfs/rr6501el.pdf (hereinafter "CDC Guideline").
  27
     Press Release, Centers for Disease Control and Prevention: Prescription Painkiller Overdoses at Epidemic Levels
  (Nov. 1, 2011), https://www. cdc.gov/media/releases/201 1/p1101 flu pain killer overdose.html (hereinafter
  "Prescription Painkiller Overdoses at Epidemic Levels").
  28
     Li Hui Chen et al., Drug-poisoning Deaths Involving Opioid Analgesics: United States, 19992011, 166 NCHS Data
  Brief (Sept. 2014), https://www.cdc.gov/nchs/data/databriefs/db166.pdf.



                                                             8
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 237 of 777                       PageID #: 264



  opioid deaths have more than quadrupled, reaching 47,600 Americans in 2017 – more than ten

  times the number of Americans who died in the entire Iraq War. 29

          20.    According to the CDC, opioid overdoses killed more than 45,000 people, nationally,

  over a 12-month timeframe that ended in September 2017. It is already the deadliest drug epidemic

  in American history. 30 If current trends continue, lost lives from opioid overdoses will soon

  represent the vast majority of all drug overdose deaths in the United States.




  Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
  Prevention ǀ By THE NEW YORK TIMES. 31




  29
      U.S. Dep't of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
  https://www.hhs.gov/opioids/about-the-epidemic/index.html; German Lopez, 2017 was the worst year ever
  for drug overdose deaths in America, Vox (Aug. 16, 2018), https://www.vox.com/science-and-
  health/2018/8/8/16/17698204/opioid-epidemicoverdose-deaths-2017.
  30
       The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES (April 21, 2018),
  https://www.nytimes.corn/2018/04/21/opinion/an-opioid-crisis- foretold. html
  31
     Id.



                                                   9
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 238 of 777                                     PageID #: 265



          21.      The opioid epidemic is “directly related to the increasingly widespread misuse of

  powerful opioid medications. 32 In many cases, heroin abuse starts with prescription opioid abuse

  addiction. An inflated volume of opioids invariably leads to increased diversion and abuse. Indeed,

  there is a ‘parallel relationship’ between the availability of prescription opioid analgesics through

  legitimate pharmacy channels and the diversion and abuse of these drugs and associated

  outcomes.” 33 For most people who misuse opioids, the source of their drugs can typically be found

  in the excess supply of drugs in the community, beyond what is needed for legitimate medical

  purposes. Filling an opioid prescription is a significant risk factor for overdose. 34

            22.    According to the CDC, the United States is currently seeing the highest overdose

  death rate ever recorded. 35 Aside from overdose, long-term opioid use is associated with a

  significant increase in mortality from other causes. 36 As opioid-related deaths increase, life

  expectancy in the United States decreases. 37

           23.     On October 28, 2017, the President of the United States declared the opioid crisis

  a public health emergency. 38




  32
     See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (Apr. 14,
  2016), doi: 10.1056/NEJMsr1601307,
  https://www.nejm.org/doi/full/10.1056/NEJMsr1601307 (hereinafter “Califf et al.”).
  33
     Dart, Richard C. et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J. Med.
  241 (2015), DOI: 10.1056/NEJMsa1406143, available at https://www.nej m. orWdoi/full/10.1056/nejmsa1406143.
  34
     CDC Guideline, supra n. 26, at 22-24.
  35
     Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says CDC, THE GUARDIAN
  (March 6, 2018), https://www.theguardian.com/us-news/2018/mar/06/opioid-crisis-overdoses-increased-by-a-third-
  across-us-in-14-months-says-cdc.
  36
     Wayne A. Ray et al., Prescription of Long-Acting Opioids and Mortality in Patients With Chronic Noncancer Pain,
  315(22):2415-2423, JAMA (Jun. 2016), doi:10.1001/jama.2016.7789, available at https://jamanetwork.com/journa
  ls/j ama/fullarticIe/2528212.
  37
     National Center for Health Statistics, Life Expectancy, available at
  https://www.cdc.gov/nchs/fastats/life-expectancy.htm; Centers for Disease Control and Prevention, U.S. drug
  overdose deaths continue to rise; increase fueled by synthetic opioids, (March 18, 2018),
  https://www.cdc.gov/media/releases.2018/p0329-drug-overdose-deaths.html.
  38
      Julie Hirschfeld Davis, Trump Declares Opioid Crisis a 'Health Emergency' but Requests No Funds, THE
  NEWYORK TIMES(Oct. 26, 2017), https://www.nytimes.corn/2017/10/26/us/poli tics/trump-opioid-crisis.html.



                                                          10
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 239 of 777                               PageID #: 266



           24.    This suit takes aim at the primary cause of the opioid crisis: A false narrative marketing

  scheme, in which Defendants joined and conspired, involving the false and deceptive marketing of

  prescription opioids, which was designed to dramatically increase demand for and sale of opioids and

  opioid prescriptions.

           25.    On the demand side, the Defendants who manufacture, sell and market prescription

  opioid painkillers (the "Marketing Defendants") precipitated the crisis. These opioids have various

  brand names and generic names, and include OxyContin, Kadian, Duragesic, Opana, Nucynta,

  fentanyl, hydrocodone, oxycodone, and others mentioned in this Complaint. Through a massive

  marketing campaign premised on false and incomplete information, the Marketing Defendants

  engineered a dramatic shift in how and when opioids are prescribed by the medical community and

  used by patients.

           26.    The Marketing Defendants relentlessly and methodically – but untruthfully – asserted

  that the risk of addiction was low when opioids were used to treat chronic pain and overstated the

  benefits and trivialized the risk of the long-term use of opioids. However, opioids are extremely

  addictive. Studies have found diagnosed opioid dependence rates in primary care settings as high as

  26%.39 Among opioid users who received four prescriptions in a year, 41.3% meet diagnostic criteria

  for a lifetime opioid-use disorder. 40 Because opioids cause tolerance and dependence, patients who

  take the drugs for even a short time become a physiologically captured market. According to the U.S.

  Department of Health and Human Services, more than two million Americans are opioid-




  39
    CDC Guideline, supra n. 26.
  40
    Joseph A. Boscarino et al., Opioid-Use Disorder Among Patients on Long-Term Opioid Therapy: Impact of Final
  DSM-5 Diagnostic Criteria on Prevalence and Correlates, available at
  https://www.nthi.nlrn.nih.gov/pme/articles/PMC4548725/; see also Joseph A. Boscarino et al., Prevalence of
  Prescription Opioid-Use Disorder Among Chronic Pain Patients: Comparison of the DSM-5 vs. DSM-4 Diagnostic
  Criteria, 30(3):185-94, Journal of Addictive Diseases (Sept. 2011), available at
  https://www.nebi.nlm.nih.gov/pubmed/21745041 (showing a 34.9% lifetime opioid use disorder).



                                                       11
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 240 of 777                                     PageID #: 267



  dependent. 41 The difficulty in stopping use is particularly true for patients first prescribed an

  extended-release opioid. Patients who initiated treatment on an extended-release opioid – such as

  OxyContin – have a 27.3% likelihood to be using opioids one year later, and a 20.5% likelihood

  of using opioids three years later. 42 Whether in the end, a patient meets the clinical definition of

  addiction or is simply dependent and unable to stop using opioids, once opioids are prescribed for

  even a short period of time, patients are hooked.

           27.      Opioids pose high risks for children and adolescents. Most of the use in this

  population is off-label as opioids are not approved for children. The use of prescription opioid pain

  medication before high school graduation is associated with a 33% increase in the risk of later

  opioid misuse. The misuse of opioids in adolescence strongly predicts the later onset of heroin

  use. 43 Nonetheless, the 2016 CDC guidelines found that there have been significant increases in

  opioid prescribing for children and adolescents, for conditions such as headaches and sports

  injuries.

           28.      The Marketing Defendants' goal was simple: dramatically increase sales by

  convincing doctors to prescribe opioids not only for the kind of severe pain associated with cancer

  or short-term post-operative pain, but also for common chronic pain, such as back pain and

  arthritis. They did this even though they knew that opioids were addictive and subject to abuse,

  and that their claims regarding the risks, benefits, and superiority of opioids for long-term use were

  untrue and unfounded.




  41
     U.S. Dept. of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019), available at
  https://www.hhs.gov/opioids/about-the-epidemic/index.html.
  42
     Anuj Shah et al., Characteristics of Initial Prescription Episodes and Likelihood of Long-Term Opioid Use – United
  States, 2006-2015, 66(10):265-269, Morbidity and Mortality Weekly Report (Mar. 2017), available at
  https://www.cdc.gov/mmwr/volumes/66/wr/mm6610a1.htm.
  43
     CDC Guideline, supra n. 26.



                                                          12
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 241 of 777                     PageID #: 268



         29.     The National Retail Pharmacies Defendants saw the profit potential in opioid sales,

  participated in the conspiracy by ignoring their legal responsibilities, and flooded affected areas

  with opioids while knowing they were contributing to, but profiting from, widespread addiction

  and human misery. Through their willingness to uncritically fill prescriptions without scrutiny or

  hesitation, the National Retail Pharmacies Defendants normalized overprescribing and caused

  widespread proliferation and availability of these dangerous drugs throughout communities in

  Alabama, including the Tribe’s communities.

         30.     Defendants succeeded. Opioid abuse has quickly become one of the nation's most

  pressing health management issues, not only because of its toll on opioid users, but increasingly

  because of the financial and cultural impact on the Tribe.

         31.     The Marketing Defendants and the National Retail Pharmacies Defendants extract

  billions of dollars of revenue from the addicted American public, including tribal members, while

  the Tribe sustains losses caused as a result of the reasonably foreseeable consequences of the

  prescription opioid addiction epidemic. Defendants knew that, but for the Tribe providing at least

  some aspect of a safety net, the number of overdose deaths and other related health consequences

  arising from opioid addictions would have even been far greater than actually occurred, and the

  public outcry and political backlash threatening their profitmaking activities would have been

  swifter and far more certain.

         32.     The deceptive marketing campaign of the Marketing Defendants substantially

  contributed to an explosion in the use of opioids across the country, including the Tribe and its

  citizens. Approximately 20% of the population between the ages of 30 and 44 and nearly 30% of

  the population over 45 have used opioids. Opioids are the most common treatment for chronic

  pain, and 20% of office visits now include a prescription of an opioid.




                                                  13
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 242 of 777                                    PageID #: 269



          33.      The sharp increase in opioid use resulting from Defendants' conduct has led directly

  to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the United States,

  including within the Tribe’s community. Representing the NIH's National Institute of Drug Abuse

  in hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora

  Volkow explained that "aggressive marketing by pharmaceutical companies" is "likely to have

  contributed to the severity of the current prescription drug abuse problem." 44

          34.      In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter

  to physicians nationwide, enlisting their help in combating this "urgent health crisis" and linking

  that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the

  "devastating" results that followed, had "coincided with heavy marketing to doctors [m]any of

  [whom] were even taught – incorrectly – that opioids are not addictive when prescribed for

  legitimate pain." 45

          35.      In a 2016 report, the CDC explained that "[o]pioid prescribing has quadrupled since

  1999 and has increased in parallel with [opioid] overdoses.” 46 Patients receiving opioid

  prescriptions for chronic pain account for the majority of overdoses. For these reasons, the CDC

  concluded that efforts to rein in the prescribing of opioids for chronic pain are critical "to reverse

  the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity." 47




  44
     America's Addiction to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on International
  Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement). Testimony of Dr. Nora D. Volkow, Director, National
  Institute on Drug Abuse, available at https://www.hdsl.ord/?abstract&did=754557.
  45
     Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at http://www.tumtheridem.org.
  46
     Rose A. Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid Overdose Deaths –
  United States, 2000-2014 (Jan. 1, 2016), Morbidity and Mortality Weekly Report, 64(50);1378-82, available at
  https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm (hereinafter "2000-2014 Increases in Drug and
  Opioid Overdose Deaths").
  47
     1d.



                                                          14
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 243 of 777                       PageID #: 270



         36.     Defendants' practice of continually filling opioid prescriptions, including from

  suspicious prescribers, and failing to report suspicious orders of opioids has enabled an oversupply

  of opioids to communities, including communities in the regions that the Tribe resides.

         37.     The widespread use of opioids and corresponding increases in addiction and abuse

  have led to increased primary care clinic visits, those clinics’ responses to overdoses, and clinical

  administration of naloxone – the antidote to opioid overdose.

         38.     As the Tribe works to restore the lives of its citizens, the opioid epidemic

  continues to outpace their efforts.

     C. Financial Impact of Defendants' Activities on Plaintiff

         39.     Plaintiff brings this civil action to recover monetary losses that the Tribe has

  incurred as a direct and proximate result of Defendants' false, deceptive, and unfair marketing of

  prescription opioids. Such economic damages were foreseeable to Defendants and were sustained

  because of Defendants' unlawful actions and omissions.

         40.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

  manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to

  doctors that patients would only rarely succumb to drug addiction. These pharmaceutical

  companies aggressively advertised to and persuaded healthcare providers to purchase and

  prescribe highly addictive, dangerous, opioids, and turned patients into drug addicts for their own

  corporate profit. Such actions were unlawful.

         41.     Plaintiff also brings this suit against the National Retail Pharmacies Defendants of

  these highly addictive drugs. In addition to participating in the false narrative campaign described

  below, the National Retail Pharmacies Defendants unlawfully breached their legal duties under

  Alabama law to monitor, detect, investigate, report, and refuse to fill suspicious orders of




                                                   15
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 244 of 777                       PageID #: 271



  prescription opiates, which enabled the manufacturers' deceptive advertising to increase sales,

  profits and distribution of their products to communities, including Plaintiff’s tribal community.

     D. The Roles of Defendants in Causing and Perpetuating the Opioid Crisis

         42.     The Marketing Defendants' push to increase opioid sales worked. Through

  publications and websites, endless streams of sales representatives, "education" programs, and

  other means, Marketing Defendants dramatically increased their sales of prescription opioids and

  reaped billions of dollars of profit as a result. Since 1999, the amount of prescription opioids sold

  in the U.S. has nearly quadrupled. In 2016, 289 million prescriptions for opioids were filled in the

  U.S. – enough to medicate every adult in America around the clock for a month.

         43.     On the supply side, the crisis was fueled and sustained by those involved in

  the supply chain of opioids, including manufacturers, distributors and retail suppliers, who

  failed to maintain effective controls over the distribution of prescription opioids, and who

  instead have actively sought to evade such controls. Defendants have contributed

  substantially to the opioid crisis by selling and distributing far greater quantities of

  prescription opioids than they know should be necessary for legitimate medical uses, while

  failing to report, and take steps to halt, suspicious orders when they were identified, thereby

  exacerbating the oversupply of such drugs and fueling an illegal secondary market.

         44.     From the day they made the pills to the day those pills were consumed in

  each community, the Marketing Defendants had control over the information regarding

  addiction they chose to spread and emphasize as part of their massive marketing campaign.

  By providing misleading information to doctors about addiction being rare and opioids

  being safe even in high doses, then pressuring those doctors into prescribing their products

  by arguing, among other things, that no one should be in pain, especially chronic pain, the




                                                   16
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 245 of 777                     PageID #: 272



  Marketing Defendants created a population of addicted patients who sought opioids at

  never-before-seen rates. The scheme worked, although perversely, and through it, the

  Marketing Defendants caused their profits to soar as more and more people became

  dependent on opioids.

         45.     Defendants systematically and repeatedly disregarded the health and safety

  of the public. Charged by law to monitor and report dangerous behavior, they failed to do

  so in favor of maximizing corporate profits and increasing their market share.

         46.     Corporate greed and callous indifference to the known, serious potential for

  human suffering have caused this public health crisis. Defendants unleashed a public crisis

  that has had far-reaching financial and social consequences in this country, including opioid

  addiction and death.

         47.     The Marketing Defendants falsely and misleadingly, and contrary to the language

  of their drugs' labels: (1) downplayed the serious risk of addiction; (2) promoted the concept of

  "pseudo addiction" and thus advocated that the signs of addiction should be treated with more

  opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4)

  claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of

  higher opioid dosages; (6) promoted the falsehood that long-term opioid use improves

  functioning; and (7) exaggerated the effectiveness of "abuse-deterrent" opioid formulations to

  prevent abuse, addiction and death.

         48.     The Marketing Defendants disseminated these common messages to reverse the

  popular and medical understanding of opioids. They disseminated these messages directly, through

  their sales representatives, and in speaker groups led by physicians who were recruited by and paid

  by the Marketing Defendants for their support of the Marketing Defendants' marketing messages.




                                                  17
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 246 of 777                      PageID #: 273



         49.     The Marketing Defendants also worked through third parties they controlled by:

  (a) funding, assisting, encouraging, and directing doctors, known as "key opinion leaders"

  ("KOLs") and (b) creating, funding, assisting, directing, and/or encouraging seemingly neutral

  and credible professional societies and patient advocacy groups (referred to hereinafter as "Front

  Groups"). The Marketing Defendants then worked together with those KOLs and Front Groups

  to profoundly influence, and at times control, the sources that doctors and patients relied on for

  ostensibly "neutral" guidance, such as treatment guidelines, continuing medical education

  ("CME") programs, medical conferences and seminars, and scientific articles. Thus, working

  individually and collectively, and through these Front Groups and KOLs, the Marketing

  Defendants persuaded doctors and patients that what they had long known – that opioids are

  addictive drugs, unsafe in most circumstances for long-term use – was untrue, and quite the

  opposite, that the compassionate treatment of pain required opioids.

         50.     Each Marketing Defendant knew that its misrepresentations of the risks and

  benefits of opioids were not supported by or were directly contrary to the scientific evidence.

         51.     The Tribe brings this civil action for injunctive relief, abatement of the opioids

  nuisance, compensatory damages, statutory damages, punitive damages, and any other relief

  allowed by law against the Defendant opioid drug manufacturers and retailers that, by their actions,

  knowingly or negligently have manufactured and dispensed prescription opioid drugs to and within

  the economic proximity of the Tribe in a manner that foreseeably injured, and continues to injure,

  the Tribe and its Citizens.

                                II.   JURISDICTION AND VENUE

         52.     This Court has subject matter jurisdiction over the claims made by Plaintiff herein

  pursuant to Section 12-11-30 of the Code of Alabama (1975).




                                                  18
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 247 of 777                       PageID #: 274



         53.     This Court has personal jurisdiction over Defendants in that they conducted

  business in Alabama at all times material herein, committed acts and/or omissions in or outside

  Alabama which caused tortious injury to Plaintiff, and/or engaged in substantial business activities

  in proximity to the Tribe and purposefully directed their actions towards the Tribe and its Citizens,

  voluntarily submitted to the jurisdiction of Alabama when obtaining a manufacturer, and/or

  pharmacy license, and have the requisite minimum contacts with Alabama necessary to

  constitutionally permit this Court to exercise jurisdiction.

         54.     Venue is proper in this Court pursuant to Sections 6-3-2 and Section 6-3-7 of the

  Code of Alabama (1975) and Rule 82 of the Alabama Rules of Civil Procedure as many of the acts

  on which the action is founded occurred in County, as the Defendants did business by agent in

  Mobile County at the time of the accrual of each cause of action.

         55.     This action is not removable because there is incomplete diversity of residents and

  no substantial federal question is presented.

                                           III.    PARTIES

     A. Plaintiff

         56.     Poarch Band of Creek Indian (the “Tribe”) is a federally sovereign Indian

  tribe located within Alabama, governed by the Poarch Band of Creek Indian Constitution

  and the laws of the Poarch Band of Creek Indian tribe, and exercises inherent governmental

  authority within the Tribe’s community.

         57.     A substantial number of the Tribe’s Citizens have fallen victim to the opioid

  epidemic, becoming addicted to prescription opioids or coping with family members who

  are addicted. The Plaintiff has incurred significant costs in an attempt to abate the opioid

  epidemic that continues to plague its Citizens and Indian Lands by providing medical




                                                   19
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 248 of 777                       PageID #: 275



  services and opioid-related treatments to those in need. The Plaintiff brings this suit, in

  part, to recover these costs and procure the additional financial resources required to

  adequately combat and abate opioid addiction, opioid-related injuries, and other problems

  caused by the opioid crisis.

         58.     This action is brought by the Plaintiff in the exercise of its authority as

  sovereign governments and on behalf of the Tribe in its proprietary capacity and under its

  parens patriae authority in the public interest to protect the health, safety, and welfare of

  all of their Tribe Citizens as well as the non-tribal Member inhabitants of their Indian Lands and

  to stop the growing prescription opioid epidemic within the Tribe. The Plaintiff also brings this

  action to recover damages and seek other redresses for harm caused by Defendants’ improper,

  wrongful, fraudulent, and tortious conduct with respect to the manufacturing and sale of

  prescription opioids. Defendants’ actions have caused, and continue to cause, a crisis that threatens

  the health, safety, and welfare of the Tribe.

         59.     Plaintiff brings this action to recover opioid-related expenses, as well as to

  halt the reprehensible and tortious conduct of Defendants and the results of that conduct,

  and to cause Defendants to disgorge their profits earned improperly from their unlawful

  conduct, and to permit a Mobile County jury to determine whether Defendants should be

  punished for their unlawful conduct.

     B. Defendants

         1.      Marketing Defendants and Related Entities

                 a.      Teva and Associated Companies

         60.     Teva Pharmaceutical Industries, Ltd. ("Teva Ltd.") is an Israeli corporation

  with its principal place of business in Petah Tikva, Israel. Teva Ltd. is traded on the New




                                                   20
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 249 of 777                        PageID #: 276



  York Stock Exchange (NYSE: TEVA). In its most recent Form 10-K filed with the Securities

  and Exchange Commission, Teva Ltd. stated that it is the leading generic drug company in

  the United States. Teva Ltd. operates globally, with significant business transactions in the

  United States. In 2018, its gross profit from North American operations was $4.979 million.

             61.      Defendant Cephalon, Inc. is a Delaware corporation with its principal place

  of business in Frazer, Pennsylvania. Teva Ltd. acquired Cephalon in October 2011, and

  Cephalon Inc. became a wholly-owned subsidiary of Defendant Teva Ltd.

             62.      Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware corporation with its

  principal place of business in North Wales, Pennsylvania, and is a wholly-owned subsidiary of

  Teva Pharmaceutical Industries, Ltd.

             63.      Teva USA and Cephalon work together closely to market and sell Cephalon

  products in the United States. Since its acquisition of Cephalon in October 2011, Teva USA

  has conducted all sales and marketing activities for Cephalon in the United States, through

  its "specialty medicines" division. Teva USA and Cephalon, Inc. worked together to

  manufacture, promote, sell, and distribute opioids such as Actiq and Fentora in the United

  States. Teva USA holds out Actiq and Fentora as Teva products to the public. The FDA-

  approved prescribing information and medication guide, which is distributed with Cephalon

  opioids, discloses that the guide was submitted by Teva USA, and directs physicians to

  contact Teva USA to report adverse events. All of Cephalon's promotional websites,

  including those for Actiq and Fentora, display Teva Ltd.'s logo. 48 Teva USA's parent company,

  Teva Pharmaceuticals Industries, Ltd. lists Cephalon and Teva USA's sales as its own on its financial

  reports, and its year-end report for 2012 – in the year immediately following the Cephalon acquisition



  48
       E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left).



                                                            21
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 250 of 777                                  PageID #: 277



  – attributed a 22% increase in its specialty medicine sales to "the inclusion of a full year of Cephalon's

  specialty sales," including inter alia sales of Fentora. 49 Actiq has been approved by the FDA only for

  the "management of breakthrough cancer pain in patients 16 years and older with malignancies who

  are already receiving and who are tolerant to around-the-clock opioid therapy for the underlying

  persistent cancer pain. 50 Fentora has been approved by the FDA only for the "management of

  breakthrough pain in cancer patients 18 years of age and older who are already receiving and who

  are tolerant to around-the-clock opioid therapy for their underlying persistent cancer pain." 51 In 2008,

  Cephalon pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its

  misleading promotion of Actiq and two other drugs, and agreed to pay a $425 million fine. 52

          64.      Teva USA also sells generic opioids in the United States, including generic opioids

  previously sold by Allergan plc, whose generics business Teva Ltd., Teva USA's parent company

  based in Israel, acquired in August 2016.

          65.      Teva Ltd., Teva USA, and Cephalon are referred to herein as "Teva."

          66.      Defendant Watson Pharmaceuticals, Inc. ("Watson") is a Nevada corporation with

  its principal place of business in Corona, California. In 2013, it changed its name to Actavis, Inc.

          67.      Defendant Actavis Pharma, Inc. (f/k/a Watson Pharma Inc.) ("Actavis Pharma") is

  a Delaware corporation with its principal place of business in New Jersey.




  49
     Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
  http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ TEVA 2012.pdf.
  50
     Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009), ACTIQ
  PI/Med Guide, https://www.accessdata.fda.gov/drugsatfda docs/label/2009/020747s0301b1.pdf.
  51
      Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
  https://www.accessdata.fda.gov/drugsatfda docs/labe1/2012/021947s015 lbl.pdf.
  52
     Press Release, U.S. Dep't of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea to
  Resolve          Allegations          of        Off-Label       Marketing         (Sept.        29,         2008),
  https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.



                                                         22
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 251 of 777                    PageID #: 278



         68.     Defendant Actavis LLC (f/k/a Actavis Inc.) ("Actavis LLC") is a Delaware limited

  liability company with its principal place of business in Parsippany, New Jersey. Watson, Actavis

  Pharma and Actavis LLC are collectively referred to as "Actavis."

         69.     Defendant Teva Ltd. acquired ownership of Actavis in 2016. Prior to that

  transaction, Actavis was owned by Defendant Allergan PLC.

         70.     Actavis manufactures, promotes, sells, and distributes opioids, including the

  branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of

  Duragesic and Opana in the United States. Actavis acquired the rights to Kadian from King

  Pharmaceuticals, Inc. on December 30, 2008, and began marketing Kadian in 2009.

         71.     Actavis made thousands of payments to physicians nationwide, including in

  Alabama, ostensibly for activities including participating on speakers' bureaus, providing

  consulting services, assisting in post-marketing safety surveillance and other services, but

  in fact to deceptively promote and maximize the use of opioids.

                 b.     Janssen and Associated Companies

         72.     Defendant Johnson & Johnson ("J&J") is a New Jersey corporation with

  its principal place of business in New Brunswick, New Jersey.

         73.     Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

  principal place of business in Titusville, New Jersey, and is a wholly-owned subsidiary of J&J.

         74.     Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

  Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

         75.     Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

  Delaware and was a wholly-owned subsidiary of J&J until July 2016. Noramco, Inc. is or had been




                                                 23
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 252 of 777                        PageID #: 279



  part of J&J's opium processing. It makes active pharmaceutical ingredients ("APIs") for opioid

  painkillers.

             76.     J&J is the only company that owns over 10% of Janssen Pharmaceuticals stock.

  J&J controls the sale and development of Janssen Pharmaceuticals drugs and Janssen

  Pharmaceuticals profits inure to J&J's benefit.

             77.     J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen

  Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, "Janssen") are or have been

  in the business of manufacturing, selling, promoting, and/or distributing both brand name and

  generic opioids throughout the United States.

             78.     Janssen manufactures, promotes, sells, and distributes drugs in the United States,

  including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion

  in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta

  (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in

  sales in 2014.

             79.     Janssen made thousands of payments to physicians nationwide, including in

  Alabama, ostensibly for activities including participating on speakers' bureaus, providing

  consulting services, assisting in post-marketing safety surveillance and other services, but in

  fact to deceptively promote and maximize the use of opioids.

             80.     Janssen, like many other companies, has a corporate code of conduct, which sets

  forth the organization's mission, values and principles. Janssen's employees are required to read,

  understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

  imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J. 53 Documents



  53
       Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.



                                                          24
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 253 of 777                             PageID #: 280



  posted on J&J's and Janssen's websites confirm J&J's control of the development and marketing

  of opioids by Janssen. Janssen's website "Ethical Code for the Conduct of Research and

  Development," names only J&J and does not mention Janssen anywhere within the document.

  The "Ethical Code for the Conduct of Research and Development" posted on the Janssen

  website is J&J's company-wide Ethical Code, which requires all of its subsidiaries to follow.

          81.     The "Every Day Health Care Compliance Code of Conduct" posted on Janssen's

  website is a J&J company-wide document that describes Janssen as one of the

  "Pharmaceutical Companies of Johnson & Johnson" and as one of the "Johnson & Johnson

  Pharmaceutical Affiliates." It governs how lain employees of Johnson & Johnson

  Pharmaceutical Affiliates," including those of Janssen, "market, sell, promote, research,

  develop, inform and advertise Johnson & Johnson Pharmaceutical Affiliates' products." All

  Janssen officers, directors, employees, sales associates must certify that they have "read,

  understood and will abide by" the code. The code governs all of the forms of marketing at

  issue in this case. J&J made payments to thousands of physicians nationwide, including in

  Alabama, ostensibly for activities including participating on speakers' bureaus, providing

  consulting services, assisting in post-marketing safety surveillance and other services, but in fact

  to deceptively promote and maximize the use of opioids.

          82.     On August 26, 2019, an Oklahoma judge ruled that Johnson & Johnson had

  intentionally played down the dangers and oversold the benefits of opioids and ordered it to pay

  the state $572 million in the first trial of a drug manufacturer for the destruction wrought by

  prescription painkillers. 54 The judge found that Oklahoma proved that Johnson & Johnson had



  54
    an Hoffman, Johnson & Johnson Ordered to Pay $572 Million in Landmark Opioid Trial, THE NEW YORK
  TIMES (Aug 26, 2019), available at https://www.nytimes.com/2019/08/26/health/oklahoma-opioids-johnson-and-
  johnson.html.



                                                      25
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 254 of 777                       PageID #: 281



  created a public nuisance by exaggerating the benefits of narcotic painkillers and minimizing their

  addiction risks.

                  c.     Endo and Associated Companies

         83.      Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

  place of business in Malvern, Pennsylvania.

         84.      Defendant Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of Endo Health

  Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

  Pennsylvania.

         85.      Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal place

  of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned

  subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

         86.      Defendant Par Pharmaceuticals Companies, Inc. is a Delaware corporation with its

  principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc. and Par

  Pharmaceutical Companies, Inc. collectively, "Par Pharmaceutical"). Par Pharmaceutical was

  acquired by Endo International plc in September 2015 and is an operating company of Endo

  International plc.

         87.      Endo Health Solutions Inc., Endo Pharmaceuticals Inc. and Par Pharmaceutical

  (collectively, "Endo") are or have been in the business of manufacturing, selling, promoting, and/or

  distributing both brand name and generic opioids throughout the United States.

         88.      Endo develops, markets, and sells prescription drugs, including the opioids

  Opana/Opana ER, Percodan, Percocet, general versions of oxycodone, oxymorphone,

  hydromorphone, and hydrocodone in the United States. Opioids made up roughly $403 million of




                                                   26
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 255 of 777                               PageID #: 282



  Endo's overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

  2010 to 2013, and it accounted for 10% of Endo's total revenue in 2012.

          89.     On June 8, 2017, the FDA requested that Endo remove Opana ER from the market

  because of a "serious outbreak" of HIV and hepatitis C due to abuse of the drug after the reformulation

  of Opana from a nasal spray to an injectable.55 In response to the FDA's request, Endo removed Opana

  ER from the market in July 2017, the first time the agency had ever moved to pull an opioid

  medication from sale. 56 Endo also manufactures and sells generic opioids such as oxycodone,

  oxymorphone, hydromorphone, and hydrocodone products in the United States, by itself and through

  its subsidiary, Qualitest Pharmaceuticals, Inc.

          90.     Endo made thousands of payments to physicians nationwide, including in Alabama,

  ostensibly for activities including participating on speakers' bureaus, providing consulting services,

  assisting in post-marketing safety surveillance and other services, but in fact to

  deceptively promote and maximize the use of wields.

          d.      Abbott Laboratories

          91.     Defendant Abbott Laboratories is an Illinois corporation with its principal place of

  business in Abbott Park, Illinois. Defendant Abbott Laboratories, Inc. is a subsidiary of Abbott

  Laboratories, whose principal place of business is also in Abbott Park, Illinois. Defendants Abbott

  Laboratories and Abbott Laboratories, Inc. are referred to collectively as "Abbott."

          92.     Abbott was primarily engaged in the promotion and distribution of opioids

  nationally due to a co-promotional agreement with Purdue. Pursuant to that agreement,



  55
     Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for Risks Related to Abuse
  (June 8, 2017), https://www.fda.gov/NewsEvents/Newsroorn/PressAnnouncernents/uern562401.htm (hereinafter
  "FDA Requests Removal of Opana ER").
  56
      Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
  http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er. (hereinafter "Endo
  Provides Update on Opana ER").



                                                       27
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 256 of 777                            PageID #: 283



  between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue's

  opioid products as set forth above.

          93.      Abbott, as part of the co-promotional agreement, helped turn OxyContin into

  the largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the

  more Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-

  five to thirty percent (25-30%) of all net sales for prescriptions written by doctors its sales

  force called on. This agreement was in operation from 1996-2002, following which Abbott

  continued to receive a residual payment of six percent (6%) of net sales up through at least

  2006.

          94.      With Abbott's help, sales of OxyContin went from a mere $49 million in its

  first full year on the market to $1.2 billion in 2002. Over the life of the co-promotional

  agreement, Purdue paid Abbott nearly half a billion dollars.

          95.      Abbott and Purdue's conspiracy with Pharmacy Benefit Managers (PBMs) to drive

  opioid use is well established. As described in an October 28, 2016, article from Psychology Today

  entitled America's Opioid Epidemic:

                Abbott and Purdue actively misled prescribers about the strength and safety
                of the painkiller [OxyContin]. To undermine the policy of requiring prior
                authorization, they offered lucrative rebates to middlemen such as Merck
                Medco [now Express Scripts] and other pharmacy benefits managers on
                condition that they eased availability of the drug and lowered co-pays. The
                records were part of a case brought by the state of West Virginia against
                both drug makers alleging inappropriate and illegal marketing of the drug
                as a cause of widespread addiction.... One reason the documents are so
                troubling is that, in public at least, the drug maker was carefully assuring
                authorities that it was working with state authorities to curb abuse of
                OxyContin. Behind the scene, however, as one Purdue official openly
                acknowledged, the drug maker was "working with Medco (PBM) [now
                Express Scripts] to try and make parameters [for prescribing] less
                stringent. 57

   American Society of Addiction Medicine, America's Opioid Epidemic – Court released documents show drug
  57

  makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY (Oct. 28, 2016),



                                                     28
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 257 of 777                     PageID #: 284



                   e.      Amneal Pharmaceuticals, LLC

          96.      Defendant Amneal Pharmaceuticals, LLC ("Amneal LLC") is a Delaware limited

  liability company with its principal place of in New Jersey.

          97.      Defendant Amneal Pharmaceuticals, Inc. ("API") is a Delaware corporation with

  its principal place of business in New Jersey. API is the managing member of Amneal LLC and

  conducts and exercises full control over all activities of Amneal LLC. 58

          98.      API and Amneal LLC are referred to herein as "Amneal."

          99.      At all relevant times, Amneal has sold prescription drugs, including opioids in

  Alabama, including to the Tribe, and across the United States.

                   f.      Assertio Therapeutics, Inc.

          100.     Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc. ("Assertio" or

  "Depomed") is a Delaware corporation with its principal place of business in Lake Forest, Illinois.

  Assertio describes itself as a specialty pharmaceutical company focused on pain and other central

  nervous system conditions. Assertio develops, markets, and sells prescription drugs in Alabama and

  across the United States. Assertio acquired the rights to Nucynta and Nucynta ER for $1.05 billion

  from Janssen pursuant to January 15, 2015, Asset Purchase Agreement. This agreement closed on

  April 2, 2015. Assertio has since that date, if not before, sold opioids in Alabama and across the

  United States.

                   g.      Allergan and Associated Companies

          101.     Defendant Allergan plc is a public limited company incorporated in Ireland

  with its principal place of business in Dublin, Ireland and its administrative headquarters

  and all executive officers located in Madison, New Jersey. Shares of Allergan are traded on


  https://www.psychologytoday.com/b1og/side-effects/201610/america-s-opioid-epidemic.
  58
     Id.



                                                       29
                                          DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 258 of 777                PageID #: 285



  the New York Stock Exchange (NYSE: AGN). In its most recent Form 10-K filed with the

  SEC, Allergan plc stated that it does business in the United States through its U.S.

  Specialized Therapeutics and U.S. General Medicine segments, which generated nearly 80%

  of the company's $15.8 billion in net revenue during the year ended December 31, 2018.

         102.   Before (the entities defined above as) Actavis was sold to Teva Ltd. in August

  2016, Actavis was part of the same corporate family as Allergan and sold and marketed

  opioids as part of a coordinated strategy to sell and market the branded and generic opioids

  of Allergan and Actavis. In October 2012, the Actavis Group was acquired by Watson

  Pharmaceuticals, Inc., and the combined company changed its name to Actavis, Inc. as of

  January 2013, and then to Actavis plc in October 2013. In October 2013, Actavis plc (n/k/a

  Allergan plc) acquired Warner Chilcott plc pursuant to a transaction agreement dated May

  19, 2013. Actavis plc (n/k/a Allergan plc) was established to facilitate the business

  combination between Actavis, Inc. (n/k/a Allergan Finance, LLC) and Warner Chilcott plc.

  Following the consummation of the October 1, 2013 acquisition, Actavis, Inc. (n/k/a Allergan

  Finance, LLC) and Warner Chilcott plc became wholly-owned subsidiaries of Actavis plc

  (n/k/a Allergan plc). Pursuant to the transaction, each of Actavis, Inc.'s common shares were

  converted into one Actavis plc share. Further, Actavis plc (n/k/a Allergan plc) was the

  "successor issuer" to Actavis, Inc. and Warner Chilcott. Actavis plc acquired Allergan, Inc.

  in March 2015, and the combined company thereafter changed its name to Allergan plc.

         103.   Defendant Allergan Finance, LLC (f/k/a Actavis, Inc., f/k/a Watson

  Pharmaceuticals, Inc.) is a limited liability company incorporated in Nevada and

  headquartered in Madison, New Jersey. Allergan Finance, LLC is a wholly-owned

  subsidiary of defendant Allergan plc. In 2008, Actavis, Inc. (n/k/a Allergan Finance, LLC),




                                               30
                                           DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 259 of 777                   PageID #: 286



  acquired the opioid Kadian through its subsidiary, Actavis Elizabeth LLC, which had been

  the contract manufacturer of Kadian since 2005. Since 2008, Kadian's label has identified

  the following entities as the manufacturer or distributor of Kadian: Actavis Elizabeth LLC,

  Actavis Kadian LLC, Actavis Pharma, Inc., and Allergan USA, Inc. Currently, Allergan

  USA, Inc. is contracted with UPS SCS, Inc. to distribute Kadian on its behalf.

         104.   Defendant Allergan       Sales,    LLC    is   incorporated   in   Delaware   and

  headquartered in Irvine, California. Allergan Sales, LLC is the current New Drug

  Application ("NDA") holder for Kadian, and in 2016, Allergan Sales, LLC held the

  Abbreviated New Drug Applications ("ANDAs") for Norco. Allergan Sales, LLC is the

  wholly-owned subsidiary of Allergan plc. The Norco ANDAs are currently held by Allergan

  Pharmaceuticals International Limited, which is incorporated in Ireland.

         105.   Defendant Allergan USA, Inc. is incorporated in Delaware and headquartered

  in Madison, New Jersey. Allergan USA, Inc. is currently responsible for Norco and Kadian

  sales. Allergan USA, Inc. is a wholly-owned subsidiary of Allergan plc.

         106.   Defendant Allergan plc has, at all times, exercised control over these

  marketing and sales efforts and profits from the sale of its subsidiaries' products, ultimately

  inure to its benefit, including those sales by Actavis during the period of its ownership and

  control by Allergan. Allergan and its associated entities are or have been in the business of

  manufacturing, selling, promoting, and/or distributing both brand name and generic opioids

  throughout the United States, including to Plaintiff.

         107.   Collectively Actavis, Amneal, Teva, Janssen, Assertio, Endo, Abbott, and

  Allergan are referred to as "Marketing Defendants."

          2.    National Retail Pharmacies




                                                  31
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 260 of 777                      PageID #: 287



                 a.      CVS

         108.    Defendant CVS Health Corporation ("CVS Health") is a Delaware corporation

  with its principal place of business in Rhode Island. At all times relevant to this Complaint.

         109.    Defendant CVS Pharmacy, Inc. ("CVS Pharmacy") is a Rhode Island corporation

  with its principal place of business in Rhode Island.

         110.    Defendant, CVS Indiana, L.L.C. ("CVS Indiana") is an Indiana limited liability

  company with its principal place of business in Indianapolis, Indiana.

         111.    CVS Health Corporation, CVS Pharmacy, Inc. and CVS Indiana are

  collectively referred to as "CVS." CVS distributed prescription opioids throughout the

  United States, including in Alabama.

                 b.      The Kroger Co.

         112.    Defendant, The Kroger Co., is an Ohio corporation with its headquarters in

  Cincinnati, Ohio.

         113.    Defendant, Kroger Limited Partnership II is an Ohio limited partnership

  with its principal office located in Columbus, Ohio.

         114.    The Kroger Co. and Kroger Limited Partnership II are collectively referred

  to as "Kroger." Kroger operates 2,268 pharmacies in the United States, including in

  Alabama. At all times relevant to this Complaint, Kroger distributed prescription opioids

  throughout the United States, including in Alabama.

                 c.      Rite-Aid Entities

         115.    Defendant Rite Aid of Alabama, Inc. is an Alabama corporation with its

  principal office located in Montgomery, Alabama. Defendant Rite Aid of Maryland, Inc.,

  d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc., is a Maryland corporation with




                                                  32
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 261 of 777                        PageID #: 288



  its principal office located in Camp Hill, Pennsylvania. Rite Aid of Alabama and Rite Aid

  of Maryland are collectively referred to as "Rite Aid." At most times relevant to this

  Complaint, and at least until 2018, Rite Aid operated pharmacies and distributed

  prescription opioids throughout the State of Alabama. Rite Aid has since sold or closed

  most of its Alabama stores.

          116.     Rite Aid continues to distribute prescription opioids in other regions throughout the

  United States.

                   d.     Walgreens

          117.     Defendant Walgreen Co. ("Walgreen Co.") is an Illinois corporation with

  its principal place of business in Deerfield, Illinois. Defendant Walgreen Eastern Co., Inc.

  ("WEC") is a New York corporation with its principal place of business in Deerfield,

  Illinois.

          118.     Walgreen Co. and WEC are collectively referred to herein as "Walgreens."

  At all times relevant to this Complaint, Walgreens distributed prescription opioids throughout

  the United States, including in Alabama.

                   e.     Wal-Mart

          119.     Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc. ("Wal-Mart"),

  is a Delaware corporation with its principal place of business in Arkansas.

          120.     Defendant, Wal-Mart Stores East, LP, is a Delaware limited partnership with its

  principal place of business in Arkansas.

          121.     Wal-Mart, Inc. and Wal-Mart Stores East, LP are collectively referred to as "Wal-

  Mart." At all times relevant to this Complaint, Wal-Mart distributed prescription opioids

  throughout the United States, including in Alabama.




                                                    33
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 262 of 777                           PageID #: 289



          122.    Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Wal-Mart are

  referred to as "National Retail Pharmacies."

         3.       Pill Mill Defendants

          123.    Like many other localities in the United States, Mobile County and Baldwin County

  were the homes of several “pill mills.” A “pill mill” is a doctor’s office, clinic, or healthcare facility

  that routinely conspires in or participates in the prescribing or dispensing of controlled substances

  outside the scope of the prevailing standards of medical practice and in violation of state law

  regarding the prescribing of controlled substances.

          124.    The Defendants identified in the following paragraphs are doctors, nurses, and

  medical professionals who illegally wrote prescriptions for controlled substances absent medical

  necessity or other legitimate basis located at the currently known regional pill mills: Physician

  Pain Specialists of Alabama, P.C.; and Eastern Shore Neurology Clinic, Inc.

                  I.      Physician Pain Specialists of Alabama, P.C.

          125.    Physician Pain Specialists of Alabama, P.C. (“PPSA”) is a corporation organized

  and existing under Alabama law. PPSA was operated as a pill mill in Mobile, Alabama, run by

  Defendants John Patrick Couch and Xiulu Ruan. C&R Pharmacy Pharmacy, LLC, an Alabama

  limited liability company whose members are Couch and Ruan, was an affiliated pharmacy.

          126.    In a 2017 trial in the United States District Court for the Southern District of

  Alabama, Defendants Ruan and Couch were charged with and convicted of utilizing both the clinic

  and the pharmacy to violate the Controlled Substances Act and to commit mail and wire fraud.

  Additional charges included unjust enrichment and illegal distribution of Schedule II and Schedule

  III drugs, including Fentanyl.




                                                     34
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 263 of 777                    PageID #: 290



         127.    Defendants Thomas Justin Palmer and Bridgette Palmer were nurse practitioners

  for Defendant Couch, and they ultimately pled guilty to prescribing controlled substances outside

  the normal course of professional practice. Upon information and belief, some of those controlled

  substances were opioids.

         128.    In the course of their work, not only did these Defendants defraud multiple

  insurance and healthcare entities, they illegally prescribed high numbers of opioids in and around

  Mobile County thus leading many to addiction and opioid disorder. These illegal prescriptions

  were part and parcel of the misconduct of the other Defendants named herein in the manufacturing,

  marketing, and distribution of opioids.

                 II.    Eastern Shore Neurology Clinic, Inc.

         129.    Eastern Shore Neurology Clinic, Inc. (“ESNC”) is a corporation organized and

  existing under Alabama law. ESNC was operated as a pill mill in Foley, Alabama, run by Defendant

  Rassan M. Tarabein.

         130.    In 2017, Defendant Tarabein pleaded guilty in the United States District Court for

  the Southern District of Alabama to one count of health care fraud and one count of unlawful

  distribution of Schedule II and Schedule III drugs.

         131.    In the course of his work, not only did Defendant defraud multiple insurance and

  healthcare entities, he illegally prescribed high numbers of opioids to the citizens around Mobile

  County, thus leading many to addiction and opioid disorder. These illegal prescriptions were part

  and parcel of the misconduct of the other Defendants named herein in the manufacturing,

  marketing, and distribution of opioids.

        4.       Defendants' Agents and Affiliated Persons




                                                  35
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 264 of 777                     PageID #: 291



             132.     All of the actions described in this Complaint are part of, and in furtherance

  of, the unlawful conduct alleged herein, and were authorized, ordered, and/or done by

  Defendants' officers, agents, employees, or other representatives while actively engaged in

  the management of Defendants' affairs within the course and scope of their duties and

  employment, and/or with Defendants' actual, apparent, and/or ostensible authority.

             133.     The true names and capacities, whether individual, corporate,

  associate, or otherwise of certain vendors, distributors and/or their alter egos, sued herein

  as DOES 1 through 100 inclusive, are presently unknown to Plaintiff, who therefore sue these

  Defendants by fictitious names. Plaintiff will seek leave of this Court to amend this Complaint

  to show their true names and capacities when they become ascertained. Each of the Doe

  Defendants has taken part in and participated with, and/or aided and abetted, some or all of

  the other Defendants in some or all of the matters referred to herein, and therefore are liable

  for the same.

                                       IV.     FACTUAL BACKGROUND

             A.       The History of Opioids

             134.     The synthetic opioids manufactured and filled by Defendants are related to the

  opium poppy, which has been used to relieve pain for centuries.

             135.     The opium poppy was a well-known symbol of the Roman Civilization, which

  signified both sleep and death. The Romans used opium not only as a medicine but also as a

  poison. 59

             136.     During the Civil War, opioids, then known as "tinctures of laudanum," gained

  popularity among doctors and pharmacists for their ability to reduce anxiety and relieve



  59
       Martin Booth, Opioids: A History, at 20 (Simon & Schuster Ltd. 1996).



                                                           36
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 265 of 777                      PageID #: 292



  pain on the battlefield. They were also used in a wide variety of commercial products

  ranging from pain elixirs to cough suppressants to beverages.

             137.    Alabama law imposes a hierarchy of restrictions on prescribing and

  dispensing drugs based on their medicinal value, the likelihood of addiction or abuse,

  and safety. Opioids generally have been categorized as Schedule II or Schedule III drugs.

  Schedule II drugs have a high potential for abuse, have a currently accepted medical use,

  and may lead to severe psychological or physical dependence; Schedule III drugs are deemed

  to have a lower potential for abuse, but their abuse may lead to moderate or low physical

  dependence or high psychological dependence. 60

             138.    The effects of opioids vary by duration. Long-acting opioids, such as Janssen's

  Nucynta ER and Duragesic, Endo's Opana ER, and Actavis's Kadian, are designed to be taken

  once or twice daily and are purported to provide continuous opioid therapy for, in general, 12

  hours. Short-acting opioids, such as Cephalon's Actiq and Fentora, are designed to be taken

  in addition to long-acting opioids to address "episodic pain" (also referred to as "breakthrough

  pain") and provide fast-acting, supplemental opioid therapy lasting approximately 4 to 6

  hours. The Marketing Defendants promoted the idea that pain should be treated by taking

  long-acting opioids continuously and supplementing them by also taking short-acting, rapid-

  onset opioids for episodic or "breakthrough" pain.

             139.    Patients develop tolerance to the analgesic effect of opioids relatively quickly.

  As tolerance increases, a patient typically requires progressively higher doses in order to obtain

  the same perceived level of pain reduction. The same is true of the euphoric effects of opioids

  – the "high." However, opioids depress respiration, and at very high doses, can and often do



  60
       See Ala. Code 975 § 20-2-24; Ala. Code 1975 § 20-2-25.



                                                          37
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 266 of 777                                PageID #: 293



  arrest respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-

  term opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

          140.     Discontinuing opioids after more than just a few weeks of therapy will cause most

  patients to experience withdrawal symptoms. These withdrawal symptoms include severe anxiety,

  nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain, and

  other serious symptoms, which may persist for months after the complete withdrawal from opioids,

  depending on how long the opioids were used.

          141.     Opioids provide effective treatment for short-term, post-surgical and trauma-related

  pain, and for palliative end-of-life care. They are approved by the FDA for use in the management

  of moderate to severe pain where the use of an opioid analgesic is appropriate for more than a few

  days. Defendants, however, have manufactured, promoted, marketed, and distributed opioids for the

  management of chronic pain by misleading consumers and medical providers through

  misrepresentations or omissions regarding the appropriate uses, risks, and safety of opioids.

          142.     As one doctor put it, the widespread, long-term use of opioids "was an experiment on

  the population of the United States. It wasn't randomized, it wasn't controlled, and no data was

  collected until they started gathering death statistics."

       B. The Opioid Epidemic

          143.     Prescription opioids have become widely prescribed. In 2010, enough prescription

  opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

  hydrocodone every 4 hours for one month. 61




  61
    Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use and
  Abuse     in     the     United      States,     104    Am.       J.     Pub.    Health      e52-e59     (2014),
  https://www.nebi.nlm.nih.gov/pme/articles/PMC3935688/.



                                                        38
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 267 of 777                                    PageID #: 294



          144.     Despite the enormous number of prescriptions, recent studies have concluded that

  treatment with opioids is not superior to treatment with non-opioid medications for improving

  pain-related function. 62 Even for patients presenting to the emergency room with acute extremity

  pain, there is no significant or clinically important difference in pain reduction at 2 hours among

  single-dose treatment with ibuprofen and acetaminophen, or with three different opioid and

  acetaminophen combination analgesics. 63

          145.     In 2011, the U.S. Department of Health and Human Resources, Centers for Disease

  Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

  Release noted:

                   a.       The death toll from overdoses of prescription painkillers has more than
                            tripled in the past decade.

                   b.       More than 40 people die every day from overdoses involving narcotic pain
                            relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin),
                            and oxymorphone (Opana).
                   c.       Overdoses involving prescription painkillers are at epidemic levels and now
                            kill more Americans than heroin and cocaine combined.

                   d.       The increased use of prescription painkillers for nonmedical reasons, along
                            with growing sales, has contributed to a large number of overdoses and
                            deaths. In 2010, 1 in every 20 people in the United States age 12 and older
                            – a total of 12 million people – reported using prescription painkillers non-
                            medically according to the National Survey on Drug Use and Health. Based
                            on the data from the Drug Enforcement Administration, sales of these drugs
                            to pharmacies and health care providers have increased by more than 300
                            percent since 1999.

                   e.       Prescription drug abuse is a silent epidemic that is stealing thousands of
                            lives and tearing apart communities and families across America.



  62
     Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related Function in Patients with
  Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA 872-882 (2018), doi: 10.1001/jama.2018.0899,
  https://jamanetwork.com/journals/jama/article-abstract/2673971?redirect=true.
  63
     Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid Analgesics on Acute Extremity
  Pain in the Emergency Department, 318 JAMA 1661-1667 (2017), DOI: 10.1001/jama.2017.16190,
  https://jamanetwork.com/journals/jama/article-abstract/2661581?widget=personalizedcontent&
  previousarticle=2673971&redirect=true.



                                                          39
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 268 of 777                                 PageID #: 295



                   f.       Almost 5,500 people start to misuse prescription painkillers every day. 64

          146.     The CDC has also identified an addiction to prescription pain medication as the

  strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers –

  which, at the molecular level and in their effect, closely resemble heroin – are forty times more likely

  to be addicted to heroin.65 According to a recent study, among young urban heroin users, 86% used

  opioid pain relievers prior to using heroin.66

          147.     The synthetic opioid fentanyl has been a driving force behind the nation's opioid

  epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

  now being used to execute prisoners on death row. 67

          148.     In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

  and fentanyl as the most significant drug-related threats to the United States. 68

          149.     The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

  during 1999-2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

  States, 28,647 (60.9%) involved an opioid. 69




  64
     See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller Overdoses at Epidemic
  Levels (Nov. 1,2011), https://www.cdc.gov/mediaireleases/2011/p1101_flu_pain_killer_overdose.html.
  65
         See      Centers     for    Disease     Control      and    Prevention,     Today's     Heroin   Epidemic,
  https://www.cdc.gov/vitalsigns/heroin/index.html.
  66
     Nat'l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
  https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-heroin.pdf.
  67
       Mitch Smith, Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
  https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyl.html.
  68
     Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-Involved Overdose
  Deaths-United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality Wkly. Rep. 2016; 65; 1445-1452, doi:
  http://dx.doi.org/10.15585/mmwr.mm655051e1, available at
  https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
  69
     Id.



                                                         40
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 269 of 777                               PageID #: 296



          150.    The rate of death from opioid overdose has quadrupled during the past 15 years in

  the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

  department have increased by a factor of six in the past 15 years. 70

          151.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as "a

  serious national crisis that affects public health as well as social and economic welfare."71 The

  economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

  healthcare, lost productivity, addiction treatment, and criminal justice expenditures.72

          152.    In 2016, the President of the United States officially declared an opioid and heroin

  epidemic.73


                V. THE MARKETING DEFENDANTS' FALSE,
             DECEPTIVE, AND UNFAIR MARKETING OF OPIOIDS

          153.    The opioid epidemic did not happen by accident.

          154.    Before the 1990s, generally accepted standards of medical practice dictated that

  opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

  for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

  patients' ability to overcome pain and function, coupled with evidence of greater pain complaints

  as patients developed tolerance to opioids over time and the serious risk of addiction and other

  side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

  generally did not prescribe opioids for chronic pain.


  70
     See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –Misconceptions and
  Mitigation Strategies, 374 N Eng. J. Med. 1253-1263 (2016), DOI: 10.1056/NEJMra1507771,
  http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter "Volkow & McLellan").
  71
     Id.
  72
     Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid Overdose, Abuse, and
  Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906 (2016),
  DOI: 10.1097/ML R.0000000000000625, available at https://www.ncbi.nlm.nih.gov/pubmed/27623005.
  73
     See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming "Prescription Opioid and Heroin
  Epidemic Awareness Week"), available at https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf



                                                       41
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 270 of 777                           PageID #: 297



          155.    Each Marketing Defendant has conducted, and continues to conduct, a marketing

  scheme designed to persuade doctors and patients that opioids can and should be used for chronic

  pain, resulting in opioid treatment for a far broader group of patients who are much more likely to

  become addicted and suffer other adverse effects from the long-term use of opioids. In connection

  with this scheme, each Marketing Defendant spent, and continues to spend millions of dollars on

  promotional activities and materials that falsely deny, trivialize, or materially understate the risks

  of opioids while overstating the benefits of using them for chronic pain.

          156.    The Marketing Defendants have disseminated these common messages to reverse

  the generally accepted medical understanding of opioids and risks of opioid use. They

  disseminated these messages directly, through their sales representatives, in speaker groups led by

  physicians that the Marketing Defendants recruited for their support of their marketing messages,

  and through unbranded marketing and industry-funded Front Groups.

          157.    The Marketing Defendants' efforts have been wildly successful. Opioids are now the

  most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

  companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

  since 2009. 74 In an open letter to the nation's physicians in August 2016, the then U.S. Surgeon

  General expressly connected this "urgent health crisis" to "heavy marketing of opioids to doctors

  [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when prescribed

  for legitimate pain." 75 This epidemic has resulted in a flood of prescription opioids available for

  illicit use or sale (the supply), and a population of patients physically and psychologically

  dependent on them (the demand). And when those patients can no longer afford or obtain opioids


  74
     See Katherine Eban, Oxycontin: Purdue Pharma's Painful Medicine, Fortune (Nov. 9, 2011),
  http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
  $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
  75
     Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 45.



                                                     42
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 271 of 777                      PageID #: 298



  from licensed dispensaries, they often turn to the street to buy prescription opioids or even non-

  prescription opioids, like heroin.

         158.    The Marketing Defendants intentionally continued their conduct, as alleged herein,

  with the knowledge that such conduct was creating the opioid epidemic and causing the harms and

  damages alleged herein.

         159.    As alleged throughout this Complaint, Defendants' conduct created a public health

  crisis and a public nuisance. The harm and endangerment to the public health, safety, and the

  environment created by this public nuisance is ongoing and has not been abated.

         160.    The public nuisance – i.e., the opioid epidemic – created, perpetuated, and

  maintained by Defendants can be abated and further recurrence of such harm can be abated by,

  inter alia, (a) educating prescribers and patients regarding the true risks and benefits of opioids,

  including the risk of addiction, in order to prevent the next cycle of addiction; (b) providing

  addiction treatment to patients who are already addicted to opioids; and (c) making naloxone

  widely available so that overdoses are less frequently fatal.

         161.    Defendants have the ability to act to abate the public nuisance, and the law

  recognizes that they must do so. It is the manufacturer of a drug that has the primary

  responsibility to ensure the safety, efficacy, and appropriateness of a drug's labeling, marketing,

  and promotion. All Defendants in the supply chain of a controlled substance are primarily

  responsible for ensuring that the drug is only distributed and dispensed to appropriate patients

  and not diverted. These responsibilities, to ensure that their products and practices meet both

  state-controlled substance and consumer protection laws and regulations, exist independently

  of any FDA or DEA regulation. As registered manufacturers and distributors of controlled

  substances, Defendants are placed in a position of special trust and responsibility, and are




                                                  43
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 272 of 777                       PageID #: 299



  uniquely positioned, based on their knowledge of prescribers and orders, to act as the first line

  of defense.

     A. The Marketing Defendants' False and Deceptive Statements About Opioids

         162.    The Marketing Defendants' misrepresentations fall into the following eight

  categories:

                 a.      The risk of addiction from chronic opioid therapy is low;

                 b.      To the extent there is a risk of addiction, it can be easily identified and
                         managed;

                 c.      Signs of addictive behavior are "pseudoaddiction " requiring more opioids;

                 d.      Opioid withdrawal can be avoided by tapering;

                 e.      Opioid doses can be increased without limit or greater risks;

                 f.      Long-term opioid use improves functioning;

                 g.      Alternative forms of pain relief pose greater risks than opioids; and

                 h.      New formulations of certain opioids successfully deter abuse.

         163.    Each of these propositions is false. The Marketing Defendants knew this, but they

  nonetheless set out to convince physicians, patients, and the public at large of the truth of each of

  these propositions in order to expand the market for their opioids.

         164.    The categories of misrepresentations are offered to organize the numerous

  statements the Marketing Defendants made and to explain their role in the overall

  marketing effort, not as a checklist for assessing each Marketing Defendant's liability.

  While each Marketing Defendant deceptively promoted their opioids specifically, and,

  together with other Marketing Defendants, opioids generally, not every Marketing

  Defendant propagated (or needed to propagate) each misrepresentation. Each Marketing

  Defendant's conduct, and each misrepresentation, contributed to an overall narrative that aimed



                                                   44
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 273 of 777                               PageID #: 300



  to – and did – mislead doctors, patients, and payors about the risks and benefits of opioids. While

  this   Complaint     endeavors      to   document      examples      of   each    Marketing      Defendant's

  misrepresentations and the manner in which they were disseminated, they are just that – examples.

  The Complaint is not, especially prior to discovery, an exhaustive catalog of the nature and manner

  of each deceptive statement by each Marketing Defendant.

          1.          Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                      Low

          165.     Central to the Marketing Defendants' promotional scheme was the

  misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

  marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

  when opioids are taken as prescribed by "legitimate" pain patients. That, in turn, directly led

  to the expected and intended result that doctors prescribed more opioids to more patients –

  thereby enriching the Marketing Defendants and substantially contributing to the opioid

  epidemic.

          166.     Each of the Marketing Defendants claimed that the potential for addiction from

  its opioids was relatively small or non-existent, even though there was no scientific evidence

  to support those claims. None of them have acknowledged, retracted, or corrected their false

  statements.

          167.     In fact, studies have shown that a substantial percentage of long-term users

  of opioids experience addiction. Addiction can result from the use of any opioid, "even

  at the recommended dose," 76 and the risk substantially increases with more than three months of




  76
    FDA announces safety labeling changes and post market study requirements for extended-release and long-acting
  opioid analgesics, FDA (Sept. 10, 2013); see also FDA announces enhanced warnings for immediate-release opioid
  pain medications related to risks of misuse, abuse, addiction, overdose and death, FDA (Mar. 22, 2016).



                                                        45
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 274 of 777                                 PageID #: 301



  use. 77 As the CDC Guideline states, "[o]pioid pain medication use presents serious risks, including

  overdose and opioid use disorder" (a diagnostic term for addiction). 78

                   a.       Marketing Defendants’ Misrepresentations Regarding Addiction Risk

          168.     The Marketing Defendants knew they would need data to overcome decades of

  wariness regarding opioid use. They needed some sort of research to back up their messaging. But

  these Marketing Defendants had not conducted any studies about abuse potential or addiction risk

  as part of their application for FDA approval for any of their drugs. The Marketing Defendants

  found this "research" in the form of a one-paragraph letter to the editor published in the New

  England Journal of Medicine ("NEJM") in 1980.

          169.     This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction

  "rare" for patients treated with opioids. 79 They had analyzed a database of hospitalized patients who

  were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick

  considered a patient not addicted if there was no sign of addiction noted in patients' records.




  77
     CDC Guideline, supra n. 26 at 21.
  78
     Id. at 2.
  79
     Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2) N Engl J Med. 123
  (Jan. 10, 1980), http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221 (hereinafter "Porter and Jick Letter").



                                                         46
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 275 of 777                               PageID #: 302




          170.     As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM

  as a letter because the data were not robust enough to be published as a study. 80

          171.     Citation of the letter, which was largely ignored for more than a decade,

  significantly increased after the introduction of opioids. While Marketing Defendants used it

  to assert that their opioids were not addictive, "that's not in any shape or form what we

  suggested in our letter," according to Dr. Jick.

          172.     Marketing Defendants relied on and disseminated the same false and deceptive

  messaging. The enormous impact of Defendants' misleading amplification of this letter was well

  documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

  paragraph 1980 letter had been irresponsibly cited and, in some cases, "grossly misrepresented."

  In particular, the authors of this letter explained:

                 [W]e found that a five-sentence letter published in the Journal in 1980
                 was heavily and uncritically cited as evidence that addiction was rare with
                 long-term opioid therapy. We believe that this citation pattern contributed

  80
    Barry Meier, Pain Killer: A "Wonder" Drug's Trail of Addiction and Death, 47 (Rodale 2003) (hereinafter "Pain
  Killer").



                                                        47
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 276 of 777                                 PageID #: 303



                 to the North American opioid crisis by helping to shape a narrative that
                 allayed prescribers' concerns about the risk of addiction associated with
                 long-term opioid therapy. 81

          173.     “It's difficult to overstate the role of this letter," said Dr. David Juurlink of the

  University of Toronto, who led the analysis. "It was the key bit of literature that helped the opiate

  manufacturers convince front-line doctors that addiction is not a concern." 82

                   b.       Endo's Misrepresentations Regarding Addiction Risk

          174.     Endo also falsely represented that addiction is rare in patients who are prescribed

  opioids.

          175.     Until April 2012, Endo's website for Opana, www.opana.com, stated that [m]ost

  healthcare providers who treat patients with pain agree that patients treated with prolonged opioid

  medicines usually do not become addicted."

          176.     In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that Endo improperly instructed its sales representatives to diminish and distort

  the risk of addiction associated with Opana ER.

          177.     One of the Front Groups with which Endo worked most closely was the American

  Pain Foundation ("APF"), described more fully below.

          178.     APF conveyed misinformation through its National Initiative on Pain Control

  ("NIPC") and its website www.Painknowledge.com, which claimed that "[p]eople who take opioids

  as prescribed usually do not become addicted."




  81
     Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook, M.D., Ph.D., Irfan Al Dhalla,
  M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of Opioid Addiction, 376 N Engl. J Med 2194-95
  (June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.
  82
       Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31, 2017),
  https://www.statnews.com/2017/05/31/opioid-epidemic-nejm- letter/.



                                                         48
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 277 of 777                         PageID #: 304



           179.   Another Endo website, www.PainAction.corn, stated: "Did you know? Most

  chronic pain patients do not become addicted to the opioid medications that are prescribed for

  them."

           180.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts," an

  Endo-sponsored NIPC publication, stated that "people who have no history of drug abuse,

  including tobacco, and use their opioid medication as directed will probably not become addicted."

  In numerous patient education pamphlets, Endo repeated this deceptive message.

           181.   In a patient education pamphlet titled “Understanding Your Pain: Taking Oral

  Opioid Analgesics," Endo answers the hypothetical patient question – "What should I know about

  opioids and addiction?" – by focusing on explaining what addiction is ("a chronic brain disease")

  and is not ("Taking opioids for pain relief”). It goes on to explain that "[a]ddicts take opioids for

  other reasons, such as unbearable emotional problems. Taking opioids as prescribed for pain relief

  is not addiction." This publication is still available online and was edited by KOL Dr. Russell

  Portenoy. 83

           182.   In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded by

  Endo and posted on www.Painknowledge.com, omitted addiction from the "common risks" of

  opioids, as shown below:




   Margo McCaffery, RN MS, FAAN and Chris Pasero, RN, MS FAAN, Understanding Your Pain, Taking Oral Opioid
  83

  Analgesics, available at http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf.



                                                    49
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 278 of 777                        PageID #: 305




                  c.      Janssen's Misrepresentations Regarding Addiction Risk

          183.    Janssen likewise misrepresented the addiction risk of opioids on its websites and

  print materials. One website, Let's Talk Pain, states, among other things, that "the stigma of drug

  addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

  addiction.”

          184.    The Let's Talk Pain website also perpetuated the concept of pseudoaddiction,

  associating patient behaviors such as "drug seeking," "clock watching," and "even illicit drug use or

  deception" with undertreated pain, which can be resolved with "effective pain management."

          185.    A Janssen unbranded website, www.PrescribeResponsibly.com, states that concerns

  about opioid addiction are "overestimated" and that "true addiction occurs only in a small

  percentage of patients." 84

          186.    Janssen reviewed, edited, approved, and distributed a patient education guide entitled

  Finding Relief- Pain Management for Older Adults, which, as seen below, described as "myth" that

  opioids are addictive, and asserted as fact that "[m]any studies show that opioids are rarely

  addictive when used properly for the management of chronic pain" (emphasis in original). Until

  recently, this guide was still available online.


  84
      Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe Responsibly,
  http://www.prescriberesponsibly.com/articles/opioid-pain-managementu.



                                                     50
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 279 of 777                       PageID #: 306




          187.    Janssen's website for Duragesic included a section addressing "Your Right to Pain

  Relief” and a hypothetical patient's fear that "I'm afraid I'll become a drug addict." The website's

  response: "Addiction is relatively rare when patients take opioids appropriately."

                  d.      Cephalon's Misrepresentations Regarding Addiction Risk

          188.    Cephalon sponsored and facilitated the development of a guidebook, Opioid

  Medications and REMS: A Patient's Guide, which included claims that "patients without a history

  of abuse or a family history of abuse do not commonly become addicted to opioids." Cephalon

  sponsored APF's Treatment Options: A Guide for People Living with Pain (2007), which taught

  that addiction is rare and limited to extreme cases of unauthorized dose escalations, obtaining

  opioids from multiple sources, or theft.

          189.    For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

  Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

              [C]hronic pain is often undertreated, particularly in the non-cancer patient
              population. . . . The continued stigmatization of opioids and their prescription,
              coupled with often unfounded and self-imposed physician fear of dealing
              with the highly regulated distribution system for opioid analgesics,
              remains a barrier to effective pain management and must be addressed.
              Clinicians intimately involved with the treatment of patients with chronic
              pain recognize that the majority of suffering patients lack interest in
              substance abuse. In fact, patient fears of developing substance abuse
              behaviors such as addiction often lead to under treatment of pain. The
              concern about patients with chronic pain becoming addicted to opioids
              during long-term opioid therapy may stem from confusion between




                                                     51
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 280 of 777                        PageID #: 307



              physical dependence (tolerance) and              psychological      dependence
              (addiction) that manifests as drug abuse. 85

         190.    Marketing Defendants' suggestions that the opioid epidemic is the result of bad

  patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme

  is at odds with the facts. While there are certainly patients who unlawfully obtain opioids, they are

  a small minority. For example, patients who "doctor-shop" – i.e., visit multiple prescribers to obtain

  opioid prescriptions – are responsible for roughly 2% of opioid prescriptions. The epidemic of

  opioid addiction and abuse is overwhelmingly a problem of false marketing (and unconstrained

  distribution) of the drugs, not problem patients.

         2.      Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be Easily
                 Identified and Managed

         191.    While continuing to maintain that most patients can safely take opioids long-

  term for chronic pain without becoming addicted, the Marketing Defendants assert that to the

  extent that some patients are at risk of opioid addiction, doctors can effectively identify and

  manage that risk by using screening tools or questionnaires. In materials they produced,

  sponsored, or controlled, Defendants instructed patients and prescribers that screening tools

  can identify patients predisposed to addiction, thus making doctors feel more comfortable

  prescribing opioids to their patients and patients more comfortable starting opioid therapy for

  chronic pain. These tools, they say, identify those with higher addiction risks (stemming from

  personal or family histories of substance use, mental illness, trauma, or abuse) so that doctors

  can then more closely monitor those patients.

         192.    Janssen, on its website www.PrescribeResponsibly.con states that the risk of

  opioid addiction "can usually be managed" through tools such as opioid agreements between


  85
      Michael J. Brennan et al., Pharmacologic Management of Breakthrough or Incident Pain, Medscape,
  http://www.medscape.org/iviewarticle/449803.



                                                      52
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 281 of 777                                      PageID #: 308



  patients and doctors. 86 The website, which directly provides screening tools to prescribers for risk

  assessments, 87 includes a "four question screener" to purportedly help physicians identify and

  address possible opioid misuse. 88

           193.     Cephalon sponsored the APF's Treatment Options: A Guide for People Living with

  Pain (2007), which also falsely reassured patients that opioid agreements between doctors and

  patients can "ensure that you take the opioid as prescribed" and counseled patients that opioids

  "give [pain patients] a quality of life we deserve."

           194.     Endo paid for a 2007 supplement available for continuing education credit in

  the Journal of Family Practice, written by a doctor who became a member of Endo's

  speaker's bureau in 2010. This publication, entitled Pain Management Dilemmas in

  Primary Care: Use of Opioids, (i) recommended screening patients using tools like (a) the

  Opioid Risk Tool (“ORT”) created by Dr. Webster and linked to Janssen or (b) the Screener

  and Opioid Assessment for Patients with Pain, and (ii) taught that patients at high risk of

  addiction could safely receive chronic opioid therapy using a "maximally structured

  approach" involving toxicology screens and pill counts. The ORT was linked to Endo-

  supported websites, as well.

           195.     There     are    three     fundamental        flaws     in    the    Marketing       Defendants'

  representations that doctors can consistently identify and manage the risk of addiction. First,

  there is no reliable scientific evidence that doctors can depend on the screening tools



  86
     Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC, FASAM, What a Prescriber
  Should Know Before Writing the First Prescription, Prescribe Responsibly. As of the date of this filing, the "Prescribe
  Responsibly" website is unavailable, but an archived version of this article may be accessed here:
  https://web.archive.org/web/20171003105720/http://www.prescriberesponsibly.com/articles/before-prescribing-
  opioids (hereinafter "What a Prescriber Should Know Before Writing the First Prescription Prescribing Opioids.").
  87
     Risk Assessment Resources at PrescribeResponsibly.com is unavailable, but an archived version is available at
  https://web.archive.org/web/20190129201700/http://www.prescriberesponsibly .com/risk-assessment-resources.
  88
     Id.



                                                           53
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 282 of 777                                PageID #: 309



  currently available to materially limit the risk of addiction. Second, there is no reliable

  scientific evidence that high-risk patients identified through screening can take opioids

  long-term without triggering addiction, even with enhanced monitoring. Third, there is no

  reliable scientific evidence that patients who are not identified through such screening can

  take opioids long-term without significant danger of addiction.

          3.       Falsehood #3: Signs of Addictive Behavior are "Pseudoaddiction" Requiring
                   More Opioids

          196.     The Marketing Defendants instructed patients and prescribers that

  signs of addiction are actually indications of untreated pain, such that the appropriate

  response is to prescribe even more opioids. Dr. David Haddox, who later became a Senior

  Medical Director for Purdue, published a study in 1989 coining the term "pseudoaddiction,"

  which he characterized as "the iatrogenic syndrome of abnormal behavior developing as a

  direct consequence of inadequate pain management. 89 In other words, people on

  prescription opioids who exhibited classic signs of addiction – for example, asking for

  more and higher doses of opioids, self-escalating their doses, or claiming to have lost

  prescriptions in order to get more opioids – were not addicted, but rather simply suffering

  from under-treatment of their pain.

          197.     In the materials and outreach they produced, sponsored, or controlled, the

  Marketing Defendants made each of these misrepresentations and omissions, and have never

  acknowledged, retracted, or corrected them.

          198.     Cephalon and Endo sponsored the Federation of State Medical Boards'

  (“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and


  89
     David E. Weissman and 4. David Haddox, Opioid pseudoaddiction – an iatrogenic syndrome, 36(3) Pain 363-66
  (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565. ("Iatrogenic" describes a condition induced by medical
  treatment.)



                                                        54
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 283 of 777                               PageID #: 310



  discussed in more detail below, which taught that behaviors such as "requesting drugs by

  name," "demanding or manipulative behavior," seeing more than one doctor to obtain

  opioids, and hoarding, which are signs of genuine addiction, are all really signs of

  "pseudoaddiction."

          199.     Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid Therapy:

  Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction and listed

  "[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction, and addiction"

  as an element to be considered in awarding grants to CME providers.

          200.     Endo itself has repudiated the concept of pseudoaddiction. In finding that "[t]he

  pseudoaddiction concept has never been empirically validated and, in fact, has been abandoned

  by some of its proponents," the New York Attorney General, in a 2016 settlement with Endo,

  reported that "Endo's Vice President for Pharmacovigilance and Risk Management testified to

  [the NY AG] that he was not aware of any research validating the ’pseudoaddiction' concept"

  and    acknowledged         the     difficulty    in    distinguishing       "between      addiction      and

  ‘pseudoaddiction.’’’ 90 Endo, thereafter, agreed not to "use the term ‘pseudoaddiction' in any

  training or marketing" in New York.

          201.     Janssen sponsored, funded, and edited a website called Let's Talk Pain, which

  in 2009 stated "pseudoaddiction refers to patient behaviors that may occur when pain is

  undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be

  resolved with effective pain management." This website was accessible online until at least May

  2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

  concerns about opioid addiction are "overestimated," and describes pseudoaddiction as "a


  90
    Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. & Endo Pharmaceuticals
  Inc., Assurance No.:15-228, Assurance of Discontinuance Under Executive Law Section 63. Subdivision 15 at 7.



                                                         55
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 284 of 777                                     PageID #: 311



  syndrome that causes patients to seek additional medications due to inadequate

  pharmacotherapy being prescribed. Typically, when the pain is treated appropriately the

  inappropriate behavior ceases.” 91

             202.     The CDC Guidelines nowhere recommended attempting to provide more opioids

  to patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

  that pseudoaddiction "is already something we are debunking as a concept" and became "too much

  of an excuse to give patients more medication. It led us down a path that caused harm."

             4.       Falsehood #4: Opioid Withdrawal Can Be Avoided by Tapering

             203.     In an effort to underplay the risk and impact of addiction, the Marketing

  Defendants falsely claimed that, while patients become physically dependent on opioids, physical

  dependence is not the same as addiction and can be easily addressed, if and when pain relief is no

  longer desired, by gradually tapering a patient's dose to avoid the adverse effects of withdrawal.

  Defendants failed to disclose the extremely difficult and painful effects that patients can

  experience when they are removed from opioids—adverse effects that also make it less likely that

  patients will be able to stop using the drugs. Defendants also failed to disclose how difficult it is

  for patients to stop using opioids after they have used them for a prolonged period.

             204.     A non-credit educational program sponsored by Endo, Persistent Pain in the

  Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

  using opioids, could be avoided by simply tapering a patient's opioid dose over ten days.

             205.     However, this claim is at odds with the experience of patients addicted to opioids.

  Most patients who have been taking opioids regularly will, upon stopping treatment, experience

  withdrawal, characterized by intense physical and psychological effects, including anxiety, nausea,



  91
       What a Prescriber Should Know Before Writing the First Prescription Prescribing Opioids, supra n. 86.



                                                            56
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 285 of 777                        PageID #: 312



  headaches, and delirium, among others. This painful and arduous struggle to terminate use can

  leave many patients unwilling or unable to give up opioids and heightens the risk of addiction.

         206.    To this day, the Marketing Defendants have not corrected or retracted their

  misrepresentations regarding tapering as a solution to opioid withdrawal.

         5.      Falsehood #5: Opioid Doses Can Be Increased Without Limit or
                 Greater Risk

         207.    In materials they produced, sponsored, or controlled, Marketing Defendants

  instructed prescribers that they could safely increase a patient's dose to achieve pain relief.

  Each of the Marketing Defendants' claims was deceptive in that they omitted warnings of

  increased adverse effects that occur at higher doses that were confirmed by scientific

  evidence.

         208.    These misrepresentations were integral to the Marketing Defendants'

  promotion of prescription opioids. As discussed above, patients develop a tolerance to opioids'

  analgesic effects, so that achieving long-term pain relief requires constantly increasing the dose.

  Patients who take larger doses, and who escalate to larger doses faster, are much more likely to

  remain on opioids for a longer period of time, resulting in increased revenue.

         209.    In addition, sales representatives aggressively pushed doctors to prescribe stronger

  doses of opioids. For example, one sales representative wrote about how his regional manager

  would drill the sales team on their upsetting tactics:

              It went something like this. "Doctor, what is the highest dose of
              OxyContin you have ever prescribed?" "20mg Ql2h." "Doctor, if the
              patient tells you their pain score is still high you can increase the dose
              100% to 40mg Ql2h, will you do that?" "Okay." "Doctor, what if that
              patient then came back and said their pain score was still high, did you
              know that you could increase the OxyContin dose to 80mg Q I2h,
              would you do that?" "I don't know, maybe." "Doctor, but you do agree
              that you would at least Rx the 40mg dose, right?" "Yes."




                                                   57
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 286 of 777                    PageID #: 313



          The next week the representative would see that same doctor and go through the same

  discussion with the goal of selling higher and higher doses. Stronger doses were more expensive

  and increased the likelihood of addiction.

          210.    These misrepresentations were particularly dangerous. Opioid doses at or above 50

  MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

  MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

  every twelve hours is ten times that.

          211.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

  may be increased until "you are on the right dose of medication for your pain," at which point

  further dose increases would not be required.

          212.    Endo also published on its website a patient education pamphlet entitled

  Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, "If I take the

  opioid now, will it work later when I really need it?" The response is, "The dose can be

  increased . . . You won't 'run out' of pain relief."

          213.    Marketing Defendants were aware of the greater dangers high dose opioids posed.

  In 2013, the FDA acknowledged "that the available data do suggest a relationship between

  increasing opioid dose and risk of certain adverse events" and that studies "appear to credibly

  suggest a positive association between high-dose opioid use and the risk of overdose and/or

  overdose mortality." A study of the Veterans Health Administration from 2004 to 2008 found the

  rate of overdose deaths is directly related to the maximum daily dose.

          6.      Falsehood #6: Long-term Opioid Use Improves Functioning

          214.    Despite the lack of evidence of improved function and the existence of evidence to

  the contrary, the Marketing Defendants consistently promoted opioids for patients' function and




                                                     58
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 287 of 777                        PageID #: 314



  quality of life because they viewed these claims as a critical part of their marketing strategies. In

  recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits of treatment

  was necessary to overcome its risks.

         215.    Janssen, for example, promoted Duragesic as improving patients' functioning and

  work productivity through an ad campaign that included the following statements: "[w]ork,

  uninterrupted," "[l]ife, uninterrupted," "[g]ame, uninterrupted," "[c]hronic pain relief that supports

  functionality," and [i]mprove[s] . . . physical and social functioning."

         216.    Similarly, since at least May of 2011, Endo has distributed and made available

  on its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

  patients with physically demanding jobs like those of a construction worker or chef,

  misleadingly implying that the drug would provide long-term pain relief and functional

  improvement.

         217.    As noted above, Janssen sponsored and edited a patient education guide

  entitled Finding Relief Pain Management for Older Adults (2009), which states as "a fact"

  that "opioids may make it easier for people to live normally." This guide features a man

  playing golf on the cover and lists examples of expected functional improvement from

  opioids, like sleeping through the night, returning to work, recreation, sex, walking, and

  climbing stairs. It assures patients that, "[u]sed properly, opioid medications can make it

  possible for people with chronic pain to 'return to normal.'" Similarly, Responsible Opioid

  Prescribing (2007), sponsored and distributed by Teva and Endo taught that relief of pain by

  opioids, by itself, improved patients' function. The book remains for sale online.




                                                   59
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 288 of 777                                      PageID #: 315



           218.     In addition, Janssen's Let's Talk Pain website featured a video interview, which was

  edited by Janssen personnel, claiming that opioids were what allowed a patient to "continue to

  function," falsely implying that her experience would be representative.

           219.     Endo's NIPC website, www.Painknowledge.com, claimed that with opioids, "your

  level of function should improve; you may find you are now able to participate in activities of

  daily living, such as work and hobbies, that you were not able to enjoy when your pain was worse."

  In addition to "improved function," the website touted the improved quality of life as a benefit of

  opioid therapy. The grant request that Endo approved for this project specifically indicated NIPC's

  intent to make claims of functional improvement.

           220.     Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

  Pain in the Older Patient, which claimed that chronic opioid therapy has been "shown to reduce

  pain and improve depressive symptoms and cognitive functioning." The CME was disseminated

  via webcast.

           221.     The Marketing Defendants' claims that long-term use of opioids improves patient

  function and quality of life are unsupported by clinical evidence. There are no controlled studies of

  the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients' pain

  and function long term. The FDA, for years, has made clear through warning letters to

  manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

  patients' function and quality of life. 92 Based upon a review of the existing scientific evidence, the


  92
    The FDA has warned other drug makers that claims of improved function and quality of life were misleading. See
  Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc'ns, to Doug Boothe, CEO, Actavis
  Elizabeth LLC (Feb. 18, 2010), (rejecting claims that Actavis' opioid, Kadian, had an "overall positive impact on a
  patient's work, physical and mental functioning, daily activities, or enjoyment of life."); Warning Letter from Thomas
  Abrams, Dir., FDA Div. of Mktg., Adver., & Commc'ns, to Brian A. Markison, Chairman, President and Chief
  Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that "patients who are treated with
  [Avinza (morphine sulfate ER)] experience an improvement in their overall function, social function, and ability to
  perform daily activities . . . has not been demonstrated by substantial evidence or substantial clinical experience.").
  The FDA's warning letters were available to Defendants on the FDA website.



                                                           60
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 289 of 777                               PageID #: 316



  CDC Guideline concluded that "there is no good evidence that opioids improve pain or function

  with long-term use." 93

          222.    Consistent with the CDC's findings, substantial evidence exists, demonstrating that

  opioid drugs are ineffective for the treatment of chronic pain and worsen patients' health. For

  example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement

  in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid

  use had "consistently poor results," and "several studies have shown that Opioids for chronic pain

  may actually worsen pain and functioning . . ," 94 along with general health, mental health, and

  social function. Over time, even high doses of potent opioids often fail to control pain, and patients

  exposed to such doses are unable to function normally.

          223.    On the contrary, the available evidence indicates opioids may worsen patients' health

  and pain. Increased duration of opioid use is strongly associated with increased prevalence of

  mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance abuse),

  increased psychological distress, and greater health care utilization. The CDC Guideline concluded

  that "[w]hile benefits for pain relief, function and quality of life with long-term opioid use for

  chronic pain are uncertain, risks associated with long-term opioid use are clearer and significant." 95

  According to the CDC, "for the vast majority of patients, the known, serious, and too-often fatal

  risks far outweigh the unproven and transient benefits [of opioids for chronic pain.]" 96

          224.    As one pain specialist observed, "opioids may work acceptably well for a while, but

  over the long term, function generally declines, as does general health, mental health, and social



  93
     CDC Guideline, supra n. 26 at 20.
  94
     Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing Guideline, at 1503,
  374     New      Eng.     J.    Med.    1501-1504    (Apr.    21,     2016),     doi: 10.1056/NEJMp1515917,
  http://www.nej.org/doi/ful1/10.1056/NEJMp1515917.
  95
     CDC Guideline, supra n. 26 at 2, 18.
  96
     Reducing the Risks of Relief – The CDC Opioid-Prescribing Guideline, supra n. 94.



                                                       61
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 290 of 777                                  PageID #: 317



  functioning. Over time, even high doses of potent opioids often fail to control pain, and these patients

  are unable to function normally." 97 In fact, research such as a 2008 study in the journal Spine has

  shown that pain sufferers prescribed opioids long-term suffered addiction that made them more likely

  to be disabled and unable to work. 98 Another study demonstrated that injured workers who received

  a prescription opioid for more than seven days during the first six weeks after the injury were 2.2

  times more likely to remain on work disability a year later than workers with similar injuries who

  received no opioids at all. 99 Yet, Marketing Defendants have not acknowledged, retracted, or

  corrected their false statements.

          7.       Falsehood #7: Alternative Forms of Pain Relief Pose Greater Risks Than
                   Opioids

          225.     In materials they produced, sponsored, or controlled, the Marketing Defendants

  omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of competing

  products so that prescribers and patients would favor opioids over other therapies such as over-

  the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-inflammatory

  drugs ("NSAIDs").

          226.     For example, in addition to failing to disclose the risks of addiction, overdose, and

  death in promotional materials, the Marketing Defendants routinely ignored the risks of

  hyperalgesia, a "known serious risk associated with chronic opioid analgesic therapy in which the




  97
      Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009), available at
  http://www.nbcms.org/en-us/about-us/sonoma-county-medical-association/magazine/sonoma-medicine-are-we-
  making-pain-patients-worse.aspx?pageid=144ctabid=747.
  98
     Jeffrey Dersh et al., Prescription opioid dependence is associated with poorer outcomes in disabling spinal
  disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).
  99
     Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with back injuries: the
  Disability Risk Identification Study Cohort, 33 SPINE 199, 201-202 (Jan. 15, 2008) doi:
  10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.



                                                         62
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 291 of 777                                      PageID #: 318



  patient becomes more sensitive to certain painful stimuli over time," 100 hormonal dysfunction,101

  decline in immune function; mental clouding, confusion, and dizziness, increased falls and fractures

  in the elderly, 102 NAS (when an infant exposed to opioids prenatally suffers withdrawal after birth),

  and potentially fatal interactions with alcohol or with benzodiazepines, which are used to treat

  anxiety and may be co-prescribed with opioids, particularly to veterans suffering from pain.103

           227.     Janssen sponsored Finding Relief Pain Management for Older Adults (2009) that

  listed dose limitations as "disadvantages" of other pain medicines but omitted any discussion of

  risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

  of NSAIDs on one page, and the "myths/facts" of opioids on the facing page. The disadvantages of

  NSAIDs are described as involving "stomach upset or bleeding," "kidney or liver damage if taken

  at high doses or for a long time," "adverse reactions in people with asthma," and "can increase the

  risk of heart attack and stroke." The only adverse effects of opioids listed are "upset stomach or

  sleepiness," which the brochure claims will go away, and constipation.

           228.     Endo's NIPC website, www.Painknowledge.org, contained a flyer called "Pain:

  Opioid Therapy." This publication listed opioids' adverse effects but with significant omissions,

  including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

  dependence, addiction, and death.




  100
      Letter from Janet Woodcock, Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians for
  Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013).
  101
      H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J. Pain 377-84 (2001),
  https://www.ncbi.nlm.nih.gov/pubmed/14622741.
  102
      See Bernhard M. Kuschel et al., The risk of fall injury in relation to commonly prescribed medications among older
  people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32 (July 31, 2014), doi: 10.1093/eurpub/cku120,
  https://www.ncbi.nlm.nih.gov/pubmed/25085470.
  103
      Karen H. Seal et al., Association of Mental Health Disorders With Prescription Opioids and High- Risk Opioids in
  US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass'n 940-47, (March 7, 2012) doi:10.1001/jama.2012.234,
  https://jamanetwork.com/journals/jama/fullarticle/1105046.



                                                           63
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 292 of 777                            PageID #: 319



          229.    In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

  Medicine News, titled "Case Challenges in Pain Management: Opioid Therapy for Chronic Pain. 104

  The article asserted:

              Opioids represent a highly effective but controversial and often
              misunderstood class of analgesic medications for controlling both
              chronic and acute pain. The phenomenon of tolerance to opioids – the
              gradual waning of relief at a given dose – and fears of abuse, diversion,
              and misuse of these medications by patients have led many clinicians to
              be wary of prescribing these drugs, and/or to restrict dosages to levels
              that may be insufficient to provide meaningful relief. 105

          230.    To help allay these concerns, Endo emphasized the risks of NSAIDs as an

  alternative to opioids. The article included a case study that focused on the danger of extended use

  of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal bleed

  believed to have resulted from his protracted NSAID use. In contrast, the article did not provide

  the same detail concerning the serious side effects associated with opioids.

          231.    Additionally, Endo sponsored Overview of Management Options, a CME issued by

  the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains available for CME credit. The

  CME taught that NSAIDs and other drugs, but not opioids, are unsafe at high doses.

          232.    As a result of the Marketing Defendants’ deceptive promotion of opioids over safer

  and more effective drugs, opioid prescriptions increased even as the percentage of patients visiting

  a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

  found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and




  104
      Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med. News,
  http://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (link no longer available).
  105
      Id.



                                                      64
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 293 of 777                                        PageID #: 320



  acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

  prescribing. 106

           8.        Falsehood #8: New Formulations of Certain Opioids Successfully Deter Abuse

           233.      Rather than take the widespread abuse of and addiction to opioids as reason to cease

  their untruthful marketing efforts, Endo seized them as an opportunity to compete. This company

  developed and oversold “abuse-deterrent formulations” (“ADF”) opioids as a solution to opioid

  abuse and as a reason that doctors could continue to safely prescribe their opioids, as well as an

  advantage of these expensive branded drugs over other opioids. This Defendant’s false and

  misleading marketing of the benefits of their ADF opioids preserved and expanded their sales and

  falsely reassured prescribers, thereby prolonging the opioid epidemic. Other Marketing

  Defendants, including Actavis, also promoted their branded opioids as formulated to be less

  addictive or less subject to abuse than other opioids.

           234.      The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

  deterrentt technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

  that the technologies “do not prevent opioid abuse through oral intake, the most common route of

  opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the

  CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

  opioids] actually reduce rates of addiction, overdoses, or death.”

                     a.      Endo’s Deceptive Marketing and Reformulated ER




  106
     M. Daubresse et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States, 2000-
  2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the percentage of patients prescribed opioids
  increased from 19% to 29% between 1999 and 2010, even as the use of NSAIDs or acetaminophen declined from
  39.9% to 24.5% of these visits; and referrals to physical therapy remained steady.” See also, J. Mafi et al., Worsening
  Trends in the Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal Med. 1573, 1573
  (2013).



                                                             65
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 294 of 777                       PageID #: 321



         235.    Opana ER was particularly likely to be tampered with and abused. That is because

  Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

  ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

  when taken orally. Additionally, when swallowed whole, the extended-release mechanism remains

  intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream relative to

  injection; when it is taken intranasally, that rate increases to 43%. The larger the gap between

  bioavailability when consumed orally versus snorting or injection, the greater the incentive for

  users to manipulate the drug’s means of administration.

         236.    In December 2011, Endo obtained approval for a new formulation of Opana ER

  that added a hard coating that the company claimed made it crush-resistant.

         237.    Even prior to its approval, the FDA advised Endo that it could not market the new

  Opana ER as abuse-deterrent.

         238.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

  for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it was

  less able to be crushed and snorted and that it was resistant to injection by syringe. Borrowing a

  page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the

  market and sought a determination that its decision was made for safety reasons (its lack of abuse-

  deterrence), which would prevent generic copies of original Opana ER.

         239.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

  petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

  lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

  decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the FDA

  did not block generic competition, $125 million, the amount Endo spent on developing the




                                                   66
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 295 of 777                                 PageID #: 322



  reformulated drug to “promote the public welfare,” would be lost. 107 The FDA responded that:

  “Endo’s true interest in expedited FDA consideration stems from business concerns rather than

  protection of the public health.” 108

          240.     Despite Endo’s purported concern with public safety, not only did Endo continue

  to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

  became available, it declined to recall original Opana ER despite its dangers. In fact, Endo claimed

  in September 2012 to be “proud” that “almost all remaining inventory” of the original Opana ER

  had “been utilized.” 109

          241.     In its citizen petition, Endo asserted that redesigned Opana ER had “safety

  advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue that

  it developed Opana ER for patient safety reasons and that the new formulation would help, for

  example, “where children unintentionally chew the tablets prior to an accidental ingestion.” 110

          242.     However, in a 2013 decision rejecting the petition, the FDA found that “study data

  show that the reformulated version's extended-release features can be compromised when

  subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana

  ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the FDA

  warned that preliminary data—including in Endo’s own studies – suggested that a higher

  percentage of reformulated Opana ER abuse is via injection than was the case with the original

  formulation.



  107
      Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s Reply in Support of
  Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals Inc. v. U.S. Food and Drug Administration,
  et al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec.14, 2012).
  108
      Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v. U.S. Food and Drug
  Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3, 2012).
  109
      Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals Inc. v. U.S. Food and Drug
  Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).
  110
      CP, FDA Docket 2012-8-0895, at 2.



                                                         67
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 296 of 777                                 PageID #: 323



          243.     In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

  reformulation, the injection of Opana ER has increased by more than 500%. Endo’s own data,

  presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

  ER did so by injection, compared with 36% for the old formulation. 111 The transition into the

  injection of Opana ER made the drug even less safe than the original formulation. Injection carries

  risks of HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

  thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

          244.     Publicly, Endo sought to minimize the problem. On a 2013 call with investors,

  when asked about an outbreak of TTP in Ohio from injecting Opana ER, Endo sought to limit its

  import by assigning it to “a very, very distinct area of the country.”

          245.     Despite its knowledge that Opana ER was widely abused and injected, Endo

  marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

  opportunity for further investigation and discovery, Plaintiff alleges that based on the company’s

  detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

  deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

  disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

  claimed that while outlier patients might find a way to abuse the drug, most would be protected.

          246.     A review of national surveys of prescribers regarding their “take-aways” from

  pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

  resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

  advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For



  111
     Theresa Cassidy et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse Pattern of Extended-
  Release Oxymorphone and Abuse-Deterrent Opioid Formulations, Inflexxion (Sept. 7, 2014),
  https://www.inflexxion.com/changing-abuse-ecology-extended-release-oxymorphone/.



                                                         68
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 297 of 777                           PageID #: 324



  example, a June 14, 2012, Endo press release announced, “the completion of the company’s

  transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

          247.    The press release further stated that: “We firmly believe that the new formulation

  of Opana ER, coupled with our long-term commitment to awareness and education around

  appropriate use of opioids will benefit patients, physicians and payers.” The press release described

  the old formulation of Opana as subject to abuse and misuse but failed to disclose the absence of

  evidence that reformulated Opana was any better. In September 2012, another Endo press release

  stressed that reformulated Opana ER employed “INTAC Technology” and continued to describe

  the drug as “designed to be crush-resistant.”

          248.    Similarly, journal advertisements that appeared in April 2013 stated Opana ER was

  “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in part on

  an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

  Pain Medicine News website, which was accessible to patients and prescribers.

          249.    In 2015, the Indiana Department of Public Health determined that an HIV outbreak

  in Southeastern Indiana was linked to injection of Opana, 112 the first documented HIV outbreak in

  the United States associated with injection of a prescription painkiller. After the outbreak, the FDA

  required “that Endo Pharmaceuticals remove [Opana ER] from the market.” The agency sought

  removal “based on its concern that the benefits of the drug may no longer outweigh its risks.” 113

          250.    In March 2017, because Opana ER could be “readily prepared for injection” and

  was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana




  112
      Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Alabama, (Feb. 25, 2015),
  http://www.in.gov/activecalendar/EventList.aspx?fromdate=1/1/2015&todate=12/31/2015&display=Month&type=p
  ublic&eventidn=210259&view=EventDetails&information_id=211489.
  113
        Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
  https://www.cnn.com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; FDA Requests Removal of Opana ER.



                                                     69
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 298 of 777                        PageID #: 325



  be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017. 114 Endo

  announced on July 6, 2017, that it would agree to stop marketing and selling Opana ER. 115

  However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

  that it “has taken significant steps over the years to combat misuse and abuse.”

                     b.       Other Marketing Defendants’ Misrepresentations Regarding Abuse
                              Deterrence

             251.    While Marketing Defendants promote patented technology as the solution to opioid

  abuse and addiction, none of their “technology” addresses the most common form of abuse – oral

  ingestion – and their statements regarding abuse-deterrent formulations give the misleading

  impression that these reformulated opioids can be prescribed safely.

             252.    In sum, each of the nine categories of misrepresentations discussed above regarding

  the use of opioids to treat chronic pain was either not supported by or was contrary to the scientific

  evidence. In addition, the Defendants’ misrepresentations and omissions, as set forth in this

  Complaint, are misleading and contrary to the Marketing Defendants’ products’ labels.

         B. The Marketing Defendants Disseminated Their Misleading Messages About Opioids
            Through Multiple Direct and Indirect Channels

             253.    The Marketing Defendants spread their false and deceptive statements by

  marketing their branded opioids directly to doctors and patients throughout the United States. The

  Marketing Defendants also deployed seemingly unbiased and independent third parties that they

  controlled to spread their false and deceptive statements about the risks and benefits of opioids for

  the treatment of chronic pain throughout the country, including the Tribe’s communities.

             254.    Across the pharmaceutical industry, “core message” development is funded and

  overseen on a national basis by the drug manufacturers’ corporate headquarters. This


  114
        Id.
  115
        Endo Provides Update on Opana ER, supra n. 56.



                                                         70
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 299 of 777                       PageID #: 326



  comprehensive approach ensures that the Marketing Defendants’ messages are accurately and

  consistently delivered across marketing channels – including detailing visits, speaker events, and

  advertising – and in each sales territory. The Marketing Defendants consider this high level of

  coordination and uniformity crucial to successfully marketing their drugs.

         255.    The Marketing Defendants ensure marketing consistency nationwide through

  national and regional sales representative training; national training of local medical liaisons (the

  company employees who respond to physician inquiries); centralized speaker training; single sets

  of visual aids, speaker slide decks, and sales training materials; and nationally coordinated

  advertising. The Marketing Defendants’ sales representatives and physician speakers were

  required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

  along with them periodically to both check on their performance and compliance.

         256.    The Marketing Defendants utilized various channels to carry out their marketing

  scheme of targeting the medical community and patients with deceptive information about opioids:

  (1) direct, targeted communications with prescribers by sales representatives or “detailers;” (2)

  “Front Groups” with the appearance of independence from the Marketing Defendants; (3) so-

  called “KOLs,” that is, doctors who were paid by the Marketing Defendants to promote their pro-

  opioid message; (4) disseminating their misleading messages through reputable organizations; (5)

  CME programs controlled and/or funded by the Marketing Defendants; (6) branded advertising;

  (7) unbranded advertising; (8) publications; and (9) speakers bureaus and programs.

         1.      The Marketing Defendants Used “Detailers” To Directly Disseminate Their
                 Misrepresentations to Prescribers

         257.    The Marketing Defendants’ sales representatives executed carefully crafted

  marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

  doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales



                                                   71
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 300 of 777                     PageID #: 327



  representatives also distributed third-party marketing material to their target audience that was

  deceptive. The Marketing Defendants’ direct contact with prescribers was, by far, their most

  important means of disseminating the false narrative and increasing opioid prescriptions, and,

  accordingly, their sales.

         258.    Each Marketing Defendant promoted opioids through sales representatives (also

  called “detailers”) and, in consideration of a reasonable opportunity for further investigation and

  discovery, Plaintiff alleges that small group speaker programs were designed to reach out to

  individual prescribers. By establishing close relationships with doctors, the Marketing Defendants

  were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed

  them to promote their opioids and to allay individual prescribers’ concerns about prescribing

  opioids for chronic pain.

         259.    In accordance with common industry practice, the Marketing Defendants purchased

  and closely analyzed prescription sales data from IMS Health (now IQVIA), a healthcare data

  collection, management, and analytics corporation. This data allowed them to precisely track the

  rates of initial and renewal prescribing by individual doctors, which allowed them to target and

  tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

  disseminated the misinformation and materials described above.

         260.    Marketing Defendants devoted and continue to devote massive resources to direct

  sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

  branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

  detailing in 2000. The amount includes $34 million by Janssen, $13 million by Teva, and $10

  million by Endo.




                                                  72
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 301 of 777                     PageID #: 328



         261.    Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

  more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

  with the launch of Fentora, of more than $27 million in 2007, as shown below:




         262.    For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

  contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

  patients and by oncologists and pain management doctors experienced in treating cancer pain.

         263.    Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

  2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than $38

  million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated

  version in 2012 (and nearly $34 million for the year), as shown below:




                                                  73
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 302 of 777                       PageID #: 329



         264.    Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to

  more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spending

  at $142 million for 2011), as shown below:




         265.    Abbott, which was tasked with marketing Purdue’s products to hospitals, heavily

  incentivized its staff to push OxyContin, offering $20,000 cash prizes and luxury vacations to top

  performers. Abbott’s almost religious zeal to sell the drug is evident in the wide use of terminology

  from the Middle Ages Crusades: Sales reps were called “royal crusaders” and “knights” in internal

  documents, and they were supervised by the “Royal Court of OxyContin” – executives referred to

  in memos as the “Wizard of OxyContin,” “Supreme Sovereign of Pain Management,” and the

  “Empress of Analgesia.” The head of pain care sales, Jerry Eichhorn, was the “King of Pain,” and

  signed memos simply as “King.”




                                                   74
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 303 of 777                               PageID #: 330




          2.      The Marketing Defendants Deceptively Directed Front Groups to Promote
                  Opioid Use

          266.    Patient advocacy groups and professional associations also became vehicles to

  reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

  effective control over the messaging by these groups by providing major funding directly to them,

  as well as through KOLs who served on their boards. These “Front Groups” put out patient

  education materials, treatment guidelines and CMEs that supported the use of opioids for chronic

  pain, overstated the benefits of opioids, and understated their risks. 116 Defendants funded these

  Front Groups in order to ensure supportive messages from these seemingly neutral and credible

  third parties, and their funding did, in fact, ensure such supportive messages – often at the expense

  of the Front Groups’ own constituencies.




  116
      U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’ Office, Fueling an
  Epidemic, Report Two: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy
  Groups (Feb. 12, 2018), https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic, Part Two”), at p. 3.



                                                       75
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 304 of 777                                PageID #: 331



          267.     “Patient advocacy organizations and professional societies like the Front Groups

  ‘play a significant role in shaping health policy debates, setting national guidelines for patient

  treatment, raising disease awareness, and educating the public.’” 117 “Even small organizations –

  with ‘their large numbers and credibility with policymakers and the public’ – have ‘extensive

  influence in specific disease areas.’ Larger organizations with extensive funding and outreach

  capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’” 118

  Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

  Opioid Manufacturers and Third Party Advocacy Groups, 119 which arose out of a 2017 Senate

  investigation and, drawing on disclosures from Janssen and other opioid manufacturers, “provides

  the first comprehensive snapshot of the financial connections between opioid manufacturers and

  advocacy groups and professional societies operating in the area of Office opioids policy,” 120 found

  that the Marketing Defendants made millions of dollars’ worth of contributions to various Front

  Groups. 121

          268.     The Marketing Defendants also “made substantial payments to individual group

  executives, staff members, board members, and advisory board members” affiliated with the Front

  Groups subject to the Senate Committee’s study. 122

          269.     As the Senate’s Fueling an Epidemic Report found, the Front Groups “amplified or

  issued messages that reinforce industry efforts to promote opioid prescription and use, including

  guidelines and policies minimizing the risk of addiction and promoting opioids for chronic




  117
      Id. at p. 2.
  118
      Id.
  119
      Id. at p. 1.
  120
       Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory Committee and the Anesthetic
  and Analgesic Drug Products Advisory Committee; Notice of Meeting, May 25, 2015, 80 FR 30686.
  121
      Id.
  122
      Id. at p. 10.



                                                        76
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 305 of 777                         PageID #: 332



  pain.” 123 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

  landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

  and industry executives responsible for over prescription and misbranding.” 124

              270.      The Marketing Defendants took an active role in guiding, reviewing, and approving

  many of the false and misleading statements issued by the Front Groups, ensuring that Defendants

  were consistently in control of their content. By funding, directing, editing, approving, and

  distributing these materials, Defendants exercised control over and adopted their false and

  deceptive messages and acted in concert with the Front Groups and through the Front groups, with

  each working with the other to deceptively promote the use of opioids for the treatment of chronic

  pain.

                        a.     American Pain Foundation

              271.      The most prominent of the Front Groups was the APF. While APF held itself out as

  an independent patient advocacy organization, in reality, it received 90% of its funding in 2010

  from the drug and medical-device industry, including from Defendants Endo, Janssen, and

  Cephalon. APF received more than $10 million in funding from opioid manufacturers from 2007

  until it closed its doors in May 2012. Endo was APF’s largest donor and provided more than half

  of its $10 million in funding from 2007 to 2012.

              272.      For example, APF published a guide sponsored by Cephalon titled Treatment

  Options: A Guide for People Living with Pain and distributed 17,200 copies of this guide in one

  year alone, according to its 2007 annual report. This guide contains multiple misrepresentations

  regarding opioid use, which are discussed supra.




  123
        Id. at 12-15.
  124
        Id. at 12.



                                                       77
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 306 of 777                      PageID #: 333



         273.    APF also developed the NIPC, which ran a facially unaffiliated website,

  www.painknowledge.org. NIPC promoted itself as an education initiative led by its expert

  leadership team, including purported experts in the pain management field. NIPC published

  unaccredited prescriber education programs (accredited programs are reviewed by a third party

  and must meet certain requirements of independence from pharmaceutical companies), including

  a series of “dinner dialogues.” But it was Endo that substantially controlled NIPC, by funding

  NIPC projects, developing, specifying, and reviewing its content, and distributing NIPC materials.

  Endo’s control of NIPC was such that Endo listed it as one of its “professional education

  initiative[s]” in a plan Endo submitted to the FDA. Yet, Endo’s involvement in NIPC was nowhere

  disclosed on the website pages describing NIPC or on www.painknowledge.org. Endo estimated it

  would reach 60,000 prescribers through NIPC.

         274.    APF was often called upon to provide “patient representatives” for the Marketing

  Defendants’ promotional activities including Janssen’s “Let’s Talk Pain.” Although APF presented

  itself as a patient advocacy organization, it functioned largely as an advocate for the interests of

  the Marketing Defendants, not patients.

         275.    In practice, APF operated in close collaboration with Defendants, submitting grant

  proposals seeking to fund activities and publications suggested by Defendants and assisting in

  marketing projects for Defendants.

         276.    APF’s Board of Directors was largely comprised of doctors who were on the

  Marketing Defendants’ payrolls, either as consultants or as speakers for medical events. The close

  relationship between APF and the Marketing Defendants demonstrates APF’s lack of

  independence in its finances, management, and mission, and APF’s willingness to allow Marketing

  Defendants to control its activities and messages supports an inference that each Defendant that




                                                  78
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 307 of 777                     PageID #: 334



  worked with it was able to exercise editorial control over its publications – even when Defendants’

  messages contradicted APF’s internal conclusions.

         277.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

  determine the links, financial and otherwise, between the organization and the manufacturers of

  opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

  to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

  exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

  no longer be helpful, APF was no longer financially viable.

                 b.     American Academy of Pain Medicine and the American Pain Society

         278.    The American Academy of Pain Medicine (“AAPM”) and the American Pain

  Society (“APS”) are professional medical societies, each of which received substantial funding

  from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that endorsed

  opioids to treat chronic pain and claimed that the risk that patients would become addicted to

  opioids was low. 125 The consensus statement, which also formed the foundation of the 1998

  Guidelines, was published on the AAPM’s website.

         279.    AAPM’s corporate council includes Assertio, Teva, and other pharmaceutical

  companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman (“Fishman”)

  (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”) (2013), all of

  whose connections to the opioid manufacturers are well-documented as set forth below.




  125
       The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
  http://www.stgeorgeutah.com/wp-
  content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdfhttp://www.stgeorgeutah.com/wp-
  content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf.



                                                  79
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 308 of 777                                PageID #: 335



          280.     Fishman, who also served as a KOL for Marketing Defendants, stated that he would

  place the organization “at the forefront” of teaching that “the risks of addiction are . . . small and

  can be managed.” 126

          281.     AAPM has received over $2.2 million in funding since 2009 from opioid

  manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

  year (on top of other funding) to participate. The benefits included allowing members to present

  educational programs at off-site dinner symposia in connection with AAPM’s marquee event – its

  annual meeting held in Palm Springs, California, or other resort locations.

          282.     More specifically, Janssen paid $83,975 from 2012-2017 to AAPM. 127 Endo funded

  AAPM CMEs. Teva is on AAPM’s corporate relations council.

          283.     As to APS, Janssen paid $88,500 from 2012-2017. 128

          284.     AAPM describes its annual meeting as an “exclusive venue” for offering CME

  programs to doctors. Membership in the corporate relations council also allows drug company

  executives and marketing staff to meet with AAPM executive committee members in small

  settings. Defendants Endo and Cephalon were members of the council and presented deceptive

  programs to doctors who attended this annual event. The conferences sponsored by AAPM heavily

  emphasized CME sessions on opioids – 37 out of roughly 40 at one conference alone.

          285.     AAPM’s staff understood that they and their industry funders were engaged in a

  common task. Defendants were able to influence AAPM through both their significant and regular

  funding and the leadership of pro-opioid KOLs within the organization.




  126
      Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
  of      the   Division   of    Pain    Medicine,    Univ.    of    Cal.,   Davis     (2005),   available    at
  http://www.medscape.org/viewarticle/500829http://www.medscape.org/viewarticle/500829.
  127
      Fueling an Epidemic Part Two, supra n. 116.
  128
      Id.



                                                        80
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 309 of 777                        PageID #: 336



         286.    In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

  for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

  the risk of a patients’ addiction to opioids was low. Dr. David Haddox co-authored the AAPM/APS

  statement. Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM’s

  website until 2011.

         287.    AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”). AAPM,

  with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

  guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

  Fourteen of the 21-panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

  received support from Defendants Janssen, Cephalon and Endo. Of these individuals, eight

  received support from Teva, nine from Janssen, and nine from Endo.

         288.    Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

  School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

  as “skewed” by drug companies and “biased in many important respects,” including the high

  presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

  a low risk of addiction.

         289.    The 2009 Guidelines have been a particularly effective channel of deception. They

  have influenced not only treating physicians, but also the scientific literature on opioids; they were

  reprinted in the Journal of Pain, have been cited hundreds of times in academic literature, were

  disseminated during the relevant time period, and were and are available online. Treatment

  guidelines are especially influential with primary care physicians and family doctors to whom

  Marketing Defendants promoted opioids and whose lack of specialized training in pain

  management and opioids makes them more reliant on, and less able to evaluate, these guidelines.




                                                   81
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 310 of 777                      PageID #: 337



             290.    For that reason, the CDC has recognized that treatment guidelines can “change

  prescribing practices.” 129

             291.    The 2009 Guidelines are relied upon by doctors, especially general practitioners

  and family doctors who have no specific training in treating chronic pain.

             292.    The Marketing Defendants widely cited and promoted the 2009 Guidelines without

  disclosing the lack of evidence to support their conclusions, their involvement in the development

  of the Guidelines, or their financial backing of the authors of these Guidelines. For example, a

  speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the Management

  of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines while omitting

  their disclaimer regarding the lack of evidence for recommending the use of opioids for chronic

  pain.

                     c.       The Federation of State Medical Boards

             293.    The Federation of State Medical Boards (“FSMB”) is a trade organization

  representing the various state medical boards in the United States. The state boards that comprise

  the FSMB membership have the power to license doctors, investigate complaints, and discipline

  physicians.

             294.    The FSMB finances opioid- and pain-specific programs through grants from

  Defendants.

             295.    Since 1998, the FSMB has been developing treatment guidelines for the use of

  opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

  Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

  pharmaceutical companies.” The 1998 Guidelines – that the pharmaceutical companies helped



  129
        CDC Guideline, supra n. 26.



                                                    82
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 311 of 777                              PageID #: 338



  author – taught not that opioids could be appropriate in only limited cases after other treatments

  had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

  prescription option.

          296.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

  Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

  online and were available to and intended to reach physicians nationwide, including physicians

  who served the Tribe and its citizens.

          297.    FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

  drug manufacturers, including Endo and Cephalon.

          298.    The publication also received support from the American Pain Foundation (APF)

  and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

  Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

  Opioid Prescribing were distributed by state medical boards. 130 The FSMB website describes the

  book as “the leading continuing medical education (CME) activity for prescribers of opioid

  medications.” This publication asserted that opioid therapy to relieve pain and improve function is

  a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

  that pain is under-treated, and that patients should not be denied opioid medications except in light

  of clear evidence that such medications are harmful to the patient. 131

          299.    The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

  message that “under-treatment of pain” would result in official discipline, but no discipline would

  result if opioids were prescribed as part of an ongoing patient relationship and prescription


  130
         Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
  https://assets.documentcloud.org/documents/279033/fishman-responses-to-
  propublica.pdfhttps://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
  131
      Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford Life Sciences 2007).



                                                       83
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 312 of 777                                      PageID #: 339



  decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

  used to believe that they would be disciplined if their patients became addicted to opioids, were

  taught instead that they would be punished if they failed to prescribe opioids to their patients with

  chronic pain.

           300.     Dr. Fishman said that he did not receive any payments from FSMB or any royalties

  from the publisher because he wanted to avoid the perception of a potential conflict of interest in

  his authorship of the book or for the ongoing efforts of FSMB. This is because prior to 2011, he

  had been scrutinized for his involvement with the front groups/manufacturers and accepting

  payments. 132

           301.     The Manufacturing Defendants made additional contributions to the FSMB to

  further their misleading advertising. For example, Cephalon paid FSMB $180,000 over a 3-year

  period, 2007-2008 and 2011. 133 Endo paid FSMB $371,620 over a 5-year period. 134

                    d.       The Alliance for Patient Access

           302.     Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described patient

  advocacy and health professional organization that styles itself as “a national network of

  physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

  care.” 135 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

  2006. 136 As of July 2019, the APA listed 34 “Associate Members and Financial Supporters.” The

  list includes J&J, Allergan, and Teva.


  132
          Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
  https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
  133
      Id.
  134
      Id.
  135
          The Alliance       for   Patient Access,        About     AFPA,      http://allianceforpatientaccess.org/about-
  afpa/#membershiphttp://allianceforpatientaccess.org/about-afpa/#membership. References herein to APA include
  two affiliated groups: the Global Alliance for Patient Access and the Institute for Patient Access.
  136
      Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians to push Big Pharma’s
  agenda, Health News Review (Oct. 2, 2017), https://www.healthnewsreview.org/2017/10/non-profit-alliance-



                                                           84
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 313 of 777                                    PageID #: 340



          303.     APA’s board members have also directly received substantial funding from

  pharmaceutical companies. 137 For instance, board vice president Dr. Srinivas Nalamachu

  (“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

  from pharmaceutical companies – nearly all of it from manufacturers of opioids or drugs that treat

  opioids’ side effects, including from Defendants Endo and Cephalon. Other board members

  include Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013 through

  2015 from pharmaceutical companies, including payments by defendant Cephalon; Dr. Jack D.

  Schim from California, who received more than $240,000 between 2013 and 2015 from

  pharmaceutical companies, including defendants Endo, and Cephalon; Dr. Howard Hoffberg from

  Maryland, who received $153,000 between 2013 and 2015 from pharmaceutical companies,

  including defendants Endo, and Cephalon; and Dr. Robin K. Dore from California, who received

  $700,000 between 2013 and 2015 from pharmaceutical companies.

          304.     Among its activities, APA issued a “white paper” titled “Prescription Pain

  Medication: Preserving Patient Access While Curbing Abuse.” 138 Among other things, the white

  paper criticizes prescription monitoring programs, purporting to express concern that they are

  burdensome, not user friendly, and of questionable efficacy:

                 Prescription monitoring programs that are difficult to use and
                 cumbersome can place substantial burdens on physicians and their
                 staff, ultimately leading many to stop prescribing pain medications
                 altogether. This forces patients to seek pain relief medications
                 elsewhere, which may be much less convenient and familiar and may
                 even be dangerous or illegal.
                                                  ***


  patient-access-uses-journalists-politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient
  Access”).
  137
      All information concerning pharmaceutical company payments to doctors in this paragraph is from ProPublica’s
  Dollars for Docs database, available at https://projects.propublica.org/docdollars/.
  138
      Alliance for Patient Access, Prescription Pain Medication: Preserving Patient Access While Curbing Abuse, (Oct.
  2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-content/uploads/2013/01/PT_White-
  Paper_Finala.pdf.



                                                          85
                                                      DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 314 of 777                                   PageID #: 341



                      In some states, physicians who fail to consult prescription monitoring
                      databases before prescribing pain medications for their patients are
                      subject to fines; those who repeatedly fail to consult the databases face the
                      loss of their professional licensure. Such penalties seem excessive and
                      may inadvertently target older physicians in rural areas who may not be
                      facile with computers and may not have the requisite office staff.
                      Moreover, threatening and fining physicians in an attempt to induce
                      compliance with prescription monitoring programs represents a system
                      based on punishment as opposed to incentives. . .

                      We cannot merely assume that these programs will reduce prescription
                      pain medication use and abuse. 139

              305.       The white paper also purports to express concern about policies that have

   been enacted in response to the prevalence of pill mills:

                      Although well intentioned, many of the policies designed to address this
                      problem have made it difficult for legitimate pain management centers
                      to operate. For instance, in some states, [pain management centers] must
                      be owned by physicians or professional corporations, must have a Board-
                      certified medical director, may need to pay for annual inspections, and
                      are subject to increased record keeping and reporting requirements. . ..
                      [I]t is not even certain that the regulations are helping prevent abuses. 140

              In addition, in an echo of earlier industry efforts to push back against what they termed

  “opiophobia,” the


              white paper laments the stigma associated with prescribing and taking pain medication:

                      Both pain patients and physicians can face negative perceptions and
                      outright stigma. When patients with chronic pain can’t get their
                      prescriptions for pain medication filled at a pharmacy, they may feel like
                      they are doing something wrong – or even criminal. . .. Physicians can
                      face similar stigma from peers. Physicians in non-pain specialty areas
                      often look down on those who specialize in pain management – a
                      situation fueled by the numerous regulations and fines that surround
                      prescription pain medications. 141




  139
        Id. at 4-5 (footnote omitted).
  140
        Id. at 5-6.
  141
        Id. at 6.



                                                            86
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 315 of 777                                  PageID #: 342



          In conclusion, the white paper states that “[p]rescription pain medications, and specifically

  opioids, can provide substantial relief for people who are recovering from surgery, afflicted by

  chronic painful diseases, or experiencing pain associated with other conditions that do not

  adequately respond to over-the-counter drugs.” 142

          306.     The APA also issues “Patient Access Champion” financial awards to members of

  Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

  from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

  Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

  rights of senior citizens and the middle class, they were generally given to members of Congress

  who supported the APA’s agenda. 143

          307.     The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

  supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing the

  “suspicious orders” provision of the CSA. 144 The AAPM is also a signatory to this letter. An

  internal DOJ memo stated that the proposed bill “‘could actually result in increased diversion,

  abuse, and public health and safety consequences’” 145 and, according to DEA chief administrative

  law judge John J. Mulrooney, the law would make it “all but logically impossible” to prosecute

  manufacturers and distributors, like Defendants here, in the courts. 146 The law passed both Houses

  of Congress and was signed into law in 2016.

                   e.       The U.S. Pain Foundation


  142
      Id. at 7.
  143
      Jaklevic, Non-profit Alliance for Patient Access, supra n. 136.
  144
      Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha Blackburn, Peter Welch, and
  Judy Chu (Jan. 26, 2015).
  145
      Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS NEWS (last updated Oct.
  17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-by-drug-industry-and-congress/.
  146
      John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion Law: Hidden Rocks in
  Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. (forthcoming Feb. 2018),
  https://www.documentcloud.org/documents/4108121-Marquette-Law-Review-Mulrooney-Legel.html.



                                                         87
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 316 of 777                                PageID #: 343



          308.     The U.S. Pain Foundation (“USPF”) was another Front Group with systematic

  connections and interpersonal relationships with the Marketing Defendants. The USPF was one of

  the largest recipients of contributions from the Marketing Defendants, collecting nearly $3 million

  in payments between 2012 and 2015 alone. 147 The USPF was also a critical component of the

  Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

  Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers like

  Pfizer, Teva, Assertio, Endo, and McNeil (i.e. Janssen) as “Platinum,” “Gold,” and “Basic”

  corporate members. 148 Industry Front Groups like the American Academy of Pain Management,

  the American Academy of Pain Medicine, the American Pain Society, and PhRMA are also

  members of varying levels in the USPF. More specifically, Janssen paid $41,500 from 2012-

  2017 149.

                   f.      American Geriatrics Society

          309.     The AGS was another Front Group with systematic connections and interpersonal

  relationships with the Marketing Defendants. The AGS was a large recipient of contributions from

  the Marketing Defendants, including Endo and Janssen. AGS contracted with Endo and Janssen to

  disseminate guidelines regarding the use of opioids for chronic pain in 2002 (The Management of

  Persistent Pain in Older Persons, hereinafter “2002 AGS Guidelines”) and 2009

  (Pharmacological Management of Persistent Pain in Older Persons, 150 hereinafter “2009 AGS

  Guidelines”). According to news reports, AGS has received at least $344,000 in funding from

  opioid manufacturers since 2009. 151 AGS’s complicity in the common purpose with the Marketing


  147
      Fueling an Epidemic Part Two, supra n. 116 at p. 4.
  148
      Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.
  149
      Id.
  150
      Ferrell B et al., Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics Soc’y
  1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (“2009 AGS Guidelines”).
  151
      John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J. SENTINEL (May 30,
  2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.



                                                        88
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 317 of 777                            PageID #: 344



  Defendants is evidenced by the fact that AGS internal discussions in August 2009 reveal that it did

  not want to receive upfront funding from drug companies, which would suggest drug company

  influence, but would instead accept commercial support to disseminate pro-opioid publications.

          310.    The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

  severe pain . . . should be considered for opioid therapy.” The panel made “strong

  recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

  addiction is manageable for patients, even with a prior history of drug abuse. 152 These Guidelines

  further recommended that “the risks [of addiction] are exceedingly low in older patients with no

  current or past history of substance abuse.” These recommendations are not supported by any study

  or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in Google

  Scholar (which allows users to search scholarly publications that would have been relied on by

  researchers and prescribers) since their 2009 publication and as recently as this year.

          311.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

  State University and founder of the Michigan Headache & Neurological Institute, resigned from

  the panel because of his concerns that the Guidelines were influenced by contributions that drug

  companies, including Endo, Janssen, and Teva, made to the sponsoring organizations and

  committee members.

          312.    Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but was

  also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain. 153

          313.    Representatives of the Marketing Defendants, often at informal meetings at

  conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then



    2009 AGS Guidelines, supra n. 150 at 1342.
  152

    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE J. SENTINEL (May 30,
  153

  2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.



                                                      89
                                                       DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 318 of 777                      PageID #: 345



  submitted grant proposals seeking to fund these activities and publications, knowing that drug

  companies would support projects conceived as a result of these communications.

             314.     Members of AGS Board of Directors were doctors who were on the Marketing

  Defendants’ payrolls, either as consultants or as speakers for medical events. As described below,

  many of the KOLs also served in leadership positions within the AGS.

                      g.       American Chronic Pain Association

             315.     The Marketing Defendants also made substantial payments to the American

  Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education for

  people suffering from chronic pain. Contributions to the ACPA from the Manufacturing

  Defendants include $50,000 from Janssen from 2012-2017. 154 Between 2013 and 2016, 10

  members of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers,

  including Endo.

             3.       The Marketing Defendants Deceptively Paid KOLs to Promote Opioid Use

             316.     To falsely promote their opioids, the Marketing Defendants paid and cultivated a

  select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

  supportive messages. As set forth below, pro-opioid doctors have been at the hub of the Marketing

  Defendants’ well-funded, pervasive marketing scheme since its inception and were used to create

  the grave misperception that science and legitimate medical professionals favored the wider and

  broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry

  Fine, and Dr. Scott Fishman.

             317.     Although these KOLs were funded by the Marketing Defendants, the KOLs were

  used extensively to present the appearance that unbiased and reliable medical research supporting



  154
        Fueling an Epidemic, Part Two, supra n. 116.



                                                           90
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 319 of 777                     PageID #: 346



  the broad use of opioid therapy for chronic pain had been conducted and was being reported on by

  independent medical professionals.

         318.    As the Marketing Defendants’ false marketing scheme picked up steam, these pro-

  opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and gave

  speeches and CMEs supportive of opioid therapy for chronic pain. They served on committees that

  developed treatment guidelines that strongly encouraged the use of opioids to treat chronic pain,

  and they were placed on boards of pro-opioid advocacy groups and professional societies that

  developed, selected, and presented CMEs.

         319.    Through use of their KOLs and strategic placement of these KOLs throughout

  every critical distribution channel of information within the medical community, the Marketing

  Defendants were able to exert control of each of these modalities through which doctors receive

  their information.

         320.    In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs received

  money, prestige, recognition, research funding, and avenues to publish. For example, Dr. Webster

  has received funding from Endo and Cephalon. Dr. Fine has received funding from Janssen,

  Cephalon, and Endo.

         321.    The Marketing Defendants carefully vetted their KOLs to ensure that they were

  likely to remain on-message and supportive of the Marketing Defendants’ agenda. The Marketing

  Defendants also kept close tabs on the content of the materials published by these KOLs. Of course,

  the Marketing Defendants also kept these KOLs well-funded, enabling them to push the Marketing

  Defendants’ deceptive message out to the medical community.

         322.    Once the Marketing Defendants identified and funded KOLs and those KOLs began

  to publish “scientific” papers supporting the Marketing Defendants’ false position that opioids




                                                  91
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 320 of 777                               PageID #: 347



  were safe and effective for the treatment of chronic pain, the Marketing Defendants poured

  significant funds and resources into a marketing machine that widely cited and promoted their

  KOLs and studies or articles by their KOLs to drive prescriptions of opioids for chronic pain. The

  Marketing Defendants cited to, distributed, and marketed these studies and articles by their KOLs

  as if they were independent medical literature so that it would be well-received by the medical

  community. By contrast, the Marketing Defendants did not support, acknowledge, or disseminate

  the truly independent publications of doctors critical of the use of chronic opioid therapy.

          323.      In their promotion of the use of opioids to treat chronic pain, the Marketing

  Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

  disregarded the truth in doing so, but they continued to publish their misstatements to benefit

  themselves and the Marketing Defendants.

                    a.      Dr. Russell Portenoy

          324.      In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

  Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

  time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

  substantial gains in employment or social function could be attributed to the institution of opioid

  therapy.” 155

          325.      Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

  dangers of long-term use of opioids:

                  The traditional approach to chronic non-malignant pain does not accept
                  the long-term administration of opioid drugs. This perspective has been
                  justified by the perceived likelihood of tolerance, which would attenuate
                  any beneficial effects over time, and the potential for side effects,
                  worsening disability, and addiction. According to conventional thinking,
                  the initial response to an opioid drug may appear favorable, with partial

  155
     Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain: Report of 38 cases,
  25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.



                                                       92
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 321 of 777                              PageID #: 348



                 analgesia and salutary mood changes, but adverse effects inevitably occur
                 thereafter. It is assumed that the motivation to improve function will cease
                 as mental clouding occurs and the belief takes hold that the drug can, by
                 itself, return the patient to a normal life. Serious management problems
                 are anticipated, including difficulty in discontinuing a problematic
                 therapy and the development of drug seeking behavior induced by the
                 desire to maintain analgesic effects, avoid withdrawal, and perpetuate
                 reinforcing psychic effects. There is an implicit assumption that little
                 separates these outcomes from the highly aberrant behaviors associated
                 with addiction. 156 (emphasis added).

          According to Dr. Portenoy, the foregoing problems could constitute “compelling reasons

  to reject long-term opioid administration as a therapeutic strategy in all but the most desperate

  cases of chronic nonmalignant pain.” 157

          326.     Despite having taken this position on long-term opioid treatment, Dr. Portenoy

  ended up becoming a spokesperson for Marketing Defendants, promoting the use of prescription

  opioids, and minimizing their risks. A respected leader in the field of pain treatment, Dr. Portenoy

  was highly influential. Dr. Andrew Kolodny, co-founder of Physicians for Responsible Opioid

  Prescribing, described him “lecturing around the country as a religious-like figure.

          327.     Dr. Portenoy was also a critical component of the Marketing Defendants’ control

  over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

  was also the President of the APS.

          328.     In recent years, some of the Marketing Defendants’ KOLs have conceded that many

  of their past claims in support of opioid use lacked evidence or support in the scientific literature. 158

  Dr. Portenoy has now admitted that he minimized the risks of opioids, 159 and that he “gave


  156
      Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1 Progress in Pain Res. &
  Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis added).
  157
      Id.
  158
       See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18, 2012),
  http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
  139609053.html/ (reporting that a key Endo KOL acknowledged that opioid marketing went too far).
  159
       Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8, 2013),
  https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-epidemic.



                                                       93
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 322 of 777                               PageID #: 349



  innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.” 160 He mused,

  “Did I teach about pain management, specifically about opioid therapy, in a way that reflects

  misinformation? Well, against the standards of 2012, I guess I did . . .” 161

          329.     In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

  Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

  real evidence behind:

              I gave so many lectures to primary care audiences in which the Porter and
              Jick article was just one piece of data that I would then cite, and I would
              cite six, seven, maybe ten different avenues of thought or avenues of
              evidence, none of which represented real evidence, and yet what I was
              trying to do was to create a narrative so that the primary care audience
              would look at this information in [total] and feel more comfortable about
              opioids in a way they hadn’t before. In essence this was education to
              destigmatize [opioids], and because the primary goal was to destigmatize,
              we often left evidence behind. 162

          330.     Several years earlier, when interviewed by journalist Barry Meier for his 2003

  book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to have

  always to live with that one.” 163

                   b.      Dr. Lynn Webster

          331.     Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

  of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was President

  in 2013 and is a current board member of AAPM, a Front Group that ardently supports chronic

  opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published Endo’s



  160
      Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET JOURNAL (Dec.
  17, 2012), https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
  161
      Id.
  162
      Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER (May 26,
  2016),      http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-epidemic-2016-5;  Andrew
  Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct. 30, 2011),
  https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
  163
      Pain Killer, supra n. 80, at 277.



                                                        94
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 323 of 777                       PageID #: 350



  special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

  sponsored by Cephalon and Endo. At the same time, Dr. Webster was receiving significant funding

  from Defendants (including nearly $2 million from Cephalon).

          332.    Dr. Webster created and promoted the Opioid Risk Tool, a five-question, one-

  minute screening tool relying on patient self-reports that purportedly allows doctors to manage the

  risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

  patients likely to become addicted is an important tool in giving doctors the confidence to prescribe

  opioids long-term, and for this reason, references to screening appear in various industry-supported

  guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on, or are linked to,

  websites run by Endo and Janssen. In 2011, Dr. Webster presented, via webinar, a program titled,

  Managing Patient’s Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended the

  use of risk screening tools, urine testing, and patient agreements to prevent “overuse of

  prescriptions” and “overdose deaths.”

          333.    Dr. Webster was himself tied to numerous overdose deaths. The DEA investigated

  him and the Lifetree Clinic for overprescribing opioids after twenty patients died from overdoses.

  In keeping with the Marketing Defendants’ promotional messages, Dr. Webster apparently

  believed the solution to patients’ tolerance or addictive behaviors was more opioids: he prescribed

  staggering quantities of pills.

          334.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

  sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

  buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

  presentation’s agenda description states: “Most patients with chronic pain experience episodes of

  breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The




                                                   95
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 324 of 777                               PageID #: 351



  presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal tablets

  in the chronic pain setting and promises to show the “[i]nterim results of this study suggest that

  [fentanyl buccal] is safe and well-tolerated in patients with chronic pain and [breakthrough pain].”

  This CME effectively amounted to off-label promotion of Cephalon’s opioids, even though they

  were approved only for cancer pain.

          335.     Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid Treatment

  for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through December

  15, 2008. The CME taught that non-opioid analgesics and combination opioids containing non-

  opioids such as aspirin and acetaminophen are less effective at treating breakthrough pain because

  of dose limitations on the non-opioid component.

                   c.      Dr. Perry Fine

          336.     Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

  has authored articles and testified in court cases and before state and federal committees, and he,

  too, has argued against legislation restricting high-dose opioid prescriptions for non-cancer

  patients. He has provided medical legal consulting for Janssen and participated in CME activities

  for Endo, along with serving in these capacities for several other drug companies. He co-chaired

  the APS-AAPM Opioid Guideline Panel, served as treasurer of the AAPM from 2007 to 2010 and

  as president of that group from 2011 to 2013, and was also on the board of directors of APF. 164

          337.     Multiple videos feature Dr. Fine delivering educational talks about prescription

  opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

  Smith before her death for pain did not make her an addict.



  164
     Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion,
  306      (13)    JAMA        1445   (Sept.    20,     2011),     https://jamanetwork.com/journals/jama/article-
  abstract/1104464?redirect=true.



                                                        96
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 325 of 777                                      PageID #: 352



           338.     Dr. Fine has also acknowledged having failed to disclose numerous conflicts of

  interest. For example, Dr. Fine failed to fully disclose payments received as required by his

  employer, the University of Utah – telling the university that he had received under $5,000 in 2010

  from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s website

  states that the company paid him $32,017 that year for consulting, promotional talks, meals, and

  travel. 165

           339.     Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia in which

  they downplayed the risks of opioid treatment such as respiratory depression and addiction:

                At clinically appropriate doses . . . respiratory rate typically does not
                decline. Tolerance to the respiratory effects usually develops quickly, and
                doses can be steadily increased without risk.

                Overall, the literature provides evidence that the outcomes of drug abuse
                and addiction are rare among patients who receive opioids for a short
                period (i.e., for acute pain) and among those with no history of abuse who
                receive long-term therapy for medical indications. 166

           340.     In November 2010, Dr. Fine and others published an article presenting the results

  of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

  Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

  Pain: An 18-Month Study.” 167 In that article, Dr. Fine explained that the 18-month “open-label”

  study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

  in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-




    Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug Industry, ProPublica
  165

  (Dec. 23, 2011), https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry.
  166
      Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20 and 34, McGraw-Hill
  Companies (2004), http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
  167
      Perry G. Fine et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the Treatment of Breakthrough
  Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month Study, 40(5) J. Pain & Symptom Management 747-
  60 (Nov. 2010).



                                                           97
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 326 of 777                        PageID #: 353



  cancer pain.” 168 The article acknowledged that: (a) “[t]here has been a steady increase in the use

  of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

  “widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

  and consensus-based recommendations for the optimal use of opioids in the management of

  chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms of

  opioid therapy for chronic pain.” 169

         341.    The article concluded: “[T]he safety and tolerability profile of FBT in this study

  was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

  predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

  events was “small.” 170

         342.    Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

  one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

  Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only for

  cancer patients, but also for non-cancer patients, and suggests it may take four or five switches

  over a person’s “lifetime” to manage pain. 171 He states the “goal is to improve effectiveness which

  is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance

  of therapeutic good and adverse events over the course of years.” 172 The entire program assumes

  that opioids are appropriate treatment over a “protracted period of time” and even over a patient’s

  entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states




  168
      Id.
  169
      Id.
  170
      Id.
  171
        Perry A. Fine, M.D., Safe and Effective      Opioid   Rotation,   YouTube.com   (Nov.   8,   2012),
  https://www.youtube.com/watch?v=_G3II9yqgXI.
  172
      Id.



                                                   98
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 327 of 777                                  PageID #: 354



  that the associated risks of addiction and abuse can be managed by doctors and evaluated with

  “tools,” but leaves that for “a whole other lecture.” 173

                   d.       Dr. Scott Fishman

          343.     Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

  multitudinous. He has served as an APF board member and as president of the AAPM and has

  participated yearly in numerous CME activities for which he received “market rate honoraria.” As

  discussed below, he has authored publications, including the seminal guides on opioid prescribing,

  which were funded by the Marketing Defendants. He has also worked to oppose legislation

  requiring doctors and others to consult pain specialists before prescribing high doses of opioids to

  non-cancer patients. He has acknowledged his failure to disclose all potential conflicts of interest

  in a letter in the Journal of the American Medical Association titled “Incomplete Financial

  Disclosures in a Letter on Reducing Opioid Abuse and Diversion.” 174

          344.     Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic pain

  titled “Responsible Opioid Prescribing” in 2007, which promoted the notion that long-term opioid

  treatment was a viable and safe option for treating chronic pain.

          345.     In 2012, Dr. Fishman updated the guide and continued emphasizing the

  “catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

              Given the magnitude of the problems related to opioid analgesics, it can be
              tempting to resort to draconian solutions: clinicians may simply stop
              prescribing opioids, or legislation intended to improve pharmacovigilance
              may inadvertently curtail patient access to care. As we work to reduce
              diversion and misuse of prescription opioids, it’s critical to remember that
              the problem of unrelieved pain remains as urgent as ever. 175


  173
      Id.
  174
      Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion, 306(13)
  JAMA 1445 (2011); Weber, Two Leaders in Pain, supra n. 165.
  175
      Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11 (Waterford Life
  Sciences 2012).



                                                         99
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 328 of 777                        PageID #: 355



         The updated guide still assures that “[o]pioid therapy to relieve pain and improve function

  is legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins.” 176

         346.     In another guide by Dr. Fishman, he continues to downplay the risk of addiction: “I

  believe clinicians must be cautious with the label ‘addict.’ I draw a distinction between a ‘chemical

  coper’ and an addict.” 177 The guide also continues to present symptoms of addiction as symptoms

  of “pseudoaddiction.”

         4.       The Marketing Defendants Disseminated Their Misrepresentations Through
                  CME Programs

         347.     Now that the Marketing Defendants had both a group of physician promoters and

  had built a false body of “literature,” Defendants needed to make sure their false marketing

  message was widely distributed.

         348.     One way the Marketing Defendants aggressively distributed their false message

  was through countless continuing medical education programs (“CME”).

         349.     Doctors are required to attend a certain number and, often, the type of CME

  programs each year as a condition of their licensure. These programs are generally delivered in

  person, often in connection with professional organizations’ conferences, online, or through

  written publications. Doctors rely on CMEs not only to satisfy licensing requirements but also to

  get information on new developments in medicine or to deepen their knowledge in specific areas

  of practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

  and are thought to reflect these physicians’ medical expertise, they can be especially influential

  with doctors.




    Id.
  176
  177
     Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management Through Better
  Communication 45 (Oxford University Press 2012).



                                                   100
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 329 of 777                             PageID #: 356



             350.   The countless doctors and other health care professionals who participate in

  accredited CMEs constitute an enormously important audience for opioid reeducation. As one

  target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

  expertise and specialized training in pain management made them particularly dependent upon

  CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

             351.   The Marketing Defendants sponsored CMEs that were delivered thousands of

  times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

  biased messages described in this Complaint. These CMEs, while often generically titled to relate

  to the treatment of chronic pain, focused on opioids to the exclusion of alternative treatments,

  inflated the benefits of opioids, and frequently omitted or downplayed their risks and adverse

  effects.

             352.   Cephalon sponsored numerous CME programs, which were made widely available

  through organizations like Medscape, LLC (“Medscape”) and which disseminated false and

  misleading information to physicians across the country.

             353.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

  Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

  was given by a self-professed pain management doctor who “previously operated back, complex

  pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non-

  time-dependent continuum that requires a balanced analgesia approach using “targeted pharmaco

  therapeutics to affect multiple points in the pain-signaling pathway.” 178 The doctor lists fentanyl

  as one of the most effective opioids available for treating breakthrough pain, describing its use as




  178
         Daniel S. Bennett, Breakthrough        Pain:     Treatment   Rationale   With   Opioids,   Medscape,
  http://www.medscape.org/viewarticle/461612.



                                                        101
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 330 of 777                                 PageID #: 357



  an expected and normal part of the pain management process. 179 Nowhere in the CME is cancer

  or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be limited to

  cancer-related pain.

             354.     Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

  and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

  instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or non-

  cancer-related has limited utility” and recommended Actiq and Fentora for patients with chronic

  pain. The CME is still available online.

             355.     Responsible Opioid Prescribing was sponsored by Endo and Teva. The FSMB

  website described it as the “leading continuing medical education (CME) activity for prescribers

  of opioid medications.” Endo sales representatives distributed copies of Responsible Opioid

  Prescribing with a special introductory letter from Dr. Fishman.

             356.     In all, more than 163,000 copies of Responsible Opioid Prescribing were

  distributed nationally.

             357.     The American Medical Association (“AMA”) recognized the impropriety that

  pharmaceutical company-funded CMEs create, stating that support from drug companies with a

  financial interest in the content being promoted “creates conditions in which external interests

  could influence the availability and/or content” of the programs and urged that “[w]hen possible,

  CME[s] should be provided without such support or the participation of individuals who have

  financial interests in the education subject matter.” 180

             358.     Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

  during the relevant time period and were misled by them.


  179
        Id.
  180
        Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov. 2011).



                                                          102
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 331 of 777                                  PageID #: 358



          359.     By sponsoring CME programs put on by Front Groups like APF, AAPM, and

  others, the Marketing Defendants expected and understood that instructors would deliver messages

  favorable to them, as these organizations were dependent on the Marketing Defendants for other

  projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

  talks that supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs

  had a direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

  Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

  their absorption of specific messages, confirming the strategic marketing purpose in supporting

  them.

               5. The Marketing Defendants Used “Branded” Advertising to Promote Their
                  Products to Doctors and Consumers

          360.     The Marketing Defendants engaged in widespread advertising campaigns touting

  the benefits of their branded drugs. The Marketing Defendants published print advertisements in

  a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

  Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal of

  the American Medical Association. The Marketing Defendants collectively spent more than $14

  million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

  The 2011 total includes $4.9 million by Janssen and $1.1 million by Endo.

          361.     The Marketing Defendants also targeted consumers in their advertising. They knew

  that physicians are more likely to prescribe a drug if a patient specifically requests it. 181 They also

  knew that this willingness to acquiesce to such patient requests holds true even for opioids and for




  181
     In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a prescription for it,
  compared with 1% of those making no specific request. J.B. McKinlay et al., Effects of Patient Medication Requests
  on Physician Prescribing Behavior, 52(2) Med. Care 294 (2014).



                                                        103
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 332 of 777                        PageID #: 359



  conditions for which they are not approved. 182 Endo’s research, for example, found that such

  communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

  therapy and fewer discontinuations. The Marketing Defendants thus increasingly took their opioid

  sales campaigns directly to consumers, including through patient-focused “education and support”

  materials in the form of pamphlets, videos, or other publications that patients could view in their

  physician’s office.

              6.     The Marketing Defendants Used “Unbranded” Advertising to Promote Opioid
                     Use for Chronic Pain Without FDA Review

              362.   The Marketing Defendants also aggressively promoted opioids through “unbranded

  advertising” to generally tout the benefits of opioids without specifically naming a particular

  brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease awareness”

  – encouraging consumers to “talk to your doctor” about a certain health condition without

  promoting a specific product and, therefore, without providing balanced disclosures about the

  product’s limits and risks. In contrast, a pharmaceutical company’s “branded” advertisement that

  identifies a specific medication and its indication (i.e., the condition which the drug is approved to

  treat) must also include possible side effects and contraindications – what the FDA Guidance on

  pharmaceutical advertising refers to as “fair balance.” Branded advertising is also subject to FDA

  review for consistency with the drug’s FDA-approved label. Through unbranded materials, the

  Marketing Defendants expanded the overall acceptance of and demand for chronic opioid therapy

  without the restrictions imposed by regulations on branded advertising.

              7.     The Marketing Defendants Funded, Edited and Distributed Publications That
                     Supported Their Misrepresentations




  182
        Id.



                                                   104
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 333 of 777                      PageID #: 360



         363.       The Marketing Defendants created a body of false, misleading, and unsupported

  medical and popular literature about opioids that (a) understated the risks and overstated the

  benefits of long-term use; (b) appeared to be the result of independent, objective research; and (c)

  was calculated to shape the perceptions of prescribers, patients, and payors. This literature served

  marketing goals, rather than scientific standards, and was intended to persuade doctors and

  consumers that the benefits of long-term opioid use outweighed the risks.

         364.       To accomplish their goal, the Marketing Defendants – sometimes through third-

  party consultants and/or Front Groups – commissioned, edited, and arranged for the placement of

  favorable articles in academic journals.

         365.       The Marketing Defendants’ plans for these materials did not originate in the

  departments with the organizations that were responsible for research, development, or any other

  area that would have specialized knowledge about the drugs and their effects on patients; rather,

  they originated in the Marketing Defendants’ marketing departments.

         366.       The Marketing Defendants made sure that favorable articles were disseminated and

  cited widely in the medical literature, even when the Marketing Defendants knew that the articles

  distorted the significance or meaning of the underlying study, as with the Porter & Jick letter. The

  Marketing Defendants also frequently relied on unpublished data or posters, neither of which are

  subject to peer review, but were presented as valid scientific evidence.

         367.       The Marketing Defendants published or commissioned deceptive review articles,

  letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

  suppressing negative information that contradicted their claims or raised concerns about chronic

  opioid therapy.




                                                  105
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 334 of 777                                PageID #: 361



          368.     For example, in 2007 Cephalon sponsored the publication of an article titled

  “Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

  Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,” 183

  published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

  use of its branded fentanyl products. The article’s authors (including Dr. Webster, discussed above)

  stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain] more rapidly

  than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose of [the]

  study was to provide a qualitative evaluation of the effect of BTP on the [quality of life] of non-

  cancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients studied was

  back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The article cites

  Portenoy and recommends fentanyl for non-cancer BTP patients:

          369.     In summary, BTP appears to be a clinically important condition in patients with

  chronic non-cancer pain and is associated with an adverse impact on QoL. This qualitative study

  on the negative impact of BTP and the potential benefits of BTP-specific therapy suggests several

  domains that may be helpful in developing BTP-specific, QoL assessment tools. 184

          8.       The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
                   Their Deceptive Messages

          370.     In addition to making sales calls, the Marketing Defendants’ detailers also

  identified doctors to serve, for payment, on their speakers’ bureaus and to attend programs with

  speakers with meals paid for by the Marketing Defendants. These speaker programs and associated

  speaker training served three purposes: they provided 1) an incentive to doctors to prescribe, or



  183
      Donald R. Taylor et al., Impact of Breakthrough Pain on Quality of Life in Patients With Chronic, Non-cancer
  Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3)
  Pain Med. 281-88 (Mar. 2007), available at https://academic.ouop.com/painmedicine/article/8/3/281/1829094.
  184
      Id.



                                                       106
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 335 of 777                       PageID #: 362



  increase their prescriptions of, a particular drug; 2) an opportunity for doctors to be selected to

  attend forum at which the drug companies could further market to the speaker himself or herself;

  and 3) an opportunity for the doctors to market to their peers. The Marketing Defendants graded

  their speakers, and future opportunities were based on speaking performance, post-program sales,

  and product usage. Janssen, Endo, and Cephalon each made thousands of payments to physicians

  nationwide, for activities including participating on speakers’ bureaus, providing consulting

  services, and other services.

         C. The Marketing Defendants’ Goal Was for More Patients to Take More Opioids at
            Higher Doses for Longer Periods of Time

             1.      The Marketing Defendants Focused on Vulnerable Populations In Order to
                     Increase the Patient Population

             371.    The Marketing Defendants specifically targeted their marketing at two particularly

  vulnerable populations – the elderly and veterans – who tend to suffer from chronic pain.

             372.    The Marketing Defendants targeted these vulnerable patients even though the risks

  of long-term opioid use were significantly greater for them. For example, a 2016 CDC Guideline

  observes that existing evidence confirms that elderly patients taking opioids suffer from elevated

  fall and fracture risks, reduced renal function and medication clearance, and a smaller window

  between safe and unsafe dosages. 185 Elderly patients taking opioids have also been found to have

  a greater risk for hospitalizations and increased vulnerability to adverse drug effects and

  interactions, such as respiratory depression. The 2016 CDC Guideline concludes that there must

  be “additional caution and increased monitoring” to minimize the risks of opioid use in elderly

  patients. 186

             2.      Increasing Dosages and Increasing Them Quickly to Keep Patients on Longer


  185
        CDC Guideline, supra n. 26.
  186
        Id. at 27.



                                                    107
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 336 of 777                         PageID #: 363



           373.   In order to promote long-term sales, the Marketing Defendants promoted the

  prescription of higher dosages of opioids. There were several dimensions to this. First, the

  Marketing Defendants charged more for the higher dosages. More importantly, patients who took

  higher dosages would stay on opioids longer.

           374.   The Marketing Defendants’ focus on increasing dosages, and increasing the

  duration of opioid usage, had devastating consequences for patients. Patients exposed to higher

  dosages, and for longer periods of time, are many times more likely to become addicted, and to

  overdose.

        D. The Marketing Defendants’ Scheme Succeeded, Creating a Public Health Epidemic

           1.     The Marketing Defendants Dramatically Expanded Opioid Prescribing and
                  Use

           375.   The Marketing Defendants necessarily expected a return on the enormous

  investment they made in their deceptive marketing scheme, and they worked to measure and

  expand their success. Their own documents show that they knew they were influencing prescribers

  and increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

  addiction and abuse.

           376.   Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

  label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

  increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and “ongoing

  changes to [its] marketing approach including hiring additional sales representatives and targeting

  our marketing efforts to pain specialists.” 187 Actiq became Cephalon’s second best-selling drug.




  187
           Cephalon,   Inc.     Annual      Report    (Form    10-K)    at   28     (Mar.   31,   2003),
  https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.



                                                    108
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 337 of 777                                     PageID #: 364



  By the end of 2006, Actiq’s sales had exceeded $500 million. 188 Only 1% of the 187,076

  prescriptions for Actiq filled at retail pharmacies during the first six months of 2006 were

  prescribed by oncologists. One measure suggested that “more than 80 percent of patients who

  use[d] the drug don’t have cancer.” 189

           377.     Each of the Marketing Defendants tracked the impact of their marketing efforts to

  measure their impact in changing doctors’ perceptions and prescribing of their drugs. They

  purchased prescribing and survey data that allowed them to closely monitor these trends, and they

  did actively monitor them. For instance, they monitored doctors’ prescribing before and after

  detailing visits and before and after speaker programs. Defendants continued and, in many cases,

  expanded and refined their aggressive and deceptive marketing for one reason: it worked. As

  described in this Complaint, both in specific instances (e.g., the low abuse potential of various

  Defendants’ opioids), and more generally, Defendants’ marketing changed prescribers’ willingness

  to prescribe opioids, led them to prescribe more of their opioids, and persuaded them not to stop

  prescribing opioids or to switch to “safer” opioids, such as ADF.

           378.     This success would have come as no surprise. Drug company marketing materially

  impacts doctors’ prescribing behavior. 190 The effects of sale calls on prescribers’ behavior are well



  188
      John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, THE WALL STREET JOURNAL (Nov.
  3, 2006), https://www.wsj.com/articles/SB116252463810112292.
  189
      Id.
  190
      See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription Behavior to Salesforce Effort:
  An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has a positive impact on prescriptions
  written); Ian Larkin et al., Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of
  Antidepressants and Antipsychotics in Children, 33(6) Health Affairs 1014 (2014), available at
  https://www.healthaffairs.org/doi/full/10.1377/hlthaff.2013.0939?url_ver=Z39.88-
  2003&rfr_id=ori%3Arid%3Acrossref.org&rfr_dat=cr_pub%3Dpubmed& (finding academic medical centers that
  restricted direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label use of
  promoted drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
  Health         Tragedy,     99(2)      Am       J.      Pub.     Health      221       (2009)      available       at
  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/ (correlating an increase of OxyContin prescriptions from
  670,000 annually in 1997 to 6.2 million in 2002 to a doubling of Purdue’s sales force and trebling of annual sales
  calls) (hereinafter “Commercial Triumph”).



                                                          109
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 338 of 777                             PageID #: 365



  documented in the literature. One study examined four practices, including visits by sales

  representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

  found that sales representatives have the strongest effect on drug utilization. An additional study

  found that doctor meetings with sales representatives are related to changes in both prescribing

  practices and requests by physicians to add the drugs to hospitals’ formularies.

          379.    Marketing Defendants spent millions of dollars to market their drugs to prescribers

  and patients, and meticulously tracked their return on that investment. In one recent survey

  published by the AMA, even though nine in ten general practitioners reported prescription drug

  abuse to be a moderate to large problem in their communities, 88% of the respondents said they

  were confident in their prescribing skills, and nearly half were comfortable using opioids for

  chronic non-cancer pain. 191 These results are directly due to the Marketing Defendants’ fraudulent

  marketing campaign focused on several misrepresentations.

          380.    Thus, both independent studies and Defendants’ own tracking confirm that

  Defendants’ marketing scheme dramatically increased their sales.

          2.      The Marketing Defendants’ Deception in Expanding Their Market Created
                  and Fueled the Opioid Epidemic

          381.    Independent research demonstrates a close link between opioid prescriptions and

  opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

  exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.” 192 It has been




  191
      CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians, 175 JAMA Intern.
  Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520, https://www.ncbi.nlm.nih.gov/pubmed/25485657.
  192
      Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics in Rural,
  Suburban, and Urban Locations in the United States, 16 Pharmacoepidemiology and Drug Safety, 827-40 (2007),
  doi: 10.1002/pds.1452, https://www.cdhs.udel.edu/content-sub-
  site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abuse%20of%20Opioi
  d%20Analgesics.pdf.



                                                     110
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 339 of 777                          PageID #: 366



  estimated that 60% of the opioids that are abused come, directly or indirectly, through physicians’

  prescriptions.

              382.      There is a “parallel relationship between the availability of prescription opioid

  analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

  associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

  widespread misuse of powerful opioid pain medications.” 193

              383.      In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

  quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

  opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

  CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

  reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

         E. Each of the Marketing Defendants Made Materially Deceptive Statements and
            Concealed Material Facts

              384.      As alleged herein, the Marketing Defendants made and/or disseminated deceptive

  statements regarding material facts and further concealed material facts in the course of

  manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions

  were intentional and/or unlawful. Such statements include, but are not limited to, those set out

  below and alleged throughout this Complaint.

              385.      As a part of their deceptive marketing scheme, the Marketing Defendants identified

  and targeted susceptible prescribers and vulnerable patient populations in the United States. For

  example, the Marketing Defendants focused their deceptive marketing on primary care doctors,

  who were more likely to treat chronic pain patients and prescribe them drugs but were less likely




  193
        See Califf et al., supra n. 32.



                                                       111
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 340 of 777                     PageID #: 367



  to be educated about treating pain and the risks and benefits of opioids and therefore more likely

  to accept the Marketing Defendants’ misrepresentations.

         1.      Endo

         386.    Defendant Endo made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

                 a.     Creating, sponsoring, and assisting in the distribution of patient education
                        materials that contained deceptive statements;

                 b.     Creating and disseminating advertisements that contained deceptive
                        statements concerning the ability of opioids to improve function long-term
                        and concerning the evidence supporting the efficacy of opioids long-term
                        for the treatment of chronic non-cancer pain;

                 c.     Creating and disseminating paid advertisement supplements in academic
                        journals promoting chronic opioid therapy as safe and effective for long
                        term use for high-risk patients;

                 d.     Creating and disseminating advertisements that falsely and inaccurately
                        conveyed the impression that Endo’s opioids would provide a reduction in
                        oral, intranasal, or intravenous abuse;

                 e.     Disseminating misleading statements concealing the true risk of addiction
                        and promoting the misleading concept of pseudoaddiction through Endo’s
                        own unbranded publications and on internet sites Endo sponsored or
                        operated;

                 f.     Endorsing, directly distributing, and assisting in the distribution of
                        publications that presented an unbalanced treatment of the long-term and
                        dose-dependent risks of opioids versus NSAIDs;

                 g.     Providing significant financial support to pro-opioid KOLs, who made
                        deceptive statements concerning the use of opioids to treat chronic non-
                        cancer pain;

                 h.     Providing needed financial support to pro-opioid pain organizations –
                        including over $5 million to the organization responsible for many of the
                        most egregious misrepresentations – that made deceptive statements,
                        including in patient education materials, concerning the use of opioids to
                        treat chronic non-cancer pain;




                                                 112
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 341 of 777                      PageID #: 368



                 i.     Targeting the elderly by assisting in the distribution of guidelines that
                        contained deceptive statements concerning the use of opioids to treat
                        chronic non-cancer pain and misrepresented the risks of opioid addiction in
                        this population;

                 j.     Endorsing and assisting in the distribution of CMEs containing deceptive
                        statements concerning the use of opioids to treat chronic non-cancer pain;

                 k.     Developing and disseminating scientific studies that deceptively concluded
                        opioids are safe and effective for the long-term treatment of chronic non-
                        cancer pain and that opioids improve quality of life, while concealing
                        contrary data;

                 l.     Directly distributing and assisting in the dissemination of literature written
                        by pro- opioid KOLs that contained deceptive statements concerning the
                        use of opioids to treat chronic non-cancer pain, including the concept of
                        pseudoaddiction;

                 m.     Creating, endorsing, and supporting the distribution of patient and
                        prescriber education materials that misrepresented the data regarding the
                        safety and efficacy of opioids for the long-term treatment of chronic non-
                        cancer pain, including known rates of abuse and addiction and the lack of
                        validation for long-term efficacy; and

                 n.     Making deceptive statements concerning the use of opioids to treat chronic
                        non-cancer pain to prescribers through in-person detailing.

         2.      Janssen

         387.    Defendant Janssen made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

                 a.     Creating, sponsoring, and assisting in the distribution of patient education
                        materials that contained deceptive statements;

                 b.     Directly disseminating deceptive statements through internet sites over
                        which Janssen exercised final editorial control and approval stating that
                        opioids are safe and effective for the long-term treatment of chronic non-
                        cancer pain and that opioids improve quality of life, while concealing
                        contrary data;

                 c.     Disseminating deceptive statements concealing the true risk of addiction
                        and promoting the deceptive concept of pseudoaddiction through internet
                        sites over which Janssen exercised final editorial control and approval;



                                                 113
                                        DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 342 of 777                  PageID #: 369



              d.    Promoting opioids for the treatment of conditions for which Janssen knew,
                    due to the scientific studies it conducted, that opioids were not efficacious
                    and concealing this information;

              e.    Sponsoring, directly distributing, and assisting in the dissemination of
                    patient education publications over which Janssen exercised final editorial
                    control and approval, which presented an unbalanced treatment of the long-
                    term and dose-dependent risks of opioids versus NSAIDs;

              f.    Providing significant financial support to pro-opioid KOLs, who made
                    deceptive statements concerning the use of opioids to treat chronic non-
                    cancer pain;

              g.    Providing necessary financial support to pro-opioid pain organizations that
                    made deceptive statements, including inpatient education materials,
                    concerning the use of opioids to treat chronic non-cancer pain;

              h.    Targeting the elderly by assisting in the distribution of guidelines that
                    contained deceptive statements concerning the use of opioids to treat
                    chronic non-cancer pain and misrepresented the risks of opioid addiction in
                    this population;

              i.    Targeting the elderly by sponsoring, directly distributing, and assisting in
                    the dissemination of patient education publications targeting this population
                    that contained deceptive statements about the risks of addiction and the
                    adverse effects of opioids, and made false statements that opioids are safe
                    and effective for the long-term treatment of chronic non-cancer pain and
                    improve quality of life, while concealing contrary data;

              j.    Endorsing and assisting in the distribution of CMEs containing deceptive
                    statements concerning the use of opioids to treat chronic non-cancer pain;

              k.    Directly distributing and assisting in the dissemination of literature written
                    by pro-opioid KOLs that contained deceptive statements concerning the use
                    of opioids to treat chronic non-cancer pain, including the concept of
                    pseudoaddiction;

              l.    Creating, endorsing, and supporting the distribution of patient and
                    prescriber education materials that misrepresented the data regarding the
                    safety and efficacy of opioids for the long-term treatment of chronic non-
                    cancer pain, including known rates of abuse and addiction and the lack of
                    validation for long-term efficacy;

              m.    Targeting veterans by sponsoring and disseminating patient education
                    marketing materials that contained deceptive statements concerning the use
                    of opioids to treat chronic non-cancer pain; and




                                             114
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 343 of 777                       PageID #: 370



                 n.      Making deceptive statements concerning the use of opioids to treat chronic
                         non-cancer pain to prescribers through in-person detailing.

         3.      Assertio

         388.    Defendant Assertio has, since at least October 2011, made and/or disseminated

  untrue, false and deceptive statements, and concealed material facts in such a way to make their

  statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

  2015) of Nucynta and Nucynta ER, including, but not limited to:

                 a.      Promoting the usage of Lazanda with patients not suffering from cancer;

                 b.      Endorsing, supporting, and pressuring its sales representative to target pain
                         management physicians, particularly those who historically wrote large
                         numbers of Lazanda-like drugs;

                 c.      Discouragement of sales representatives from targeting physicians treating
                         cancer patients in contradiction to the FDA approved warning indicating
                         that Lazanda is only indicated “for the management of breakthrough pain in
                         cancer patients 18 years of age and older who are already receiving and who
                         are tolerant to opioid therapy for their underlying persistent cancer pain;”

                 d.      Training of sales representatives on how to deal with pushback from
                         physicians;

                 e.      Promotion of Nucynta and Nucynta ER for all manner of pain management
                         while downplaying the drug’s addictive nature;

                 f.      Promoting its drugs as a safer alternative than other opioids;

                 g.      Telling investors that Lazanda is safe. August Moretti, Assertio’s Senior
                         Vice President and Chief Financial Officer, stated that “[a]lthough not in the
                         label, there’s a very low abuse profile and side effect rate.”

         4.      Cephalon

         389.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

  statements, and concealed material facts in such a way to make their statements deceptive,

  including, but not limited to, the following:

                 a.      Creating, sponsoring, and assisting in the distribution of patient education
                         materials that contained deceptive statements;



                                                  115
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 344 of 777                      PageID #: 371



                  b.     Sponsoring and assisting in the distribution of publications that promoted
                         the deceptive concept of pseudoaddiction, even for high-risk patients;

                  c.     Providing significant financial support to pro-opioid KOL doctors who
                         made deceptive statements concerning the use of opioids to treat chronic
                         non-cancer pain and breakthrough chronic non-cancer pain;

                  d.     Developing and disseminating scientific studies that deceptively concluded
                         opioids are safe and effective for the long-term treatment of chronic non-
                         cancer pain in conjunction with Cephalon’s potent rapid-onset opioids;

                  e.     Providing needed financial support to pro-opioid pain organizations that
                         made deceptive statements, including in patient education materials,
                         concerning the use of opioids to treat chronic non-cancer pain;

                  f.     Endorsing and assisting in the distribution of CMEs containing deceptive
                         statements concerning the use of opioids to treat chronic non-cancer pain;

                  g.     Endorsing and assisting in the distribution of CMEs containing deceptive
                         statements concerning the use of Cephalon’s rapid-onset opioids;

                  h.     Directing its marketing of Cephalon’s rapid-onset opioids to a wide range
                         of doctors, including general practitioners, neurologists, sports medicine
                         specialists, and workers’ compensation programs, serving chronic pain
                         patients;

                  i.     Making deceptive statements concerning the use of Cephalon’s opioids to
                         treat chronic non-cancer pain to prescribers through in-person detailing and
                         speakers’ bureau events, when such uses are unapproved and unsafe; and

                  j,     Making deceptive statements concerning the use of opioids to treat chronic
                         non-cancer pain to prescribers through in-person detailing and speakers’
                         bureau events.

               5. Actavis

         390.     Defendant Actavis made and/or disseminated deceptive statements, and concealed

  material facts in such a way to make their statements deceptive, including, but not limited to, the

  following:

                  a.     Making deceptive statements concerning the use of opioids to treat chronic
                         non-cancer pain to prescribers through in-person detailing;

                  b.     Creating and disseminating advertisements that contained deceptive
                         statements that opioids are safe and effective for the long-term treatment of
                         chronic non-cancer pain and that opioids improve quality of life;


                                                  116
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 345 of 777                        PageID #: 372



                 c.      Creating and disseminating advertisements that concealed the risk of
                         addiction in the long-term treatment of chronic, non-cancer pain; and

                 d.      Developing and disseminating scientific studies that deceptively concluded
                         opioids are safe and effective for the long-term treatment of chronic non-
                         cancer pain and that opioids improve quality of life while concealing
                         contrary data.

         391.    A Kadian prescriber guide deceptively represents that Kadian is more difficult to

  abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that

  Actavis has not done any studies on the topic and that the guide is “only intended to assist you in

  forming your own conclusion.” However, the guide includes the following statements: 1) “unique

  pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

  sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

  health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

  morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

  action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”

  The guide is copyrighted by Actavis in 2007 before Actavis officially purchased Kadian from

  Alpharma.

                VI.  DEFENDANTS THROUGHOUT THE SUPPLY PROCESS
                      DELIBERATELY DISREGARDED THEIR DUTIES TO
                    MAINTAIN EFFECTIVE CONTROLS AND TO IDENTIFY,
                   REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS

         392.    The Marketing Defendants created a vastly and dangerously larger market for

  opioids. All of the Defendants compounded this harm by facilitating the supply of far more opioids

  than could have been justified to serve that market. The failure of the Defendants to maintain

  effective controls, and to investigate, report, and take steps to not fill prescriptions that they knew

  or should have known were suspicious breached both their statutory and common law duties.




                                                   117
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 346 of 777                         PageID #: 373



             393.     Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

  therapy – the prescribing of opioids long-term to treat chronic pain – has become commonplace

  and often first-line treatment. Marketing Defendants’ deceptive marketing caused prescribing not

  only of their opioids but also of opioids as a class, to skyrocket. According to the CDC, opioid

  prescriptions, as measured by the number of prescriptions and morphine milligram equivalent

  (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

  opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid sales,

  today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

  Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

  population over 45, have used opioids.

             394.     In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

  quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” 194 Patients receiving

  opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

  CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

  reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.” 195

         A. All Defendants Have, and Breached Duties to Guard Against, and Report, Unlawful
            Diversion and to Report and Prevent Suspicious Orders

             395.     Multiple sources impose duties on Defendants with respect to the supply of opioids,

  including the common law duty to exercise reasonable care.

             396.     Each Defendant was also required to register with the Alabama Board of Pharmacy

  and certify compliance with Alabama law. The “Alabama Uniform Controlled Substances Act,”

  Ala. Code 1975 §§ 20-2-1 et seq. provides, inter alia, that anyone who “manufactures, distributes,



  194
        2000-2014 Increases in Drug and Opioid Overdose Deaths, supra n. 46.
  195
        Id.



                                                          118
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 347 of 777                        PageID #: 374



  or dispenses” any controlled substance in Alabama must obtain a registration annually. issued by

  the certifying boards. § 20-2-51(a). Such registrants must abide by the terms of their issued

  registration and act “in conformity with the other provisions of this article.” § 20-2-51(b). Ala.

  Code 1975 §§ 20-2-56 requires registrants to maintain records in conformity “with any additional

  rules issued by the State Board of Medical Examiners, the State Board of Health, or the State Board

  of Pharmacy.” Ala. Code 1975 §§ 20-2-210 through 220 created the “Controlled Substances

  Prescription Database” and imposes mandatory reporting requirements on registrants.

           397.   The Defendants also had legal duties under Alabama common law, statutes and

  regulations to maintain adequate records, prevent diversion, and to monitor, report, and prevent

  suspicious orders of prescription opioids. This includes the common law of fraud, statutes designed

  to generally prohibit unfair and deceptive acts in commerce, as well as statutes specifically

  prohibiting deceptive practice relating to drugs. Ala. Admin. Code r.680-X-2-.23 requires

  distributors (a term defined quite broadly) “to establish and maintain inventories and records of all

  transactions regarding the receipt and distribution or other disposition of drugs,” § 2(e), to forward

  to the Board of Pharmacy “[c]opies of records and reports required by the [DEA] concerning

  increases in purchases or high or unusual volumes purchased by pharmacies,” § 2(e)5, and to

  comply with “applicable federal, state and municipal laws and regulations.” § 2(k)3. Ala. Admin.

  Code r. 680-X-3-.05 requires “[a]ny manufacturer, wholesaler or distributor of controlled

  substances doing business in the State of Alabama” to “submit to the Alabama State Board of

  Pharmacy legible copies of records and reports required by the Drug Enforcement Administration

  concerning increases in purchases or high or unusual volumes purchased by pharmacies within 30

  days.”




                                                   119
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 348 of 777                                     PageID #: 375



          398.     These prescription drugs are regulated for the purpose of providing a “closed”

  system intended to reduce the widespread diversion of these drugs out of legitimate channels into

  the illicit market, while at the same time providing the legitimate drug industry with a unified

  approach to narcotic and dangerous drug control. 196

          399.     “Different entities supervise the discrete links in the chain that separate a consumer

  from a controlled substance. Statutes and regulations define each participant’s role and

  responsibilities.” 197

          400.     The foreseeable harm resulting from a breach of these duties is the diversion of

  prescription opioids for nonmedical purposes and the subsequent plague of opioid addiction, with

  costs and damages necessarily inflicted on and incurred by Plaintiff and others.

          401.     The foreseeable harm resulting from the diversion of prescription opioids for

  nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed

  upon Plaintiff and others associated with the treatment of these conditions and related health

  consequences caused by opioid abuse.

          402.     Finding it impossible to legally achieve their ever-increasing sales ambitions,

  Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

  increasing the quotas that governed the manufacture and distribution of their prescription opioids.




  196
     See 1970 U.S.C.C.A.N. 4566, 4571-72.
  197
     Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug Stores as Amici Curiae in
  Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016
  WL 1321983, at *22 (hereinafter “Brief for HDMA and NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA
  or HMA) – now known as the Healthcare Distribution Alliance (HDA) – is a national, not-for-profit trade association
  that represents the nation’s primary, full-service healthcare distributors whose membership includes, among others:
  AmerisourceBergen Drug Corporation and Cardinal Health, Inc. See generally HDA, About,
  https://www.healthcaredistribution.org/about. The National Association of Chain Drug Stores (NACDS) is a national,
  not-for-profit trade association that represents traditional drug stores and supermarkets and mass merchants with
  pharmacies whose membership includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and
  Walmart. See generally NACDS, Mission, https://www.nacds.org/%20about/mission/.



                                                          120
                                                 DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 349 of 777                               PageID #: 376



          403.    The Marketing Defendants engaged in the practice of paying rebates and/or

  chargebacks to entities for sales of prescription opioids as a way to help them boost sales and better

  target their marketing efforts. The Washington Post has described the practice as industry-wide,

  and the Healthcare Distribution Alliance (“HDA”) includes a “Contracts and Chargebacks

  Working Group,” suggesting a standard practice. The transaction information contains data

  relating to the direct customer sales of controlled substances to “downstream registrants”, meaning

  pharmacies or other dispensaries, such as hospitals. Marketing Defendants buy data from

  pharmacies as well. This exchange of information, upon information and belief, would have

  opened channels providing for the exchange of information revealing suspicious orders as well.

          404.    A dramatic example of the use of prescription information provided by IMS Health

  was described in Congressional testimony:

              Mr. Greenwood: Well, why do you want that [IMS Health] information then?

              Mr. Friedman: Well, we use that information to understand what is happening
              in terms of the development of use of our product in any area.

              Mr. Greenwood: And so the use of it–and I assume that part of it–a large part
              of it you want is to see how successful your marketing techniques are so that
              you can expend money in a particular region or among a particular group of
              physicians– you look to see if your marketing practices are increased in sales.
              And, if not, you go back to the drawing board with your marketers and say,
              how come we spent “X” number of dollars, according to these physicians,
              and sales haven't responded. You do that kind of thing. Right?

              Mr. Friedman: Sure. 198

          405.    The contractual relationships among the Defendants also include vault security

  programs. Defendants are required to maintain certain security protocols and storage facilities for




    Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and Investigations of the Comm. on
  198

  Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001) (statement of Michael Friedman, Executive Vice President,
  Chief Operating Officer, Purdue Pharma, L.P.), https://www.gpo.gov-/fdsys/pkg/CHRG-I07hhrg75754/html/CHRG-
  107hh.rg75754.htm.



                                                      121
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 350 of 777                                PageID #: 377



  the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby

  the Marketing Defendants installed security vaults for distributors of their product in exchange for

  agreements to maintain minimum sales performance thresholds. These agreements were used by

  the Defendants as a tool to violate their reporting and diversion duties in order to reach the required

  sales requirements.

          1.       Defendants’ Use of Trade and Other Organizations

          406.     In addition, Defendants worked together to achieve their common purpose through

  trade or other organizations, such as the Pain Care Forum (“PCF”) and the Healthcare Distribution

  Alliance (“HDA”).

                   a.      Pain Care Forum

          407.     PCF has been described as a coalition of drugmakers, trade groups, and dozens of

  non-profit organizations supported by industry funding, including the Front Groups described in

  this Complaint. The PCF recently became a national news story when it was discovered that

  lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of

  prescription opioids for more than a decade.

          408.     The Center for Public Integrity and The Associated Press obtained “internal

  documents shed[ding] new light on how drugmakers and their allies shaped the national response

  to the ongoing wave of prescription opioid abuse.” 199 Specifically, PCF members spent over $740

  million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

  opioid-related measures. 200




  199
      Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
  Integrity (Sept. 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
  chamber-shaped-policy-amid-drug-epidemic. (emphasis added).
  200
      Id.



                                                       122
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 351 of 777                       PageID #: 378



         409.    The Defendants who stood to profit from expanded prescription opioid use are

  members of and/or participants in the PCF. 201 In 2012, membership and participating organizations

  included Endo, Actavis, and Cephalon. Each of the Marketing Defendants worked together

  through the PCF.

                 b.      Healthcare Distribution Alliance

         410.    Additionally, the HDA led to the formation of interpersonal relationships and an

  organization among the Defendants. Although the entire HDA membership directory is private,

  the HDA website confirms that each of the Marketing Defendants, including Actavis, Endo, and

  Cephalon, were members of the HDA. 202 Additionally, the HDA eagerly sought the active

  membership and participation of the Marketing Defendants by advocating for the many benefits

  of members, including “strengthening . . . alliances.” 203

         411.    Beyond strengthening alliances, the benefits of HDA membership included the

  ability to, among other things, “network one on one with manufacturer executives at HDA’s

  members-only Business and Leadership Conference,” “networking with HDA wholesale

  distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

  “participate on HDA committees, task forces and working groups with peers and trading partners,”

  and “make connections.” 204 The HDA used membership in the HDA as an opportunity to create

  interpersonal and ongoing organizational relationships and “alliances.”

         412.    The application for manufacturer membership in the HDA further indicates the

  level of connection among the Defendants and the level of insight that they had into each other’s



  201
          PAIN      CARE      FORUM        2012    Meetings      Schedule, (last updated Dec.     2011),
  https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf.
  202
      Manufacturer Membership, Healthcare Distribution Alliance,
  https://www.healthcaredistribution.org/about/membership/manufacturer.
  203
      Id.
  204
      Id.



                                                   123
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 352 of 777                                  PageID #: 379



  businesses. 205 For example, the manufacturer membership application must be signed by a “senior

  company executive,” and it requests that the manufacturer applicant identify a key contact and any

  additional contacts from within its company.

          413.     The HDA application also requests that the manufacturer identify its current

  distribution information, including the facility name and contact information. Manufacturer

  members were also asked to identify their “most recent year-end net sales” through wholesale

  distributors.

          414.     The closed meetings of the HDA’s councils, committees, task forces and working

  groups provided the Marketing Defendants and distributors of their products with the opportunity

  to work closely together, confidentially, to develop and further the common purpose and interests

  of the enterprise.

          415.     The HDA also offers a multitude of conferences, including annual business and

  leadership conferences. The HDA advertises these conferences to the Marketing Defendants as an

  opportunity to “bring together high-level executives, thought leaders and influential managers . . .

  to hold strategic business discussions on the most pressing industry issues.” 206 The conferences

  also gave the Marketing Defendants “unmatched opportunities to network with [their] peers and

  trading partners at all levels of the healthcare distribution industry.” 207 The HDA and its

  conferences were significant opportunities for the Marketing Defendants to interact at a high-level

  of leadership. The Marketing Defendants embraced this opportunity by attending and sponsoring

  these events. 208


  205
      Id.
  206
       Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution Alliance,
  https://www.healthcaredistribution.org/events/2015-business-and- leadership-conference/blc-for-manufacturers (last
  visited Aug. 1, 2018, and no longer available).
  207
      Id.
  208
        2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
  https://www.healthcaredistribution.org/events/2015-distribution-management-conference.



                                                        124
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 353 of 777                                   PageID #: 380



          416.     After becoming members of the HDA, Defendants were eligible to participate on

  councils, committees, task forces and working groups, including:

                   a.       Industry Relations Council: “This council, composed of distributor and
                            manufacturer members, provides leadership on pharmaceutical distribution
                            and supply chain issues.”

                   b.       Business Technology Committee: “This committee provides guidance to
                            HDA and its members through the development of collaborative e-
                            commerce business solutions. The committee’s major areas of focus within
                            pharmaceutical distribution include information systems, operational
                            integration and the impact of e-commerce.” Participation in this committee
                            includes marketing members.

                   c.       Logistics Operation Committee: “This committee initiates projects
                            designed to help members enhance the productivity, efficiency and
                            customer satisfaction within the healthcare supply chain. Its major areas of
                            focus include process automation, information systems, operational
                            integration, resource management and quality improvement.” Participation
                            in this committee includes marketing members.

                   d.       Manufacturer Government Affairs Advisory Committee: “This committee
                            provides a forum for briefing HDA’s manufacturer members on federal and
                            state legislative and regulatory activity affecting the pharmaceutical
                            distribution channel. Topics discussed include such issues as prescription
                            drug traceability, distributor licensing, FDA and DEA regulation of
                            distribution, importation and Medicaid/Medicare reimbursement.”
                            Participation in this committee includes manufacturer members.

                   e.       Contracts and Chargebacks Working Group: “This working group explores
                            how the contract administration process can be streamlined through process
                            improvements or technical efficiencies. It also creates and exchanges
                            industry knowledge of interest to contract and chargeback professionals.”
                            Participation in this group includes marketing members.

          417.     The Marketing Defendants also participated, through the HDA, in Webinars and

  other meetings designed to exchange detailed information regarding their prescription opioid sales,

  including purchase orders, acknowledgments, ship notices, and invoices. 209 For example, on April

  27, 2011, the HDA offered a Webinar to “accurately and effectively exchange business transactions



  209
     Webinars, Healthcare Distribution Alliance, https://www.healthcaredistribution.org/resources/webinar-leveraging-
  edi.



                                                         125
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 354 of 777                     PageID #: 381



  between distributors and manufacturers…” The Marketing Defendants used this information to

  gather high-level data regarding overall distribution and to direct distributors on how to most

  effectively sell prescription opioids.

         418.    The HDA and the Pain Care Forum are but two examples of the overlapping

  relationships and concerted joint efforts to accomplish common goals and demonstrates that the

  leaders of the Defendants were in communication and cooperation.

         419.    Publications and guidelines issued by the HDA confirm that the Defendants utilized

  their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

  published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

  Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.

  As the HDA explained in an amicus brief, the Industry Compliance Guidelines were the result of

  “[a] committee of HDMA members contribut[ing] to the development of this publication”

  beginning in late 2007.

         420.    This statement by the HDA and the Industry Compliance Guidelines support the

  allegation that Defendants utilized the HDA to form agreements about their approach to their duties

  under the law. As John M. Gray, President/CEO of the HDA stated to the Energy and Commerce

  Subcommittee on Health in April 2014, it is “difficult to find the right balance between proactive

  anti-diversion efforts while not inadvertently limiting access to appropriately prescribed and

  dispensed medications.” Here, it is apparent that all of the Defendants found the same balance –

  an overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

  failure to prevent diversion.

         421.    The Defendants’ scheme had a decision-making structure driven by the Marketing

  Defendants. The Marketing Defendants worked together to control the government’s responses to




                                                 126
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 355 of 777                      PageID #: 382



  the manufacture and distribution of prescription opioids by increasing production quotas through

  a systematic refusal to maintain effective controls against diversion and identify suspicious orders

  and report them to the DEA.

         422.    The Defendants worked together to control the flow of information and to influence

  governments to pass legislation that supported the use of opioids and limited the authority of law

  enforcement to rein in illicit or inappropriate prescribing and distribution. The Marketing

  Defendants did this through their participation in the PCF and HDA.

         423.    The Defendants also worked together to ensure that the Aggregate Production

  Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA remained artificially

  high. In so doing, they ensured that suspicious orders were not reported to the DEA, and, further,

  in so doing, they ensured that the DEA had no basis for either refusing to increase production

  quotas or decreasing production quotas due to diversion.

         424.    The Defendants also had reciprocal obligations to report suspicious orders of other

  parties if they became aware of them. Defendants were thus collectively responsible for each

  other’s compliance with reporting obligations.

         425.    Defendants thus knew that their own conduct could be reported by other distributors

  or manufacturers and that their failure to report suspicious orders they filled could be brought to

  the DEA’s attention. As a result, Defendants had an incentive to communicate with each other

  about the reporting of suspicious orders to ensure consistency in their dealings with DEA.

         426.    The desired consistency was achieved. As described below, none of the Defendants

  reported suspicious orders and the flow of opioids continued unimpeded.

         2.      Defendants Kept Careful Track of Prescribing Data and Knew About
                 Suspicious Orders and Prescribers




                                                   127
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 356 of 777                      PageID #: 383



          427.     The data that reveals and/or confirms the identity of each wrongful opioid

  distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

  Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

  the transactions that were suspicious is in possession of the Defendants but has not been disclosed

  to the public.

          428.     Publicly available information confirms that the Marketing Defendants and

  National Retail Pharmacies Defendants funneled far more opioids into the Tribe and its

  communities than could have been expected to serve legitimate medical use and ignored other red

  flags of suspicious orders. This information, along with the information known only to Marketing

  Defendants, would have alerted them to potentially suspicious orders of opioids.

          429.     This information includes the following facts:

                   a.     manufacturers have access to detailed transaction-level data on the sale and
                          distribution of opioids, which can be broken down by zip code, prescriber,
                          and pharmacy and includes the volume of opioids, dose, and the distribution
                          of other controlled and non-controlled substances;

                   b.     manufacturers make use of that data to target their marketing and, for that
                          purpose, regularly monitor the activity of doctors and pharmacies;

                   c.     manufacturers regularly visit pharmacies and doctors to promote and
                          provide their products and services, which allows them to observe red flags
                          of diversion; and

                   d.     Marketing Defendants purchased chargeback data (in return for discounts
                          to distributors) that allowed them to monitor the combined flow of opioids
                          into a pharmacy or geographic area.

          430.     The conclusion that Defendants were on notice of the problems of abuse and

  diversion follows inescapably from the fact that they flooded communities with opioids in

  quantities that they knew or should have known exceeded any legitimate market for opioids-even

  the wider market for chronic pain.




                                                  128
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 357 of 777                             PageID #: 384



          431.    At all relevant times, the Defendants were in possession of national, regional, state,

  and local prescriber-and patient-level data that allowed them to track prescribing patterns over

  time. They obtained this information from data companies, including but not limited to: IMS

  Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

  Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

  Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

  “Data Vendors”).

          432.    Defendants purchased nationwide, regional, state, and local prescriber- and patient-

  level data from the Data Vendors that allowed them to track prescribing trends, identify suspicious

  orders, identify patients who were doctor shopping, identify pill mills, etc. The Data Vendors’

  information purchased by the Defendants allowed them to view, analyze, compute, and track their

  competitors’ sales, and to compare and analyze market share information. 210

          433.    IMS Health, for example, provided Defendants with reports detailing prescriber

  behavior and the number of prescriptions written between competing products. 211

          434.    Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

  that were created by Cardinal (ArcLight), provided the Defendants with charts analyzing the

  weekly prescribing patterns of multiple physicians, organized by territory, regarding competing

  drugs and analyzed the market share of those drugs. 212

          435.    This information allowed the Defendants to track and identify instances of

  overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’


  210
      A Verispan representative testified that the National Retail Pharmacies Defendants use the prescribing
  information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22, 2011).
  211
       Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of Data into a
  Few Information-rich Molehills,
  http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf, Figure 2 at p. 3.
  212
      Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).



                                                     129
                                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 358 of 777                                       PageID #: 385



  information could be used to track, identify, report and halt suspicious orders of controlled

  substances. 213 Defendants were, therefore, collectively aware of the suspicious orders that flowed

  from their facilities.

           436.     Sales representatives were also aware that the prescription opioids they were

  promoting were being diverted, often with lethal consequences. As a sales representative wrote on

  a public forum:

                  Actions have consequences - so some patient gets Rx’d the 80mg
                  OxyContin when they probably could have done okay on the 20mg (but
                  their doctor got “sold” on the 80mg) and their teen son/daughter/child’s
                  teen friend finds the pill bottle and takes out a few 80’s . . . next they’re
                  at a pill party with other teens and some kid picks out a green pill from
                  the bowl . . . they go to sleep and don’t wake up (because they don’t
                  understand respiratory depression). Stupid decision for a teen to make . . .
                  yes . . . but do they really deserve to die?

           437.     Defendants’ obligation to report suspicious prescribing ran head-on into their

  marketing strategy. Defendants did identify doctors who were their most prolific prescribers.

  However, this was done not to report them, but to market to them. It would make little sense to

  focus on marketing to doctors who may be engaged in improper prescribing only to report them to

  law enforcement.

           438.     Defendants purchased data from IMS Health (now IQVIA) or other proprietary

  sources to identify doctors to target for marketing and to monitor their own and competitors’ sales.

  Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the

  biggest prescribers, particularly through aggressive, high frequency detailing visits. This focus on

  marketing to the highest prescribers demonstrates that manufacturers were keenly aware of the



  213
     In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a firm that sells narcotic
  analgesics was able to use prescriber-identifiable information to identify physicians that seemed to be prescribing an
  inordinately high number of prescriptions for their product.” Id; see also Joint Appendix in Sorrell v. IMS Health,
  2011 WL 687134, at *204 (Feb. 22, 2011).



                                                           130
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 359 of 777                       PageID #: 386



  doctors who were writing large quantities of opioids. But instead of investigating or reporting those

  doctors, Defendants were singularly focused on maintaining, capturing, or increasing their sales.

         439.    Whenever examples of opioid diversion and abuse have drawn media attention,

  Marketing Defendants have consistently blamed “bad actors.” But given the closeness with which

  they monitored prescribing patterns through IMS Health data, the Defendants either knew or chose

  not to know of the obvious drug diversions.

         440.    As discussed below, Endo knew that Opana ER was widely abused. Yet, the New

  York Attorney General revealed, based on information obtained in an investigation into Endo, that

  Endo sales representatives were not aware that they had a duty to report suspicious activity and

  were not trained on the company’s policies or duties to report suspicious activity, and Endo paid

  bonuses to sales representatives for detailing prescribers who were subsequently arrested for illegal

  prescribing.

         441.    Sales representatives making in-person visits to such clinics were likewise not

  fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

  alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

  clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

  egregious examples eventually made the nightly news.

         3.      Defendants Delayed a Response to the Opioid Crisis by Pretending to
                 Cooperate with Law Enforcement

         442.    When a manufacturer does not report or stop suspicious orders, prescriptions for

  controlled substances may be written and dispensed to individuals who abuse them or who sell

  them to others to abuse. This, in turn, fuels and expands the illegal market and results in opioid-

  related overdoses. Without reporting by those involved in the supply chain, law enforcement may

  be delayed in taking action – or may not know to take action at all.



                                                  131
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 360 of 777                      PageID #: 387



         443.    After being caught failing to comply with particular obligations at particular

  facilities, Defendants made broad promises to change their ways and insisted that they sought to

  be good corporate citizens.

         444.    Other Marketing Defendants also misrepresented their compliance with their legal

  duties and their cooperation with law enforcement.

         445.    Public statements by the Defendants and their associates created the false and

  misleading impression to regulators, prescribers, and the public that the Defendants rigorously

  carried out their legal duties, including their duty to report suspicious orders and exercise due

  diligence to prevent diversion of these dangerous drugs, and further created the false impression

  that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

  responsibility to the communities their business practices would necessarily impact.

     B. The Marketing Defendants’ Unlawful Failure to Prevent Diversion and Monitor,
        Report, and Prevent Suspicious Orders

         446.    The legal duties to prevent diversion, and to monitor, report, and prevent suspicious

  orders of prescription opioids are legally required of the Marketing Defendants under Alabama

  law. The Marketing Defendants were required to register with the Alabama Board of Pharmacy

  and the DEA to manufacture and distribute Schedule II controlled substances, like prescription

  opioids. A requirement of such registration is to comply with laws requiring them to maintain

  effective controls against the diversion of controlled substances or precursor chemicals to

  unauthorized persons or entities. Defendants failed to maintain effective controls as required, and

  to comply with the other requirements imposed by Alabama law.

         447.    The Marketing Defendants breached these duties.

         448.    The Marketing Defendants had access to and possession of the information

  necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The



                                                 132
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 361 of 777                        PageID #: 388



  Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A

  chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

  manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

  product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

  and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

  and the pharmacy to which it sold the product. Thus, the Marketing Defendants knew – just as the

  Distributors knew – the volume, frequency, and pattern of opioid orders being placed and filled.

  The Marketing Defendants built receipt of this information into the payment structure for the

  opioids provided to the opioid distributors.

           449.   The Marketing Defendants utilized industry-wide “charge backs” and receipt and

  review of data from opioid distributors regarding orders of opioids.

           450.   Through, inter alia, the charge back data, the Marketing Defendants could monitor

  suspicious orders of opioids.

           451.   The Marketing Defendants failed to monitor, report, and halt suspicious orders of

  opioids as required by law.

           452.   The Marketing Defendants’ failures to monitor, report, and halt suspicious orders

  of opioids were intentional and unlawful.

           453.   The Marketing Defendants have misrepresented their compliance with the laws

  regulating controlled substances.

           454.   The wrongful actions and omissions of the Marketing Defendants that caused the

  diversion of opioids and which were a substantial contributing factor to and/or proximate cause of

  the opioid crisis are alleged in greater detail in Plaintiff’s allegations of Defendants’ unlawful acts

  below.




                                                   133
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 362 of 777                                 PageID #: 389



           455.    The Marketing Defendants’ actions and omissions in failing to effectively prevent

  diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

  diversion of opioids throughout the United States.

        C. The National Retail Pharmacies Were on Notice of and Contributed to Illegal
           Diversion of Prescription Opioids

           456.    National retail pharmacy chains earned enormous profits by flooding the country

  with prescription opioids. 214 They were keenly aware of the oversupply of prescription opioids

  through the extensive data and information they developed and maintained as both distributors and

  dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

  communities, they continued to participate in the oversupply and profit from it.

           457.    Each of the National Retail Pharmacies does substantial business throughout the

  United States, including areas surrounding the Tribe. This business includes the distribution and

  dispensing of prescription opioids.

           458.    Data shows that the National Retail Pharmacies distributed and dispensed

  substantial quantities of prescription opioids, including fentanyl, hydrocodone, and oxycodone in

  Alabama, including areas surrounding the Tribe. In addition, they distributed and dispensed

  substantial quantities of prescription opioids in other states, and these drugs were diverted from

  these other states to Alabama. The National Retail Pharmacies failed to take meaningful action to

  stop this diversion despite their knowledge of it and contributed substantially to the diversion

  problem.

           459.    The National Retail Pharmacies developed and maintained extensive data on

  opioids they distributed and dispensed. Through this data, National Retail Pharmacies had direct



    Plaintiff’s allegations of wrongdoing are pointing to the National Retail Pharmacies, not the pharmacy industry
  214

  who in general serve a vital healthcare function in the U.S.



                                                        134
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 363 of 777                         PageID #: 390



  knowledge of patterns and instances of improper distribution, prescribing, and use of prescription

  opioids in communities throughout the country, and in Alabama in particular. They used the data

  to evaluate their own sales activities and workforce. On information and belief, the National Retail

  Pharmacies also provided Defendants with data regarding, inter alia, individual doctors in

  exchange for rebates or other forms of consideration. The National Retail Pharmacies’ data is a

  valuable resource that they could have used to help stop diversion but failed to do so.

            1.     The National Retail Pharmacies Have a Duty to Prevent Diversion

            460.   Each participant in the supply chain of opioid distribution, including the National

  Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

  market by, among other things, monitoring and reporting suspicious activity.

            461.   The National Retail Pharmacies, like manufacturers, are registrants under the

  Alabama Uniform Controlled Substances Act (“AUCSA”). AL. Code §20-2-1 et seq. (1975).

  Because pharmacies themselves are registrants under the AUCSA, the duty to prevent diversion

  lies with the pharmacy entity, not the individual pharmacist alone.

            462.   The DEA, among others, has provided extensive guidance to pharmacies

  concerning their duties to the public. The guidance advises pharmacies on how to identify

  suspicious orders and other evidence of diversion.

            463.   Suspicious pharmacy orders include orders unusually large in size, orders that are

  disproportionately large in comparison to the population of a community served by the pharmacy,

  orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

  others.

            464.   Additional types of suspicious orders include: (1) prescriptions written by a doctor

  who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled




                                                   135
                                                DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 364 of 777                        PageID #: 391



  substances compared to other practitioners in the area; (2) prescriptions which should last for a

  month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

  drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

  or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

  differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

  and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing

  different handwriting. Most of the time, these attributes are not difficult to detect and should be

  easily recognizable by pharmacies.

          465.    Suspicious pharmacy orders are red flags for, if not direct, evidence of diversion.

          466.    Other signs of diversion can be observed through data gathered, consolidated, and

  analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

  or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

  geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

          467.    According to industry standards, if a pharmacy finds evidence of prescription

  diversion, the local Board of Pharmacy and DEA must be contacted.

          468.    Despite their legal obligations as registrants under state law, the National Retail

  Pharmacies allowed widespread diversion to occur – and they did so knowingly. They knew they

  made money by filling prescriptions, not by not filling descriptions. They knew they made money

  by making it easy for doctors to refer patients with drug prescriptions to them to fill, not by making

  it difficult for doctors to refer patients to them to fill prescriptions.

          469.    Performance metrics and prescription quotas adopted by the National Retail

  Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

  System, pharmacists are directed to meet high goals that make it difficult, if not impossible, to




                                                     136
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 365 of 777                        PageID #: 392



  comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

  customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

  prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

  predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

  the country. The policies remained in place even as the epidemic raged.

          470.    In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that this problem was compounded by the National Retail Pharmacies’ failure to

  adequately train their pharmacists and pharmacy technicians on how to properly and adequately

  handle prescriptions for opioid painkillers, including what constitutes a proper inquiry into whether

  a prescription is legitimate, whether a prescription is likely for a condition for which the FDA has

  approved treatments with opioids, and what measures and/or actions to take when a prescription

  is identified as phony, false, forged, or otherwise illegal, or when suspicious circumstances are

  present, including when prescriptions are procured and pills supplied for the purpose of illegal

  diversion and drug trafficking.

          471.    In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that the National Retail Pharmacies also failed to adequately use data available to

  them to identify doctors who were writing suspicious numbers of prescriptions and/or prescriptions

  of suspicious amounts of opioids, or to adequately use data available to them to do statistical

  analysis to prevent the filling of prescriptions that were illegally diverted or otherwise contributed

  to the opioid crisis.

          472.    In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that the National Retail Pharmacies failed to analyze: (a) the number of opioid

  prescriptions filled by individual pharmacies relative to the population of the pharmacy's




                                                   137
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 366 of 777                        PageID #: 393



  community; (b) the increase in opioid sales relative to past years; (c) the number of opioid

  prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales relative to

  the increase in annual sales of other drugs.

         473.    In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that the National Retail Pharmacies also failed to conduct adequate internal or

  external audits of their opioid sales to identify patterns regarding prescriptions that should not have

  been filled and to create policies accordingly, or if they conducted such audits, they failed to take

  any meaningful action as a result.

         474.    In consideration of a reasonable opportunity for further investigation and discovery,

  Plaintiff alleges that the National Retail Pharmacies also failed to effectively respond to concerns

  raised by their own employees regarding inadequate policies and procedures regarding the filling

  of opioid prescriptions.

         475.    The National Retail Pharmacies were, or should have been, fully aware that the

  quantity of opioids being distributed and dispensed by them was untenable, and in many areas

  patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

  complying with their duties and obligations under the law with regard to controlled substances.

         2.      Multiple Enforcement Actions Against the National Retail Pharmacies
                 Confirm their Compliance Failures

         476.    The National Retail Pharmacies have long been on notice of their failure to abide

  by the law and regulations governing the distribution and dispensing of prescription opioids.

  Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their illegal

  prescription opioid practices. In consideration of a reasonable opportunity for further investigation

  and discovery, Plaintiff alleges that based upon the widespread nature of these violations, these




                                                   138
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 367 of 777                                   PageID #: 394



  enforcement actions are the product of, and confirm, national policies and practices of the National

  Retail Pharmacies.

                   a.       CVS

          477.     CVS is one of the largest companies in the world, with annual revenue of more than

  $150 billion. According to news reports, it manages medications for nearly 90 million customers

  at 9,700 retail locations. CVS could be a force for good in connection with the opioid crisis, but

  like other Defendants, CVS sought profits over people.

          478.     CVS is a repeat offender; the company has paid fines totaling over $40 million as

  the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines

  as the cost of doing business and has allowed its pharmacies to continue dispensing opioids in

  quantities significantly higher than any plausible medical need would require, and to continue

  violating its recordkeeping and dispensing obligations under the law.

          479.     In July 2017, CVS entered into a $5 million settlement with the U.S. Attorney’s

  Office for the Eastern District of California regarding allegations that its pharmacies failed to keep

  and maintain accurate records of Schedule II, III, IV, and V controlled substances. 215

          480.     In February 2016, CVS paid $8 million to settle allegations made by the DEA and

  the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

  the CSA and filling prescriptions with no legitimate medical purpose. 216




  215
      Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
  of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-
  pharmacy-inc-pays-5m-settle-alleged-violationscontrolled-substance-act.
  216
      Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
  CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12, 2016),
  https://www.justice.gov/usao-md/pr/united-states-reaches-8-millionsettlement-agreement-cvs-unlawful-distribution-
  controlled.



                                                         139
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 368 of 777                                    PageID #: 395



          481.     In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in

  Connecticut failed to maintain proper records in accordance with the CSA. 217

          482.     In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

  Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

  monitoring program website and review a patient’s prescription history before dispensing certain

  opioid drugs. 218

          483.     In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

  50 of its stores violated the CSA by filling forged prescriptions for controlled substances – mostly

  addictive painkillers – more than 500 times between 2011 and 2014. 219

          484.     In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

  Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

  violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

  States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

  with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

  practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted

  to prescribe that drug. Additionally, the government alleged that CVS had recordkeeping

  deficiencies. 220




  217
      Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled Substances
  Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-
  settle-controlled-substances-actallegations.
  218
      Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
  Boston.com (Sept. 1, 2016), https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-
  policies-around-dispensing-opioids-inagreement-with-state.
  219
      Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
  Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016), https://www.justice.gov/usao-ma/pr/cvs-
  pay-35-million-resolve-allegations-pharmacists-filledfake-prescriptions.
  220
      Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved
  With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
  diversion-claims-against-cvs-health-corp-resolved- 450000-civil-settlement.



                                                         140
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 369 of 777                                    PageID #: 396



          485.     In May 2015, CVS agreed to pay a $22 million penalty following a DEA

  investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

  prescription opioids, “based on prescriptions that had not been issued for legitimate medical

  purposes by a health care provider acting in the usual course of professional practice. CVS also

  acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

  that were issued based on legitimate medical need.” 221

          486.     In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

  allegations it filled prescriptions written by a doctor whose controlled-substance registration had

  expired. 222

          487.     In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

  improperly selling prescription narcotics in at least five locations in the Oklahoma City

  metropolitan area. 223

          488.     Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

  intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

  registration numbers. 224

                   b.       Walgreens

          489.     Walgreens is the second-largest pharmacy store chain in the United States behind

  CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates


  221
      Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
  with CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13, 2015),
  https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22- million-settlement-agreement-cvs-unlawful-
  distribution.
  222
       Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
  http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-5736554.php.
  223
      Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK (May 3, 2015),
  http://newsok.com/article/5415840.
  224
      Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil Penalty Claims
  Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013), https://www.justice.gov/usao-
  wdok/pr/cvs-pay-11-million-settle-civil-penaltyclaims-involving-violations-controlled.



                                                         141
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 370 of 777                                      PageID #: 397



  more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

  fiscal 2017.

           490.     Walgreens also has been penalized for serious and flagrant violations of the CSA.

  Indeed, Walgreens agreed to the largest settlement in DEA history – $80 million – to resolve

  allegations that it committed an unprecedented number of recordkeeping and dispensing violations

  of the CSA, including negligently allowing controlled substances such as oxycodone and other

  prescription painkillers to be diverted for abuse and illegal black-market sales. 225

           491.     As part of the settlement, Walgreens admitted that it failed to uphold its obligations

  as a DEA registrant regarding the above-described conduct. 226

           492.     The settlement resolved investigations into and allegations of CSA violations in

  Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

  into illicit channels.

           493.     Walgreens’ Florida operations at issue in this settlement highlight its egregious

  conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each allegedly

  ordered more than one million dosage units of oxycodone in 2011 – more than ten times the

  average amount. 227

           494.     They increased their orders over time, in some cases as much as 600% in the space

  of just two years, including, for example, supplying a town of 3,000 with 285,800 orders of

  oxycodone in a one-month period. Yet Walgreens’ corporate officers not only turned a blind eye

  but provided pharmacists with incentives through a bonus program that compensated them based


  225
      Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record Settlement pf $80 Million
  for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of Just. (June 11, 2013),
  https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-penalties-under-
  controlled.
  226
      Id.
  227
      Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’t
  Admin. Sept. 13, 2012).



                                                          142
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 371 of 777                            PageID #: 398



  on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at Walgreens

  suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that “if these are

  legitimate indicators of inappropriate prescriptions perhaps we should consider not documenting

  our own potential noncompliance,” underscoring Walgreens’ attitude that profit outweighed

  compliance with the law or the health of communities. 228

          495.    Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

  investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

  significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

  Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

  Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on the

  number of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July

  2010, Defendant Walgreens ranked all of its Florida stores by the number of oxycodone

  prescriptions dispensed in June of that year and found that the highest-ranking store in oxycodone

  sales sold almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the

  Jupiter Center. 229

          496.    The six retail pharmacies in Florida that received the suspicious drug shipments

  from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or should

  have known were not for legitimate medical use. 230

          497.    Walgreens has also settled with a number of state attorneys general, including West

  Virginia ($575,000) and Massachusetts ($200,000). 231




  228
      Id.
  229
      Id.
  230
      Id.
  231
        Walgreens to pay $200,000 settlement for lapses with opioids, APhA             (Jan.    25,   2017),
  https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.



                                                  143
                                                    DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 372 of 777                                     PageID #: 399



           498.     The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

  2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

  use of some Medicaid patients who were considered high-risk.

           499.     In January 2017, an investigation by the Massachusetts Attorney General found that

  some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use sound

  professional judgment when dispensing opioids and other controlled substances—despite the

  context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

  follow certain procedures for dispensing opioids. 232

                    c.       Rite Aid

           500.     With approximately 4,600 stores in 31 states and the District of Columbia, Rite Aid

  is the largest drugstore chain on the East Coast and the third-largest in the United States, with

  annual revenue of more than $21 billion.

           501.     In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and

  nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of

  the CSA. 233

           502.     Numerous state and federal drug diversion prosecutions have occurred in which

  prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

  Complaint do not attempt to identify all these prosecutions, and the information above is merely

  by way of example.




  232
     Id.
  233
     Press Release, Dep’t of Just., Rite Aid Corporation and Subsidiaries Agree to Pay $5 Million in Civil Penalties to
  Resolve Violations in Eight States of the Controlled Substances Act, U.S. Dep’t of Just. (Jan. 12, 2009),
  https://www.justice.gov/opa/pr/rite-aid-corporation-andsubsidiaries-agree-pay-5-million-civil-penalties-resolve-
  violations.



                                                          144
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 373 of 777                      PageID #: 400



         503.    The litany of state and federal actions against the National Retail Pharmacies

  demonstrate that they routinely, and as a matter of standard operating procedure, violated their

  legal obligations under the CSA and other laws and regulations that govern the distribution and

  dispensing of prescription opioids.

         504.    Throughout the country and in the Tribe, in particular, the National Retail

  Pharmacies were or should have been aware of numerous red flags of potentially suspicious

  activity and diversion.

         505.    On information and belief, from the catbird seat of their retail pharmacy operations,

  the National Retail Pharmacies knew or reasonably should have known about the disproportionate

  flow of opioids into Alabama, including the Tribe, and the operation of “pill mills” that generated

  opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of

  illicit supply and diversion. Additional information was provided by news reports, and state and

  federal regulatory actions, including prosecutions of pill mills in the area.

         506.    On information and belief, the National Retail Pharmacies knew or reasonably

  should have known about the devastating consequences of the oversupply and diversion of

  prescription opioids, including spiking opioid overdose rates in the Tribal community.

         507.    On information and belief, because of (among others sources of information)

  regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

  against others pertaining to prescription opioids obtained from their retail stores, complaints and

  information from employees and other agents, and the massive volume of opioid prescription drug

  sale data that they developed and monitored, the National Retail Pharmacies were well aware that

  their distribution and dispensing activities fell far short of legal requirements.




                                                   145
                                                   DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 374 of 777                                  PageID #: 401



          508.     The National Retail Pharmacies’ actions and omissions in failing to effectively

  prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

  significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

         VII.     DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF
                   LEGAL DUTIES CAUSED THE HARM AND SUBSTANTIAL
                              DAMAGE ALLEGED HEREIN

          509.     As the Marketing Defendants’ efforts to expand the market for opioids increased,

  so have the rates of prescription and sale of their products – and the rates of opioid-related

  substance abuse, hospitalization, and death among the people of the United States, including the

  Tribe’s citizens.

   There is a “parallel relationship between the availability of prescription opioid analgesics through

  legitimate pharmacy channels and the diversion and abuse of these drugs and associated adverse

  outcomes.” 234

          510.     Opioid analgesics are widely diverted and improperly used, and the widespread use

  of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 235

          511.     The epidemic is “directly related to the increasingly widespread misuse of powerful

  opioid pain medications.” 236

          512.     The increased abuse of prescription painkillers, along with growing sales, has

  contributed to a large number of overdoses and deaths. 237

          513.     For example, one doctor in Ohio was convicted of illegally distributing some

  30,000 tablets of oxycodone, OxyContin, and Opana. In connection with sentencing, the U.S.




  234
      See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
  Med. 241-248 (2015), DOI: 10.1056/NEJMsa1406143, http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
  235
      See Volkow & McLellan, supra n. 70.
  236
      See Califf et al., supra n. 32.
  237
      See Prescription Painkiller Overdoses at Epidemic Levels, supra n. 27.



                                                        146
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 375 of 777                        PageID #: 402



  Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids that

  have brought heartbreak and suffering to countless families.” Henry Schein delivered opioids

  directly to the office of this doctor, whom the Northern District of Ohio court has described as

  “selling 30,000 doses of poison into the community.” 238 In a separate civil suit, the same prescriber

  reached a consent judgment alleging that he was purchasing hydrocodone/APAP tablets

  (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate dates

  within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without

  maintaining purchase and dispensing records as required by the CSA

         514.    As shown above, the opioid epidemic has escalated with devastating effects:

  substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

  Defendants’ increased distribution of opioids.

         515.    Because of the well-established relationship between the use of prescription opioids

  and the use of non-prescription opioids, like heroin, the massive distribution of opioids by

  Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

         516.    Defendants repeatedly and purposefully breached their duties under Alabama law,

  and such breaches are direct and proximate causes of, and/or substantial factors leading to, the

  widespread diversion of prescription opioids for nonmedical purposes and the foreseeable,

  inevitable financial burdens imposed on and incurred by hospitals and other health care providers.

                              VIII. CONSPIRACY ALLEGATIONS

         517.    The Defendants conspired to engage in the wrongful conduct complained of herein

  and intended to benefit both independently and jointly from their wrongful conduct.



  238
      Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out Painkillers,
  Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-justice/index.ssf/2015/03/former_akron-
  area_doctor_sente.html.



                                                   147
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 376 of 777                       PageID #: 403



     A. Conspiracy Among the Marketing Defendants

         518.    The Marketing Defendants agreed among themselves to set up, develop, and fund

  an unbranded promotion and marketing network to promote the use of opioids for the management

  of pain in order to mislead the Tribe and its citizens through misrepresentations and omissions

  regarding the appropriate uses, risks, and safety of opioids in order to increase sales, revenue, and

  profit from their opioid products.

         519.    This interconnected and interrelated network relied on the Marketing Defendants’

  collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs, patient

  education materials, and Front Groups developed and funded collectively by the Marketing

  Defendants and intended to mislead consumers, such as the Tribe’s citizens, of the appropriate

  uses, risks, and safety of opioids.

         520.    The Marketing Defendants’ collective marketing scheme to increase opioid

  prescriptions, sales, revenues and profits centered around the development, dissemination, and

  reinforcement of nine false propositions: (1) that addiction is rare among patients taking opioids

  for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction

  exhibited by opioid patients are actually symptoms of an invented condition dubbed

  “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

  significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

  alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

  time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

  solution to opioid abuse.

         521.    The Marketing Defendants knew that none of these propositions are true.




                                                  148
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 377 of 777                       PageID #: 404



         522.    Each Marketing Defendant worked individually and collectively to develop and

  actively promulgate these false propositions in order to mislead the Tribe and its citizens regarding

  the appropriate uses, risks, and safety of opioids.

         523.    What is particularly remarkable about the Marketing Defendants’ effort is the

  seamless method in which the Marketing Defendants joined forces to achieve their collective goal:

  to persuade consumers and medical providers of the safety of opioids, and to hide their actual risks

  and dangers. In doing so, the Marketing Defendants effectively built a new – and extremely

  lucrative – opioid marketplace for their select group of industry players.

         524.    The Marketing Defendants’ unbranded promotion and marketing network was a

  wildly successful marketing tool that achieved marketing goals that would have been impossible

  to have been met by a single or even a handful of the network’s distinct corporate members.

         525.    For example, the network members pooled their vast marketing funds and dedicated

  them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front

  Groups. These collaborative networking tactics allowed each Marketing Defendant to diversify its

  marketing efforts, all the while sharing any risk and exposure, financial and/or legal, with other

  Marketing Defendants.

         526.    The most unnerving tactic utilized by the Marketing Defendants’ network was their

  unabashed mimicry of the scientific method of citing “references” in their materials. In the

  scientific community, cited materials and references are rigorously vetted by objective unbiased

  and disinterested experts in the field, and an unfounded theory or proposition would, or should,

  never gain traction.

         527.    Marketing Defendants put their own twist on the scientific method: they worked

  together to manufacture wide support for their unfounded theories and propositions involving




                                                   149
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 378 of 777                        PageID #: 405



  opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

  a false consensus through their materials and references.

          528.    An illustrative example of the Marketing Defendants’ utilization of this tactic is the

  wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction “rare”

  for patients treated with opioids. The authors had analyzed a database of hospitalized patients who

  were given opioids in a controlled setting to ease suffering from acute pain. These patients were

  not given long-term opioid prescriptions or provided opioids to administer to themselves at home,

  nor was it known how frequently or infrequently and in what doses the patients were given their

  narcotics. Rather, it appears the patients were treated with opioids for short periods of time under

  in-hospital doctor supervision.

          529.    Nonetheless, Marketing Defendants widely and repeatedly cited this letter as proof

  of the low addiction risk in connection with taking opioids despite the letter’s obvious

  shortcomings. Marketing Defendants’ egregious misrepresentations based on this letter included

  claims that less than one percent of opioid users became addicted.

          530.    Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

  opioid manufacturers convince patients and healthcare providers that opioids were not a concern.

  The enormous impact of Marketing Defendants’ misleading amplification of this letter was well

  documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

  paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly misrepresented.”

  In particular, the authors of this letter explained:

                 [W]e found that a five-sentence letter published in the Journal in 1980 was
                 heavily and uncritically cited as evidence that addiction was rare with
                 long-term opioid therapy. We believe that this citation pattern contributed
                 to the North American opioid crises by helping to shape a narrative that
                 allayed prescribers’ concerns about the risk of addiction associated with
                 long-term opioid therapy . . .



                                                    150
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 379 of 777                    PageID #: 406




          By knowingly misrepresenting the appropriate uses, risks, and safety of opioids, the

  Marketing Defendants committed overt acts in furtherance of their conspiracy.

     B.      Conspiracy Among the Marketing Defendants and the National Retail Pharmacies
             Defendants

          531.   In addition, and on an even broader level, all the Marketing Defendants and

  National Retail Pharmacies Defendants took advantage of the industry structure, including end-

  running its internal checks and balance, to their collective advantage. The Marketing Defendants

  and National Retail Pharmacies Defendants agreed among themselves to increase the supply of

  opioids and fraudulently increase the quotas that governed the manufacture and supply of

  prescription opioids. The Marketing Defendants and National Retail Pharmacies Defendants did

  so to increase sales, revenue, and profit from their opioid products.

          532.   The interaction and length of the relationships between and among the Marketing

  Defendants and National Retail Pharmacies Defendants reflect a deep level of interaction and

  cooperation between the Marketing Defendants and National Retail Pharmacies Defendants in a

  tightly knit industry. The Marketing and National Retail Pharmacies Defendants were not two

  separate groups operating in isolation or two groups forced to work together in a closed system.

  The Marketing Defendants and National Retail Pharmacies Defendants operated together as a

  united entity, working together on multiple fronts, to engage in the unlawful sale of prescription

  opioids.

          533.   The Marketing Defendants and National Retail Pharmacies Defendants

  collaborated to expand the opioid market in an interconnected and interrelated network in the

  following ways, as set forth more fully below including, for example, membership in the

  Healthcare Distribution Alliance.




                                                  151
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 380 of 777                    PageID #: 407



         534.    The Marketing Defendants and National Retail Pharmacies Defendants, in unison

  with distributors, utilized their membership in the HDA and other forms of collaboration to form

  agreements about their approach to their duties under AUCSA and other laws to report suspicious

  orders. The Marketing Defendants and National Retail Pharmacies Defendants, in unison with

  distributors, overwhelmingly agreed on the same approach – to fail to identify, report, or halt

  suspicious opioid orders, and fail to prevent diversion. The Marketing Defendants and National

  Retail Pharmacies Defendants’ agreement to restrict reporting provided an added layer of

  insulation from DEA scrutiny for the entire industry as the Marketing Defendants and National

  Retail Pharmacies Defendants were thus collectively responsible for each other’s compliance with

  their reporting obligations. The Marketing Defendants and National Retail Pharmacies Defendants

  were aware, both individually and collectively, of the suspicious orders that flowed directly from

  the Marketing Defendants and National Retail Pharmacies Defendants’ facilities.

         535.    The desired consistency and collective end goal was achieved. The Marketing

  Defendants and National Retail Pharmacies Defendants achieved blockbuster profits through

  higher opioid sales by orchestrating the unimpeded flow of opioids.

           IX.     ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES

         536.    As set forth above, Defendants acted deliberately to increase sales of, and profits

  from, opioid drugs. The Marketing Defendants knew there was no support for their claims that

  addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

  merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no significant

  additional risks, that long-term use of opioids improves function, or that time-release or abuse-

  deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly promoted

  these falsehoods in order to increase the market for their addictive drugs.




                                                  152
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 381 of 777                     PageID #: 408



           537.   All of the Defendants, moreover, knew that large and suspicious quantities of

  opioids were being poured into communities throughout the United States, including the Tribe’s.

  Despite this knowledge, Defendants took no steps to report suspicious orders, control the supply

  of opioids, or otherwise prevent diversion. Indeed, as described above, Defendants acted in concert

  together to maintain high levels of quotas for their products and to ensure that suspicious orders

  would not be reported to regulators.

           538.   Defendants’ conduct was so willful and deliberate that it continued in the face of

  numerous enforcement actions, fines, and other warnings from state and local governments and

  regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

  with their marketing and supply schemes. This ongoing course of conduct knowingly, deliberately,

  and repeatedly threatened and accomplished harm and risk of harm to public health and safety, and

  large-scale economic loss to the Tribal citizens, families, communities, and governments

           539.   As all of the governmental actions against the Marketing Defendants and against

  all the Defendants show, Defendants knew that their actions were unlawful, and yet deliberately

  refused to change their practices because compliance with their legal obligations would have

  decreased their sales and their profits.

      A.     The Marketing Defendants Persisted in Their Fraudulent Scheme Despite Repeated
             Admonitions, Warnings, and Even Prosecutions

           540.   So determined were the Marketing Defendants to sell more opioids that they simply

  ignored multiple admonitions, warnings, and prosecutions, as described more fully below.

           1.     FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion of
                  Duragesic

           541.   February 15, 2000, the FDA sent Janssen a letter concerning the dissemination of

  “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the




                                                 153
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 382 of 777                      PageID #: 409



  Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

  explained that the “homemade” promotional pieces were “false or misleading because they contain

  misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

  claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways in which

  Janssen’s marketing was misleading.

         542.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

  Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

  “false or misleading claims about the abuse potential and other risks of the drug, and . . .

  unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

  Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

  2004 letter detailed a series of unsubstantiated, false or misleading claims.

         543.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

  health advisory warning to doctors of deaths resulting from the use of Duragesic and its generic

  competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been “examining

  the circumstances of product use to determine if the reported adverse events may be related to

  inappropriate use of the patch” and noted the possibility “that patients and physicians might be

  unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic

  approved only for chronic pain in opioid-tolerant patients that could not be treated by other drugs.

         2.      Governmental Action, Including Large Monetary Fines, Failed to Stop
                 Cephalon From Falsely Marketing Actiq For Off-label Uses

         544.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

  agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in civil

  and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

  Provigil). According to a DOJ press release, Cephalon had trained sales representatives to



                                                  154
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 383 of 777                        PageID #: 410



  disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

  professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

  promote off-label uses.

         545.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

  massive settlement, Cephalon has continued its deceptive marketing strategy.

         3.      FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
                 Label Marketing of Fentora

         546.    On September 27, 2007, the FDA issued a public health advisory to address

  numerous reports that patients who did not have cancer or were not opioid-tolerant had been

  prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

  “Fentora should not be used to treat any type of short-term pain.” Indeed, the FDA specifically

  denied Cephalon’s application in 2008 to broaden the indication of Fentora to include treatment of

  non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

         547.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

  Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009, the

  FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

  Warning Letter described a Fentora Internet advertisement as misleading because it purported to

  broaden “the indication for Fentora by implying that any patient with cancer who requires

  treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It further

  criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks

  associated with the drug.

         548.    Despite this warning, Cephalon continued to use the same sales tactics to push

  Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

  Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for



                                                   155
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 384 of 777                        PageID #: 411



  FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite

  the repeated warnings of the dangers associated with the use of the drugs beyond their limited

  indication, as detailed above, the first sentence of the insert states: “It is well recognized that the

  judicious use of opioids can facilitate effective and safe management of chronic pain.”

         4.      Endo Continued to Aggressively Promote Opana After Becoming Aware of Its
                 Widespread Abuse

         549.    The New York Attorney General found that Endo knew, as early as 2011, that Opana

  ER was being abused in New York, but certain sales representatives who detailed New York health

  care providers testified that they did not know about any policy or duty to report problematic

  conduct. The New York Attorney General further determined that Endo detailed health care

  providers who were subsequently arrested or convicted for illegal prescribing of opioids a total of

  326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana ER (although the

  subsequent criminal charges at issue did not involve Opana ER).

         550.    Even after the Indiana Department of Public Health determined that an HIV

  outbreak in Southeastern Indiana was linked to injection of the prescription painkiller Opana and

  requested removal from the market, in 2015, “based on its concern that the benefits of the drug

  may no longer outweigh its risks,” Endo continued to market the drug until 2017.

                          X.      JOINT ENTERPRISE ALLEGATIONS

         551.    Defendants entered into an agreement with respect to opioids and/or distribution of

  opioids in Alabama and the Tribe’s communities.

         552.    The agreement had a common purpose: to promote the sale and distribution of

  opioids through the marketing of opioids and/or distribution of opioids into Alabama and the

  Tribe’s communities, in violation of the statutory, common law (of fraud and nuisance) and

  regulations of Alabama.



                                                   156
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 385 of 777                       PageID #: 412



            553.   The Defendants had a community of pecuniary interest in that common purpose, as

  all of the Defendants profited from sales of opioids in Alabama.

            554.   The Defendants had an equal right to a voice in the direction of the enterprise.

                    XI.     TOLLING AND FRAUDULENT CONCEALMENT

            555.   Defendants, individually and acting through their employees and agents, knowingly

  and intentionally concealed material facts and knowledge from Plaintiff and others to induce them

  to purchase and administer opioids as set forth in detail above.

            556.   The Defendants invented the term “pseudoaddiction” and promoted it to the

  medical community, including Plaintiff. Defendants provided the medical community, including

  Plaintiff, with false and misleading information about ineffectual medical strategies to avoid or

  control the opioid addiction. Marketing Defendants recommended to the medical community that

  dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a

  period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,

  disguising the risks, and promoting sales.

            557.   In overstating the benefits of and evidence for the use of opioids for chronic pain

  and understating their very serious risks, including the risk of addiction and death; in falsely

  promoting abuse-deterrent formulations as reducing abuse; in falsely portraying their efforts or

  commitment to rein in the supply and diversion of opioids; and doing all of this while knowing

  full well that their statements were misrepresentations of material facts, Defendants have engaged

  in intentional, fraudulent misrepresentations and concealment of the material facts, as detailed

  herein.

            558.   Defendants intended that Plaintiff would rely on their misrepresentations,

  omissions, and concealment, knew that Plaintiff would rely on their misrepresentations, and that




                                                   157
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 386 of 777                      PageID #: 413



  such reliance would cause harm to Plaintiff. The general community, including Plaintiff, was

  duped by the Defendants’ campaign to misrepresent and conceal the truth about the opioid drugs

  that they were aggressively pushing to the Tribe.

         559.    Plaintiff reasonably relied on Defendants’ misrepresentations and omissions in

  writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid medicines

  became widespread and continuous as a result.

         560.    The continued tortious and unlawful conduct by the Defendants causes a repeated

  or continuous injury. The damages have not occurred all at once but have continued to occur and

  have increased as time progresses. The harm is not completed, nor have all the damages been

  incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have

  not ceased. The nuisance created by Defendants remains unabated.

         561.    Plaintiff’s claims are equitably tolled because Defendants knowingly and

  fraudulently concealed the facts and their wrongful acts, and the material information pertinent to

  their discovery, which Defendants concealed from the Plaintiff. Plaintiff did not know or could not

  have known through the exercise of reasonable diligence, of their claims, as a result of Defendants’

  conduct.

         562.    Defendants continually and secretly engaged in their scheme to avoid compliance

  with their legal obligations. Only Defendants and their agents knew or could have known about

  Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.

  As a result of the above, Plaintiff was unable to obtain vital information bearing on its claims

  absent any fault or lack of diligence on their part.

         563.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

  losses) resulting from the negligence of Defendants. They do not seek damages that may have been




                                                   158
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 387 of 777                      PageID #: 414



  suffered by individual citizens for wrongful death, physical personal injury, serious emotional

  distress, or any physical damage to property caused by the actions of Defendants.

          564.    Plaintiff suffered actual pecuniary damages proximately caused by Defendants

  concealment of material fact, which include but are not limited to, expending funds on treatment,

  counseling, additional training, additional security, and other services Plaintiff would not have

  incurred.

          565.    Plaintiff has incurred expenditures for special programs over and above their

  ordinary services.

          566.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

  discrete emergency of the sort a Tribe would reasonably expect to occur and is not part of the

  normal and expected costs of a Tribe’s existence. Plaintiff alleges wrongful acts which were neither

  discrete nor of the sort a Tribe can reasonably expect.

                                    XII.    CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
                                          NEGLIGENCE
                                      (Against All Defendants)

          567.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

  this Complaint, as if fully set forth herein.

          568.    This claim is brought under the Alabama common law of negligence.

          1.      Defendants Owed a Duty of Care

          569.    Each Defendant had a duty to exercise reasonable care in the manufacturing,

  marketing, selling, prescribing, and distributing highly dangerous opioid drugs. Defendants knew

  or should have known that opioids were unreasonably dangerous and were likely to cause




                                                     159
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 388 of 777                      PageID #: 415



  addiction. Each Defendant owed its aforesaid duties to Plaintiff because the injuries alleged herein

  were foreseeable by the Defendants.

         570.    A reasonable person could foresee the probability of occurrence of injury to

  Plaintiff. Reasonably prudent wholesale drug manufacturers, marketers and distributors of opioids

  would have anticipated the scourge of opioid addiction, especially when being warned and

  prosecuted by law enforcement repeatedly. Defendants are required to exercise a high degree of

  care and diligence to prevent injury to the public from the diversion of highly dangerous opioid

  drugs during manufacture and distribution.

         2.      Defendants Breached Their Duty of Care

                 a.      Defendants’ Conduct, in Violation of Applicable Statutes, Constitutes
                         Negligence Per Se

         571.    Defendants violated State law in failing to report suspicious orders of opioid pain

  medications in Alabama. Defendants violated state law, including Ala. Admin. Code r.680-X-

  2-.23, in failing to maintain effective controls against the diversion of opioids into other than

  legitimate medical channels. Defendants also violated state law, including Ala. Code 1975 § 20-2-

  56, and Ala. Code 1975 § 20-2-213, in failing to operate a system to stop orders which were flagged

  or should have been flagged as suspicious.

         572.    A manufacturer or wholesaler/distributor of prescription drugs must obtain a license

  from Alabama Board of Pharmacy and must forward “[c]opies of records and reports required by

  the [DEA] concerning increases in purchases or high or unusual volumes purchased by

  pharmacies,” Ala. Admin. Code r.680-X-2-.23 § 2(e)5, and to comply with “applicable federal,

  state and municipal laws and regulations,” Ala. Admin. Code r.680-X-2-.23 § 2(k)3, among other

  requirements. A license shall be denied by the Board if “the granting of such a license would not




                                                  160
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 389 of 777                         PageID #: 416



  be in the public interest.” Ala. Admin. Code r.680-X-2-.23 § 2(i). Defendants have a duty to comply

  with the law and regulations.

         573.    Each Defendant’s actions were in violation of Chapter 2 of the Alabama Uniform

  Controlled Substances Act (“AUCSA”), as set out above, including but not limited to Ala. Code

  1975 § 20-2-54, which forbids excessively dispensed controlled substances, and of Ala. Code 1975

  § 20-2-55, which allows suspension of any registration “without an order to show cause” by the

  certifying board if “there is an imminent danger to the public health or safety which warrants this

  action.”

         574.    Defendants’ failure to comply with Alabama law constitutes negligence per se.

         575.    Alabama law and the CSA require that the Defendants know their customers, which

  includes an awareness of the customer base, knowledge of the average prescriptions filled each

  day, the percentage of controlled substances compared to overall purchases, a description of how

  the dispenser fulfills its responsibility to ensure that prescriptions filled are for legitimate medical

  purposes, and identification of physicians and bogus centers for the alleged treatment of pain that

  are the dispenser’s most frequent prescribers.

         576.    Defendants have failed to diligently respond to suspicious orders in contravention

  of Alabama law.

         577.    Defendants have failed to provide effective controls and procedures to guard

  against the diversion of controlled substances in contravention of Alabama law.

         578.    Defendants have, by their acts and omissions, proximately caused and substantially

  contributed to damages to Plaintiff by violating Alabama law, by creating conditions which

  contribute to violations of Alabama laws by others, and by their negligent and/or reckless disregard

  of the customs, standards, and practices within their own industry.




                                                   161
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 390 of 777                      PageID #: 417



         579.    Plaintiff has suffered and will continue to suffer enormous damages as the

  proximate result of the failure by Defendants to comply with Alabama law.

         580.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

  separately and/or combined with the negligent and/or criminal acts of third parties. Plaintiff is

  within the class of persons the AUCSA and the CSA was intended to protect.

         581.    The harm that has occurred is the type of harm that the AUCSA and the CSA were

  intended to guard against.

          Defendants’ violations constitute negligence per se.

         3.      Defendants Breached Their Duty of Reasonable Care

         582.    Alternatively, to the extent that Defendants’ statutory violations do not obviate the

  need to show breaches of the duty of care, each Defendant breached its aforesaid duties of care.

         a.      Negligent Marketing

         583.    Defendants marketed opioids in a negligent and improper manner by:

                 a.     Overstating the benefits of chronic opioid therapy, promising improvement
                        in patients’ function and quality of life, and failing to disclose the lack of
                        evidence supporting long-term use;

                 b.     Trivializing or obscuring opioids’ serious risks and adverse outcomes,
                        including the risk of addiction, overdose and death;

                 c.     Overstating opioids’ superiority compared with other treatments, such as
                        other non-opioid analgesics, physical therapy, and other alternatives;

                 d.     Mischaracterizing the difficulty of withdrawal from opioids and the
                        prevalence of withdrawal symptoms;

                 e.     Marketing opioids for indications and benefits that were outside of the
                        opioids’ labels and not supported by substantial evidence.

         584.    It was Defendants’ marketing – and not any medical breakthrough – that

  rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

  abuse. The result has been catastrophic.


                                                 162
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 391 of 777                      PageID #: 418



         585.    Defendants disseminated many of their false, misleading, imbalanced, and

  unsupported statements indirectly, through KOLs and Front Groups, and in unbranded marketing

  materials. These KOLs and Front Groups were important elements of Defendants’ marketing plans,

  which specifically contemplated their use because they seemed independent and, therefore, outside

  FDA oversight. Through unbranded materials, Defendants, with their own knowledge of the risks,

  benefits and advantages of opioids, presented information and instructions concerning opioids

  generally that was contrary to, or at best, inconsistent with information and instructions listed on

  Defendants’ branded marketing materials and drug labels. Defendants did so knowing that

  unbranded materials typically are not submitted to or reviewed by the FDA.

         586.    Defendants also negligently marketed opioids through the following vehicles: (a)

  KOLs, who could be counted upon to write favorable journal articles and deliver supportive CMEs;

  (b) a body of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e)

  unbranded patient education materials; and (f) Front Group patient-advocacy and professional

  organizations, which exercised their influence both directly and through Defendant-controlled

  KOLs who served in leadership roles in those organizations.

                 b.      Negligent Distribution

         587.    The Marketing and National Retail Pharmacies Defendants distributed opioids in

  an improper manner by:

                 a.      Selling opioids in ways that facilitated and encouraged their flow into the
                         illegal, secondary market;

                 b.      Selling opioids without maintaining effective controls against diversion;

                 c.      Choosing not to or failing to report suspicious orders;

                 d.      Choosing not to or failing to stop or suspend shipments of suspicious orders;
                         and




                                                  163
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 392 of 777                      PageID #: 419



                  e.      Selling opioids prescribed by “pill mills” when Marketing and National
                          Retail Pharmacies Defendants knew or should have known the opioids were
                          being prescribed by “pill mills.”

          4.      The Marketing and National Retail Pharmacies Defendants’ Breaches of Care
                  Were Intentional, Willful, Wanton and/or Reckless

          588.    Marketing and National Retail Pharmacies Defendants’ breaches of care were

  intentional, willful, wanton and/or reckless. Marketing and National Retail Pharmacies Defendants

  purposely overstated the benefits of chronic opioid therapy and opioids’ superiority compared with

  other treatments, such as other non-opioid analgesics, physical therapy, and other alternatives;

  actively and continuously promoted the use of opioids for improvement in patients’ function and

  quality of life but failed to disclose the lack of evidence supporting the long-term use, as well as

  mischaracterized the difficulty of withdrawal from opioids and the prevalence of withdrawal

  symptoms; intentionally trivialized or obscured opioids’ serious risks and adverse outcomes,

  including the risk of addiction, overdose, and death; continuously marketed opioids for indications

  and benefits that were outside of the opioids’ labels and not supported by substantial evidence.

          589.    Marketing and National Retail Pharmacies Defendants have willfully turned a blind

  eye towards the actual facts by regularly distributing large quantities of controlled substances to

  retailers and dispensers who are serving a customer base substantially comprised of individuals

  who are abusing and/or diverting prescription medications, many of whom are addicted and all of

  whom can reasonably be expected to become addicted. Marketing and National Retail Pharmacies

  Defendants conducted themselves with reckless indifference to the consequences of their acts and

  omissions, in that they were conscious of their conduct and were aware, from their knowledge of

  existing circumstances and conditions, that their conduct would inevitably or probably result in

  injury to others, specifically tribes such as Plaintiff.

           5.     Causation and Damages



                                                    164
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 393 of 777                      PageID #: 420



          590.    As a proximate result of Defendants’ conduct, Defendants have caused Plaintiff’s

  injury related to the diagnosis and treatment of opioid-related conditions. Plaintiff has incurred

  massive costs by providing uncompensated care as a result of opioid-related conditions.

          591.    The injuries to Plaintiff would not have happened in the ordinary course of events

  had Defendants exercised the degree of care, prudence, watchfulness, and vigilance commensurate

  to the dangers involved in the transaction of its business in the manufacture, marketing, sale and

  distribution of opioids.

          592.    Plaintiff is entitled to recover compensatory damages as a result of Marketing and

  National Retail Pharmacies Defendants’ negligence, in an amount to be determined at trial.

          593.    As a result of Defendants’ intentional, willful, wanton and/or reckless conduct

  described herein, Plaintiff is entitled to treble, punitive, exemplary and/or otherwise enhanced

  damages to the full extent available under state law, in an amount to be determined at trial.

                                   SECOND CLAIM FOR RELIEF
                                            NUISANCE
                                      (Against All Defendants)

          594.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

  this Complaint, as if fully set forth herein.

          595.    This claim is brought under the Alabama common law of nuisance.

          596.    The nuisance created by Defendants is the over-saturation of opioids in the patient

  population of the geographic area surrounding the Tribe for illegitimate purposes, as well as the

  adverse social, economic, and human health outcomes associated with widespread illegal opioid

  use.

          597.    Defendants, individually and acting through their employees and agents, through

  fraudulent and deceptive marketing and other fraudulent schemes as described herein, created and




                                                     165
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 394 of 777                      PageID #: 421



  maintained the opioid epidemic in Plaintiff’s communities, which is harmful and disruptive to and

  substantially and unreasonable annoys, injuriously affects, endangers, and interferes with the

  safety, health, morals, comfort, and general welfare of the public.

         598.    Defendants’ nuisance-causing activities include selling or facilitating the sale of

  prescription opioids to the Tribe’s citizens, as well as to unintended users, including children,

  people at risk of overdose or suicide, and criminals.

         599.    Defendants’ nuisance-causing activities also include failing to implement effective

  controls and procedures in their supply chains to guard against theft, diversion and misuse of

  controlled substances, and their failure to adequately design and operate a system to detect, halt

  and report suspicious orders of controlled substances.

         600.    Defendants’ activities unreasonably interfere with Plaintiff’s economic rights and

  the reasonable use of Plaintiff’s property. Plaintiff’s resources are being unreasonably consumed

  in efforts to address the opioid epidemic, thereby eliminating available resources that could be

  used to benefit the community within the geographic area served by Plaintiff.

         601.    The Defendants’ interference with these rights of Plaintiff is unreasonable because

  it:

                 a.      Has harmed and will continue to harm the public health services of and
                         public peace of Plaintiff;

                 b.      Has harmed and will continue to harm the Tribe’s communities;

                 c.      Is proscribed by statutes and regulation, including the AUCSA;

                 d.      Is of a continuing nature and it has produced long-lasting effects;

                 e.      Was the result of conduct that the Defendants knew, or had reason to know,
                         would inflict a significant effect upon Plaintiff; and

                 f.      Has inflicted substantial costs on Plaintiff.




                                                  166
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 395 of 777                         PageID #: 422



         602.      The nuisance undermines public health, quality of life, and safety. It has resulted in

  high rates of addiction, overdoses, dysfunction, and despair within families and entire

  communities. It has created a public health crisis.

         603.      Defendants’ nuisance-causing activities are not outweighed by the utility of

  Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

  is no legitimately recognized societal interest in facilitating widespread opioid addiction and

  failing to identify, halt, and report suspicious opioid transactions.

         604.      Defendants knew of the public health hazard their conduct would create. It was

  foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary

  comfort, use, and enjoyment of the Tribal residents in the Tribe’s communities.

         605.      Defendants’ conduct is unreasonable, intentional, unlawful, reckless, and/or

  negligent.

         606.      At all times, all Defendants possessed the right and ability to control the nuisance

  causing an outflow of opioids from pharmacy locations or other points of sale. National Retail

  Pharmacies Defendants had the power to shut off the supply of illicit opioids to Plaintiff and in the

  geographic areas surrounding the Plaintiff.

         607.      As a direct and proximate result of the nuisance, Plaintiff has sustained economic

  harm by spending a substantial amount of money trying to remedy the harms caused by

  Defendants’ nuisance-causing activity. In short, the Defendants created a mess, leaving the Plaintiff

  the costs of cleaning it up. This is a classic nuisance.

         608.      The public nuisance – i.e., the opioid epidemic – created, perpetuated, and

  maintained by Defendants can be abated and further recurrence of such harm and inconvenience

  can be abated.




                                                    167
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 396 of 777                      PageID #: 423



            609.   Defendants should be required to pay the expenses Plaintiff has incurred or will

  incur in the future to fully abate the nuisance.

            610.   The acts forming the basis of the nuisance claim against the Defendants were

  wanton, malicious and/or attended with circumstances of aggravation.

            611.   Therefore, Plaintiff demands judgment in its favor against the Defendants for

  injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined

  by a jury, together with all cost of this action, including prejudgment interest, post-judgment

  interest, costs and expenses, attorney fees, and such other relief as this Court deems just and

  equitable.

                                      THIRD CLAIM FOR RELIEF
                                        UNJUST ENRICHMENT
                                        (Against All Defendants)

            612.   The Tribe re-alleges and incorporates by reference the foregoing paragraphs.

            613.   The Tribe has expended substantial amounts of money to fix or mitigate the societal

  harms caused by Defendants’ conduct.

            614.   The expenditures by the Tribe in providing healthcare services to people who use

  opioids have added to Defendants’ wealth. The expenditures by the Plaintiff has helped sustain

  Defendants’ businesses.

            615.   The Tribe has conferred a benefit upon Defendants, by paying for what may be

  called Defendants’ externalities—the costs of the harm caused by Defendants’ negligent

  distribution and sales practices.

            616.   Defendants are aware of this obvious benefit, and that retention of this benefit is

  unjust.




                                                     168
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 397 of 777                     PageID #: 424



          617.    Defendants made substantial profits while fueling the prescription drug epidemic

  in the Plaintiff’s community.

          618.    Defendants continue to receive considerable profits from the distribution of

  controlled substances in the Plaintiff’s Indian Lands.

          619.    Defendants have been unjustly enriched by their negligent, intentional, malicious,

  oppressive, illegal and unethical acts, omissions, and wrongdoing.

          620.    It would be inequitable to allow Defendants to retain benefits or financial

  advantage.

          621.    The Tribe demands judgment against each Defendant for restitution, disgorgement,

  and any other relief allowed in law or equity.

                                   FOURTH CLAIM FOR RELIEF
                                       FRAUD AND DECEIT
                                      (Against All Defendants)

          622.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

  this Complaint, as if fully set forth herein.

          623.    This claim is brought under the Alabama common law of fraud and deceit.

          624.    As alleged herein, Defendants violated their duty not to actively deceive by

  intentionally and unlawfully making knowingly false statements, and by intentionally and

  unlawfully omitting and/or concealing information.

          625.    Defendants made misrepresentations and failed to disclose material facts to

  physicians and consumers throughout Alabama and the United States, including the Tribe, to

  induce the physicians to prescribe and administer, and consumers to purchase and consume,

  opioids as set forth herein.




                                                     169
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 398 of 777                   PageID #: 425



         626.    Specifically, the Marketing Defendants’ knowing deceptions during the relevant

  period, which were intended to induce reliance, include but are not limited to:

                 a.     Marketing Defendants’ misrepresentations overstating the benefits of, and
                        evidence for, the use of opioids in chronic pain;

                 b.     Marketing Defendants’ misrepresentations that the risks of long-term opioid
                        use, especially the risk of addiction, were overblown;

                 c.     Marketing Defendants’ misrepresentations that opioid doses can be safely
                        and effectively increased until pain relief is achieved;

                 d.     Marketing Defendants’ misrepresentations that signs of addiction were
                        “pseudoaddiction” and thus reflected undertreated pain, which should be
                        responded to with more opioids;

                 e.     Marketing Defendants’ misrepresentations that screening tools effectively
                        prevent addiction;

                 f.     Marketing Defendants’ misrepresentations concerning the comparative
                        risks of NSAIDs and opioids;

                 g.     Marketing Defendants’ misrepresentations that opioids differ from NSAIDs
                        in that opioids have no ceiling dose;

                 h.     Marketing Defendants’ misrepresentations that evidence supports the long-
                        term use of opioids for chronic pain;

                 i.     Marketing Defendants’ misrepresentations that chronic opioid therapy
                        would improve patients’ function and quality of life;

                 j.     Marketing Defendants’ false portrayal of their efforts and/or commitment
                        to rein in the diversion and abuse of opioids;

                 k.     Marketing Defendants’ misrepresentations that withdrawal is easily
                        managed;

                 l.     Endo’s misrepresentations that alleged abuse-deterrent opioids reduce
                        tampering and abuse;

                 m.     Teva’s misrepresentations that Actiq and Fentora were appropriate for
                        treatment of non-cancer pain and its failure to disclose that Actiq and
                        Fentora were not approved for such use;

                 n.     Cephalon’s unsubstantiated claims that Actiq and Fentora were appropriate
                        for treatment of non-cancer pain;




                                                 170
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 399 of 777                      PageID #: 426



                 o.     Marketing Defendants’ use of front groups to misrepresent that the
                        deceptive statements from the sources described in this Complaint came
                        from objective, independent sources;

                 p.     Marketing Defendants’ creation of a body of deceptive, misleading and
                        unsupported medical and popular literature, advertisements, training
                        materials, and speaker presentations about opioids that (1i) understated the
                        risks and overstated the benefits of long-term use; (ii) appeared to be the
                        result of independent, objective research; and (iii) was thus more likely to
                        be relied upon by physicians, patients, and payors; and

                 q.     Such other misrepresentations and deceptions outlined above.

         627.    By engaging in the acts and practices alleged herein, Marketing Defendants, in the

  relevant time period and with the intent that others rely on their omissions or suppression of

  information, omitted material facts that Marketing Defendants had a duty to disclose by virtue of

  these Defendants’ other representations, including but not limited to:

                 a.     Opioids are highly addictive and may result in overdose or death;

                 b.     No credible scientific evidence supports the use of screening tools as a
                        strategy for reducing abuse or diversion;

                 c.     High dose opioids subject the user to greater risks of addiction, other injury,
                        and/or death;

                 d.     Opioids present the risks of hyperalgesia, hormonal dysfunction, decline in
                        immune function, mental clouding, confusion, dizziness, increased falls and
                        fractures in the elderly, NAS, and potentially fatal interactions with alcohol
                        or benzodiazepines; these omissions were made while Defendants
                        exaggerated the risks of competing products such as NSAIDs;

                 e.     Claims regarding the benefits of chronic opioid therapy lacked scientific
                        support or were contrary to the scientific evidence;

                 f.     Endo’s abuse-deterrent formulations are not designed to address, and have
                        no effect on, the common route of abuse (oral), can be defeated with relative
                        ease, and may increase overall abuse;

                 g.     Marketing Defendants’ failure to report suspicious prescribers and/or
                        orders;

                 h.     Cephalon’s failure to disclose that Actiq and Fentora were not approved for
                        non-cancer pain;




                                                 171
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 400 of 777                       PageID #: 427



                   i.     Marketing Defendants’ failure to disclose their financial ties to and role in
                          connection with KOLs, front groups, and deceptive literature and materials,
                          as more fully described above; and

                   j.     Such other omissions and concealments as described above in this
                          Complaint.

         628.      In each of the circumstances described inter alia the foregoing paragraph,

  Marketing Defendants knew that their failure to disclose rendered their prior representations untrue

  or misleading.

         629.      In addition, and independently, Marketing Defendants had a duty not to deceive

  Plaintiff because Defendants had in their possession unique material knowledge that was unknown,

  and not knowable, to the Tribe, its citizens, and its communities.

         630.      Marketing Defendants intended and had reason to expect under the operative

  circumstances that Plaintiff, their agents, their communities, physicians, and persons on whom

  Plaintiff and their agents relied would be deceived by Defendants’ statements, concealments, and

  conduct as alleged herein and that Plaintiff would act or fail to act in reasonable reliance thereon.

         631.      Marketing Defendants intended that Plaintiff, their agents, their communities,

  physicians, and persons on whom Plaintiff and their agents relied would rely on these Defendants’

  misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

  reliance would be induced by these Defendants’ misrepresentations and omissions; and,

  Defendants intended and knew that such reliance would cause Plaintiff to suffer loss.

         632.      By engaging in the acts and practices alleged herein, National Retail Pharmacies

  Defendants, in the relevant time period and with the intent that others rely on their omissions or

  suppression of information, omitted material facts that National Retail Pharmacies Defendants had

  a duty to disclose by virtue of these Defendants’ other representations, including but not limited

  to:




                                                   172
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 401 of 777                          PageID #: 428



                  a.      There is no legitimate medical purpose for the copious amounts of opioids
                          shipped into and around Plaintiff’s communities;

                  b.      That they failed to report to the DEA suspicious orders;

                  c.      That they failed to maintain effective controls against diversion of
                          controlled substances into other than legitimate medical scientific and
                          industrial channels by sales to certain customers;

                  d.      That they failed to prevent against diversion from legitimate to non-
                          legitimate channels;

                  e.      That they failed to conduct meaningful due diligence to ensure that
                          controlled substances were not diverted into other than legitimate channels;

                  f.      That they failed to keep and maintain accurate records of Schedule II – V
                          controlled substances; and

                  g.      Such other omissions or concealments as alleged above in this Complaint.

          633.    National Retail Pharmacies Defendants intended and had reason to expect under

  the operative circumstances that Plaintiff, their agents, their communities, physicians, and persons

  on whom Plaintiff relied would be deceived by Defendants’ statements, concealments, and conduct

  as alleged herein and that Plaintiff would act or fail to act in reasonable reliance thereon.

          634.    National Retail Pharmacies Defendants intended that Plaintiff, their agents, their

  communities, physicians, and persons on whom Plaintiff and their agents relied would rely on

  these Defendants’ misrepresentations and omissions; Defendants intended and knew that this

  reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and

  omissions; and, Defendants intended and knew that such reliance would cause Plaintiff to suffer

  loss.

          635.    The Tribe and tribal members rightfully, reasonably, and justifiably relied on

  Marketing Defendants’ representations and/or concealments, both directly and indirectly. As the

  Marketing Defendants knew or should have known Plaintiff were directly and proximately injured

  as a result of this reliance, Plaintiff’s injuries were directly and proximately caused by this reliance.



                                                    173
                                               DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 402 of 777                      PageID #: 429



         636.    As a result of these representations and/or omissions, Plaintiff proceeded under the

  misapprehension that the opioid crisis was simply a result of conduct by persons other than

  Defendants. Consequently, these Defendants prevented Plaintiff from a timelier and more effective

  response to the opioid epidemic.

         637.    Defendants’ false representations and omissions were material and were made and

  omitted intentionally and recklessly.

         638.    Defendants’ misconduct alleged, in this case, is ongoing and persistent.

         639.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

  discrete emergency of the sort Plaintiff would reasonably expect to occur and is not part of the

  normal and expected costs of a Tribe. Plaintiff alleges wrongful acts which are neither discrete nor

  of the sort a Tribe can reasonably expect.

         640.    Plaintiff has incurred expenditures related to the opioid epidemic.

         641.    These Defendants’ conduct was accompanied by wanton and willful disregard of

  persons who foreseeably might be harmed by their acts and omissions.

         642.    Defendants acted with actual malice because Defendants acted with a conscious

  disregard for the rights and safety of other persons, and said actions had a great probability of

  causing substantial harm.

         643.    Plaintiff has suffered monetary damages as aforesaid. As such Plaintiff seek all

  legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

  disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

  be paid by the Defendants, as well as attorney fees, and costs, and pre- and post-judgment interest.

                                   FIFTH CLAIM FOR RELIEF
                                        WANTONNESS
                                     (Against All Defendants)




                                                  174
                                                  DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 403 of 777                       PageID #: 430



          644.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

  this Complaint, as if fully set forth herein.

          645.    This cause of action is brought under Alabama common law relating to wantonness.

          646.    The actions and failure to act of the Defendants enumerated in this complaint were

  made consciously and with reckless disregard of the rights and safety of others and Defendants

  were aware that harm would likely or probably result from their actions or failure to act.

          647.    As a direct and proximate result of Defendants’ wantonness, Plaintiff has suffered

  and continues to suffer injury-in-fact and actual damages.

          648.    As a proximate result of Defendants’ wantonness, Defendants have caused

  Plaintiff’s injury related to the diagnosis and treatment of opioid-related conditions. Plaintiff has

  incurred massive costs by providing uncompensated care as a result of opioid-related conditions.

          649.    As a result of the Defendants’ wantonness, Plaintiff is entitled to compensatory and

  punitive damages, in an amount to be determined at trial.

                                SIXTH CLAIM FOR RELIEF
                                   CIVIL CONSPIRACY
         (Against the Marketing Defendants and National Retail Pharmacy Defendants)

          650.    Plaintiff repeats, realleges, and incorporates by reference all other paragraphs of

  this Complaint, as if fully set forth herein.

          651.    Plaintiff brings this claim under Alabama common law providing for the civil

  liability of persons who conspire to commit one or more unlawful acts.

          652.    Defendants engaged in a common design between two or more persons to

  accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means, an

  overt act in furtherance of the conspiracy, and resulting injury to Plaintiff.




                                                     175
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 404 of 777                       PageID #: 431



         653.    Defendants engaged in a combination and an agreement to act in concert in their

  tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in Plaintiff’s

  communities.

         654.    Defendants engaged in one or more unlawful activities to further the conspiracy.

  The objects of the conspiracy were nuisance, negligence, fraud, misrepresentation, violation of

  AUCSA, and other unlawful conduct as described above in this Complaint. Defendants knew that

  these objects were unlawful and would be accomplished by unlawful means such as fraud,

  misrepresentations, and omissions.

         655.    Defendants each conspired with various KOLs and Front Groups to commit

  unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front Groups

  with which each of them were allied, knowingly and voluntarily agreed to engage in unfair and

  deceptive practices to promote and distribute opioids for the treatment of chronic pain by making

  and disseminating false, unsubstantiated, and misleading statements and misrepresentations to

  prescribers and consumers. Defendants enlisted various KOLs and Front Groups to make and

  disseminate these statements in furtherance of their common strategy to increase the sale and

  distribution of opioids, and Defendants – along with the KOLs and Front Groups with whom each

  of them conspired – knew that the statements they made and disseminated served this purpose.

         656.    By engaging in the conduct described in this Complaint, Defendant Cephalon

  agreed with Front Groups FSMB and APF that they would deceptively promote the risks, benefits

  and superiority of opioid therapy. As part of its agreements with FSMB and APF, Cephalon

  provided support for FSMB’s and APF’s deceptive statements promoting opioids and FSMB and

  APF used that support to more broadly disseminate deceptive messaging promoting opioids, which

  would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and FSMB) and




                                                  176
                                            DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 405 of 777                     PageID #: 432



  Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are publications that

  contained a number of deceptive statements about opioids as outlined supra. They are products of

  these conspiracies, and the collaboration between Cephalon and each of these entities in creating

  and disseminating these publications is further evidence of each conspiracy’s existence.

         657.    By engaging in the conduct described in this Complaint, Defendant Endo agreed

  with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,

  benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and

  FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements promoting

  opioids and APF, NICP, AGS and FSMB used that support to more broadly disseminate deceptive

  messaging promoting opioids, which would benefit Endo’s drugs. Persistent Pain in the Older

  Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient (Endo, APF, and NIPC),

  Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and APF), Pharmacological

  Management of Persistent Pain in Older Persons (Endo and AGS), and Responsible Opioid

  Prescribing (Endo and FSMB) are publications, CMEs, and websites that contained a number of

  deceptive statements about opioids as outlined supra. They are products of these conspiracies, and

  the collaboration between Endo and each of these entities in creating and disseminating these

  publication, CMEs, and websites is further evidence of each conspiracy’s existence.

         658.    By engaging in the conduct described in this Complaint, Defendant Janssen agreed

  with Front Groups AAPM, AGS and APF that they would deceptively promote the risks, benefits,

  and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and APF, Janssen

  provided support for AAPM, AGS, and APF’s deceptive statements promoting opioids and Conrad

  & Associates LLC, Medical Writer X, AAPM, AGS, and APF used that support to more broadly

  disseminate deceptive messaging promoting opioids, which would benefit Janssen’s drugs.




                                                 177
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 406 of 777                        PageID #: 433



  Finding Relief: Pain Management for Older Adults (Janssen, AAPM, and AGS), a CME promoting

  the Pharmacological Management of Persistent Pain in Older Persons (Janssen and APF), the

  Let’s Talk Pain website (Janssen and APF), and Exit Wounds (Janssen and APF) are publications,

  CMEs, and websites that contained a number of deceptive statements about opioids as outlined

  supra. They are products of these conspiracies and the collaboration between Janssen and each of

  these entities in creating and disseminating these publications is further evidence of each

  conspiracy’s existence.

         659.    Each of the participants to the conspiracies outlined above was aware of the

  misleading nature of the statements they planned to issue and of the role they played in each

  scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

  Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and superiority

  of using opioids to Plaintiff in return for increased pharmaceutical sales, financial contributions,

  reputational enhancements, and other benefits.

         660.    Each of the participants to the conspiracies outlined above was aware of the

  nuisance resulting from their conduct and agreed to continue the practices described above that

  resulted in the maintenance of that nuisance.

         661.    Defendants knew that their own conduct could be reported by other Defendants and

  that their failure to report suspicious orders they filled could be brought to the DEA’s attention. As

  a result, Defendants had an incentive to communicate with each other about the reporting or

  suspicious orders to ensure consistency in their dealings with DEA.

         662.    The Defendants also worked together to ensure that the opioid quotas allowed by

  the DEA remained artificially high and ensured that suspicious orders were not reported to the




                                                   178
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 407 of 777                        PageID #: 434



  DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

  quotas due to diversion.

         663.    The Defendants further worked together in their unlawful failure to act to prevent

  diversion and failure to monitor for, report, and prevent suspicious order of opioids.

         664.    The desired consistency, and collective end goal was achieved. Defendants

  achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

  opioids.

         665.    By reason of Defendants’ unlawful acts, Plaintiff has been damaged and continues

  to be damaged by paying the costs of Defendants’ externalities and has suffered additional damages

  for the costs of providing and using opioids long-term to treat chronic pain.

         666.    Defendants acted with a common understanding or design to commit unlawful acts,

  as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly caused

  the injuries alleged herein.

         667.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

  reasonable or lawful excuse.

         668.    Defendants acted with actual malice because Defendants acted with a conscious

  disregard for the rights and safety of other persons, and said actions had a great probability of

  causing substantial harm.

         669.    As outlined above, Defendants played an active role in determining the substance

  of the misleading messages issued by KOLs and Front Groups, including by providing content

  themselves, editing and approving content developed by their co-conspirators, and providing slide

  decks for speaking engagements. Defendants further ensured that these misstatements were widely

  disseminated by both distributing the misstatements themselves and providing their co-




                                                  179
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 408 of 777                      PageID #: 435



  conspirators with funding and other assistance with distribution. The result was an unrelenting

  stream of misleading information about compliance with state and federal legislation as related to

  opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic pain

  from sources Defendants knew were trusted by prescribers and consumers. Defendants exercised

  direct editorial control over most of these statements. However, even if Defendants did not directly

  disseminate or control the content of these misleading statements, they are liable for conspiring

  with the third parties who did.

         670.    Defendants had a meeting of the minds on the object of or course of action for this

  conspiracy. Defendants knew and agreed upon the unlawful object or course of action for this

  conspiracy. Defendants also knew that their wrongful actions would inflict injury upon the targets

  of the conspiracy, including Plaintiff.

         671.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

  thereof, caused the direct and foreseeable losses alleged herein.

         672.    Defendants’ misconduct alleged, in this case, is ongoing and persistent.

         673.    Defendants’ misconduct alleged, in this case, does not concern a discrete event or

  discrete emergent of the sort the Tribe would reasonably expect to occur and is not part of the

  normal and expected costs of the Tribe. Plaintiff alleges wrongful acts which are neither discrete

  nor of the sort the Tribe can reasonably expect.

         674.    Plaintiff has incurred expenditures for special programs.

         675.    Because of Defendants’ dissemination of false information and misleading

  information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading

  statements regarding compliance with Alabama law concerning the distribution of opioids,

  Defendants are responsible for the costs incurred by Plaintiff.




                                                  180
                                              DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 409 of 777                          PageID #: 436



            676.   Defendants conspired to create a public nuisance and to commit tortious conduct

  and are therefore jointly and severally liable for the damages flowing from the conspiracy.

            677.   Plaintiff, therefore, request this Court to enter an order awarding judgment in its

  favor against Defendants, compelling Defendants to pay the direct and consequential damages,

  and awarding Plaintiff such other, further, and different relief as this Court may deem just and

  proper.

                             SEVENTH CLAIM FOR RELIEF
                       ALABAMA DECEPTIVE TRADE PRACTICES ACT

            678.   Plaintiff realleges and incorporates by reference all paragraphs above.

            679.   Defendants violated the Alabama Deceptive Trade Practices Act, Ala. Code § 18-

  19-1, et seq. (“ADTPA”) by engaging in unfair and deceptive acts or practices and/or

  unconscionable consumer sales acts and practices in this state.

            680.   This Cause of Action is brought in the public interest under the ADTPA and seeks

  a declaratory judgment that Defendants have violated the ADTPA, an injunction enjoining

  Defendants’ misrepresentations and other misconduct described in this Complaint, restitution to

  Plaintiff who on behalf of its citizens paid for opioid prescriptions for chronic pain and therefore

  have been damaged by Defendants’ conduct, and civil penalties, and restitution to Plaintiff who

  suffered financial losses to their annual budgets from increased associated costs in addressing the

  opioid epidemic caused by the Defendants. The ADTPA prohibits, in connection with consumer

  transactions, unfair, deceptive or unconscionable consumer sales practices that mislead consumers

  about the nature of the product they are receiving. The ADTPA prohibits sellers from representing

  that the subject of a consumer transaction has sponsorship, approval, performance characteristics,

  accessories, uses, or benefits that it does not have.

            681.   The following acts are deemed to be deceptive under Alabama law:



                                                   181
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 410 of 777                          PageID #: 437



                i.      Making any express or implied statement in connection with the marketing
                        or advertisement of any product that is false, or has the capacity, tendency
                        or effect of deceiving or misleading consumers; or omitting any material
                        information such that the express or implied statement deceives or tends to
                        deceive consumers.

                ii.     Making any representation, in connection with the marketing or advertising
                        of a product, about research that has been performed, including but not
                        limited to, any representation that a product has been clinically tested unless
                        at the time the claim is made, competent and reliable scientific evidence
                        exists substantiating such claim.

                iii.    Making in connection with the marketing or advertising of a product any . .
                        . statements or representations concerning a product that materially
                        contradict or conflict with any other statements or representations the
                        Defendants made about such Product and rend such statements or
                        representations misleading and/or deceptive.

                iv.     Making, or causing to be made, any written or oral claim that is false,
                        misleading or deceptive.

                v.      Representing that any product has any sponsorship, approval,
                        characteristics, ingredients, uses, benefits, quantities, or qualities that it does
                        not have.

                vi.     Representing that any product has any sponsorship, characteristics,
                        ingredients, uses, benefits, quantities, or qualities that it does not have.

                vii.    Making in a promotional context an express or implied representation, not
                        approved or permitted for use in the labeling or under the FDCA, that a
                        product is better, more effective, useful in a broader range of conditions or
                        patients, safer, has fewer, or less incidence of, or less serious side effects or
                        contraindications than has been demonstrated by competent and reliable
                        scientific evidence, whether or not such express or implied representation
                        is made by comparison with another drug or treatment, and whether or not
                        such a representation or suggestion is made directly or through use of
                        published or unpublished literature, a quotation, or other references.

         682.   As alleged herein, each Defendant, at all times relevant to this Complaint, violated

  the ADTPA by making deceptive representations about the use of opioids to treat chronic non-

  cancer pain. Each Defendant also omitted or concealed material facts and failed to correct prior

  misrepresentations and omissions about the risks and benefits of opioids. Each Defendant’s

  omissions rendered even their seemingly truthful statements about opioids deceptive.



                                                  182
                                             DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 411 of 777                      PageID #: 438



         683.    Plaintiff has suffered monetary damages as aforesaid. As such, Plaintiff seeks all

  legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

  disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

  be paid by Defendants, as well as attorneys’ fees, costs, and pre-judgment interest.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff asks that the Court:

         A.      Enter judgment against Defendants, jointly and severally, and in favor of Plaintiff;

         B.      Award compensatory damages in an amount sufficient to fairly and completely

                 compensate Plaintiff for all damages; punitive damages; pre-judgment and post-

                 judgment interest as provided by law, and that such interest be awarded at the

                 highest legal rate; and such equitable relief against Defendants as the Court should

                 find appropriate, including disgorgement of illicit proceeds, injunctive relief,

                 abatement and other orders;

         C.      Award Plaintiff their costs of suit; including reasonable attorneys’ fees as provided

                 by law;

         D.      Award such further and additional relief as the Court may deem just and proper

                 under the circumstances.

                                           JURY DEMAND

         Plaintiff demands a trial by jury on all issues so triable.

  Dated: April 3, 2020

                                                         Respectfully Submitted,

                                                         /s/ T. Roe Frazer II
                                                         T. Roe Frazer II (6624-R42T)
                                                         Patrick D. McMurtray (3387-M37P)
                                                         FRAZER PLC



                                                   183
                                     DOCUMENT 2
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 412 of 777              PageID #: 439



                                              30 Burton Hills Blvd., Suite 450
                                              Nashville, TN 37215
                                              (615) 647-6464
                                              roe@frazer.law
                                              patrick@frazer.law


  To be Admitted Pro Hac Vice:

  Thomas Roe Frazer III
  W. Matthew Pettit
  FRAZER PLC
  30 Burton Hills Blvd., Suite 450
  Nashville, TN 37215
  (615) 647-6464
  trey@frazer.law
  mpettit@frazer.law

  Archie Lamb
  THE LAW FIRM OF LEVIN PAPANTONIO
  316 South Baylen St.
  Pensacola, FL 32502
  (850) 435-7000
  alamb@levinlaw.com

  J. Nixon Daniel, III
  BEGGS & LANE, RLLP
  501 Commendencia Street
  Pensacola, FL 32502
  (850) 432-2451
  jnd@beggslane.com

  Frederick T. Kuykendall, III
  THE KUYKENDALL GROUP
  2013 1st Avenue North, Ste 450
  Birmingham, Alabama 35203
  (205) 252-6127
  ftk@thekuykendallgroup.com




                                        184
                                   DOCUMENT 5
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 413 of 777   PageID #: 440
                                   DOCUMENT 5
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 414 of 777   PageID #: 441
                                   DOCUMENT 5
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 415 of 777   PageID #: 442
                                   DOCUMENT 5
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 416 of 777   PageID #: 443
                                                                               DOCUMENT 6
                                                                                                                                ELECTRONICALLY FILED
  Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 417 of 7774/29/2020
                                                                        PageID    #: AM
                                                                               11:34 444
STATE OF ALABAMA            Revised 3/5/08              Case No.    02-CV-2020-900755.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
02-MOBILE                                                         District Court      Circuit Court                  MOBILE COUNTY, ALABAMA
                                                                                                             CV202090075500
                                                                                                                     JOJO SCHWARZAUER, CLERK
                                                                                               CIVIL MOTION COVER SHEET
POARCH BAND OF CREEK INDIANS V. AMNEAL                                             Name of Filing Party:D025 - CVS HEALTH CORPORATION
PHARMACEUTICALS, INC. ET AL                                                                             D026 - CVS PHARMACY, INC.
                                                                                                        D027 - CVS INDIANA, L.L.C.

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 CASON M KIRBY
 505 20th Street North, Suite 1600
 Birmingham, AL 35203
Attorney Bar No.: KIR044

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                           Other
                                                                                         pursuant to Rule                                (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ CASON M KIRBY
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   4/29/2020 11:31:45 AM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                                DOCUMENT 7
                                                                                       ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 418 of 7774/29/2020
                                                                      PageID    #: AM
                                                                             11:34 445
                                                                                         02-CV-2020-900755.00
                                                                                         CIRCUIT COURT OF
                                                                                     MOBILE COUNTY, ALABAMA
                                                                                     JOJO SCHWARZAUER, CLERK
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


  POARCH BAND OF CREEK INDIANS, )
                                )
        Plaintiff,              )
                                )
  v.                            )
                                )                          Case No.: CV-2020-900755
  AMNEAL PHARMACEUTICALS,       )
  LLC, et al.,                  )
                                )
        Defendants.             )


      JOINT STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT


                Plaintiff Poarch Band of Creek Indians and Defendants CVS Health Corporation, CVS

  Pharmacy, Inc., CVS Indiana, L.L.C., (collectively “CVS”), Walgreen Eastern Co., Inc., Walgreen

  Co.1 (collectively “Walgreens”), Walmart Inc.,2 Wal-Mart Stores East, LP (collectively

  “Walmart”), Rite Aid of Alabama, Inc., Rite Aid of Maryland, Inc. (collectively “Rite Aid”), The

  Kroger Co., and Kroger Limited Partnership II (collectively “Kroger”) stipulate to an extension of

  time through and including June 19, 2020 for CVS, Walgreens, Walmart, Rite Aid, and Kroger

  —with reservation of all rights and defenses including lack of personal jurisdiction—to answer,

  move to dismiss, or otherwise respond to the Complaint, and jointly request that the Court

  enter the proposed Order attached hereto as Exhibit A.

  Dated: April 29, 2020


                                                   /s/ Cason M. Kirby
                                                   Andrew P. Campbell

  1
      Plaintiff incorrectly identifies this entity as “Walgreen Co., Inc.” in its Complaint.
  2
   Plaintiff named Wal-Mart Inc. as a defendant to this action; as of February 1, 2018, Wal-Mart
  Stores, Inc. became known as Walmart Inc., not Wal-Mart Inc.


  00013598v.3                                      1
                                   DOCUMENT 7
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 419 of 777        PageID #: 446



                                     Cason M. Kirby
                                     CAMPBELL PARTNERS, LLC
                                     505 20th Street North, Suite 1600
                                     Birmingham, Alabama 35203
                                     Telephone: (205) 224-0752
                                     Facsimile: (205) 383-2672
                                     andy@campbellpartnerslaw.com
                                     cason@campbellpartnerslaw.com

                                     Conor B. O’Croinin*
                                     J. Michael Pardoe*
                                     ZUCKERMAN SPAEDER LLP
                                     100 East Pratt Street, Suite 2440
                                     Baltimore, Maryland 21202-1031
                                     Telephone: (410) 949-1160
                                     Facsimile: (410) 659-0436
                                     cocroinin@zuckerman.com
                                     mpardoe@zukerman.com

                                     Counsel for CVS Health Corporation, CVS
                                     Pharmacy, Inc., and CVS Indiana, LLC


                                     /s/ Anne Stone Sumblin (with permission)
                                     Anne Stone Sumblin
                                     STONE SUMBLIN LAW LLC
                                     600 Highway 52
                                     P. O. Box 345
                                     Kinston, AL 36453
                                     Tel: 334.565.3380
                                     Fax: 334.565.3076
                                     anne@stonesumblinlaw.com

                                     Lester C. Houtz*
                                     Alex J. Harris*
                                     BARTLIT BECK LLP
                                     1801 Wewatta Street, Suite 1200
                                     Denver, CO 80202
                                     Tel: (303) 592-3100
                                     Fax: (303) 592-3140
                                     les.houtz@bartlitbeck.com
                                     alex.harris@bartlitbeck.com

                                     Counsel for Walgreen Co.
                                     and Walgreen Eastern Co., Inc.




  00013598v.3                        2
                                   DOCUMENT 7
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 420 of 777           PageID #: 447




                                     /s/ Alan T. Hargrove, Jr. (with permission)
                                     Alan T. Hargrove, Jr.
                                     Dennis R. Bailey
                                     RUSHTON, STAKELY, JOHNSTON &
                                     GARRETT, P.A.
                                     Post Office Box 270
                                     Montgomery, Alabama 36101-0270
                                     (334) 206-3100
                                     (334) 481-0812 fax
                                     ath@rushtonstakely.com
                                     drb@rushtonstakely.com

                                     Counsel for Walmart Inc. and Wal-Mart Stores East,
                                     LP


                                     /s/ George R. Irvine, III (with permission)
                                     George R. Irvine, III
                                     STONE CROSBY, P.C.
                                     8820 Highway 90
                                     Daphne, Alabama 36526
                                     Telephone: 251-626-6696
                                     Facsimile: 251-626-2617
                                     girvine@stonecrosby.com

                                     Kelly A. Moore*
                                     MORGAN LEWIS & BOCKIUS LLP
                                     101 Park Avenue
                                     New York, NY 10078-6612
                                     Tel: (212) 309-6612
                                     Fax: (212) 309-6001
                                     kelly.moore@morganlewis.com

                                     Coleen M. Meehan*
                                     Elisa P. McEnroe*
                                     MORGAN LEWIS & BOCKIUS LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Tel.: (215) 963-5892/5917
                                     Fax: (215) 963 5001
                                     coleen.meehan@morganlewis.com
                                     elisa.mcenroe@morganlewis.com

                                     Counsel for Rite Aid of Maryland, Inc. and Rite Aid
                                     of Alabama, Inc.



  00013598v.3                        3
                                   DOCUMENT 7
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 421 of 777           PageID #: 448




                                     /s/ Sela S. Blanton (with permission)
                                     Sela S. Blanton
                                     Elizabeth L. Nicholson
                                     BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
                                     600 Luckie Drive, Suite 415
                                     P.O. Box 530886
                                     Birmingham, AL 35253
                                     Main: (205) 879-1100
                                     Fax: (205) 879-4300
                                     sblanton@bainbridgemims.com
                                     bnicholson@bainbridgemims.com

                                     Christopher N. Nahley*
                                     Ronda L. Harvey*
                                     BOWLES RICE LLP
                                     Fifth Floor, United Square, 501 Avery Street
                                     P.O. Box 49
                                     Parkersburg, West Virginia 26102-0049
                                     Tel.: (304) 420-5518
                                     cnahley@bowlesrice.com
                                     rharvey@bowlesrice.com

                                     Counsel for The Kroger Co.,
                                     Kroger Limited Partnership II

                                     * denotes national counsel appearing pro hac vice


                                     /s/ T. Roe Frazer II (with permission)
                                     T. Roe Frazer II
                                     FRAZER PLC
                                     30 Burton Hills Blvd. Suite 450
                                     Nashville, TN 37215
                                     Tel.: (615) 647-6464
                                     roe@frazer.law

                                     Counsel for Poarch Band of Creek Indians




  00013598v.3                        4
                                              DOCUMENT 7
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 422 of 777                        PageID #: 449



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this the 29th day of April, 2020, I filed the foregoing with the clerk
  of the Court using the AlaFile system, which will electronically serve all counsel of record.


                                                 /s/ Cason M. Kirby
                                                 Of Counsel




  00013598v.3                                   5
                                     DOCUMENT 8
                                                                   ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 423 of 7774/29/2020
                                                                      PageID    #: AM
                                                                             11:34 450
                                                                      02-CV-2020-900755.00
                                                                      CIRCUIT COURT OF
                                                                  MOBILE COUNTY, ALABAMA
                                                                  JOJO SCHWARZAUER, CLERK




                          EXHIBIT A
                                               DOCUMENT 8
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 424 of 777                     PageID #: 451



                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


  POARCH BAND OF CREEK INDIANS, )
                                )
        Plaintiff,              )
                                )
  v.                            )
                                )                         Case No.: CV-2020-900755
  AMNEAL PHARMACEUTICALS,       )
  LLC, et al.,                  )
                                )
        Defendants.             )


          ORDER GRANTING EXTENSION OF TIME TO RESPOND TO COMPLAINT


                This cause having come before the Court on Plaintiff’s and Defendants CVS Health

  Corporation, CVS Pharmacy, Inc., CVS Indiana, L.L.C., (collectively “CVS”), Walgreen Eastern

  Co., Inc., Walgreen Co. (collectively “Walgreens”), Walmart Inc.,1 Wal-Mart Stores East, LP

  (collectively “Walmart”), Rite Aid of Alabama, Inc., Rite Aid of Maryland, Inc. (collectively “Rite

  Aid”), The Kroger Co., and Kroger Limited Partnership II’s (collectively “Kroger”) April 29, 2020

  Joint Stipulation for Extension of Time to Respond to Complaint, and the Court having reviewed

  the stipulation, finds that it is well taken and shall be granted.

                The Court hereby ORDERS and ADJUDGES that Defendants CVS, Walgreens, Walmart,

  Rite Aid, and Kroger shall have through and including June 19, 2020 to respond to the Complaint.

                DONE AND ORDERED this ___ day of _______, 2020.


                                                  Hon. Jay A. York
                                                  Circuit Judge



  1
   Plaintiff named Wal-Mart Inc. as a defendant to this action; as of February 1, 2018, Wal-Mart
  Stores, Inc. became known as Walmart Inc., not Wal-Mart Inc.


  00013598v.3                                    6
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 425 of 777                    PageID #: 452


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: CASON M KIRBY
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:34:22 AM

                                 D025 CVS HEALTH CORPORATION
                                     D026 CVS PHARMACY, INC.
                                      D027 CVS INDIANA, L.L.C.
                                MOTION FOR EXTENSION OF TIME
                                    [Filer: KIRBY CASON MICHAEL]


     Notice Date:    4/29/2020 11:34:22 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 426 of 777                   PageID #: 453


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 427 of 777                   PageID #: 454


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 428 of 777                   PageID #: 455


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 429 of 777                   PageID #: 456


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                 D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                                 MOTION FOR EXTENSION OF TIME
                                   [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 430 of 777                   PageID #: 457


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 431 of 777                   PageID #: 458


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 432 of 777                   PageID #: 459


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 433 of 777                   PageID #: 460


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES (PRO SE)
    60 COMMERCE STREET
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 434 of 777                   PageID #: 461


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 435 of 777                   PageID #: 462


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 436 of 777                   PageID #: 463


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 437 of 777                   PageID #: 464


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 438 of 777                   PageID #: 465


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 439 of 777                   PageID #: 466


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 440 of 777                   PageID #: 467


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 441 of 777                   PageID #: 468


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 442 of 777                   PageID #: 469


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 443 of 777                   PageID #: 470


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 444 of 777                   PageID #: 471


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                 D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                                 MOTION FOR EXTENSION OF TIME
                                   [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 445 of 777                   PageID #: 472


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 446 of 777                    PageID #: 473


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: RITE AID OF ALABAMA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:34:22 AM

                                 D025 CVS HEALTH CORPORATION
                                     D026 CVS PHARMACY, INC.
                                      D027 CVS INDIANA, L.L.C.
                                MOTION FOR EXTENSION OF TIME
                                   [Filer: KIRBY CASON MICHAEL]


     Notice Date:    4/29/2020 11:34:22 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 447 of 777                   PageID #: 474


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RITE AID OF MARYLAND, IND. (PRO SE)
    2405 YORK ROAD, STE 201
    LUTHERVILLE TI, MD, 21093-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 448 of 777                   PageID #: 475


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 449 of 777                   PageID #: 476


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 450 of 777                   PageID #: 477


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CVS HEALTH CORPORATION (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 451 of 777                   PageID #: 478


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CVS PHARMACY, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 452 of 777                    PageID #: 479


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: CVS INDIANA, L.L.C. (PRO SE)
    150 WEST MARKET STREET, S
    INDIANAPOLIS, IN, 46204-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:34:22 AM

                                   D025 CVS HEALTH CORPORATION
                                     D026 CVS PHARMACY, INC.
                                      D027 CVS INDIANA, L.L.C.
                                MOTION FOR EXTENSION OF TIME
                                    [Filer: KIRBY CASON MICHAEL]


     Notice Date:    4/29/2020 11:34:22 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 453 of 777                   PageID #: 480


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 454 of 777                   PageID #: 481


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 455 of 777                   PageID #: 482


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 456 of 777                   PageID #: 483


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 457 of 777                   PageID #: 484


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 458 of 777                   PageID #: 485


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 459 of 777                   PageID #: 486


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 460 of 777                   PageID #: 487


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 461 of 777                   PageID #: 488


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 462 of 777                   PageID #: 489


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 463 of 777                   PageID #: 490


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 464 of 777                   PageID #: 491


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:34:22 AM

                                D025 CVS HEALTH CORPORATION
                                    D026 CVS PHARMACY, INC.
                                     D027 CVS INDIANA, L.L.C.
                               MOTION FOR EXTENSION OF TIME
                                  [Filer: KIRBY CASON MICHAEL]


    Notice Date:    4/29/2020 11:34:22 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                             DOCUMENT 10
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 465 of 777                      PageID #: 492



                IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


  POARCH BAND OF CREEK INDIANS,                   )
  Plaintiff,                                      )
                                                  )
  V.                                              ) Case No.:        CV-2020-900755.00
                                                  )
  AMNEAL PHARMACEUTICALS, INC.,                   )
  AMNEAL PHARMACEUTICALS, LLC,                    )
  TEVA PHARMACEUTICALS USA, INC.,                 )
  CEPHALON, INC. ET AL,                           )
  Defendants.                                     )




                                                      R
                                                    DE
       ORDER GRANTING EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                                 OR
         This cause having come before the Court on Plaintiff’s and Defendants CVS Health
                                             D
                                        SE


  Corporation, CVS Pharmacy, Inc., CVS Indiana, L.L.C., (collectively “CVS”), Walgreen Eastern

  Co., Inc., Walgreen Co. (collectively “Walgreens”), Walmart Inc., Wal-Mart Stores East, LP
                               O
                            OP




  (collectively “Walmart”), Rite Aid of Alabama, Inc., Rite Aid of Maryland, Inc. (collectively

  “Rite Aid”), The Kroger Co., and Kroger Limited Partnership II’s (collectively “Kroger”) April
                          PR




  29, 2020 Joint Stipulation for Extension of Time to Respond to Complaint, and the Court having

  reviewed the stipulation, finds that it is well taken and shall be granted.

         The Court hereby ORDERS and ADJUDGES that Defendants CVS, Walgreens,

  Walmart, Rite Aid, and Kroger shall have through and including June 19, 2020 to respond to the

  Complaint.




  DONE this[To be filled by the Judge].

                                                 /s/[To be filled by the Judge]
                                   DOCUMENT 10
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 466 of 777   PageID #: 493



                                      CIRCUIT JUDGE




                                           R
                                         DE
                                      OR
                                   D
                         O     SE
                      OP
                    PR
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 467 of 777                    PageID #: 494


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: CASON M KIRBY
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:37:10 AM




                                               [Filer: ]


     Notice Date:    4/29/2020 11:37:10 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 468 of 777                   PageID #: 495


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 469 of 777                   PageID #: 496


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 470 of 777                   PageID #: 497


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 471 of 777                   PageID #: 498


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 472 of 777                   PageID #: 499


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 473 of 777                   PageID #: 500


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 474 of 777                   PageID #: 501


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 475 of 777                   PageID #: 502


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES (PRO SE)
    60 COMMERCE STREET
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 476 of 777                   PageID #: 503


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 477 of 777                   PageID #: 504


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 478 of 777                   PageID #: 505


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 479 of 777                   PageID #: 506


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 480 of 777                   PageID #: 507


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 481 of 777                   PageID #: 508


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 482 of 777                   PageID #: 509


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 483 of 777                   PageID #: 510


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 484 of 777                   PageID #: 511


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 485 of 777                   PageID #: 512


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 486 of 777                   PageID #: 513


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 487 of 777                   PageID #: 514


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 488 of 777                    PageID #: 515


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: RITE AID OF ALABAMA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:37:10 AM




                                               [Filer: ]


     Notice Date:    4/29/2020 11:37:10 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 489 of 777                   PageID #: 516


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RITE AID OF MARYLAND, IND. (PRO SE)
    2405 YORK ROAD, STE 201
    LUTHERVILLE TI, MD, 21093-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 490 of 777                   PageID #: 517


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 491 of 777                   PageID #: 518


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 492 of 777                   PageID #: 519


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CVS HEALTH CORPORATION (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 493 of 777                   PageID #: 520


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CVS PHARMACY, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 494 of 777                    PageID #: 521


                                       AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: CVS INDIANA, L.L.C. (PRO SE)
    150 WEST MARKET STREET, S
    INDIANAPOLIS, IN, 46204-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                       The following matter was FILED on 4/29/2020 11:37:10 AM




                                               [Filer: ]


     Notice Date:    4/29/2020 11:37:10 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 495 of 777                   PageID #: 522


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 496 of 777                   PageID #: 523


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 497 of 777                   PageID #: 524


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 498 of 777                   PageID #: 525


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 499 of 777                   PageID #: 526


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 500 of 777                   PageID #: 527


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 501 of 777                   PageID #: 528


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 502 of 777                   PageID #: 529


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 503 of 777                   PageID #: 530


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 504 of 777                   PageID #: 531


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 505 of 777                   PageID #: 532


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 506 of 777                   PageID #: 533


                                      AlaFile E-Notice




                                                                        02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                      The following matter was FILED on 4/29/2020 11:37:10 AM




                                              [Filer: ]


    Notice Date:    4/29/2020 11:37:10 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                       DOCUMENT 12
                                                                         ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 507 of 777 4/30/2020
                                                                       PageID    #:AM
                                                                              8:27  534
                                                                           02-CV-2020-900755.00
                                                                           CIRCUIT COURT OF
                                                                       MOBILE COUNTY, ALABAMA
                                                                       JOJO SCHWARZAUER, CLERK
               IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


    POARCH BAND OF CREEK INDIANS,   )
    Plaintiff,                      )
                                    )
    V.                              ) Case No.:              CV-2020-900755.00
                                    )
    AMNEAL PHARMACEUTICALS, INC., )
    AMNEAL PHARMACEUTICALS, LLC, )
    TEVA PHARMACEUTICALS USA, INC., )
    CEPHALON, INC. ET AL,           )
    Defendants.                     )



                                         ORDER


         This cause having come before the Court on Plaintiff’s and Defendants CVS

  Health Corporation, CVS Pharmacy, Inc., CVS Indiana, L.L.C., (collectively “CVS”),

  Walgreen Eastern Co., Inc., Walgreen Co. (collectively “Walgreens”), Walmart Inc., Wal-

  Mart Stores East, LP (collectively “Walmart”), Rite Aid of Alabama, Inc., Rite Aid of

  Maryland, Inc. (collectively “Rite Aid”), The Kroger Co., and Kroger Limited Partnership

  II’s (collectively “Kroger”) April 29, 2020 Joint Stipulation for Extension of Time to

  Respond to Complaint, and the Court having reviewed the stipulation, finds that it is

  well taken and shall be granted.

         The Court hereby ORDERS and ADJUDGES that Defendants CVS, Walgreens,

  Walmart, Rite Aid, and Kroger shall have through and including June 19, 2020 to

  respond to the Complaint.




  DONE this 30th day of April, 2020.
                                   DOCUMENT 12
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 508 of 777   PageID #: 535



                                      /s/ JAY A YORK
                                      CIRCUIT JUDGE
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 509 of 777                    PageID #: 536


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 510 of 777                     PageID #: 537


                                       AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: KIRBY CASON MICHAEL
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                        The following matter was FILED on 4/30/2020 8:27:45 AM




     Notice Date:    4/30/2020 8:27:45 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 511 of 777                    PageID #: 538


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 512 of 777                    PageID #: 539


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 513 of 777                    PageID #: 540


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 514 of 777                    PageID #: 541


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 515 of 777                    PageID #: 542


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 516 of 777                    PageID #: 543


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 517 of 777                    PageID #: 544


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 518 of 777                    PageID #: 545


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES (PRO SE)
    60 COMMERCE STREET
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 519 of 777                    PageID #: 546


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 520 of 777                    PageID #: 547


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 521 of 777                    PageID #: 548


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 522 of 777                    PageID #: 549


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 523 of 777                    PageID #: 550


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 524 of 777                    PageID #: 551


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 525 of 777                    PageID #: 552


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 526 of 777                    PageID #: 553


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 527 of 777                    PageID #: 554


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 528 of 777                    PageID #: 555


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 529 of 777                    PageID #: 556


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 530 of 777                    PageID #: 557


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 531 of 777                     PageID #: 558


                                       AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: RITE AID OF ALABAMA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                        The following matter was FILED on 4/30/2020 8:27:45 AM




     Notice Date:    4/30/2020 8:27:45 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 532 of 777                    PageID #: 559


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RITE AID OF MARYLAND, IND. (PRO SE)
    2405 YORK ROAD, STE 201
    LUTHERVILLE TI, MD, 21093-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 533 of 777                    PageID #: 560


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 534 of 777                    PageID #: 561


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 535 of 777                    PageID #: 562


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 536 of 777                    PageID #: 563


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 537 of 777                    PageID #: 564


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 538 of 777                    PageID #: 565


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 539 of 777                    PageID #: 566


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 540 of 777                    PageID #: 567


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 541 of 777                    PageID #: 568


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 542 of 777                    PageID #: 569


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 543 of 777                    PageID #: 570


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 544 of 777                    PageID #: 571


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 545 of 777                    PageID #: 572


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 4/30/2020 8:27:45 AM




    Notice Date:    4/30/2020 8:27:45 AM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
                                   DOCUMENT 14
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 546 of 777   PageID #: 573
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 547 of 777                   PageID #: 574


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                   D026 CVS PHARMACY, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 16
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 548 of 777   PageID #: 575
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 549 of 777                   PageID #: 576


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                               D013 PAR PHARMACEUTICAL, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 550 of 777                  PageID #: 577


                                    AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                         NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                          The following matter was served on 4/20/2020

                              D013 PAR PHARMACEUTICAL, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                 251-574-8420
                                                                    charles.lewis@alacourt.gov
                                   DOCUMENT 18
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 551 of 777   PageID #: 578
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 552 of 777                   PageID #: 579


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                              D010 ASSERTIO THERAPEUTICS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 20
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 553 of 777   PageID #: 580
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 554 of 777                   PageID #: 581


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                              D030 WALGREEN EASTERN CO., INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 22
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 555 of 777   PageID #: 582
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 556 of 777                   PageID #: 583


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                   D017 ALLERGAN USA, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 24
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 557 of 777   PageID #: 584
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 558 of 777                   PageID #: 585


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                   D031 WALGREEN CO., INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 26
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 559 of 777   PageID #: 586
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 560 of 777                   PageID #: 587


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                       D014 PAR PHARMACEUTICALS COMPANIES, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 28
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 561 of 777   PageID #: 588
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 562 of 777                   PageID #: 589


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                               D029 WAL-MART STORES EAST, LP
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 30
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 563 of 777   PageID #: 590
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 564 of 777                   PageID #: 591


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                     D023 THE KROGER CO
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 32
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 565 of 777   PageID #: 592
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 566 of 777                   PageID #: 593


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                            D024 KROGER LIMITED PARTNERSHIP II
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 34
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 567 of 777   PageID #: 594
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 568 of 777                   PageID #: 595


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                              D009 ABBOTT LABORATORIES, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 36
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 569 of 777   PageID #: 596
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 570 of 777                   PageID #: 597


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                                   D027 CVS INDIANA, L.L.C.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 38
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 571 of 777   PageID #: 598
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 572 of 777                   PageID #: 599


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                D021 RITE AID OF ALABAMA, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 40
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 573 of 777   PageID #: 600
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 574 of 777                   PageID #: 601


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                           D001 AMNEAL PHARMACEUTICALS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 42
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 575 of 777   PageID #: 602
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 576 of 777                   PageID #: 603


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                      D007 NORAMCO, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 44
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 577 of 777   PageID #: 604
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 578 of 777                   PageID #: 605


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                                       D033 RUAN XIULU
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 46
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 579 of 777   PageID #: 606
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 580 of 777                   PageID #: 607


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/21/2020

                                 D035 PALMER THOMAS JUSTIN
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 48
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 581 of 777   PageID #: 608
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 582 of 777                   PageID #: 609


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                            D002 AMNEAL PHARMACEUTICALS, LLC
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 50
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 583 of 777   PageID #: 610
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 584 of 777                   PageID #: 611


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/21/2020

                               D022 RITE AID OF MARYLAND, IND.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 52
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 585 of 777   PageID #: 612
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 586 of 777                   PageID #: 613


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                      D028 WAL-MART INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 54
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 587 of 777   PageID #: 614
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 588 of 777                   PageID #: 615


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                  D016 ALLERGAN SALES, LLC
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 56
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 589 of 777   PageID #: 616
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 590 of 777                   PageID #: 617


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                                     D004 CEPHALON, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 58
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 591 of 777   PageID #: 618
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 592 of 777                   PageID #: 619


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                                  D032 COUCH JOHN PATRICK
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 60
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 593 of 777   PageID #: 620
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 594 of 777                   PageID #: 621


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/8/2020

                           D018 WATSON PHARMACEUTICALS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 62
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 595 of 777   PageID #: 622
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 596 of 777                   PageID #: 623


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/20/2020

                           D006 JANSSEN PHARMACEUTICALS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 64
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 597 of 777   PageID #: 624
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 598 of 777                   PageID #: 625


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                           D003 TEVA PHARMACEUTICALS USA, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 66
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 599 of 777   PageID #: 626
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 600 of 777                   PageID #: 627


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                                   D036 PARKER BRIDGETTE
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 68
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 601 of 777   PageID #: 628
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 602 of 777                   PageID #: 629


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                                 D020 ACTAVIS PHARMA, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 70
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 603 of 777   PageID #: 630
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 604 of 777                   PageID #: 631


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                             D011 ENDO HEALTH SOLUTIONS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 72
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 605 of 777   PageID #: 632
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 606 of 777                   PageID #: 633


                                     AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 5/7/2020

                             D012 ENDO PHARMACEUTICALS, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 74
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 607 of 777   PageID #: 634
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 608 of 777                   PageID #: 635


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/21/2020

                                  D005 JOHNSON & JOHNSON
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                   DOCUMENT 76
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 609 of 777   PageID #: 636
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 610 of 777                   PageID #: 637


                                     AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

         POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                02-CV-2020-900755.00

                           The following matter was served on 4/29/2020

                                 D015 ALLERGAN FINANCE, LLC
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                            DOCUMENT 78
                                                                                  ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 611 of 777 5/13/2020
                                                                      PageID    #:PM
                                                                              3:50 638
                                                                                     02-CV-2020-900755.00
                                                                                     CIRCUIT COURT OF
                                                                                 MOBILE COUNTY, ALABAMA
                                                                                 JOJO SCHWARZAUER, CLERK
                                 IN THE CIRCUIT COURT OF
                                 MOBILE COUNTY, ALABAMA


  POARCH BAND OF CREEK INDIANS,

         Plaintiff,
  v.                                                          Case No.: 02-CV-2020-900755.00


  AMNEAL PHARMACEUTICALS, LLC, et al.,

         Defendants.


       Notice of Partial Voluntary Dismissal Without Prejudice As to Certain Defendants


         Plaintiff, through its undersigned counsel, hereby voluntarily dismisses without prejudice

  only Abbott Laboratories and Abbott Laboratories, Inc., and all claims against those two

  defendants, from this action. The voluntary dismissal without prejudice of claims in this action as

  to Abbott Laboratories and Abbott Laboratories, Inc. does not affect any and all other claims

  against any and all other Defendants named in this action. The claims against those remaining

  Defendants are unaffected by this limited Dismissal without prejudice.



  Dated this 13th day of May 2020.



                                                       Respectfully submitted,

                                                       /s/ T. Roe Frazer II

                                                       T. Roe Frazer II (FRA031)
                                                       FRAZER PLC
                                                       30 Burton Hills Blvd., Suite 450
                                                       Nashville, TN 37215
                                                       615-647-6464
                                                       roe@frazer.law
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 612 of 777                PageID #: 639


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: THOMAS ROE FRAZER II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 613 of 777                PageID #: 640


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 614 of 777                PageID #: 641


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 615 of 777                PageID #: 642


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 616 of 777                PageID #: 643


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 617 of 777                PageID #: 644


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 618 of 777                PageID #: 645


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 619 of 777                PageID #: 646


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 620 of 777                PageID #: 647


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ABBOTT LABORATORIES (PRO SE)
    60 COMMERCE STREET
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 621 of 777                PageID #: 648


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 622 of 777                PageID #: 649


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 623 of 777                PageID #: 650


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 624 of 777                PageID #: 651


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 625 of 777                PageID #: 652


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 626 of 777                PageID #: 653


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 627 of 777                PageID #: 654


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 628 of 777                PageID #: 655


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 629 of 777                PageID #: 656


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 630 of 777                PageID #: 657


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 631 of 777                PageID #: 658


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 632 of 777                PageID #: 659


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 633 of 777                 PageID #: 660


                                       AlaFile E-Notice




                                                                      02-CV-2020-900755.00


To: RITE AID OF ALABAMA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




     Notice Date:    5/13/2020 3:50:54 PM




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 634 of 777                PageID #: 661


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: RITE AID OF MARYLAND, IND. (PRO SE)
    2405 YORK ROAD, STE 201
    LUTHERVILLE TI, MD, 21093-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 635 of 777                PageID #: 662


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 636 of 777                PageID #: 663


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 637 of 777                PageID #: 664


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 638 of 777                PageID #: 665


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 639 of 777                PageID #: 666


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 640 of 777                PageID #: 667


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 641 of 777                PageID #: 668


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 642 of 777                PageID #: 669


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 643 of 777                PageID #: 670


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 644 of 777                PageID #: 671


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 645 of 777                PageID #: 672


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 646 of 777                PageID #: 673


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 647 of 777                PageID #: 674


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

               The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




    Notice Date:    5/13/2020 3:50:54 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 648 of 777                 PageID #: 675


                                       AlaFile E-Notice




                                                                      02-CV-2020-900755.00


To: KIRBY CASON MICHAEL
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                The following CASE STATUS REPORT was FILED on 5/13/2020 3:50:54 PM




     Notice Date:    5/13/2020 3:50:54 PM




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
                                                                              DOCUMENT 80
                                                                                                                                ELECTRONICALLY FILED
  Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 649 of 777 5/13/2020
                                                                        PageID    #:PM
                                                                                4:19 676
STATE OF ALABAMA            Revised 3/5/08              Case No.    02-CV-2020-900755.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
02-MOBILE                                                         District Court      Circuit Court                  MOBILE COUNTY, ALABAMA
                                                                                                             CV202090075500
                                                                                                                     JOJO SCHWARZAUER, CLERK
                                                                                                CIVIL MOTION COVER SHEET
POARCH BAND OF CREEK INDIANS V. AMNEAL                                             Name of Filing Party:D021 - RITE AID OF ALABAMA, INC.
PHARMACEUTICALS, INC. ET AL                                                                             D022 - RITE AID OF MARYLAND, IND.


Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                      Oral Arguments Requested
 GEORGE R IRVINE MR.
 8820 HIGHWAY 90
 DAPHNE, AL 36526
Attorney Bar No.: IRV001

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                              Add Party
      Joinder in Other Party's Dispositive Motion                                            Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                      Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                               Compel
      Judgment on the Pleadings ($50.00)                                                     Consolidation
      Motion to Dismiss, or in the Alternative                                               Continue
      SummaryJudgment($50.00)                                                                Deposition
      Renewed Dispositive Motion(Summary                                                     Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                           Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                             Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                             Extension of Time
      Motion to Intervene ($297.00)
                                                                                             In Limine
      Other
                                                                                             Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                             More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                          Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                 New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                             Objection of Exemptions Claimed
      Local Court Costs $               0                                                    Pendente Lite
                                                                                             Plaintiff's Motion to Dismiss
                                                                                             Preliminary Injunction
                                                                                             Protective Order
                                                                                             Quash
                                                                                             Release from Stay of Execution
                                                                                             Sanctions
                                                                                             Sever
                                                                                             Special Practice in Alabama
                                                                                             Stay
                                                                                             Strike
                                                                                             Supplement to Pending Motion
                                                                                             Vacate or Modify
                                                                                             Withdraw
                                                                                            Other         Motion for Exclusion from the Expedited
                                                                                                          Case Management System
                                                                                          pursuant to Rule ___                           (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ GEORGE R IRVINE MR.
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   5/13/2020 4:16:05 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                                                                           DOCUMENT 80
   Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 650 of 777                                                                          PageID #: 677
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                                           DOCUMENT 81
                                                                                       ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 651 of 777 5/13/2020
                                                                      PageID    #:PM
                                                                              4:19 678
                                                                                          02-CV-2020-900755.00
                                                                                          CIRCUIT COURT OF
                                                                                      MOBILE COUNTY, ALABAMA
                                                                                      JOJO SCHWARZAUER, CLERK
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  POARCH BAND OF CREEK            *
  INDIANS,                        *
                                  *
                                  *
                                  *
       Plaintiff,                 *                                CASE NO.: 02-CV-2020-900755
                                  *
  v.                              *
                                  *
  AMNEAL PHARMACEUTICALS, INC. *
  AMNEAL PHARMACEUTICALS, LLC. *
  TEVA PHARMACEUTICALS USA, INC., *
  CEPHALON, INC. ET AL,           *
                                  *
       Defendants.                *


                                  MOTION FOR EXCLUSION
                       FROM THE EXPEDITED CASE MANAGEMENT SYSTEM


            NOW COME Defendants, Rite Aid of Alabama, Inc., Rite Aid of Maryland, Inc.

  (collectively “Rite Aid”), CVS Health Corporation, CVS Pharmacy, Inc., CVS Indiana, L.L.C.

  (collectively “CVS”), Walgreen Eastern Co., Inc., Walgreen Co. (collectively “Walgreens”),

  Walmart Inc., 1 Wal-Mart Stores East, LP (collectively “Walmart”), The Kroger Co., and Kroger

  Limited Partnership II (collectively “Kroger”) and respectfully move the Court to remove the

  above styled matter from the Expedited Case Management System. In support of this motion, Rite

  Aid, CVS, Walgreens, Walmart, and Kroger state as follows:

            1.        On April 3, 2020, the Poarch Band of Creek Indians (“Plaintiff”) filed this action

  against dozens of Defendants—including drug manufacturers, distributors, retail pharmacies, and




  1
   Plaintiff named Wal-Mart Inc. as a defendant to this action; as of February 1, 2018, Wal-Mart
  Stores, Inc. became known as Walmart Inc., not Wal-Mart Inc.


  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 652 of 777                         PageID #: 679



  other differently situated individuals and entities—based on their alleged participation in the

  supply chain for prescription opioids in Alabama.

            2.        Plaintiff contends that certain Marketing Defendants deceptively marketed

  prescription opioids and that other Defendants conspired with the Marketing Defendants to expand

  the opioid market and oversupply it, allegedly resulting in increased opioid use and abuse. Plaintiff

  therefore seeks to hold the Defendants liable for the costs Plaintiff has incurred to abate the opioid

  epidemic by providing medical services and opioid-related treatments and to “procure the

  additional financial resources required to adequately combat and abate opioid addiction, opioid-

  related injuries, and other problems caused by the opioid crisis.” (See, e.g., Compl., Doc. # 2, ¶

  57).

            3.        In its 683-paragraph Complaint, Plaintiff asserts seven causes of action: (a)

  negligence (against all defendants); (b) nuisance (against all defendants); (c) unjust enrichment

  (against all defendants); (d) fraud and deceit (against all defendants); (e) wantonness (against all

  defendants); (f) civil conspiracy (against the marketing defendants and national retail pharmacy

  defendants); and (g) violations of the Alabama Deceptive Trade Practices Act, Ala. Code § 18-19-

  1, et seq. (Compl., Doc. # 2, ¶¶ 567-683).

            4.        On April 9, 2020, this Court entered an Order that, among other things, placed this

  case in the Expedited Case Management System, “which is designed to dispose of a case within

  12 months after filing.” (04/09/20 Pre-Trial Order, Doc. # 5 (“Order”), at 1). The 40-day deadline

  for parties to move to exclude the case from that system is May 19, 2020. (See id.)

            5.        It is the position of Rite Aid, CVS, Walgreens, Walmart, and Kroger that the

  Complaint fails to state a claim against which relief can be granted. While Rite Aid, CVS,

                                                                                                       2



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 653 of 777                                PageID #: 680



  Walgreens, Walmart, and Kroger intend to file motions to dismiss at the appropriate time, such

  motions will not be resolved before the May 19, 2020 deadline to remove the case from the

  Expedited Case Management System. (See 04/30/20 Order, Doc. # 12 (setting 06/19/20 deadline

  for Rite Aid, CVS, Walgreens, Walmart, and Kroger to move to dismiss or otherwise respond to

  Complaint)). Rite Aid, CVS, Walgreens, Walmart, and Kroger therefore file this Motion in an

  abundance of caution without waiver of any claims or defenses.

            6.        The Expedited Case Management System is not designed for opioid mass tort

  actions. This case is one of thousands of opioids lawsuits filed around the country on behalf of

  hospitals, state and local governments and political subdivisions, and others against manufacturers,

  distributors, retail pharmacies, and others in the prescription opioid supply chain for damages

  arising out of individuals’ use and abuse of opioids. These cases raise complex factual and legal

  issues and can be difficult to manage (to the extent they can survive a motion to dismiss).

            7.        In this case, there are thirty-eight (38) named Defendants. The Complaint

  allegations are extensive and raise complex issues that will involve unique problems in discovery

  and pre-trial preparation. It will be impossible to prepare for trial on the seven claims against the

  thirty-eight (38) Defendants within the timeframes of the Expedited Case Management System.

            For the foregoing reasons, Rite Aid, CVS, Walgreens, Walmart, and Kroger request that

  this case be removed from the Expedited Case Management System.


                                                     Respectfully submitted this the __ day of May, 2020.

                                                               /s/ George R. Irvine, III
                                                               GEORGE R. IRVINE, III (IRV001)
                                                               FINLEY B. REEVES (REE079)
                                                               STONE CROSBY, P.C.
                                                               Attorneys at Law
                                                                                                            3



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 654 of 777                                   PageID #: 681



                                                               8820 U.S. Highway 90
                                                               Daphne, Alabama 36526
                                                               (P) 251-626-6696
                                                               (F) 251-626-2617
                                                               E-Mail: girvine@stonecrosby.com
                                                               Counsel for Defendants, Rite Aid of Alabama, Inc.
                                                               and Rite Aid of Maryland, Inc.

                                                               /s/ Cason M. Kirby (with permission)
                                                               CAMPBELL PARTNERS, LLC
                                                               505 20th Street North, Suite 1600
                                                               Birmingham, Alabama 35203
                                                               Telephone: (205) 224-0752
                                                               Facsimile: (205) 383-2672
                                                               andy@campbellpartnerslaw.com
                                                               cason@campbellpartnerslaw.com

                                                               Conor B. O’Croinin*
                                                               J. Michael Pardoe*
                                                               ZUCKERMAN SPAEDER LLP
                                                               100 East Pratt Street, Suite 2440
                                                               Baltimore, Maryland 21202-1031
                                                               Telephone: (410) 949-1160
                                                               Facsimile: (410) 659-0436
                                                               cocroinin@zuckerman.com
                                                               mpardoe@zukerman.com
                                                               Counsel for CVS Health Corporation, CVS
                                                               Pharmacy, Inc., and CVS Indiana, LLC


                                                               /s/ Anne Stone Sumblin (with permission)
                                                               Stone Sumblin Law LLC
                                                               600 Highway 52
                                                               P.O. Box 345
                                                               Kinston, Alabama 36453
                                                               Phone: 334.565.3380
                                                               Fax: 334.565.3076
                                                               anne@stonesumblinlaw.com

                                                               Counsel for Walgreen Co. and Walgreen Eastern
                                                               Co., Inc.




                                                                                                               4



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 655 of 777                                   PageID #: 682



                                                               /s/ Alan T. Hargrove, Jr. (with permission)
                                                               Alan T. Hargrove, Jr.
                                                               Dennis R. Bailey
                                                               RUSHTON, STAKELY, JOHNSTON &
                                                               GARRETT, P.A.
                                                               Post Office Box 270
                                                               Montgomery, Alabama 36101-0270
                                                               (334) 206-3100
                                                               (334) 481-0812 fax
                                                               ath@rushtonstakely.com
                                                               drb@rushtonstakely.com
                                                               Counsel for Walmart Inc. and Wal-Mart Stores
                                                               East, LP

                                                               /s/ Sela S. Blanton (with permission)
                                                               Sela S. Blanton
                                                               Elizabeth L. Nicholson
                                                               BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
                                                               600 Luckie Drive, Suite 415
                                                               P.O. Box 530886
                                                               Birmingham, AL 35253
                                                               Main: (205) 879-1100
                                                               Fax: (205) 879-4300
                                                               sblanton@bainbridgemims.com
                                                               bnicholson@bainbridgemims.com

                                                               Christopher N. Nahley*
                                                               Ronda L. Harvey*
                                                               BOWLES RICE LLP
                                                               Fifth Floor, United Square, 501 Avery Street
                                                               P.O. Box 49
                                                               Parkersburg, West Virginia 26102-0049
                                                               Tel.: (304) 420-5518
                                                               cnahley@bowlesrice.com
                                                               rharvey@bowlesrice.com
                                                               Counsel for The Kroger Co.,
                                                               Kroger Limited Partnership II

                                                               *denotes national counsel
                                                                appearing pro hac vice




                                                                                                               5



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 656 of 777                               PageID #: 683



                                              CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of May, 2020, I filed the foregoing with the
  clerk of the Court using the AlaFile system, which will electronically serve all counsel of
  record and all other parties by U.S. Mail, First Class, postage prepaid.

                                                                         s/ George R. Irvine III___
                                                                         Of Counsel



   T. Roe Frazer II
   Patrick D. McMurtray
   FRAZER PLC
   30 Burton Hills Blvd., Suite 450
   Nashville, TN 37215
   (615) 647-6464
   trey@frazer.law
   mpettit@frazer.law

   Archie Lamb
   THE LAW FIRM OF LEVIN
   PAPANTONIO
   316 South Baylen St.
   Pensacola, FL 32502
   (850) 435-7000
   alamb@levinlaw.com

   J. Nixon Daniel, III
   BEGGS & LANE, RLLP
   501 Commendencia Street
   Pensacola, FL 32502
   (850) 432-2451
   jnd@beggslane.com

   Frederick T. Kuykendall, III
   THE KUYKENDALL GROUP
   2013 1st Avenue North, Ste 450
   Birmingham, Alabama 35203
   (205) 252-6127
   ftk@thekuykendallgroup.com

   Attorneys for the Plaintiff, Poarch Band of
   Creek Indians
                                                                                                           6



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 657 of 777                                    PageID #: 684




   Amneal Pharmaceuticals, Inc.                                    Amneal Pharmaceuticals, LLC
   251 Little Falls Drive                                          2 North Jackson Street, Suite 605
   Wilmington, DE 19808                                            Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Teva Pharmaceuticals USA, Inc.                                  Cephalon, Inc.
   6 Office Park Circle #100                                       3411 Silverside Road, Ste 104
   Mountain Brook, AL 35223                                        Tatnall Building
   Defendant, Pro Se                                               Wilmington, DE 19810
                                                                   Defendant, Pro Se
   Johnson & Johnson                                               Janssen Pharmaceuticals, Inc.
   One Johnson & Johnson Plaza                                     2 North Jackson Street, Suite 605
   New Brunswick, NJ 08933                                         Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Noramco, Inc.                                                   Abbott Laboratories
   2 North Jackson Street, Suite 605                               60 Commerce Street
   Montgomery AL 36104                                             Montgomery AL 36103
   Defendant, Pro Se                                               Defendant, Pro Se
   Abbott Laboratories, Inc.                                       Assertio Therapeutics, Inc.
   2 North Jackson Street, Suite 605                               641 South Lawrence Street
   Montgomery AL 36104                                             Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Endo Health Solutions, Inc.                                     Endo Pharmaceuticals, Inc.
   1209 Orange Street                                              1209 Orange Street
   Wilmington, DE 19801                                            Wilmington, DE 19801
   Defendant, Pro Se                                               Defendant, Pro Se
   PAR Pharmaceuticals, Inc.                                       PAR Pharmaceuticals Companies, Inc.
   2 North Jackson Street, Suite 605                               1209 Orange Street
   Montgomery AL 36104                                             Wilmington, DE 19801
   Defendant, Pro Se                                               Defendant, Pro Se
   Allergan Finance, LLC                                           Allergan Sales, LLC
   1209 Orange Street                                              2 North Jackson Street, Suite 605
   Wilmington, DE 19801                                            Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Allergan USA, Inc.                                              Watson Pharmaceuticals, Inc.
   2 North Jackson Street, Suite 605                               6 Office Park Circle #100
   Montgomery AL 36104                                             Mountain Brook, AL 35223
   Defendant, Pro Se                                               Defendant, Pro Se



                                                                                                                7



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 658 of 777                                    PageID #: 685




   Actavis, LLC                                                    Actavis Pharma, Inc.
   3411 Silverside Road, Ste 104                                   6 Office Park Circle #100
   Tatnall Building                                                Mountain Brook, AL 35223
   Wilmington, DE 19810                                            Defendant, Pro Se
   Defendant, Pro Se
   The Kroger Co.                                                  Kroger Limited Partnership II
   641 South Lawrence Street                                       641 South Lawrence Street
   Montgomery AL 36104                                             Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Andrew P. Campbell                                              Wal-Mart Inc.
   Cason M. Kirby                                                  2 North Jackson Street, Suite 605
   CAMPBELL PARTNERS, LLC 505 20th                                 Montgomery AL 36104
   Street North, Suite 1600 Birmingham,                            Defendant, Pro Se
   Alabama 35203 Telephone: (205) 224-0752
   Facsimile: (205) 383-2672
   andy@campbellpartnerslaw.com
   cason@campbellpartnerslaw.com
   Attorneys for CVS Health Corporation, CVS
   Pharmacy, Inc., and CVS Indiana, LLC
   Wal-Mart STO                                                    Walgreen Eastern Co., Inc.
   2 North Jackson Street, Suite 605                               641 South Lawrence Street
   Montgomery AL 36104                                             Montgomery AL 36104
   Defendant, Pro Se                                               Defendant, Pro Se
   Walgreen Co., Inc.                                              John Patrick Couch
   641 South Lawrence Street                                       1400 Dale Bumpers Road
   Montgomery AL 36104                                             Forrest City, AL 72335
   Defendant, Pro Se                                               Defendant, Pro Se
   Ruan Xiulu                                                      Physicians Pain Specialist of Alabama, P.C.
   1507 East Whatley Road                                          2001 Spring Hill Ave.
   Oakdale, LA 71463                                               MOBILE, AL 36607
   Defendant, Pro Se                                               Defendant, Pro Se
   Thomas Justin Palmer                                            Bridgette Parker
   305 North Jackson Street                                        3461 Deer Track Drive
   Mobile, AL 36603                                                Semmes, AL 36575
   Defendant, Pro Se                                               Defendant, Pro Se
   Eastern Shore Neurology Clinic, Inc.                            Rassan M. Tarabein
   28080 US Highway 98, Ste. D                                     27535 US-98
   Daphne, AL 36526                                                Daphne, AL 36526
   Defendant, Pro Se                                               Defendant, Pro Se

                                                                                                                 8



  Motion for Exclusion from the Expedited Case Management System
                                                           DOCUMENT 81
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 659 of 777      PageID #: 686




                                                                                  9



  Motion for Exclusion from the Expedited Case Management System
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 660 of 777                     PageID #: 687


                                       AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: GEORGE R IRVINE MR.
    girvine@stonecrosby.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                        The following matter was FILED on 5/13/2020 4:19:28 PM

                                  D021 RITE AID OF ALABAMA, INC.
                                 D022 RITE AID OF MARYLAND, IND.
          MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                                [Filer: IRVINE GEORGE RICHARDSON]


     Notice Date:    5/13/2020 4:19:28 PM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 661 of 777                    PageID #: 688


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 662 of 777                    PageID #: 689


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 663 of 777                    PageID #: 690


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 664 of 777                    PageID #: 691


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                 D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 665 of 777                    PageID #: 692


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 666 of 777                    PageID #: 693


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 667 of 777                    PageID #: 694


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 668 of 777                    PageID #: 695


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES (PRO SE)
    60 COMMERCE STREET
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 669 of 777                    PageID #: 696


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 670 of 777                    PageID #: 697


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 671 of 777                    PageID #: 698


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 672 of 777                    PageID #: 699


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 673 of 777                    PageID #: 700


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 674 of 777                    PageID #: 701


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 675 of 777                    PageID #: 702


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 676 of 777                    PageID #: 703


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 677 of 777                    PageID #: 704


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                  D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 678 of 777                    PageID #: 705


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 679 of 777                    PageID #: 706


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                 D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 680 of 777                    PageID #: 707


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 681 of 777                     PageID #: 708


                                       AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: RITE AID OF ALABAMA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                        The following matter was FILED on 5/13/2020 4:19:28 PM

                                  D021 RITE AID OF ALABAMA, INC.
                                 D022 RITE AID OF MARYLAND, IND.
          MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                                [Filer: IRVINE GEORGE RICHARDSON]


     Notice Date:    5/13/2020 4:19:28 PM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 682 of 777                    PageID #: 709


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RITE AID OF MARYLAND, IND. (PRO SE)
    2405 YORK ROAD, STE 201
    LUTHERVILLE TI, MD, 21093-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 683 of 777                    PageID #: 710


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 684 of 777                    PageID #: 711


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 685 of 777                    PageID #: 712


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 686 of 777                    PageID #: 713


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 687 of 777                    PageID #: 714


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 688 of 777                    PageID #: 715


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 689 of 777                    PageID #: 716


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 690 of 777                    PageID #: 717


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 691 of 777                    PageID #: 718


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 692 of 777                    PageID #: 719


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 693 of 777                    PageID #: 720


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 694 of 777                    PageID #: 721


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 695 of 777                    PageID #: 722


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 696 of 777                    PageID #: 723


                                      AlaFile E-Notice




                                                                         02-CV-2020-900755.00
                                                                            Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                       The following matter was FILED on 5/13/2020 4:19:28 PM

                                 D021 RITE AID OF ALABAMA, INC.
                                D022 RITE AID OF MARYLAND, IND.
         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                               [Filer: IRVINE GEORGE RICHARDSON]


    Notice Date:    5/13/2020 4:19:28 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 697 of 777                     PageID #: 724


                                        AlaFile E-Notice




                                                                          02-CV-2020-900755.00
                                                                             Judge: JAY A YORK
To: KIRBY CASON MICHAEL
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                        The following matter was FILED on 5/13/2020 4:19:28 PM

                                    D021 RITE AID OF ALABAMA, INC.
                                 D022 RITE AID OF MARYLAND, IND.
          MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT SYSTEM
                                [Filer: IRVINE GEORGE RICHARDSON]


     Notice Date:    5/13/2020 4:19:28 PM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
                                   DOCUMENT 83
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 698 of 777   PageID #: 725
                                           DOCUMENT 84
                                                                               ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 699 of 777 5/14/2020
                                                                       PageID    #:AM
                                                                              9:44  726
                                                                                 02-CV-2020-900755.00
                                                                                 CIRCUIT COURT OF
                                                                             MOBILE COUNTY, ALABAMA
                                                                             JOJO SCHWARZAUER, CLERK
               IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  POARCH BAND OF CREEK            *
  INDIANS,                        *
                                  *
                                  *
                                  *
       Plaintiff,                 *                  CASE NO.: 02-CV-2020-900755
                                  *
  v.                              *
                                  *
  AMNEAL PHARMACEUTICALS, INC. *
  AMNEAL PHARMACEUTICALS, LLC. *
  TEVA PHARMACEUTICALS USA, INC., *
  CEPHALON, INC. ET AL,           *
                                  *
       Defendants.                *


                                   NOTICE OF APPEARANCE



                 NOW COMES Finley B. Reeves of the firm Stone Crosby, P.C., and files this

  Notice of Appearance as counsel of record for Defendants, Rite Aid of Alabama, Inc. and Rite Aid

  of Maryland, Inc., in the above-styled cause.


                                                             Respectfully submitted,

                                                             s/ Finley B. Reeves
                                                             FINLEY B. REEVES (REE079)



  OF COUNSEL:
  STONE CROSBY, P.C.
  8820 Highway 90
  Daphne, Alabama 36526
  T: 251-626-6966
  F: 251-626-2617
  freeves@stonecrosby.com
                                           DOCUMENT 84
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 700 of 777               PageID #: 727




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of May, 2020, I filed the foregoing with the
  clerk of the Court using the AlaFile system, which will electronically serve all counsel of
  record and all other parties by U.S. Mail, First Class, postage prepaid.

                                                         s/ Finley B. Reeves___
                                                         Of Counsel
   T. Roe Frazer II
   Patrick D. McMurtray
   FRAZER PLC
   30 Burton Hills Blvd., Suite 450
   Nashville, TN 37215
   (615) 647-6464
   trey@frazer.law
   mpettit@frazer.law

   Archie Lamb
   THE LAW FIRM OF LEVIN
   PAPANTONIO
   316 South Baylen St.
   Pensacola, FL 32502
   (850) 435-7000
   alamb@levinlaw.com

   J. Nixon Daniel, III
   BEGGS & LANE, RLLP
   501 Commendencia Street
   Pensacola, FL 32502
   (850) 432-2451
   jnd@beggslane.com

   Frederick T. Kuykendall, III
   THE KUYKENDALL GROUP
   2013 1st Avenue North, Ste 450
   Birmingham, Alabama 35203
   (205) 252-6127
   ftk@thekuykendallgroup.com

   Attorneys for the Plaintiff, Poarch Band of
   Creek Indians
                                       DOCUMENT 84
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 701 of 777              PageID #: 728




   Amneal Pharmaceuticals, Inc.              Amneal Pharmaceuticals, LLC
   251 Little Falls Drive                    2 North Jackson Street, Suite 605
   Wilmington, DE 19808                      Montgomery AL 36104
   Defendant, Pro Se                         Defendant, Pro Se
   Teva Pharmaceuticals USA, Inc.            Cephalon, Inc.
   6 Office Park Circle #100                 3411 Silverside Road, Ste 104
   Mountain Brook, AL 35223                  Tatnall Building
   Defendant, Pro Se                         Wilmington, DE 19810
                                             Defendant, Pro Se
   Johnson & Johnson                         Janssen Pharmaceuticals, Inc.
   One Johnson & Johnson Plaza               2 North Jackson Street, Suite 605
   New Brunswick, NJ 08933                   Montgomery AL 36104
   Defendant, Pro Se                         Defendant, Pro Se
   Noramco, Inc.                             Abbott Laboratories
   2 North Jackson Street, Suite 605         60 Commerce Street
   Montgomery AL 36104                       Montgomery AL 36103
   Defendant, Pro Se                         Defendant, Pro Se
   Abbott Laboratories, Inc.                 Assertio Therapeutics, Inc.
   2 North Jackson Street, Suite 605         641 South Lawrence Street
   Montgomery AL 36104                       Montgomery AL 36104
   Defendant, Pro Se                         Defendant, Pro Se
   Endo Health Solutions, Inc.               Endo Pharmaceuticals, Inc.
   1209 Orange Street                        1209 Orange Street
   Wilmington, DE 19801                      Wilmington, DE 19801
   Defendant, Pro Se                         Defendant, Pro Se
   PAR Pharmaceuticals, Inc.                 PAR Pharmaceuticals Companies, Inc.
   2 North Jackson Street, Suite 605         1209 Orange Street
   Montgomery AL 36104                       Wilmington, DE 19801
   Defendant, Pro Se                         Defendant, Pro Se
   Allergan Finance, LLC                     Allergan Sales, LLC
   1209 Orange Street                        2 North Jackson Street, Suite 605
   Wilmington, DE 19801                      Montgomery AL 36104
   Defendant, Pro Se                         Defendant, Pro Se
   Allergan USA, Inc.                        Watson Pharmaceuticals, Inc.
   2 North Jackson Street, Suite 605         6 Office Park Circle #100
   Montgomery AL 36104                       Mountain Brook, AL 35223
   Defendant, Pro Se                         Defendant, Pro Se
                                          DOCUMENT 84
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 702 of 777                 PageID #: 729




   Actavis, LLC                                 Actavis Pharma, Inc.
   3411 Silverside Road, Ste 104                6 Office Park Circle #100
   Tatnall Building                             Mountain Brook, AL 35223
   Wilmington, DE 19810                         Defendant, Pro Se
   Defendant, Pro Se
   The Kroger Co.                               Kroger Limited Partnership II
   641 South Lawrence Street                    641 South Lawrence Street
   Montgomery AL 36104                          Montgomery AL 36104
   Defendant, Pro Se                            Defendant, Pro Se
   Andrew P. Campbell                           Wal-Mart Inc.
   Cason M. Kirby                               2 North Jackson Street, Suite 605
   CAMPBELL PARTNERS, LLC 505 20th              Montgomery AL 36104
   Street North, Suite 1600 Birmingham,         Defendant, Pro Se
   Alabama 35203
   Telephone: (205) 224-0752
   Facsimile: (205) 383-2672
   andy@campbellpartnerslaw.com
   cason@campbellpartnerslaw.com
   Attorneys for CVS Health Corporation, CVS
   Pharmacy, Inc., and CVS Indiana, LLC
   Wal-Mart STO                                 Walgreen Eastern Co., Inc.
   2 North Jackson Street, Suite 605            641 South Lawrence Street
   Montgomery AL 36104                          Montgomery AL 36104
   Defendant, Pro Se                            Defendant, Pro Se
   Walgreen Co., Inc.                           John Patrick Couch
   641 South Lawrence Street                    1400 Dale Bumpers Road
   Montgomery AL 36104                          Forrest City, AL 72335
   Defendant, Pro Se                            Defendant, Pro Se
   Ruan Xiulu                                   Physicians Pain Specialist of Alabama, P.C.
   1507 East Whatley Road                       2001 Spring Hill Ave.
   Oakdale, LA 71463                            MOBILE, AL 36607
   Defendant, Pro Se                            Defendant, Pro Se
   Thomas Justin Palmer                         Bridgette Parker
   305 North Jackson Street                     3461 Deer Track Drive
   Mobile, AL 36603                             Semmes, AL 36575
   Defendant, Pro Se                            Defendant, Pro Se
   Eastern Shore Neurology Clinic, Inc.         Rassan M. Tarabein
   28080 US Highway 98, Ste. D                  27535 US-98
   Daphne, AL 36526                             Daphne, AL 36526
   Defendant, Pro Se                            Defendant, Pro Se
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 703 of 777                  PageID #: 730


                                       AlaFile E-Notice




                                                                      02-CV-2020-900755.00


To: FINLEY B. REEVES
    freeves@stonecrosby.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

               The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




     Notice Date:    5/14/2020 9:44:32 AM




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 704 of 777                 PageID #: 731


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 705 of 777                 PageID #: 732


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 706 of 777                 PageID #: 733


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 707 of 777                 PageID #: 734


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 708 of 777                 PageID #: 735


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 709 of 777                 PageID #: 736


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 710 of 777                 PageID #: 737


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 711 of 777                 PageID #: 738


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ABBOTT LABORATORIES (PRO SE)
    *** RETURNED ADDRESS ***
    MONTGOMERY, AL, 36103-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 712 of 777                 PageID #: 739


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 713 of 777                 PageID #: 740


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 714 of 777                 PageID #: 741


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 715 of 777                 PageID #: 742


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 716 of 777                 PageID #: 743


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 717 of 777                 PageID #: 744


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 718 of 777                 PageID #: 745


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 719 of 777                 PageID #: 746


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 720 of 777                 PageID #: 747


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 721 of 777                 PageID #: 748


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 722 of 777                 PageID #: 749


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 723 of 777                 PageID #: 750


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 724 of 777                 PageID #: 751


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 725 of 777                 PageID #: 752


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 726 of 777                 PageID #: 753


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 727 of 777                 PageID #: 754


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 728 of 777                 PageID #: 755


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 729 of 777                 PageID #: 756


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 730 of 777                 PageID #: 757


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 731 of 777                 PageID #: 758


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 732 of 777                 PageID #: 759


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 733 of 777                 PageID #: 760


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 734 of 777                 PageID #: 761


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 735 of 777                 PageID #: 762


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 736 of 777                 PageID #: 763


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 737 of 777                 PageID #: 764


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 738 of 777                 PageID #: 765


                                      AlaFile E-Notice




                                                                     02-CV-2020-900755.00


To: IRVINE GEORGE RICHARDSON
    girvine@stonecrosby.com




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

              The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




    Notice Date:    5/14/2020 9:44:32 AM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 739 of 777                  PageID #: 766


                                       AlaFile E-Notice




                                                                      02-CV-2020-900755.00


To: KIRBY CASON MICHAEL
    cason@campbellpartnerslaw.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

               The following NOTICE OF APPEARANCE was FILED on 5/14/2020 9:44:32 AM




     Notice Date:    5/14/2020 9:44:32 AM




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
                                     DOCUMENT 86
                                                                   ELECTRONICALLY FILED
Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 740 of 777 5/14/2020
                                                                      PageID    #:PM
                                                                              2:52 767
                                                                      02-CV-2020-900755.00
                                                                      CIRCUIT COURT OF
                                                                  MOBILE COUNTY, ALABAMA
                                                                  JOJO SCHWARZAUER, CLERK
              IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


    POARCH BAND OF CREEK INDIANS,   )
    Plaintiff,                      )
                                    )
    V.                              ) Case No.:          CV-2020-900755.00
                                    )
    AMNEAL PHARMACEUTICALS, INC., )
    AMNEAL PHARMACEUTICALS, LLC, )
    TEVA PHARMACEUTICALS USA, INC., )
    CEPHALON, INC. ET AL,           )
    Defendants.                     )



                                       ORDER

         MOTION FOR EXCLUSION FROM THE EXPEDITED CASE MANAGEMENT

  SYSTEM filed by RITE AID OF ALABAMA, INC. and RITE AID OF MARYLAND, IND. is

  hereby GRANTED.

         DONE this 14th day of May, 2020.

                                        /s/ JAY A YORK
                                        CIRCUIT JUDGE
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 741 of 777                        PageID #: 768


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: FRAZER THOMAS ROE II
    ROE@FRAZER.LAW




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 742 of 777                        PageID #: 769


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: IRVINE GEORGE RICHARDSON
    girvine@stonecrosby.com




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 743 of 777                         PageID #: 770


                                          AlaFile E-Notice




                                                                              02-CV-2020-900755.00
                                                                                 Judge: JAY A YORK
To: REEVES FINLEY B
    freeves@stonecrosby.com




                        NOTICE OF COURT ACTION
                       IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                    A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                  ORDER
                                                   [Filer: ]

     Disposition:     GRANTED
     Judge:           JAY

     Notice Date:     5/14/2020 2:52:05 PM




                                                                             JOJO SCHWARZAUER
                                                                           CIRCUIT COURT CLERK
                                                                        MOBILE COUNTY, ALABAMA
                                                                            CIRCUIT CIVIL DIVISION
                                                                        205 GOVERNMENT STREET
                                                                                MOBILE, AL, 36644

                                                                                        251-574-8420
                                                                           charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 744 of 777                         PageID #: 771


                                          AlaFile E-Notice




                                                                              02-CV-2020-900755.00
                                                                                 Judge: JAY A YORK
To: KIRBY CASON MICHAEL
    cason@campbellpartnerslaw.com




                        NOTICE OF COURT ACTION
                       IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

           POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                  02-CV-2020-900755.00

                    A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                  ORDER
                                                   [Filer: ]

     Disposition:     GRANTED
     Judge:           JAY

     Notice Date:     5/14/2020 2:52:05 PM




                                                                             JOJO SCHWARZAUER
                                                                           CIRCUIT COURT CLERK
                                                                        MOBILE COUNTY, ALABAMA
                                                                            CIRCUIT CIVIL DIVISION
                                                                        205 GOVERNMENT STREET
                                                                                MOBILE, AL, 36644

                                                                                        251-574-8420
                                                                           charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 745 of 777                        PageID #: 772


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, INC. (PRO SE)
    251 LITTLE FALLS DRIVE
    WILMINGTON, DE, 19808-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 746 of 777                        PageID #: 773


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: AMNEAL PHARMACEUTICALS, LLC (PRO SE)
    2 NORTH JACKSON ST., STE
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 747 of 777                        PageID #: 774


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: TEVA PHARMACEUTICALS USA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 748 of 777                        PageID #: 775


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: CEPHALON, INC. (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUIDLING
    WILMINGTON, DE, 19810-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 749 of 777                        PageID #: 776


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: JOHNSON & JOHNSON (PRO SE)
    ONE JOHNSON & JOHNSON PLA
    NEW BRUNSWICK, NJ, 08933-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 750 of 777                        PageID #: 777


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: JANSSEN PHARMACEUTICALS, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 751 of 777                        PageID #: 778


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: NORAMCO, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 752 of 777                        PageID #: 779


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ABBOTT LABORATORIES (PRO SE)
    *** RETURNED ADDRESS ***
    MONTGOMERY, AL, 36103-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 753 of 777                        PageID #: 780


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ABBOTT LABORATORIES, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 754 of 777                        PageID #: 781


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ASSERTIO THERAPEUTICS, INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 755 of 777                        PageID #: 782


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ENDO HEALTH SOLUTIONS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 756 of 777                        PageID #: 783


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ENDO PHARMACEUTICALS, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 757 of 777                        PageID #: 784


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: PAR PHARMACEUTICAL, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 758 of 777                        PageID #: 785


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: PAR PHARMACEUTICALS COMPANIES, INC. (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 759 of 777                        PageID #: 786


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ALLERGAN FINANCE, LLC (PRO SE)
    1209 ORANGE STREET
    WILMINGTON, DE, 19801-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 760 of 777                        PageID #: 787


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ALLERGAN SALES, LLC (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 761 of 777                        PageID #: 788


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ALLERGAN USA, INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 762 of 777                        PageID #: 789


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: WATSON PHARMACEUTICALS, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 763 of 777                        PageID #: 790


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ACTAVIS LLC (PRO SE)
    3411 SILVERSIDE ROAD, STE
    TATNALL BUILDING
    WILMINGTON, DE, 19810-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 764 of 777                        PageID #: 791


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: ACTAVIS PHARMA, INC. (PRO SE)
    6 OFFICE PARK CIRCLE #100
    MOUNTAIN BROOK, AL, 35223-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 765 of 777                        PageID #: 792


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: THE KROGER CO (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 766 of 777                        PageID #: 793


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: KROGER LIMITED PARTNERSHIP II (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 767 of 777                        PageID #: 794


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: WAL-MART INC. (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 768 of 777                        PageID #: 795


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: WAL-MART STORES EAST, LP (PRO SE)
    2 NORTH JACKSON STREET, S
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 769 of 777                        PageID #: 796


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: WALGREEN EASTERN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 770 of 777                        PageID #: 797


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: WALGREEN CO., INC. (PRO SE)
    641 SOUTH LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 771 of 777                        PageID #: 798


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: COUCH JOHN PATRICK (PRO SE)
    1400 DALE BUMPERS ROAD
    FORREST CITY, AZ, 72335-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 772 of 777                        PageID #: 799


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: RUAN XIULU (PRO SE)
    1507 EAST WHATLEY ROAD
    OAKDALE, LA, 71463-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 773 of 777                        PageID #: 800


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: PHYSICIANS PAIN SPECIALISTS OF ALABAMA, P.C. (PRO SE)
    2001 SPRING HILL AVE
    MOBILE, AL, 36607-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 774 of 777                        PageID #: 801


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: PALMER THOMAS JUSTIN (PRO SE)
    305 NORTH JACKSON STREET
    MOBILE, AL, 36603-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 775 of 777                        PageID #: 802


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: PARKER BRIDGETTE (PRO SE)
    3461 DEER TRACK DRIVE
    SEMMES, AL, 36575-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 776 of 777                        PageID #: 803


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: EASTERN SHORE NEUROLOGY CLINIC, INC. (PRO SE)
    28080 US HWY 98
    STE D
    DAPHNE, AL, 36526-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
 Case 1:20-cv-00279-WS-B Document 1-1 Filed 05/18/20 Page 777 of 777                        PageID #: 804


                                         AlaFile E-Notice




                                                                             02-CV-2020-900755.00
                                                                                Judge: JAY A YORK
To: TARABEIN RASSAN M (PRO SE)
    27535 US-98
    DALPHNE, AL, 36526-0000




                       NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

          POARCH BAND OF CREEK INDIANS V. AMNEAL PHARMACEUTICALS, INC. ET AL
                                 02-CV-2020-900755.00

                   A court action was entered in the above case on 5/14/2020 2:52:05 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JAY

    Notice Date:     5/14/2020 2:52:05 PM




                                                                            JOJO SCHWARZAUER
                                                                          CIRCUIT COURT CLERK
                                                                       MOBILE COUNTY, ALABAMA
                                                                           CIRCUIT CIVIL DIVISION
                                                                       205 GOVERNMENT STREET
                                                                               MOBILE, AL, 36644

                                                                                       251-574-8420
                                                                          charles.lewis@alacourt.gov
